Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of April 17, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  General      1  

SECTION 1.2

  Specific Terms      1  

SECTION 1.3

  Usage of Terms      2  

SECTION 1.4

  [Reserved]      2  

SECTION 1.5

  No Recourse      2  

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

  Representations and Warranties of Seller      4  

SECTION 3.2

  Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

  Protection of Title of Purchaser      8  

SECTION 4.2

  Other Liens or Interests      9  

SECTION 4.3

  Costs and Expenses      10  

SECTION 4.4

  Indemnification      10  

ARTICLE V. REPURCHASES

     11  

SECTION 5.1

  Repurchase of Receivables upon Breach      11  

SECTION 5.2

  Reassignment of Purchased Receivables      12  

SECTION 5.3

  Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

  Liability of Seller      13  

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

  Limitation on Liability of Seller and Others      13  

SECTION 6.4

  Seller May Own Notes or the Certificate      14  

SECTION 6.5

  Amendment      14  

SECTION 6.6

  Notices      14  

SECTION 6.7

  Merger and Integration      15  

SECTION 6.8

  Severability of Provisions      15  

SECTION 6.9

  Intention of the Parties      15  

SECTION 6.10

  Governing Law      16  

SECTION 6.11

  Counterparts      16  

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16  

SECTION 6.13

  Nonpetition Covenant      16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 17, 2019, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 17, 2019, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2019-2, as
Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means April 17, 2019.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2019-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding

 

2



--------------------------------------------------------------------------------

the date on which such action is to be taken, or consent given, by Noteholders
or the Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from

 

3



--------------------------------------------------------------------------------

Seller to Purchaser, conveying good title thereto free and clear of any Liens,
and the beneficial interest in and title to the Receivables and the Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the Cutoff Date and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the Cutoff Date, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to

 

4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment, ERISA or
tax lien filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 20(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or state income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 

8



--------------------------------------------------------------------------------

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

 

13



--------------------------------------------------------------------------------

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas,
Nevada 89119, Attention: Chief Financial Officer, with a copy to AFS SenSub
Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or such other address as shall be designated
by a party in a written notice delivered to the other party or to the Issuer,
Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

16



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:   /s/ Jeffrey Fish Name:   Jeffrey Fish Title:     Vice President, Corporate
Treasury

 

AMERICREDIT FINANCIAL SERVICES, INC.
d/b/a GM Financial, as Seller

By:   /s/ Robert T. Pigott III Name:   Robert T. Pigott III Title:     Senior
Vice President, Corporate Treasury

Accepted:

 

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as
Trustee and Trust Collateral Agent

By:   /s/ Leslie Morales Name:   Leslie Morales Title:     Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   457247658    
111007915320       111010231167       111011173679       111011244982      
111012162331       111012312473       111012335760       111013424502      
111013526909       111014059293       111013988305       111014178554      
111014295206       111014326964       111015010156       111015193024      
111015164257       111015313062       111015433391   457245306     111007915342
      111010231213       111011173747       111011245006       111012162364    
  111012312484       111012335771       111013424513       111013526910      
111014059305       111013988338       111014178598       111014295846      
111014326975       111015010167       111015193057       111015164279      
111015313073       111015433425   457247070     111007933713       111010231257
      111011173770       111011245062       111012144140       111012312495    
  111012335805       111013424940       111013526932       111014059316      
111013988349       111014178633       111014295857       111014327000      
111015010190       111015211799       111015164291       111015313084      
111015433436   457309474     111007933757       111010231291       111011173815
      111011245130       111012144184       111012312541       111012335883    
  111013424951       111013526954       111014059349       111013988361      
111014178666       111014296083       111014327471       111015010202      
111015212587       111015164314       111015313095       111015433469  
457330710     111007933959       111010231303       111011173826      
111011245163       111012144207       111012312552       111012335894      
111013424962       111013526976       111014059350       111013988406      
111014178701       111014296094       111014327527       111015010246      
111015212598       111015164336       111015313107       111015433470  
457253722     111007933971       111010231415       111011173882      
111011245219       111012144252       111012312574       111012335917      
111013288252       111013527001       111014059361       111014007375      
111014197511       111014296106       111014327549       111015010291      
111015212611       111015164358       111015313130       111015433515  
457264653     111007934006       111010231471       111011173972      
111011245286       111012144263       111012312642       111012335928      
111013288263       111013527023       111014059372       111014007511      
111014197522       111014296117       111014327572       111015010325      
111015212622       111015164381       111015313141       111015433548  
457287134     111007934017       111010231831       111011174030      
111011245297       111012144319       111012312653       111012335973      
111013288274       111013527034       111014059417       111014007656      
111014197533       111014296173       111014327583       111015010347      
111015212633       111015164392       111015313163       111015433559  
457287407     111007934062       111010231842       111011174108      
111011245365       111012144320       111012312675       111012336008      
111013288825       111013527045       111014059462       111014007836      
111014197544       111014296218       111014327594       111015010358      
111015212655       111015164415       111015313534       111015433560  
457287449     111007934073       111010231965       111011174131      
111011245398       111012144342       111012312686       111012336053      
111013288937       111013527056       111014059541       111014007847      
111014197555       111014296319       111014327606       111015010516      
111015212666       111015164437       111015313545       111015433571  
457309763     111007934084       111010231998       111011174142      
111011245411       111012144353       111012312697       111012336075      
111013289028       111013527067       111014059552       111014007881      
111014197623       111014296331       111014327617       111015010527      
111015212712       111015164459       111015313567       111015433605  
457331502     111007934141       111010232067       111011174164      
111011245433       111012144364       111012312709       111012336097      
111013289062       111013527078       111014059563       111014007892      
111014197634       111014296410       111014327639       111015010538      
111015212723       111015164482       111015313578       111015433616  
457276905     111007934219       111010232191       111011174186      
111011245578       111012144375       111012312732       111012336165      
111013289129       111013527090       111014059619       111014007904      
111014197645       111014296421       111014327673       111015010549      
111015212756       111015164516       111015313589       111015433638  
457277051     111007934253       111010232247       111011174265      
111011245657       111012144487       111012312743       111012336211      
111013289130       111013527124       111014059620       111014007915      
111014197656       111014296498       111014327684       111015010628      
111015212767       111015164527       111015313613       111015433942  
457287498     111007934286       111010232270       111011174287      
111011245826       111012144511       111012312800       111012336222      
111013289174       111013527157       111014059631       111014007982      
111014197713       111014296500       111014327707       111015010640      
111015212778       111015164538       111015313624       111015433953  
457287787     111007934332       111010232315       111011174311      
111011245893       111012144544       111012312855       111012336233      
111013289185       111013527168       111014059642       111014007993      
111014197735       111014296544       111014327729       111015010651      
111015212789       111015164549       111015313646       111015434044  
457266112     111007934523       111010232393       111011174344      
111011246007       111012144599       111012312866       111012336266      
111013289219       111013527214       111014059664       111014008006      
111014197779       111014296601       111014327730       111015010684      
111015212790       111015164606       111015313657       111015451616  
457299980     111007934545       111010251596       111011174355      
111011262702       111012144623       111012312899       111012352905      
111013289220       111013527236       111014059697       111014008028      
111014197791       111014296623       111014327741       111015010695      
111015212802       111015164617       111015313668       111015451627  
457300523     111007934556       111010251608       111011174423      
111011262713       111012144634       111012312901       111012352916      
111013289242       111013527247       111014059709       111014008051      
111014197803       111014314196       111014327763       111015010718      
111015212835       111015164639       111015313679       111015451672  
457322048     111007934567       111010251631       111011191152      
111011262746       111012144678       111012312912       111012352972      
111013289253       111013527258       111014059721       111014008062      
111014197881       111014314231       111014327774       111015028650      
111015212879       111015164651       111015313680       111015452516  
457322055     111007934646       111010251686       111011191174      
111011262768       111012144702       111012312945       111012353030      
111013289264       111013527270       111014059754       111014008084      
111014198983       111014314253       111014327785       111015028661      
111015212891       111015164673       111015313691       111015452538  
457322279     111007934725       111010251844       111011191231      
111011262847       111012144724       111012312956       111012353063      
111013289286       111013527304       111014059800       111014008152      
111014198994       111014314286       111014327796       111015028672      
111015212936       111015164695       111015313714       111015452550  
457337145     111007934736       111010251956       111011191275      
111011262869       111012144757       111012312967       111012353085      
111013289321       111013527315       111014059822       111014008163      
111014199018       111014314297       111014327820       111015028694      
111015212969       111015164741       111015313747       111015452572  
457288983     111007934769       111010251990       111011191309      
111011262870       111012144791       111012312989       111012353131      
111013289343       111013527337       111014059833       111014008219      
111014199030       111014314343       111014327842       111015029314      
111015212992       111015164796       111015313758       111015452606  
457311835     111007934792       111010252069       111011191321      
111011262915       111012144803       111012313036       111012353153      
111013289365       111013444537       111014059844       111014008242      
111014199052       111014314354       111014327853       111015029369      
111015213005       111015164808       111015313769       111015452662  
457312007     111007934804       111010252171       111011191376      
111011262926       111012144814       111012313047       111012353197      
111013289376       111013444548       111014059888       111014008253      
111014199120       111014314365       111014327864       111015029370      
111015213016       111015164820       111015313781       111015452673  
457322808     111007934882       111010252193       111011191400      
111011262959       111012144847       111012176279       111012353209      
111013289422       111013444638       111014059899       111014008275      
111014199153       111014314376       111014343525       111015029392      
111015213038       111015164831       111015313905       111015452730  
457322899     111007934893       111010252238       111011191411      
111011262993       111012144869       111012176303       111012353221      
111013290086       111013444661       111013912458       111014008297      
111014199186       111014314387       111014343536       111015029415      
111015213061       111015164842       111015313938       111015452774  
457279073     111007934905       111010252249       111011191534      
111011263017       111012144915       111012176336       111012353322      
111013306815       111013444683       111013912504       111014008309      
111014199210       111014314398       111014343547       111015029426      
111015213072       111015164853       111015313949       111015452819  
457333201     111007894876       111010252250       111011191602      
111011263062       111012145040       111012176369       111012353344      
111013306859       111013444694       111013912515       111014008310      
111014213510       111014314400       111014343569       111015029437      
111015213106       111015164886       111015313972       111015452820  
457302040     111007894977       111010252294       111011191691      
111011263084       111012145084       111012176392       111012353355      
111013306860       111013444706       111013912526       111014024262      
111014213532       111014314994       111014343570       111015029448      
111015213128       111015164897       111015313983       111015452831  
457333284     111007895103       111010252306       111011191703      
111011263118       111012145129       111012176426       111012353377      
111013306882       111013444874       111013912537       111014024295      
111014213543       111014315063       111014343637       111015029459      
111015213184       111015321555       111015313994       111015452842  
457280055     111007895114       111010252317       111011191769      
111011263141       111012162432       111012176482       111012353388      
111013306905       111013444919       111013912548       111014024307      
111014213576       111014315074       111014343693       111015029460      
111015213195       111015321566       111015314007       111015452864  
457324861     111007895147       111010252384       111011191792      
111011263231       111012162465       111012176561       111012353412      
111013306927       111013444920       111013912560       111014024318      
111014213598       111014315108       111014343705       111015029471      
111015213207       111015321634       111015314029       111015452886  
457333953     111007895192       111010252395       111011191815      
111011263253       111012162487       111012176572       111012353423      
111013306983       111013444931       111013912649       111014024396      
111014213611       111014315120       111014343716       111015029482      
111015228900       111015321690       111015314030       111015452897  
457334332     111007895237       111010252407       111011191871      
111011263275       111012162500       111012176583       111012353478      
111013307007       111013444942       111013912650       111014024408      
111014213622       111014315131       111014343727       111015029493      
111015228933       111015321735       111015314041       111015452909  
457258457     111007895259       111010252430       111011191938      
111011263376       111012162533       111012176617       111012353883      
111013307760       111013444975       111013912672       111014024431      
111014213633       111014315153       111014343749       111015029516      
111015228977       111015321757       111015314052       111015452921  
457259232     111007895260       111010252452       111011191972      
111011263466       111012162566       111012176651       111012393113      
111013307793       111013445011       111013912683       111014024497      
111014213666       111014315164       111014343783       111015029538      
111015228988       111015321779       111015314063       111015452932  
457270148     111007895316       111010252597       111011192018      
111011263499       111012162577       111012176662       111012393135      
111013307805       111013445022       111013912706       111014024509      
111014213699       111014315175       111014343794       111015029550      
111015228999       111015321858       111015332018       111015452987  
457281707     111007895394       111010252609       111011192030      
111011263512       111012162599       111012176684       111012393180      
111013307849       111013445033       111013912717       111014024521      
111014213723       111014315186       111014343828       111015029583      
111015229024       111015321869       111015332063       111015452998  
457260297     111007895428       111010252687       111011192052      
111011263556       111012162601       111012176707       111012393225      
111013307861       111013445077       111013912739       111014024554      
111014213734       111014315197       111014343862       111015029594      
111015229068       111015321915       111015332074       111015453078  
457282168     111007895440       111010252777       111011192131      
111011263567       111012162678       111012176729       111012393304      
111013307917       111013445088       111013912740       111014024587      
111014213745       111014315209       111014343929       111015029606      
111015229530       111015321948       111015332085       111015453089  
457282200     111007895462       111010252799       111011192153      
111011263589       111012162689       111012176730       111012393315      
111013307928       111013445099       111013912762       111014025117      
111014213835       111014315221       111014344076       111015029628      
111015229574       111015321960       111015332096       111015470325  
457305100     111007895518       111010252856       111011192210      
111011263613       111012162702       111012176796       111012393360      
111013307939       111013445123       111013913022       111014025162      
111014213846       111014315232       111014344111       111015029684      
111015229585       111015321971       111015332164       111015470370  
457305332     111007895653       111010252889       111011208971      
111011263635       111012162735       111012176808       111012393427      
111013307940       111013445134       111013913044       111014025173      
111014213880       111014315287       111014344133       111015029695      
111015229619       111015321982       111015332186       111015470381  
457326874     111007895732       111010252924       111011209006      
111011263680       111012162746       111012176820       111012393438      
111013307951       111013445167       111013913055       111014025184      
111014213903       111014315300       111014344144       111015029718      
111015229631       111015322006       111015332197       111015470415  
457249902     111007895743       111010252979       111011209040      
111011263703       111012162768       111012176831       111012393450      
111013307962       111013445202       111013913066       111014025342      
111014213914       111014315311       111014344155       111015029741      
111015229642       111015322028       111015332232       111015470437  
457283067     111007895787       111010271060       111011209073      
111011281297       111012162814       111012177382       111012393551      
111013307973       111013446157       111013913088       111014025353      
111014213970       111014315423       111014344166       111015029763      
111015229653       111015340365       111015332243       111015470459  
457283125     111007895798       111010271082       111011209084      
111011281309       111012162836       111012177393       111012393573      
111013307995       111013446180       111013913134       111014025397      
111014213992       111014315456       111014344177       111015029796      
111015229675       111015340398       111015332647       111015470460  
457250280     111007895800       111010271295       111011209095      
111011281310       111012162870       111012177416       111012393652      
111013308020       111013446191       111013913156       111014025409      
111014214016       111014315490       111014344201       111015029820      
111015229686       111015340422       111015332658       111015470493  
457250306     111007895912       111010271396       111011209107      
111011281343       111012162881       111012177438       111012393685      
111013308031       111013446214       111013913202       111014025432      
111014214038       111014315502       111014344234       111015029831      
111015229709       111015340433       111015332681       111015470505  
457272763     111007895945       111010271419       111011209152      
111011281365       111012162904       111012177449       111012393719      
111013308042       111013464539       111013913213       111014025713      
111014214409       111014332051       111014344245       111015029853      
111015229732       111015340455       111015332704       111015470538  
457261964     111007895967       111010271431       111011209208      
111011281387       111012162982       111012177461       111012393720      
111013308053       111013464562       111013913235       111014025724      
111014214421       111014332062       111014344267       111015029864      
111015229754       111015340488       111015332737       111015470561  
457272904     111007896036       111010271442       111011209242      
111011281444       111012162993       111012177483       111012393764      
111013308086       111013464618       111013913268       111014025735      
111014214432       111014332129       111014344278       111015029886      
111015229765       111015340499       111015332759       111015470572  
457284263     111007896069       111010271475       111011209354      
111011281455       111012163028       111012197452       111012410539      
111013308109       111013464629       111013913291       111014025746      
111014214511       111014332141       111014221171       111015046458      
111015229798       111015340501       111015332760       111015470583  
457295103     111007896126       111010271509       111011209365      
111011281477       111012163051       111012197553       111012410607      
111013308110       111013464652       111013913314       111014025768      
111014214522       111014332174       111014221193       111015046469      
111015229800       111015340512       111015332782       111015470662  
457306868     111007915397       111010271554       111011209398      
111011281589       111012163095       111012197609       111012410652      
111013308121       111013464663       111013913493       111014025779      
111014214533       111014332253       111014221227       111015046470      
111015229844       111015340545       111015332827       111015470741  
457318004     111007915498       111010271576       111011209422      
111011281646       111012163107       111012197632       111012411035      
111013308132       111013464685       111013913505       111014025791      
111014082985       111014332264       111014221250       111015046481      
111015229855       111015340567       111015332939       111015470752  
457318947     111007915511       111010271600       111011209512      
111011281893       111012163118       111012197665       111012411305      
111013308154       111013464720       111013913527       111014025814      
111014083043       111014332286       111014221294       111015046504      
111015229888       111015340578       111015333031       111015470774  
457263770     111007915623       111010271622       111011209556      
111011281983       111012163152       111012197722       111012411350      
111013308176       111013464731       111013913538       111014025825      
111014083054       111014332310       111014221306       111015046582      
111015229899       111015340624       111015333086       111015470785  
457285815     111007915656       111010271655       111011209567      
111011282041       111012163174       111012197744       111012411361      
111013327469       111013464742       111013934485       111014025836      
111014083144       111014332354       111014221328       111015046593      
111015229901       111015340635       111015333097       111015470820  
457308419     111007915713       111010271677       111011209589      
111011282085       111012163196       111012197755       111012411372      
111013327470       111013464753       111013934508       111014026039      
111014083166       111014332365       111014221340       111015046638      
111015229934       111015340668       111015333109       111015470831  
457319689     111007915982       111010271701       111011209590      
111011282164       111012163286       111012197766       111012411406      
111013327481       111013464786       111013934519       111014046963      
111014083177       111014332376       111014221531       111015046649      
111015229945       111015340679       111015351176       111015470842  
457319705     111007915993       111010271969       111011209635      
111011282186       111012163297       111012197799       111012411417      
111013327616       111013464955       111013934531       111014046985      
111014083201       111014332387       111014221542       111015046650      
111015229967       111015340691       111015351198       111015470875  
457319713     111007916006       111010272005       111011209646      
111011282210       111012163310       111012197856       111012770279      
111013327649       111013464966       111013934564       111014047009      
111014083212       111014332398       111014221564       111015046694      
111015229990       111015340736       111015351244       111015470886  
457330199     111007916017       111010272038       111011209668      
111011282311       111012163332       111012197878       111012790057      
111013327650       111013464977       111013934610       111014047021      
111014083234       111014332433       111014221610       111015046717      
111015230004       111015340792       111015351277       111015470909  
457330249     111007916028       111010272083       111011209747      
111011282377       111012163387       111012197889       111012779087      
111013327661       111013465002       111013934632       111014047065      
111014083256       111014332444       111014221632       111015046740      
111015230015       111015340815       111015351323       111015470921  
457286201     111007916051       111010272094       111011209905      
111011282456       111012163398       111012197890       111012759951      
111013327706       111013465080       111013934676       111014047076      
111014083379       111014332499       111014221643       111015046751      
111015230026       111015340837       111015351367       111015470954  
457340966     111007916163       111010272106       111011209916      
111011282478       111012105899       111012197902       111012904795      
111013327717       111013465091       111013934687       111014047087      
111014083403       111014332512       111014221698       111015046762      
111015230037       111015340859       111015351378       111015470965  
457362556     111007916185       111010272195       111011209927      
111011282513       111012262208       111012197957       111012905224      
111013327740       111013465114       111013934700       111014047098      
111014083414       111014332534       111014221711       111015046841      
111015094596       111015340860       111015351446       111015487952  
457394625     111007916208       111010272296       111011209972      
111011282546       111012262310       111012198004       111012955173      
111013327762       111013465158       111013934722       111014047144      
111014083425       111014332545       111014221744       111015046852      
111015094619       111015340871       111015351468       111015487996  
457362887     111007916220       111010288990       111011210008      
111011282557       111012262321       111012198015       111012832346      
111013327773       111013465169       111013935172       111014047166      
111014083447       111014333041       111014221755       111015046863      
111015094631       111015340882       111015351480       111015488009  
457373827     111007916321       111010289014       111011210019      
111011282568       111012262365       111012198048       111012808406      
111013327784       111013465181       111013935183       111014048561      
111014083504       111014333074       111014221777       111015046874      
111015094653       111015340905       111015351536       111015488043  
457384212     111007916343       111010289069       111011210020      
111011282669       111012262387       111012198082       111012808743      
111013327852       111013465192       111013935194       111014048572      
111014083706       111014333085       111014221801       111015046919      
111015094664       111015340927       111015352009       111015488098  
457384725     111007916365       111010289137       111011210053      
111011339505       111012262398       111012215802       111012811668      
111013327863       111013465204       111013935228       111014048606      
111014083739       111014333153       111014221812       111015046931      
111015094686       111015340950       111015352021       111015488122  
457395556     111007916376       111010289148       111011210097      
111011339549       111012262422       111012215813       111012934114      
111013327885       111013465215       111013935262       111014048628      
111014083807       111014227302       111014221823       111015047741      
111015094697       111015340994       111015352032       111015488133  
457420776     111007916400       111010289159       111011232956      
111011339550       111012262444       111012215835       111012855587      
111013327908       111013465259       111013935318       111014048639      
111014083829       111014227324       111014221856       111015047785      
111015094709       111015341030       111015352065       111015488144  
457342699     111007916411       111010289193       111011233003      
111011339583       111012262499       111012215857       111012816360      
111013327931       111013465282       111013935329       111014048651      
111014083830       111014227368       111014222048       111015047796      
111015094721       111015341052       111015352087       111015488155  
457343739     111007916488       111010289216       111011233036      
111011339606       111012262567       111012215879       111012858951      
111013327953       111013465305       111013935363       111014048684      
111014101279       111014227380       111014222059       111015047808      
111015094776       111015357442       111015352133       111015488188  
457416428     111007916501       111010289249       111011233115      
111011339617       111012262646       111012215936       111012817732      
111013328011       111013465327       111013935385       111014048695      
111014101280       111014227391       111014222060       111015047819      
111015094822       111015357453       111015352166       111015488212  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   457345155    
111007916523       111010289261       111011233249       111011339628      
111012262668       111012215981       111012940245       111013328022      
111013484205       111013935396       111014048718       111014101381      
111014227403       111014222071       111015047820       111015094833      
111015357509       111015352201       111015488245   457345304     111007916534
      111010289328       111011233261       111011339673       111012262680    
  111012216005       111012802310       111013328055       111013484216      
111013935408       111014048729       111014101392       111014227414      
111014222082       111015047853       111015094844       111015357543      
111015352223       111015488289   457398097     111007916545       111010289362
      111011233306       111011339729       111012262691       111012216049    
  111012982331       111013328066       111013484249       111013935453      
111014048730       111014101437       111014227436       111014222183      
111015047875       111015094855       111015357554       111015352245      
111015488290   457417582     111007916635       111010289373       111011233373
      111011339785       111012262703       111012216050       111013003640    
  111013328123       111013484261       111013935464       111014048741      
111014101448       111014227458       111014222194       111015047886      
111015094956       111015357565       111015368736       111015488302  
457398733     111007916680       111010289430       111011233407      
111011339808       111012262714       111012216072       111013110762      
111013328145       111013484272       111013935521       111014048785      
111014101516       111014227469       111014222206       111015047909      
111015094967       111015357587       111015368747       111015488762  
457357010     111007916691       111010289474       111011233418      
111011339932       111012262736       111012216106       111013028445      
111013328156       111013484283       111013935554       111014048819      
111014101527       111014227504       111014239642       111015064122      
111015094989       111015358027       111015368781       111015488829  
457378461     111007934949       111010289531       111011233429      
111011339965       111012262747       111012216117       111013064940      
111013328167       111013484294       111013935587       111014048820      
111014101594       111014227515       111014239675       111015064155      
111015094990       111015358072       111015368792       111015488830  
457357481     111007934950       111010289766       111011233452      
111011339998       111012262758       111012216139       111013083985      
111013328178       111013484777       111013955602       111014048831      
111014101640       111014227526       111014239697       111015064212      
111015095003       111015358117       111015368860       111015488841  
457368397     111007935007       111010289788       111011233531      
111011340035       111012262769       111012216140       111012992624      
111013328189       111013484823       111013955646       111014049461      
111014101684       111014227548       111014239709       111015064256      
111015095014       111015358128       111015368882       111015488874  
457400281     111007935120       111010290151       111011233553      
111011340125       111012262804       111012216184       111012993557      
111013328572       111013484968       111013955657       111014049472      
111014101695       111014227560       111014239732       111015064267      
111015095058       111015358252       111015368893       111015488896  
457337319     111007935197       111010290184       111011233564      
111011340170       111012262826       111012216230       111013016802      
111013346831       111013485251       111013955680       111014049506      
111014101729       111014227571       111014239743       111015064278      
111015095070       111015358263       111015368916       111015488931  
457412161     111007935209       111010290207       111011233632      
111011340181       111012262848       111012216274       111013037186      
111013346864       111013485284       111013955691       111014049539      
111014101730       111014227638       111014239765       111015064289      
111015095081       111015358296       111015368927       111015488942  
457338234     111007935221       111010290218       111011233698      
111011340215       111012262871       111012216285       111012995739      
111013346943       111013485318       111013955769       111014049540      
111014101752       111014227661       111014239776       111015064290      
111015095148       111015358308       111015368938       111015488975  
457380871     111007935298       111010290308       111011233700      
111011340226       111012262882       111012216296       111013056479      
111013346965       111013485330       111013955770       111013905506      
111014101763       111014227672       111014239787       111015064302      
111015095159       111015358320       111015368950       111015488997  
457402527     111007935311       111010290320       111011233722      
111011340260       111012262905       111012216319       111013076639      
111013346976       111013485363       111013956096       111013905539      
111014101774       111014227683       111014239833       111015064313      
111015095160       111015358342       111015368961       111015489033  
457412500     111007935412       111010194963       111011233733      
111011340282       111012262927       111012216320       111012978280      
111013346998       111013485396       111013956108       111013905540      
111014101808       111014227717       111014239844       111015064324      
111015095182       111015358409       111015369007       111015505739  
457412740     111007935456       111010232416       111011233878      
111011340305       111012262938       111012216353       111013077911      
111013347023       111013485442       111013956119       111013905562      
111014101819       111014227773       111014239877       111015064357      
111015095205       111015358443       111015369041       111015505740  
457412864     111007935513       111010232438       111011233889      
111011340383       111012262949       111012216375       111012960001      
111013347214       111013485453       111013956120       111013905573      
111014101853       111014227784       111014239923       111015064368      
111015095227       111015358555       111015369322       111015505852  
457413045     111007935557       111010232483       111011233890      
111011340428       111012279969       111012216397       111013043947      
111013347292       111013485464       111013956131       111013905595      
111014101909       111014227807       111014239934       111015064379      
111015095238       111015358566       111015369333       111015505863  
457360162     111007935614       111010232629       111011233924      
111011340462       111012280006       111012216432       111013258080      
111013347483       111013486713       111013956142       111013905887      
111014121305       111014227818       111014239945       111015064380      
111015095249       111015358577       111015369355       111015505964  
457381556     111007935625       111010232652       111011233980      
111011340473       111012280039       111012216487       111013258204      
111013366046       111013486735       111013956153       111013905922      
111014121338       111014227841       111014239956       111015064391      
111015095261       111015358599       111015369377       111015505986  
457392405     111007935647       111010232797       111011234015      
111011340484       111012280051       111012216500       111013258237      
111013366057       111013486757       111013956164       111013906114      
111014121349       111014227852       111014239978       111015064425      
111015095272       111015358601       111015369388       111015506370  
457413433     111007935670       111010232832       111011102042      
111011340518       111012280107       111012235668       111013258316      
111013366080       111013486768       111013956197       111013906125      
111014121383       111014227863       111014240004       111015064458      
111015114252       111015358623       111015369423       111015506381  
457339729     111007935681       111010232966       111011102132      
111011246030       111012280129       111012235703       111013258428      
111013366091       111013486791       111013956209       111013906136      
111014121440       111014227885       111014240015       111015064470      
111015114319       111015375138       111015369445       111015506426  
457340099     111007935748       111010233079       111011102211      
111011246131       111012280141       111012235758       111013239876      
111013366147       111013486803       111013956210       111013906158      
111014121484       111014228280       111014240037       111015064492      
111015114342       111015375150       111015369502       111015506459  
457489771     111007935771       111010233080       111011102288      
111011246164       111012280152       111012235804       111013259294      
111013366192       111013486814       111013956232       111013906181      
111014121518       111014228325       111014240059       111015064515      
111015114364       111015375161       111015369513       111015506471  
457469104     111007935782       111010233215       111011102301      
111011246186       111012280163       111012235837       111013259328      
111013366204       111013505535       111013956243       111013906215      
111014121530       111014228336       111014240060       111015064526      
111015114375       111015375172       111015369546       111015506572  
457469146     111007935827       111010233226       111011102626      
111011246210       111012280196       111012235848       111013259351      
111013366226       111013505546       111013956254       111013906237      
111014121552       111014228358       111014240071       111015064559      
111015114409       111015375183       111015369580       111015506673  
457501724     111007935849       111010233260       111011102659      
111011246298       111012280264       111012235860       111013259373      
111013366237       111013505557       111013956265       111013906248      
111014121563       111014244536       111014240105       111015064560      
111015114465       111015375239       111015369591       111015506707  
457426765     111007936019       111010233305       111011102682      
111011246300       111012280286       111012235871       111013259407      
111013366394       111013505591       111013956298       111013906271      
111014121912       111014244570       111014240116       111015064571      
111015114476       111015375240       111015369636       111015506729  
457436905     111007936064       111010233417       111011102772      
111011246401       111012280321       111012235893       111013259429      
111013366406       111013505636       111013956322       111013906316      
111014121934       111014244581       111014240127       111015064582      
111015114487       111015375251       111015369658       111015397244  
457437291     111007936132       111010233451       111011102783      
111011246467       111012280680       111012235916       111013259441      
111013366451       111013505658       111013956333       111013906338      
111014121956       111014244592       111014240149       111015065415      
111015114498       111015375284       111015237551       111015397255  
457469989     111007936143       111010233507       111011102839      
111011246478       111012280691       111012235927       111013259474      
111013366529       111013505669       111013956344       111013906361      
111014121989       111014244604       111014240161       111015065426      
111015114511       111015375295       111015237573       111015397277  
457480788     111007978172       111010233596       111011102974      
111011246489       111012280703       111012235938       111013259485      
111013366585       111013505715       111013956355       111013906372      
111014121990       111014244615       111014240183       111015065493      
111015114522       111015375307       111015237595       111015398188  
457491215     111007896159       111010233608       111011102985      
111011246490       111012280725       111012235949       111013259496      
111013366596       111013505759       111013956399       111013906394      
111014122058       111014244637       111014240194       111015065505      
111015114544       111015375318       111015237607       111015398201  
457448819     111007896171       111010253048       111011103032      
111011246524       111012280769       111012235972       111013259520      
111013366978       111013505793       111013956423       111013906440      
111014122069       111014244659       111014240273       111015065516      
111015114555       111015375329       111015237630       111015398234  
457481042     111007896250       111010253116       111011103043      
111011246546       111012280770       111012236029       111013259531      
111013367003       111013505816       111013956456       111013906462      
111014122070       111014244660       111014240295       111015065538      
111015114577       111015375330       111015237652       111015398245  
457481398     111007896306       111010253127       111011103065      
111011246557       111012280792       111012236524       111013259564      
111013367025       111013505838       111013956568       111013906473      
111014122081       111014244716       111014240307       111015065549      
111015114588       111015375352       111015237696       111015398302  
457492171     111007896340       111010253149       111011103076      
111011246636       111012280804       111012236535       111013259610      
111013367036       111013505849       111013974579       111013906732      
111014122092       111014244750       111014240318       111015065583      
111015114601       111015375363       111015237719       111015398324  
457427730     111007896407       111010253251       111011103098      
111011246670       111012280815       111012236546       111013259621      
111013367047       111013505872       111013974591       111013906743      
111014122115       111014244783       111014256023       111015065594      
111015114612       111015375374       111015237720       111015398335  
457428175     111007896508       111010253262       111011103122      
111011246715       111012280826       111012236579       111013259755      
111013367148       111013505894       111013974614       111013906765      
111014122126       111014244794       111014256034       111014973737      
111015114623       111015375385       111015237742       111015398368  
457428639     111007896520       111010253284       111011103289      
111011246726       111012280859       111012236647       111013259777      
111013385520       111013505928       111013974625       111013906787      
111014122216       111014244806       111014256045       111014973793      
111015114634       111015375408       111015237775       111015398379  
457449908     111007896531       111010253330       111011103290      
111011246805       111012280860       111012236670       111013259957      
111013385542       111013505984       111013974647       111013927555      
111014122227       111014244862       111014256056       111014973816      
111015114702       111015375420       111015237797       111015398380  
457460350     111007896609       111010253352       111011120154      
111011246838       111012280882       111012236681       111013259968      
111013385553       111013505995       111013974658       111013928095      
111014122249       111014244873       111014256078       111014973838      
111015114713       111015375464       111015237832       111015398403  
457471670     111007896610       111010253374       111011120165      
111011246849       111012280905       111012236737       111013259979      
111013385586       111013506019       111013974669       111013928107      
111014122272       111014244895       111014256113       111014973849      
111015114735       111015375532       111015237843       111015398447  
457471787     111007896621       111010253396       111011120211      
111011246850       111012280916       111012255862       111013259980      
111013385700       111013506211       111013974692       111013928118      
111014122283       111014244918       111014256124       111014973861      
111015114746       111015375587       111015237854       111015398515  
457482743     111007896687       111010253419       111011120222      
111011246917       111012280927       111012255873       111013260016      
111013385722       111013506233       111013974704       111013928185      
111014122317       111014244929       111014256528       111014973906      
111015114757       111015375600       111015237876       111015398526  
457502623     111007896711       111010253486       111011120244      
111011246928       111012280938       111012255884       111013260049      
111013385755       111013506255       111013974715       111013928422      
111014141284       111014244930       111014256539       111014973928      
111015114779       111015376139       111015237887       111015398548  
457502730     111007896722       111010253510       111011120277      
111011246973       111012280950       111012255895       111013260072      
111013385823       111013506266       111013974726       111013928444      
111014141453       111014244941       111014256540       111014973939      
111015114780       111015376140       111015237922       111015398559  
457502862     111007896755       111010253532       111011120356      
111011263769       111012280961       111012255907       111013260083      
111013385856       111013506277       111013974748       111013928512      
111014141475       111014244985       111014256551       111014973951      
111015114791       111015376162       111015237933       111015398560  
457429413     111007896799       111010253576       111011120389      
111011263871       111012300098       111012255952       111013260106      
111013385867       111013506288       111013974759       111013928545      
111014141497       111014245009       111014256618       111014973984      
111015114814       111015376184       111015237944       111015398571  
457439586     111007896812       111010253587       111011120390      
111011263983       111012300122       111012255963       111013260117      
111013386071       111013506299       111013974760       111013928556      
111014141509       111014245010       111014256685       111014973995      
111015114870       111015376229       111015237977       111015398627  
457493658     111007896845       111010253611       111011120457      
111011263994       111012300133       111012255996       111013260139      
111013405769       111013506334       111013974771       111013928567      
111014141521       111014245032       111014256731       111014974064      
111015114892       111015244481       111015237988       111015398638  
457503670     111007896924       111010253644       111011120536      
111011264018       111012300144       111012256009       111013260140      
111013405792       111013506345       111013974793       111013928578      
111014141543       111014245054       111014256742       111014974075      
111015114904       111015244919       111015237999       111015398649  
457503746     111007896957       111010253723       111011120592      
111011264434       111012300166       111012256010       111013260184      
111013405848       111013506356       111013974805       111013928589      
111014141565       111014245065       111014256775       111014974086      
111015132634       111015244931       111015238024       111015398650  
457450880     111007897015       111010253745       111011120637      
111011264502       111012300212       111012256021       111013260195      
111013405859       111013527540       111013974838       111013928602      
111014141611       111014245076       111014256809       111014974097      
111015132656       111015244953       111015238035       111015398661  
457461713     111007897082       111010253767       111011120671      
111011264546       111012300256       111012256054       111013260229      
111013405860       111013527573       111013974850       111013928657      
111014141622       111014245144       111014256821       111014974165      
111015132689       111015245000       111015238057       111015398683  
457461986     111007897161       111010253835       111011120750      
111011264614       111012300267       111012256087       111013260308      
111013405949       111013527584       111013974861       111013928668      
111014141644       111014245155       111014256832       111014974187      
111015132779       111015245257       111015238080       111015398706  
457472942     111007897239       111010253903       111011120806      
111011264670       111012300289       111012256098       111013260656      
111013405972       111013527629       111013974872       111013928725      
111014141655       111014245212       111014256898       111014974222      
111015132825       111015245268       111015238091       111015398728  
457494532     111007897273       111010254038       111011120828      
111011264760       111012300324       111012256100       111013261174      
111013405983       111013527641       111013974894       111013928758      
111014141666       111014245234       111014256933       111014974312      
111015132858       111015245280       111015238114       111015398739  
457494722     111007897419       111010254050       111011120840      
111011264827       111012300335       111012256166       111013261196      
111013406007       111013527696       111013974906       111013928769      
111014141677       111014245245       111014256966       111014974356      
111015132881       111015245291       111015238147       111015398740  
457430445     111007897420       111010254094       111011120930      
111011264906       111012300368       111012256201       111013261220      
111013406018       111013527708       111013975075       111013928815      
111014141688       111014245267       111014256988       111014974367      
111015132904       111015245369       111015238170       111015398773  
457430643     111007916714       111010254106       111011120996      
111011264917       111012300403       111012256212       111013261242      
111013406041       111013527764       111013975143       111013928826      
111014141699       111014261456       111014256999       111014974378      
111015132915       111015245381       111015238181       111015398830  
457430882     111007916736       111010254117       111011121054      
111011264928       111012300436       111012256278       111013261275      
111013406063       111013527775       111013975154       111013928837      
111014141701       111014261489       111014257013       111014974424      
111015132926       111015245459       111015238192       111015398841  
457441822     111007916769       111010254173       111011121122      
111011265019       111012300458       111012256357       111013261286      
111013406074       111013527797       111013975165       111013928860      
111014141734       111014261490       111014257024       111014992918      
111015132937       111015245460       111015238204       111015414929  
457441889     111007916848       111010272702       111011121133      
111011265042       111012300469       111012256368       111013261297      
111013406119       111013527809       111013975176       111013928905      
111014141756       111014261591       111014257035       111014992929      
111015132948       111015245493       111015238226       111015414941  
457452787     111007916871       111010272757       111011121166      
111011265143       111012300470       111012256379       111013261332      
111013406120       111013527810       111013975200       111013928916      
111014141790       111014261603       111014272548       111014992941      
111015132960       111015245505       111015238237       111015414974  
457462935     111007916882       111010272803       111011138388      
111011265165       111012300481       111012256425       111013261354      
111013406131       111013527854       111013975222       111013928938      
111014141813       111014261614       111014272593       111014992952      
111015132993       111015245538       111015255988       111015414985  
457474187     111007916893       111010272825       111011138399      
111011265176       111012300492       111012256447       111013261398      
111013406142       111013527865       111013975244       111013948323      
111014141824       111014261625       111014272616       111014992963      
111015133006       111015245549       111015255999       111015414996  
457431740     111007916961       111010272937       111011138412      
111011282850       111012300504       111012275066       111013261422      
111013406153       111013528282       111013975288       111013948648      
111014141846       111014261647       111014272627       111014993021      
111015133017       111015245550       111015256024       111015415032  
457432219     111007916983       111010272948       111011138478      
111011282906       111012300548       111012275123       111013261433      
111013406175       111013528293       111013975312       111013948659      
111014142511       111014261669       111014272638       111014993065      
111015133028       111015245572       111015256046       111015415054  
457453009     111007916994       111010273039       111011138489      
111011282928       111012300807       111012275134       111013261444      
111013406197       111013528327       111013975323       111013948671      
111014142522       111014261670       111014272649       111014993087      
111015133040       111015245583       111015256079       111015415065  
457453066     111007917063       111010273129       111011138490      
111011282939       111012300896       111012275145       111013261455      
111013406232       111013528350       111013975682       111013948682      
111014142533       111014261681       111014272683       111014993098      
111015133062       111015245606       111015256091       111015415098  
457453447     111007917074       111010273141       111011138692      
111011283019       111012300931       111012275156       111013261466      
111013406243       111013528383       111013994751       111013948693      
111014142555       111014261704       111014272706       111014993166      
111015133095       111015245651       111015256103       111015415100  
457486140     111007917085       111010273264       111011138838      
111011283020       111012300953       111012275167       111013261477      
111013406287       111013528406       111013994841       111013948749      
111014142577       111014261715       111014272717       111014993177      
111015133118       111015263932       111015256114       111015415469  
457496362     111007917119       111010273433       111011138906      
111011283110       111012300975       111012275189       111013261488      
111013406298       111013528417       111013994863       111013948761      
111014142588       111014261760       111014272740       111014993201      
111015133220       111015264012       111015256147       111015415470  
457496677     111007917131       111010273455       111011138939      
111011283121       111012301011       111012275202       111013261499      
111013406355       111013528428       111013994919       111013948783      
111014142601       111014261771       111014272762       111014993212      
111015133242       111015264034       111015256192       111015415515  
457432748     111007917164       111010273466       111011138951      
111011283266       111012301022       111012275257       111013261501      
111013407008       111013528440       111013994953       111013948806      
111014142623       111014261793       111014272773       111014993234      
111015133253       111015264045       111015256204       111015415537  
457454023     111007917197       111010273477       111011139008      
111011283301       111012317614       111012275303       111013261512      
111013407020       111013528608       111013994986       111013948817      
111014142656       111014261805       111014272784       111014993267      
111015133264       111015264056       111015256215       111015415559  
457464451     111007917412       111010273488       111011139019      
111011283323       111012317625       111012275314       111013261523      
111013407176       111013528653       111013995011       111013948862      
111014142667       111014261816       111014272795       111014993290      
111015133275       111015264067       111015256226       111015415560  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   457464592    
111007917445       111010273613       111011139075       111011283356      
111012318480       111012275369       111013204609       111013407536      
111013528686       111013995022       111013948918       111014160342      
111014261838       111014272818       111014993313       111015133309      
111015264078       111015256237       111015415638   457475630     111007917489
      111010273679       111011139109       111011283378       111012318503    
  111012275426       111013269521       111013427280       111013528697      
111013995055       111013948941       111014160353       111014261850      
111014272885       111014993324       111015133343       111015264089      
111015256248       111015415649   457422616     111007917579       111010273703
      111011139198       111011283514       111012318525       111012275459    
  111013269532       111013427303       111013528710       111013995077      
111013948952       111014160375       111014261861       111014273088      
111014993357       111015133983       111015264090       111015256282      
111015415650   457433019     111007917591       111010290498       111011139255
      111011283660       111012318536       111012275460       111013270040    
  111013427448       111013528721       111013995099       111013948963      
111014161051       111014261883       111014273123       111014993380      
111015153963       111015264102       111015256316       111015415694  
457454734     111007917658       111010290768       111011139277      
111011283727       111012318626       111012275471       111013270051      
111013427459       111013528732       111013995123       111013948985      
111014161062       111014261928       111014273134       111014993391      
111015154010       111015264113       111015256338       111015415728  
457465383     111007917726       111010290780       111011156546      
111011340620       111012318637       111012275482       111013270062      
111013427482       111013446269       111013995134       111013949335      
111014161107       111014261939       111014273145       111014993403      
111015154032       111015264157       111015256349       111015415739  
457476497     111007917748       111010290803       111011156580      
111011340721       111012319302       111012275538       111013270084      
111013427505       111013446359       111013995145       111013949346      
111014161118       111014261962       111014273167       111014993414      
111015154043       111015264168       111015256350       111015415795  
457434256     111007917838       111010290836       111011156636      
111011340765       111012319346       111012275549       111013270118      
111013427550       111013446360       111013995189       111013949357      
111014161141       111014261984       111014273213       111014993447      
111015154054       111015264179       111015256440       111015415807  
457455442     111007917883       111010290881       111011156647      
111011340800       111012319357       111012275561       111013270129      
111013427572       111013446382       111013995190       111013949368      
111014161152       111014262008       111014273224       111014993469      
111015154065       111015264270       111015256495       111015415830  
457465953     111007917939       111010290926       111011156692      
111011340811       111012319368       111012275572       111013270130      
111013427583       111013446405       111013995202       111013949379      
111014161174       111014262042       111014273246       111014993470      
111015154076       111015264292       111015256507       111015415863  
457423903     111007936334       111010291028       111011156726      
111011340855       111012319379       111012275583       111013270141      
111013427606       111013446416       111013995246       111013949391      
111014161185       111014262064       111014273279       111014993492      
111015154087       111015264315       111015256822       111015415874  
457434488     111007936389       111010291400       111011156737      
111011340877       111012319403       111012275594       111013270152      
111013427640       111013446438       111013995437       111013949414      
111014161208       111014262075       111014273303       111014993515      
111015154098       111015264337       111015256833       111015415896  
457424588     111007936402       111010291488       111011156759      
111011340923       111012319425       111012275606       111013270163      
111013427651       111013446449       111013995527       111013949436      
111014161219       111014262086       111014273314       111014993537      
111015154111       111015264359       111015256866       111015415908  
457435238     111007936480       111010291499       111011156760      
111011340967       111012319447       111012275796       111013270242      
111013427684       111013446461       111013995561       111013949469      
111014161220       111014262097       111014273325       111014993548      
111015154122       111015264427       111015256877       111015434077  
457435444     111007936503       111010291523       111011156771      
111011341036       111012319469       111012276045       111013270253      
111013427695       111013446472       111014014755       111013949548      
111014161253       111014262110       111014273336       111014993559      
111015154144       111015264449       111015256899       111015434088  
457456473     111007936514       111010291657       111011156782      
111011341430       111012319470       111012276191       111013270286      
111013427730       111013446483       111014014834       111013949560      
111014161264       111014262143       111014273347       111014993582      
111015154155       111015264528       111015256923       111015434123  
457456986     111007936558       111010291747       111011156816      
111011341441       111012319481       111012295361       111013270376      
111013427752       111013446494       111014014889       111013949571      
111014161275       111014262165       111014273358       111014993593      
111015154166       111015264540       111015256934       111015434178  
457467736     111007936570       111010233686       111011156850      
111011341496       111012319492       111012295372       111013270387      
111013427763       111013446539       111014014935       111013949593      
111014161376       111014278814       111014273369       111014993605      
111015154177       111015264551       111015256967       111015434189  
457576338     111007936637       111010233697       111011156894      
111011341531       111012319526       111012295383       111013270398      
111013427774       111013446551       111014014980       111013949616      
111014161398       111014278825       111014291145       111015010774      
111015154199       111015264584       111015256978       111015434202  
457587582     111007936660       111010233710       111011156917      
111011341564       111012319548       111012295440       111013270747      
111013427875       111013446584       111014015004       111013968820      
111014161646       111014278836       111014291156       111015010796      
111015154223       111015264630       111015256989       111015434314  
457511178     111007936749       111010233776       111011156951      
111011341575       111012319616       111012295451       111013270769      
111013427886       111013446663       111014015037       111013968853      
111014161691       111014278847       111014291213       111015010819      
111015154267       111015283293       111015257003       111015434325  
457576767     111007936750       111010233787       111011156984      
111011341586       111012319728       111012295495       111013270826      
111013427910       111013446674       111014015059       111013968864      
111014161714       111014278870       111014291268       111015010842      
111015154290       111015283327       111015257014       111015434347  
457511384     111007936794       111010233822       111011157064      
111011341621       111012181512       111012295518       111013270837      
111013427921       111013446685       111014015060       111013968875      
111014161736       111014278904       111014291279       111015010853      
111015154313       111015283338       111015275722       111015434392  
457511392     111007936862       111010233877       111011157075      
111011341643       111012181534       111012295574       111013270848      
111013428001       111013446696       111014015071       111013968886      
111014161804       111014279017       111014291426       111015010864      
111015154324       111015283372       111015275733       111015434404  
457533263     111007936884       111010233912       111011157165      
111011341654       111012181602       111012295585       111013270859      
111013290109       111013446708       111014015116       111013968897      
111014161815       111014279040       111014291437       111015010875      
111015154335       111015283406       111015275766       111015434459  
457533693     111007936907       111010233989       111011157198      
111011341665       111012181624       111012295596       111013270860      
111013290121       111013446720       111014015127       111013968954      
111014161837       111014279051       111014291460       111015010921      
111015154346       111015283686       111015275777       111015434493  
457522928     111007936929       111010234025       111011157255      
111011341711       111012181657       111012295608       111013270871      
111013290165       111013446731       111014015172       111013968965      
111014179016       111014279118       111014291482       111015010943      
111015154357       111015283697       111015275788       111015434561  
457544989     111007937010       111010234047       111011157356      
111011341766       111012181679       111012295620       111013268429      
111013290176       111013447192       111014015206       111013968998      
111014179027       111014279141       111014291505       111015010987      
111015154380       111015283721       111015275799       111015434572  
457593416     111007937076       111010234058       111011157389      
111011341788       111012181691       111012295697       111013268452      
111013290277       111013447215       111014015239       111013969078      
111014179050       111014279152       111014291549       111015010998      
111015154391       111015283743       111015275801       111015434583  
457545945     111007937111       111010234104       111011157435      
111011341799       111012181770       111012295721       111013268463      
111013290301       111013465439       111014015251       111013969089      
111014179072       111014279208       111014291550       111015011012      
111015154414       111015283754       111015275812       111015434606  
457546224     111007937144       111010234159       111011157480      
111011341845       111012181792       111012295732       111013268531      
111013290345       111013465675       111014015284       111013969102      
111014179083       111014279297       111014291594       111015011023      
111015154425       111015283765       111015275856       111015434628  
457557130     111007937223       111010234193       111011157547      
111011341867       111012181837       111012295743       111013268575      
111013290356       111013465732       111014015307       111013969113      
111014179117       111014279343       111014291617       111015011056      
111015154458       111015283787       111015275867       111015434639  
457592996     111007937267       111010234249       111011174434      
111011247031       111012181916       111012295800       111013268597      
111013290389       111013465811       111014015318       111013969203      
111014179151       111014279354       111014291628       111015011067      
111015154470       111015283798       111015276813       111015434651  
457557577     111007937302       111010234317       111011174467      
111011247042       111012181949       111012295822       111013268687      
111013290402       111013465844       111014015352       111013969281      
111014179207       111014279376       111014291640       111015011089      
111015154504       111015283822       111015276824       111015434774  
457579621     111007937346       111010234407       111011174489      
111011247097       111012181950       111012295888       111013268698      
111013290424       111013465877       111014015385       111013969304      
111014179230       111014279387       111014291684       111015011090      
111015154526       111015283833       111015276846       111015434831  
457579845     111007937357       111010234508       111011174513      
111011247121       111012181961       111012295901       111013268722      
111013290435       111013465888       111014015396       111013969326      
111014179241       111014279512       111014291718       111015011450      
111015154537       111015283844       111015276857       111015434842  
457515104     111007897532       111010234564       111011174524      
111011247132       111012181983       111012295912       111013268788      
111013290468       111013465899       111014015408       111013969348      
111014179252       111014279792       111014291730       111015011720      
111015154548       111015283855       111015276868       111015434853  
457537108     111007897543       111010234799       111011174647      
111011247277       111012182007       111012295956       111013268799      
111013290479       111013465967       111014015420       111013969360      
111014179263       111014279804       111014291752       111015011731      
111015154559       111015283899       111015276880       111015434864  
457527695     111007897554       111010234867       111011174658      
111011247299       111012182018       111012295967       111013268801      
111013290514       111013465990       111014015431       111013969382      
111014179285       111014279826       111014291763       111015011742      
111015154560       111015283912       111015276925       111015453146  
457528370     111007897600       111010234980       111011174669      
111011247402       111012182467       111012295990       111013268823      
111013290536       111013466069       111014015475       111013969405      
111014179364       111014279837       111014291785       111015011753      
111015154593       111015283956       111015276936       111015453191  
457539021     111007897611       111010235004       111011174759      
111011247424       111012182489       111012313069       111013268856      
111013290592       111013466104       111014033307       111013969416      
111014179397       111014279848       111014291796       111015011786      
111015154605       111015284014       111015276958       111015453214  
457594323     111007897767       111010235105       111011174760      
111011247435       111012182502       111012314138       111013268913      
111013290626       111013466115       111014033408       111013969449      
111014179409       111014279882       111014291819       111015011809      
111015154616       111015284025       111015276970       111015453258  
457528586     111007897790       111010235116       111011174849      
111011247468       111012182513       111012314149       111013268935      
111013290659       111013466171       111014033521       111013969450      
111014179410       111014279893       111014291820       111015011843      
111015154896       111015284036       111015277016       111015453281  
457561546     111007897802       111010254263       111011174861      
111011247480       111012182524       111012314161       111013268946      
111013290671       111013466845       111014033576       111013969472      
111014179421       111014279927       111014359386       111015011887      
111015174810       111015284058       111015277049       111015453292  
457572550     111007897846       111010254274       111011174872      
111011247503       111012182535       111012314172       111013268968      
111013290693       111013466889       111014033611       111013988451      
111014179432       111014279983       111014360029       111015011911      
111015174832       111015284069       111015277061       111015453315  
457583896     111007897891       111010254342       111011174894      
111011247514       111012183086       111012314228       111013269330      
111013290716       111013466890       111014033622       111013988473      
111014179443       111014296678       111015016815       111015011922      
111015174900       111015284081       111015277072       111015453337  
457518447     111007898319       111010254487       111011174928      
111011247569       111012202493       111012314239       111013269341      
111013290727       111013486869       111014033633       111013988507      
111014179498       111014296702       111015016826       111015011944      
111015174911       111015284092       111015277083       111015453359  
457529485     111007898331       111010254678       111011175008      
111011247637       111012202516       111012314262       111013269396      
111013290749       111013486870       111014033701       111013988530      
111014179791       111014296735       111015016859       111015011988      
111015174922       111015284137       111015277117       111015453382  
457562635     111007898588       111010254713       111011175042      
111011247648       111012202527       111012314273       111013269408      
111013290761       111013487264       111014033835       111013988574      
111014179836       111014296825       111015016882       111015029943      
111015174933       111015284171       111015277128       111015453393  
457584357     111007898601       111010254746       111011175086      
111011247761       111012202549       111012314295       111013269420      
111013290772       111013487275       111014033857       111013988585      
111014179869       111014296881       111015016893       111015029965      
111015174977       111015284182       111015277139       111015453450  
457530251     111007898702       111010254780       111011175110      
111011247772       111012202684       111012314330       111013269464      
111013290794       111013487286       111014033880       111013988596      
111014179870       111014296904       111015016927       111015029976      
111015174988       111015284193       111015277140       111015453461  
457573855     111007898713       111010254803       111011175132      
111011247794       111012202729       111012314341       111013185528      
111013290806       111013487297       111014033891       111013988619      
111014179892       111014296915       111015016938       111015030002      
111015175013       111015302767       111015277162       111015453955  
457541779     111007898724       111010254825       111011175277      
111011247828       111012202741       111012314363       111013261826      
111013290828       111013487332       111014033903       111013988620      
111014179948       111014296948       111015016950       111015030013      
111015175024       111015302813       111015277173       111015453966  
457552966     111007898814       111010254847       111011175378      
111011248010       111012202796       111012314385       111013261882      
111013290839       111013487365       111014033914       111013988653      
111014199243       111014296959       111015016983       111015030024      
111015175068       111015302846       111015277207       111015453977  
457553352     111007898847       111010254869       111011175389      
111011248054       111012202808       111012314408       111013261893      
111013290862       111013487387       111014033969       111013988664      
111014199254       111014296960       111015016994       111015030035      
111015175079       111015302879       111015277230       111015454035  
457532158     111007898892       111010254870       111011175435      
111011248065       111012202842       111012314419       111013261927      
111013308222       111013487411       111014033970       111013988675      
111014199298       111014297006       111015017063       111015030079      
111015175091       111015302891       111015277241       111015454057  
457532398     111007898904       111010254881       111011175457      
111011248076       111012202864       111012314442       111013261938      
111013308233       111013488366       111014033981       111013988800      
111014199300       111014297017       111015017074       111015030080      
111015175103       111015302947       111015277263       111015454068  
457543031     111007898915       111010254915       111011175503      
111011248122       111012203012       111012314453       111013262108      
111013308277       111013488388       111014034050       111013988833      
111014199311       111014297040       111015017108       111015030147      
111015175114       111015302970       111015295218       111015454114  
457665719     111007898959       111010254926       111011175525      
111011265200       111012203034       111012314464       111013262120      
111013308390       111013488401       111014034061       111013988844      
111014199322       111014297051       111015017120       111015030170      
111015175125       111015302992       111015295252       111015454170  
457599231     111007899107       111010254937       111011192311      
111011265277       111012203056       111012314532       111013262153      
111013308413       111013488434       111014034083       111013988855      
111014199399       111014297062       111015017131       111015030204      
111015175136       111015303016       111015295308       111015454192  
457655686     111007899130       111010254993       111011192355      
111011265299       111012203078       111012314543       111013262164      
111013308480       111013488906       111014034106       111013988888      
111014199401       111014297095       111015017142       111015030259      
111015175147       111015303027       111015295319       111015454215  
457600641     111007899185       111010255017       111011192366      
111011265301       111012203089       111012314554       111013262186      
111013308503       111013488917       111014034151       111013988901      
111014199861       111014297141       111015017164       111015030271      
111015175158       111015303083       111015295342       111015454226  
457612778     111007917951       111010255051       111011192377      
111011265323       111012203090       111012314587       111013262197      
111013308525       111013488928       111014034173       111013988912      
111014199917       111014297152       111015017186       111015030293      
111015175169       111015303117       111015295409       111015454237  
457647113     111007917995       111010255107       111011192401      
111011265389       111012203102       111012314655       111013262232      
111013308536       111013488951       111014034207       111013988978      
111014199940       111014297242       111015017221       111015030316      
111015175170       111015303319       111015295421       111015471023  
457669802     111007918008       111010255174       111011192434      
111011265402       111012203113       111012314677       111013262265      
111013309335       111013488973       111014034229       111013989003      
111014199962       111014297286       111015017254       111015030338      
111015175181       111015303364       111015295432       111015471045  
457603306     111007918042       111010255220       111011192467      
111011265435       111012203135       111012314723       111013262298      
111013309436       111013488984       111014034285       111013989014      
111014199984       111014297297       111015017265       111015030349      
111015175192       111015303498       111015295487       111015471067  
457637353     111007918064       111010255231       111011192490      
111011265457       111012203146       111012314846       111013262300      
111013309447       111013489008       111014034331       111013989069      
111014200011       111014297321       111015017276       111015030350      
111015175204       111015303522       111015295588       111015471078  
457648764     111007918110       111010255264       111011192535      
111011265480       111012203157       111012177506       111013263266      
111013309469       111013489019       111014034386       111014148809      
111014200033       111014297332       111015017287       111015030372      
111015175226       111015303623       111015295634       111015471135  
457659803     111007918132       111010255297       111011192603      
111011265491       111012203179       111012177539       111013263299      
111013309481       111013489031       111014051981       111014148810      
111014200066       111014297354       111015017300       111015030383      
111015175248       111015303656       111015295656       111015471157  
457660355     111007918154       111010255309       111011192681      
111011265536       111012203203       111012177562       111013263301      
111013309504       111013489097       111014052252       111014148832      
111014200077       111014315535       111015017311       111015030406      
111015175271       111015322152       111015295678       111015471168  
457661825     111007918187       111010255310       111011192715      
111011265570       111012203270       111012177630       111013263312      
111013309515       111013489110       111014052285       111014148843      
111014200088       111014315670       111015017322       111015030439      
111015175282       111015322174       111015295689       111015471214  
457605848     111007918198       111010255343       111011192748      
111011265592       111012203326       111012177674       111013263334      
111013309526       111013489446       111014052319       111014148865      
111014200101       111014316312       111015017344       111015030473      
111015175305       111015322220       111015295690       111015471225  
457640209     111007918222       111010273747       111011192759      
111011265615       111012203337       111012178181       111013263345      
111013309548       111013489457       111014053129       111014148933      
111014200112       111014316345       111015017377       111015030518      
111015175316       111015322231       111015295724       111015471247  
457651552     111007918255       111010273781       111011192771      
111011265693       111012203371       111012178192       111013263390      
111013309560       111013489479       111014053141       111014148955      
111014200145       111014316389       111015017399       111015030529      
111015175350       111015322309       111015295757       111015471258  
457607471     111007918277       111010273792       111011192928      
111011265738       111012203393       111012178215       111013263435      
111013309582       111013506402       111014053163       111014148966      
111014200156       111014316390       111015017423       111015030530      
111015175394       111015322310       111015295768       111015471281  
457640563     111007918301       111010273871       111011193008      
111011265783       111012203405       111012178226       111013263468      
111013309593       111013506468       111014053174       111014148977      
111014200167       111014316402       111015017434       111015030833      
111015175406       111015322321       111015295780       111015471292  
457609121     111007918367       111010273972       111011193020      
111011265794       111012203416       111012178237       111013263480      
111013309638       111013506480       111014053185       111014148988      
111014200268       111014316413       111015017456       111015030844      
111015175417       111015322365       111015295915       111015471304  
457642056     111007918378       111010274029       111011193042      
111011265817       111012221269       111012178248       111013126253      
111013309649       111013506514       111014053196       111014148999      
111014200279       111014316435       111015017894       111015031294      
111015175439       111015322387       111015295926       111015471977  
457642817     111007918402       111010274063       111011193053      
111011266054       111012221270       111012178259       111013146244      
111013309661       111013506558       111014053220       111014149002      
111014200291       111014316457       111015035063       111015047910      
111015175451       111015322398       111015295937       111015471999  
457732766     111007918435       111010274131       111011193154      
111011266133       111012221281       111012178271       111013186675      
111013309986       111013506569       111014053231       111014149024      
111014200314       111014316626       111015035074       111015047932      
111015175462       111015322444       111015295948       111015472046  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   457752145    
111007918457       111010274142       111011193165       111011266166      
111012221292       111012178327       111013263547       111013309997      
111013506581       111014053310       111014149035       111014200347      
111014316738       111015035096       111015047943       111015193080      
111015322501       111015295993       111015472057   457697274     111007918480
      111010274265       111011193211       111011266177       111012221315    
  111012178350       111013263581       111013328662       111013506592      
111014053321       111014149068       111014200369       111014316761      
111015035120       111015047954       111015193103       111015322523      
111015296006       111015472068   457850709     111007918503       111010274300
      111011193288       111011266201       111012221337       111012178372    
  111013263592       111013328684       111013506604       111014053343      
111014149079       111014200370       111014316772       111015035131      
111015047965       111015193125       111015322534       111015314085      
111015472080   457854677     111007918547       111010274434       111011193299
      111011266267       111012221360       111012178383       111013263648    
  111013329012       111013506615       111014053354       111014149114      
111014200392       111014316806       111015035153       111015047976      
111015193147       111015322589       111015314108       111015472147  
457774537     111007918570       111010274467       111011193301      
111011283806       111012221405       111012178428       111013263660      
111013329034       111013507425       111014053387       111014149125      
111014200404       111014316929       111015035197       111015048034      
111015193158       111015322624       111015314120       111015472215  
457867455     111007918592       111010274489       111011193312      
111011283930       111012221416       111012178440       111013263705      
111013329067       111013507458       111014053400       111014149147      
111014200415       111014316930       111015035209       111015048089      
111015193169       111015322668       111015314131       111015472237  
457913820     111007918604       111010274603       111011193334      
111011283996       111012221427       111012178451       111013263738      
111013329078       111013507470       111014053422       111014149158      
111014200426       111014316974       111015035210       111015048102      
111015193181       111015322679       111015314142       111015472282  
457914505     111007918727       111010274625       111011210143      
111011284122       111012221438       111012178484       111013263794      
111013329146       111013507492       111014053444       111014166540      
111014061803       111014317010       111015035254       111015048113      
111015193215       111015322703       111015314153       111015472305  
457964633     111007918772       111010274771       111011210165      
111011284133       111012221483       111012178518       111013263806      
111013329179       111013507504       111014053477       111014166551      
111014061814       111014317032       111015035265       111015048135      
111015193226       111015322714       111015314164       111015472316  
458037629     111007918806       111010274793       111011210187      
111011284155       111012221506       111012178563       111013263817      
111013329203       111013507548       111014054029       111014166584      
111014061836       111014317043       111015035287       111015048191      
111015193260       111015322770       111015314175       111015472327  
458060670     111007918851       111010274816       111011210200      
111011284166       111012221528       111012178596       111013263828      
111013329461       111013507728       111014054063       111014166618      
111014061858       111014317054       111015035298       111015048203      
111015193271       111015322781       111015314186       111015489044  
458147824     111007918907       111010274883       111011210222      
111011284188       111012221551       111012178608       111013263839      
111013329663       111013507739       111014054085       111014166629      
111014061869       111014317065       111015035300       111015048214      
111015193282       111015322792       111015314209       111015489055  
458201449     111007918952       111010274951       111011210288      
111011284201       111012221562       111012198138       111013263884      
111013330160       111013507740       111014054119       111014166663      
111014061881       111014317076       111015035311       111015048258      
111015193293       111015322815       111015314210       111015489077  
458212511     111007919009       111010274995       111011210334      
111011284234       111012221810       111012198172       111013263929      
111013330182       111013507751       111014054120       111014166685      
111014061892       111014317122       111015035322       111015048269      
111015193305       111015322860       111015314232       111015489088  
458222767     111007919043       111010291950       111011210749      
111011284256       111012221843       111012198194       111013263941      
111013330205       111013507784       111014054142       111014167484      
111014061926       111014317166       111015035333       111015048281      
111015193316       111015341210       111015314276       111015489099  
458378148     111007937380       111010291961       111011210873      
111011284289       111012221865       111012198206       111013263963      
111013330216       111013508167       111014054175       111014167495      
111014061937       111014317368       111015035388       111015048304      
111015193327       111015341232       111015314287       111015489101  
458507936     111007937470       111010292007       111011210895      
111011284302       111012221898       111012198217       111013264560      
111013330238       111013508190       111013913549       111014167732      
111014062837       111014317379       111015035399       111015048348      
111015193349       111015341276       111015314322       111015489123  
458596020     111007937548       111010292096       111011210930      
111011284346       111012221933       111012198239       111013264582      
111013330249       111013508202       111013913561       111014167743      
111014062848       111014333175       111015035445       111015048359      
111015193350       111015341287       111015314333       111015489178  
458679669     111007937559       111010292153       111011210963      
111011284368       111012221966       111012198251       111013264593      
111013330339       111013508213       111013913594       111014167754      
111014062859       111014333186       111015035513       111015048371      
111015193372       111015341298       111015314401       111015489213  
458778222     111007937661       111010292221       111011211076      
111011284391       111012221977       111012198262       111013264638      
111013330351       111013508224       111013913606       111014167776      
111014062860       111014333210       111015035535       111015048382      
111015193383       111015341322       111015314412       111015489224  
459445094     111007937694       111010292243       111011211278      
111011284425       111012221988       111012198273       111013264649      
111013330373       111013528787       111013913639       111014167967      
111014062871       111014333412       111015035546       111015048393      
111015193394       111015341333       111015314423       111015489246  
459851275     111007937807       111010292254       111011211290      
111011284469       111012222002       111012198284       111013264650      
111013330395       111013528798       111013913640       111014167978      
111014062882       111014333434       111015035580       111015048449      
111015193406       111015341401       111015314456       111015489279  
462815044     111007937830       111010292300       111011211391      
111011284515       111012222013       111012198307       111013264706      
111013330407       111013528800       111013913864       111014167989      
111014062916       111014333467       111015035614       111015048461      
111015193439       111015341423       111015314467       111015489291  
464532506     111007937841       111010292344       111011211447      
111011284616       111012222024       111012198318       111013264740      
111013330429       111013528844       111013913875       111014168159      
111014062927       111014333478       111015035625       111015048506      
111015193440       111015341445       111015314490       111015489314  
464570886     111007937920       111010292434       111011211458      
111011284661       111012222057       111012198330       111013264751      
111013330441       111013528877       111013913909       111014168182      
111014063007       111014333489       111015036446       111015048539      
111015193473       111015341467       111015314535       111015489325  
465068658     111007938055       111010292467       111011211481      
111011284694       111012222068       111012198385       111013264762      
111013330463       111013528899       111013913910       111014168193      
111014063018       111014333513       111015036457       111015048551      
111015193518       111015341502       111015314568       111015489369  
465097590     111007938077       111010292513       111011226881      
111011284739       111012222091       111012198396       111013264784      
111013347551       111013528923       111013913932       111014168205      
111014063052       111014333546       111015036514       111015048573      
111015193552       111015341568       111015314580       111015489392  
465478139     111007938088       111010292557       111011226892      
111011284829       111012222103       111012198408       111013264841      
111013347595       111013528945       111013914315       111014168227      
111014063063       111014333580       111015036536       111015048584      
111015193596       111015341580       111015314591       111015489437  
111000285626     111007938167       111010292591       111011226937      
111011323508       111012222147       111012198419       111013264852      
111013347641       111013528978       111013914359       111014168261      
111014063074       111014333658       111015052208       111015048618      
111015193608       111015341591       111015314636       111015489448  
111000298057     111007938268       111010292603       111011227084      
111011323610       111012242138       111012198431       111013264919      
111013347719       111013528990       111013914371       111014168328      
111014063142       111014333669       111015052220       111015065606      
111015193620       111015341614       111015314647       111015489471  
465485068     111007938325       111010292636       111011227152      
111011341935       111012242161       111012198453       111013264920      
111013347764       111013529003       111013914382       111014168351      
111014063164       111014333704       111015052275       111015065617      
111015193642       111015341647       111015314670       111015489493  
111001008046     111007938392       111010292726       111011227163      
111011342015       111012242172       111012198464       111013264953      
111013347775       111013529014       111013914393       111014168373      
111014063175       111014333726       111015052286       111015065639      
111015193697       111015341670       111015314692       111015489594  
111001691101     111007938426       111010292760       111011227185      
111011342071       111012242183       111012198486       111013265000      
111013347809       111013529058       111013914416       111014168384      
111014063210       111014333760       111015052343       111015065662      
111015193721       111015341692       111015314704       111015489617  
111001911049     111007938459       111010292782       111011227208      
111011342105       111012242228       111012198510       111013265022      
111013347832       111013529069       111013914427       111014168429      
111014063243       111014333805       111015052354       111015065684      
111015193732       111015341883       111015314715       111015489628  
111002053384     111007938538       111010292849       111011227219      
111011342138       111012242251       111012198521       111013265055      
111013347933       111013529115       111013914438       111014168441      
111014063265       111014333995       111015052376       111015065707      
111015213218       111015341894       111015314737       111015489662  
111002627695     111007938583       111010292894       111011227220      
111011342149       111012242262       111012198532       111013265077      
111013348136       111013529137       111013914449       111014168485      
111014063322       111014348081       111015052398       111015065774      
111015213252       111015341917       111015314759       111015489673  
111002882272     111007899196       111010292940       111011227310      
111011342228       111012242284       111012198554       111013265112      
111013348158       111013529148       111013914450       111014186205      
111014063614       111014348126       111015052433       111015065820      
111015213263       111015342277       111015314793       111015489707  
111003136501     111007899297       111010292995       111011227387      
111011342239       111012242295       111012198587       111013265123      
111013348169       111013529159       111013914461       111014186216      
111014083942       111014348137       111015052994       111015065842      
111015213285       111015342312       111015333671       111015489718  
111003139717     111007899310       111010235138       111011227455      
111011342240       111012242307       111012198611       111013265145      
111013348170       111013529171       111013915215       111014186272      
111014083986       111014348160       111015053029       111015065853      
111015213296       111015342323       111015333682       111015489730  
111003246817     111007899455       111010235206       111011227466      
111011342363       111012242318       111012198622       111013265257      
111013348192       111013529182       111013915259       111014186306      
111014084022       111014348216       111015053030       111015065875      
111015213432       111015342334       111015333693       111015506976  
111003314509     111007899466       111010235329       111011227714      
111011342408       111012242329       111012198666       111013265279      
111013348204       111013529216       111013915271       111014186351      
111014084055       111014348250       111015053041       111015065897      
111015213443       111015342367       111015333716       111015507146  
111003284651     111007899602       111010235385       111011227770      
111011342431       111012242352       111012198701       111013265291      
111013348237       111013529227       111013915282       111014186441      
111014084123       111014348328       111015053052       111015065909      
111015213498       111015342378       111015333738       111015507157  
111003472425     111007899635       111010235396       111011227815      
111011342464       111012242419       111012198712       111013265707      
111013348259       111013529317       111013915305       111014186452      
111014084178       111014348676       111015053063       111015065910      
111015213511       111015342389       111015333761       111015507315  
111003472470     111007899758       111010235464       111011227826      
111011342521       111012242420       111012198767       111013265718      
111013367205       111013529351       111013915327       111014186520      
111014084257       111014348766       111015053108       111015065921      
111015213522       111015358656       111015333772       111015507360  
111003472874     111007899792       111010235543       111011227859      
111011342565       111012242464       111012198802       111013265729      
111013367227       111013529362       111013915349       111014186531      
111014084381       111014348946       111015053119       111015065932      
111015213533       111015358690       111015333783       111015507382  
111003473099     111007899848       111010235611       111011227905      
111011342688       111012242565       111012216544       111013265730      
111013367238       111013529373       111013915361       111014186542      
111014084437       111014349037       111015053131       111015065954      
111015213588       111015358780       111015333828       111015507393  
111003473280     111007899859       111010235633       111011227916      
111011342699       111012242600       111012216555       111013265741      
111013367261       111013529418       111013915383       111014186586      
111014084471       111014349059       111015053153       111015066089      
111015213599       111015358847       111015333839       111015507562  
111003473392     111007899860       111010235723       111011227949      
111011342712       111012242611       111012216904       111013265763      
111013367272       111013529430       111013935622       111014186597      
111014084493       111014349093       111015053186       111015066113      
111015213634       111015358858       111015333840       111015507641  
111003473505     111007899893       111010235734       111011227950      
111011342778       111012242622       111012216915       111013265796      
111013367294       111013447327       111013935633       111014186610      
111014084505       111014349105       111015053209       111015066124      
111015213645       111015359017       111015333873       111015507719  
111003473583     111007899916       111010235778       111011227961      
111011342789       111012242633       111012216959       111013265808      
111013367340       111013447394       111013935644       111014186632      
111014084549       111014349116       111015053221       111015066157      
111015213667       111015359051       111015333884       111015507797  
111003473594     111007899927       111010235789       111011227983      
111011342879       111012242699       111012216971       111013265831      
111013367373       111013447406       111013935655       111014186687      
111014084550       111014349138       111015053243       111015066168      
111015213678       111015359062       111015333895       111015398874  
111003473730     111007900087       111010235813       111011228007      
111011342880       111012242701       111012217006       111013265842      
111013367418       111013447417       111013935666       111014186733      
111014084718       111014349149       111015053254       111015066180      
111015213689       111015359107       111015333918       111015398885  
111003473932     111007900188       111010235846       111011103335      
111011248245       111012242723       111012217017       111013265932      
111013367429       111013447439       111013935701       111014186777      
111014084730       111014228370       111015053298       111015066191      
111015213746       111015359118       111015333929       111015398896  
111003474012     111007900223       111010235947       111011103380      
111011248256       111012242734       111012217084       111013265943      
111013367441       111013447440       111013935712       111014186799      
111014084763       111014228381       111015053311       111015066214      
111015213779       111015359196       111015333941       111015398908  
111003474191     111007900234       111010235981       111011103492      
111011248302       111012242778       111012217118       111013266191      
111013367452       111013447451       111013935723       111014186823      
111014101998       111014228404       111015053333       111015066258      
111015213780       111015359253       111015333952       111015398920  
111003474247     111007900245       111010236061       111011103515      
111011248379       111012262994       111012217130       111013266236      
111013367463       111013447529       111013935734       111014186834      
111014102001       111014228437       111015053412       111015066269      
111015213803       111015359343       111015333974       111015398953  
111003474304     111007900256       111010236128       111011103537      
111011248391       111012263018       111012217141       111013266247      
111013368026       111013447608       111013935756       111014186845      
111014102023       111014228459       111015053423       111015066292      
111015213814       111015376285       111015333996       111015398997  
111003474450     111007900357       111010236139       111011103650      
111011248403       111012263029       111012217152       111013266269      
111013368048       111013447697       111013935767       111014186867      
111014102067       111014228460       111015069475       111015066304      
111015213825       111015376308       111015334043       111015399291  
111003474551     111007900537       111010236151       111011103672      
111011248425       111012263030       111012217174       111013266281      
111013368082       111013447710       111013935789       111014205577      
111014102078       111014228471       111015069486       111014974446      
111015213869       111015376331       111015334076       111015399303  
111003474584     111007900683       111010236162       111011103706      
111011248447       111012263074       111012217286       111013266326      
111013368105       111013447743       111013935846       111014205623      
111014102102       111014228482       111015069767       111014974525      
111015213892       111015376353       111015334098       111015399325  
111003474630     111007900751       111010236274       111011103829      
111011248469       111012263119       111012217309       111013266348      
111013368116       111013447754       111013935879       111014205656      
111014102113       111014228505       111015069802       111014974547      
111015213926       111015376364       111015334100       111015399347  
111003474674     111007900784       111010236342       111011103874      
111011248515       111012263120       111012217310       111013266359      
111013368150       111013447765       111013935925       111014205678      
111014102135       111014228516       111015069835       111014974558      
111015213948       111015376386       111015334199       111015399358  
111003474720     111007919111       111010236353       111011103908      
111011248694       111012263131       111012217343       111013266382      
111013368172       111013447798       111013936016       111014205689      
111014102146       111014228549       111015069868       111014974581      
111015213982       111015376397       111015334245       111015399369  
111003474753     111007919122       111010236397       111011104088      
111011248728       111012263164       111012217466       111013266427      
111013368183       111013448610       111013936038       111014205690      
111014102999       111014228550       111015069880       111014974604      
111015213993       111015376454       111015334267       111015399404  
111003474821     111007919144       111010255433       111011104134      
111011248739       111012263197       111012217488       111013266450      
111013368228       111013448654       111013936173       111014205702      
111014103002       111014229494       111015069914       111014974615      
111015214006       111015376476       111015334526       111015399437  
111003474832     111007919223       111010255466       111011104178      
111011248830       111012263287       111012217499       111013266461      
111013368239       111013448665       111013936229       111014205713      
111014103024       111014229540       111015069925       111014974626      
111015214028       111015376487       111015334537       111015399471  
111003474843     111007919234       111010255523       111011104213      
111011248863       111012263300       111012217826       111013266494      
111013368240       111013448687       111013936241       111014205724      
111014103462       111014229584       111015069970       111014974648      
111015214275       111015376498       111015334548       111015399482  
111003474887     111007919289       111010255613       111011104235      
111011248874       111012263311       111012217837       111013266517      
111013368318       111013448698       111013936263       111014205735      
111014103473       111014229607       111015070006       111014975920      
111015230060       111015376522       111015352278       111015399527  
111003474933     111007919302       111010255679       111011104347      
111011249167       111012263344       111012237457       111013266528      
111013368329       111013448744       111013936274       111014205779      
111014103495       111014229618       111015070039       111014975975      
111015230071       111015376533       111015352289       111015399549  
111003475024     111007919324       111010255736       111011104358      
111011249314       111012263423       111012237468       111013266540      
111013368330       111013448799       111013936296       111014205780      
111014103507       111014229629       111015070040       111014975986      
111015230093       111015376544       111015352313       111015399617  
111003475068     111007919346       111010255770       111011104369      
111011249640       111012263456       111012237514       111013266562      
111013368341       111013448823       111013936319       111014205791      
111014103518       111014229630       111015070130       111014976000      
111015230149       111015376588       111015352335       111015399640  
111003475103     111007919379       111010255860       111011121223      
111011249673       111012263478       111012237558       111013266573      
111013386419       111013448834       111013936320       111014205971      
111014103529       111014229663       111015070309       111014976011      
111015230161       111015376612       111015352368       111015399673  
111003475170     111007919380       111010255871       111011121278      
111011249695       111012263557       111012237772       111013266584      
111013386475       111013448845       111013936364       111014205982      
111014103530       111014229685       111015070343       111014976022      
111015230172       111015376623       111015352379       111015399707  
111003475248     111007919447       111010255927       111011121289      
111011249718       111012263726       111012237783       111013266629      
111013386486       111013466902       111013936375       111014206017      
111014103541       111014229708       111015070354       111014976033      
111015230194       111015376689       111015352414       111015399718  
111003475260     111007919458       111010255949       111011121335      
111011266357       111012263759       111012237806       111013266630      
111013386509       111013466913       111013956579       111014206051      
111014103552       111014229720       111014979755       111014976055      
111015230442       111015376724       111015352469       111015399729  
111003475338     111007919481       111010255950       111011121403      
111011266458       111012263827       111012237817       111013267068      
111013386532       111013466979       111013956580       111014070038      
111014103574       111014229731       111014979777       111014976066      
111015230475       111015376768       111015352481       111015400160  
111003475406     111007919559       111010255983       111011121515      
111011266515       111012263928       111012237828       111013267103      
111013386543       111013467037       111013956603       111014070050      
111014103608       111014229753       111014979801       111014976156      
111015230497       111015376779       111015352874       111015400216  
111003475440     111007919593       111010256131       111011121616      
111011266627       111012263962       111012237839       111013267114      
111013386598       111013467060       111013956636       111014070083      
111014103619       111014229821       111014979823       111014976224      
111015230543       111015376780       111015353246       111015400238  
111003475675     111007919638       111010256322       111011121638      
111011266672       111012264097       111012238065       111013267125      
111013386600       111013467093       111013956669       111014070094      
111014103642       111014229843       111014979845       111014976235      
111015230554       111015376803       111015353279       111015400261  
111003475822     111007919661       111010256344       111011121739      
111011266717       111012264110       111012238100       111013267181      
111013386611       111013467644       111013956726       111014070139      
111014103653       111014229854       111014979889       111014976268      
111015231184       111015376836       111015353291       111015415964  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111003475877    
111007919672       111010256366       111011121762       111011266728      
111012264121       111012238122       111013267204       111013386644      
111013467688       111013956737       111014070151       111014103664      
111014229865       111014979902       111014976314       111015231207      
111015376858       111015353369       111015415986   111003475978    
111007919706       111010256535       111011121931       111011266739      
111012264132       111012238177       111013267215       111013386655      
111013467701       111013956748       111014070173       111014103710      
111014229876       111014979935       111014976325       111015231241      
111015376869       111015353404       111015415997   111003476036    
111007919717       111010256546       111011121997       111011266807      
111012280972       111012238188       111013267226       111013386666      
111013467745       111013956759       111014070184       111014103721      
111014229900       111014979957       111014976370       111015231252      
111015376870       111015353426       111015416112   111003476148    
111007919773       111010256557       111011122022       111011266829      
111012280983       111012238201       111013267237       111013386688      
111013467756       111013956760       111014070195       111014103732      
111014229922       111014979968       111014993616       111015231263      
111015376892       111015353448       111015416123   111003476362    
111007919908       111010256580       111011122101       111011266920      
111012281007       111012238212       111013267563       111013386699      
111013467813       111013956805       111014070229       111014103754      
111014229933       111014979991       111014994303       111015231285      
111015376915       111015353459       111015416167   111003476373    
111007919920       111010256603       111011122123       111011266986      
111012281030       111012238289       111013267619       111013386701      
111013467835       111013956816       111014070230       111014103798      
111014245289       111014980005       111014994325       111015231296      
111015376948       111015353471       111015416189   111003476508    
111007919964       111010256625       111011122202       111011267044      
111012281041       111012238290       111013267620       111013386712      
111013467857       111013956838       111014070252       111014103844      
111014245290       111014980016       111014994336       111015231319      
111015376959       111015353561       111015416190   111003476676    
111007919975       111010256636       111011122213       111011267066      
111012281120       111012238324       111013267631       111013386723      
111013467868       111013956849       111014070263       111014122328      
111014245313       111014980094       111014994347       111015231320      
111015376982       111015353594       111015416202   111003476913    
111007919986       111010256647       111011122268       111011267112      
111012281760       111012238335       111013267800       111013386745      
111013467880       111013956861       111014070274       111014122351      
111014245379       111014980106       111014994358       111015231331      
111015245730       111015353640       111015416213   111003476924    
111007920001       111010256759       111011122314       111011267123      
111012281816       111012238672       111013267844       111013386767      
111013467914       111013956872       111014070319       111014122384      
111014245414       111014980117       111014994369       111015231342      
111015245752       111015353651       111015416224   111003476991    
111007920157       111010256771       111011122325       111011267167      
111012281850       111012238739       111013267855       111013386789      
111013467925       111013956939       111014070342       111014122418      
111014245425       111014980128       111014994370       111015231364      
111015245774       111015369748       111015416246   111003477048    
111007920179       111010256827       111011122358       111011267189      
111012281861       111012256469       111013267945       111013386813      
111013467947       111013956940       111014070353       111014122485      
111014245458       111014980162       111014994392       111015231375      
111015246023       111015369760       111015416257   111003477059    
111007920180       111010256838       111011122437       111011267190      
111012281917       111012256470       111013267989       111013386857      
111013467958       111013956962       111014070364       111014122496      
111014245515       111014980184       111014994404       111015231409      
111015246056       111015369771       111015416280   111003477105    
111007920214       111010275222       111011122527       111011267336      
111012281940       111012256504       111013267990       111013386891      
111013467969       111013956973       111014070375       111014122519      
111014245526       111014980207       111014994437       111015231454      
111015246078       111015369793       111015416291   111003450432    
111007920247       111010275233       111011139615       111011267437      
111012281973       111012256515       111013268014       111013386903      
111013467970       111013956995       111014070397       111014122520      
111014245548       111014980230       111014994471       111015231465      
111015246089       111015369805       111015416325   111003477396    
111007920269       111010275299       111011139626       111011267448      
111012281995       111012256526       111013268058       111013386925      
111013468027       111013957008       111014070409       111014123509      
111014245559       111014980252       111014994482       111015231498      
111015246124       111015369838       111015416336   111003477521    
111007938640       111010275446       111011139750       111011267459      
111012282019       111012256537       111013268148       111013386947      
111013468050       111013957019       111014070410       111014123510      
111014245582       111014980285       111014994493       111015231500      
111015246214       111015369940       111015416897   111003477554    
111007938651       111010275468       111011139761       111011267516      
111012282031       111012256548       111013268216       111013386981      
111013468061       111013957031       111014070421       111014123543      
111014245649       111014980320       111014994516       111015231511      
111015246236       111015369962       111015416910   111003477576    
111007938684       111010275480       111011139783       111011267549      
111012282042       111012256559       111013268250       111013407570      
111013468106       111013957042       111014070454       111014123598      
111014245694       111014980342       111014994549       111015231522      
111015246247       111015369984       111015416921   111003477644    
111007938730       111010275503       111011139862       111011267550      
111012282053       111012256571       111013268317       111013407592      
111013489569       111013957053       111014070476       111014123611      
111014245706       111014980364       111014994550       111015095317      
111015246270       111015370009       111015416932   111003477666    
111007938875       111010275547       111011139907       111011267594      
111012282097       111012256593       111013268328       111013407659      
111013489581       111013957064       111014070511       111014123622      
111014245762       111014980375       111014994583       111015095328      
111015246292       111015370021       111015416943   111003477712    
111007939113       111010275558       111011139952       111011267606      
111012282154       111012256616       111013268339       111013407682      
111013489604       111013957086       111014070645       111014123644      
111014245773       111014980409       111014994617       111015095339      
111015246304       111015370076       111015416965   111003477767    
111007939146       111010275592       111011140011       111011284908      
111012282200       111012256942       111013268384       111013407693      
111013489615       111013957097       111014070656       111014123677      
111014245896       111014999027       111014994651       111015095340      
111015246348       111015370087       111015416987   111003477835    
111007939157       111010275682       111011140101       111011284920      
111012301077       111012256975       111013268418       111013407716      
111013489648       111013957109       111014070690       111014123699      
111014245908       111014999038       111014994662       111015095362      
111015246359       111015370100       111015416998   111003478027    
111007939168       111010275727       111011140202       111011284931      
111012301123       111012257000       111013251847       111013407749      
111013489693       111013957121       111014070702       111014123789      
111014245919       111014999072       111014994673       111015095373      
111015246483       111015370122       111015417023   111003478319    
111007939236       111010275749       111011140224       111011285000      
111012301156       111012257011       111013134094       111013407772      
111013489716       111013957132       111014070713       111014123790      
111014245920       111014999094       111014994684       111015095384      
111015246506       111015370177       111015417089   111003478353    
111007939292       111010275783       111011140291       111011285044      
111012301178       111012257022       111013115071       111013407783      
111013489727       111013957154       111014070724       111014123813      
111014245931       111014999117       111014994707       111015095407      
111015246551       111015370188       111015434910   111003478397    
111007939450       111010275806       111011140370       111011285066      
111012301202       111012257044       111013236288       111013407828      
111013489749       111013957211       111014070779       111014123835      
111014245953       111014999128       111014994729       111015095418      
111015264652       111015370199       111015434932   111003478500    
111007939539       111010275817       111011140448       111011285112      
111012301291       111012257066       111013256853       111013407862      
111013489761       111013957222       111014070814       111014123925      
111014245964       111014999139       111014994730       111015095441      
111015264674       111015370212       111015434965   111003478544    
111007939595       111010275895       111011140459       111011285189      
111012301325       111012257088       111013256864       111013407895      
111013489772       111013957233       111014070825       111014124049      
111014246022       111014999140       111014994774       111015095452      
111015264708       111015370717       111015434976   111003478678    
111007939641       111010276188       111011140516       111011285268      
111012301336       111012257112       111013256875       111013407907      
111013489817       111013957277       111014089375       111014142678      
111014246044       111014999151       111014995292       111015095463      
111015264720       111015370728       111015435034   111003478768    
111007960027       111010295853       111011140538       111011285325      
111012301370       111012257123       111013256910       111013407952      
111013489851       111013975693       111014089397       111014142689      
111014246066       111014999173       111014995326       111015095519      
111015264742       111015370739       111015435045   111003478881    
111007900841       111010295864       111011140639       111011285336      
111012301392       111012257156       111013256998       111013407963      
111013489918       111013975705       111014089421       111014142724      
111014246077       111014999195       111014995348       111015095520      
111015264753       111015370740       111015435078   111003478892    
111007900931       111010295909       111011157604       111011285437      
111012301404       111012257167       111013257001       111013407974      
111013489929       111013975806       111014089443       111014142791      
111014262198       111014999207       111014995360       111015095531      
111015264775       111015370997       111015435157   111003478959    
111007900986       111010295921       111011157648       111011285505      
111012301415       111012257213       111013119457       111013407985      
111013489930       111013975851       111014089454       111014142825      
111014262222       111014999241       111014995393       111015095553      
111015264809       111015371011       111015435168   111003479196    
111007900997       111010296023       111011157671       111011285538      
111012301426       111012257224       111013257067       111013408054      
111013489941       111013975884       111014089500       111014142858      
111014262233       111014999263       111014995405       111015095586      
111015264810       111015371055       111015435179   111003479220    
111007901077       111010296045       111011157693       111011285549      
111012301459       111012257235       111013257078       111013408065      
111013489952       111013975918       111014089522       111014142881      
111014262244       111014999296       111015012080       111015095597      
111015264821       111015238248       111015435191   111003479332    
111007901112       111010296090       111011157727       111011285606      
111012301460       111012257246       111013257090       111013408098      
111013490099       111013975929       111014089544       111014142915      
111014262255       111014999308       111015012372       111015095609      
111015264832       111015238271       111015435203   111003479354    
111007901167       111010296102       111011157761       111011285707      
111012301471       111012257257       111013257225       111013408122      
111013490134       111013975952       111014089555       111014142937      
111014262266       111014999319       111015012462       111015095610      
111015264854       111015238282       111015435247   111003479398    
111007901178       111010296124       111011157772       111011285752      
111012301561       111012257279       111013257258       111013408133      
111013490145       111013975963       111014089599       111014142948      
111014262277       111014999320       111015012541       111015095643      
111015264865       111015238305       111015435304   111003479411    
111007901336       111010296203       111011157873       111011285785      
111012301583       111012257303       111013257270       111013408155      
111013490156       111013975985       111014089612       111014142960      
111014262288       111014999342       111015012552       111015095687      
111015264887       111015238732       111015435315   111003479433    
111007901347       111010296393       111011157884       111011285820      
111012301684       111012257381       111013257281       111013408166      
111013490178       111013976010       111014089623       111014142971      
111014262299       111014999364       111015012563       111015095722      
111015264933       111015238754       111015435326   111003479512    
111007901358       111010296416       111011157907       111011285831      
111012301695       111012257404       111013257348       111013408177      
111013490189       111013976065       111014089645       111014143062      
111014262323       111014999386       111015012608       111015095733      
111015264966       111015238765       111015435337   111003479567    
111007901369       111010296449       111011157952       111011285842      
111012302168       111012257426       111013257393       111013408223      
111013490202       111013976616       111014089667       111014143073      
111014262345       111014999421       111015031340       111015095744      
111015264977       111015238800       111015435348   111003479624    
111007901471       111010296494       111011158010       111011285864      
111012302180       111012257460       111013257416       111013408234      
111013490235       111013976627       111014090333       111014143084      
111014262356       111014999432       111015031362       111015095766      
111015265002       111015238811       111015435416   111003479668    
111007901482       111010296562       111011158076       111011285921      
111012319762       111012257493       111013257674       111013270927      
111013490246       111013976649       111014090355       111014143107      
111014262367       111014999443       111015031373       111015096048      
111015265024       111015238822       111015435427   111003479679    
111007901527       111010296641       111011158100       111011285943      
111012319795       111012257527       111013257696       111013270950      
111013490257       111013976661       111014090366       111014143130      
111014262402       111014999498       111015031384       111015096510      
111015265035       111015238844       111015435438   111003479758    
111007901549       111010296663       111011158188       111011323632      
111012319863       111012276225       111013257720       111013270961      
111013490268       111013976672       111014090377       111014143163      
111014262479       111014999522       111015031407       111015096835      
111015265046       111015238855       111015435450   111003479916    
111007901572       111010296685       111011158212       111011323665      
111012319931       111012276258       111013257753       111013270972      
111013490965       111013976683       111014090399       111014143208      
111014262491       111014999533       111015031418       111015096846      
111015265057       111015238877       111015435461   111003479972    
111007901639       111010296775       111011158278       111011323698      
111012319964       111012276269       111013257810       111013270994      
111013490998       111013976694       111014090401       111014143231      
111014262503       111014999544       111015031429       111015096857      
111015265068       111015238899       111015435708   111003480042    
111007901662       111010296876       111011158290       111011323733      
111012320001       111012276270       111013373651       111013271007      
111013491023       111013976706       111014090445       111014143242      
111014262514       111014999588       111015031441       111015096880      
111015265079       111015238912       111015435719   111003480075    
111007901695       111010296898       111011158302       111011323744      
111012320023       111012276337       111013373673       111013271030      
111013491034       111013976728       111014090456       111014143253      
111014262525       111014999599       111015031485       111015096891      
111015265091       111015238934       111015435720   111003480121    
111007901752       111010296944       111011158313       111011323799      
111012320056       111012276416       111013373684       111013271041      
111013508347       111013976739       111014090489       111014143286      
111014262536       111014999601       111015031508       111015096925      
111015265103       111015238945       111015435764   111003480255    
111007901820       111010296988       111011158335       111011323823      
111012320067       111012276427       111013373718       111013271052      
111013508358       111013976773       111014090502       111014143309      
111014262547       111014999612       111015031520       111015096969      
111015265114       111015238956       111015435775   111003480277    
111007901831       111010297024       111011158357       111011323834      
111012320089       111012276449       111013373729       111013271063      
111013508370       111013976896       111014090513       111014143321      
111014262581       111014999623       111015031553       111015114915      
111015265125       111015238989       111015435786   111003480424    
111007901842       111010297035       111011158403       111011323845      
111012320102       111012276483       111013373752       111013271074      
111013508404       111013976919       111014090658       111014143332      
111014262615       111014999634       111015031564       111015114948      
111015265204       111015238990       111015435797   111003453592    
111007901853       111010297068       111011158469       111011323878      
111012320146       111012276786       111013373785       111013271085      
111013508415       111013976920       111014090669       111014143343      
111014262637       111014999656       111015031586       111015114960      
111015265215       111015239014       111015435809   111003480514    
111007901909       111010297237       111011158492       111011323935      
111012320292       111012276809       111013373808       111013271153      
111013508459       111013976942       111014090681       111014161848      
111014262671       111014999678       111015031609       111015114971      
111015265237       111015239047       111015435810   111003480547    
111007901965       111010236443       111011158526       111011323968      
111012320304       111012277103       111013373820       111013271186      
111013508460       111013976997       111014109536       111014161893      
111014262693       111014999690       111015031621       111015116052      
111015265248       111015239069       111015454282   111003480581    
111007902034       111010236465       111011158661       111011324015      
111012320315       111012277114       111013373864       111013271197      
111013508516       111013977022       111014109569       111014161905      
111014262716       111015017984       111015031654       111015116074      
111015265293       111015239070       111015454316   111003480592    
111007920337       111010236500       111011175581       111011324048      
111012320348       111012277170       111013373909       111013271209      
111013508606       111013995583       111014109570       111014161916      
111014263559       111015018008       111015031665       111015116401      
111015265305       111015239834       111015454327   111003480671    
111007920348       111010236522       111011175615       111011324060      
111012320371       111012277226       111013373921       111013271221      
111013509540       111013995606       111014109604       111014161961      
111014263571       111015018019       111015031698       111015116489      
111015265327       111015239913       111015454349   111003480682    
111007920359       111010236544       111011175705       111011324149      
111012320405       111012277248       111013373943       111013271254      
111013509551       111013995673       111014109626       111014161983      
111014263593       111015018053       111015031700       111015116490      
111015265338       111015239935       111015454417   111003480783    
111007920371       111010236588       111011175727       111011324318      
111012320449       111012277259       111013373976       111013271287      
111013509562       111013995808       111014109659       111014162052      
111014263605       111015018064       111015031744       111015116502      
111015265349       111015239980       111015454440   111003480839    
111007920405       111010236601       111011175738       111011324330      
111012183110       111012277260       111013374001       111013271300      
111013509573       111013995819       111014109660       111014162120      
111014263717       111015018086       111015031766       111015116513      
111015265361       111015240027       111015454462   111003480840    
111007920438       111010236645       111011175794       111011324396      
111012183121       111012277282       111013374012       111013271311      
111013509595       111013995853       111014109682       111014162164      
111014263739       111015018154       111015032442       111015116524      
111015265372       111015240038       111015454473   111003480918    
111007920449       111010236690       111011175817       111011342914      
111012183435       111012277293       111013374023       111013271355      
111013509607       111013995864       111014109705       111014162175      
111014280031       111015018301       111015032453       111015116535      
111015284700       111015257047       111015454495   111003480930    
111007920472       111010236825       111011175828       111011342970      
111012183446       111012277440       111013374078       111013271377      
111013509618       111013995875       111014109727       111014162197      
111014280053       111015018323       111015032509       111015116580      
111015284856       111015257058       111015454552   111003481357    
111007920494       111010236858       111011175851       111011343016      
111012183457       111012277451       111013374607       111013271388      
111013509629       111013995910       111014109738       111014162209      
111014280064       111015018334       111015032510       111015116647      
111015284867       111015257069       111015454563   111003481414    
111007920562       111010237062       111011176043       111011343038      
111012183468       111012277462       111013374618       111013271401      
111013509630       111013996023       111014109750       111014162221      
111014280154       111015018402       111015032532       111015116658      
111015285059       111015257092       111015454608   111003481425    
111007920573       111010237141       111011176199       111011343173      
111012183503       111012296069       111013374652       111013271423      
111013509652       111013996056       111014109761       111014162243      
111014280176       111015018413       111015032554       111015116669      
111015285071       111015257126       111015454619   111003481661    
111007920630       111010237185       111011176201       111011343207      
111012183558       111012296070       111013374685       111013271478      
111013509674       111013996146       111014109783       111014162254      
111014280389       111015018424       111015032790       111015116670      
111015285093       111015257160       111015454642   111003481706    
111007920652       111010237196       111011176223       111011343229      
111012183615       111012296081       111013374708       111013271490      
111013509685       111013996191       111014109828       111014162265      
111014280402       111015018435       111015048641       111015116681      
111015285127       111015257171       111015454664   111003481728    
111007920742       111010237264       111011176234       111011343296      
111012183637       111012296104       111013374753       111013271502      
111013509696       111013996236       111014109839       111014162287      
111014280446       111015018468       111015048652       111015116692      
111015285138       111015257182       111015454697   111003481830    
111007920764       111010237297       111011176256       111011343375      
111012183648       111012296137       111013374764       111013271580      
111013509719       111013996258       111014109840       111014162300      
111014280480       111015018480       111015048696       111015116704      
111015285161       111015257205       111015454710   111003482022    
111007920797       111010237387       111011176278       111011343409      
111012183659       111012296159       111013374797       111013271603      
111013509720       111013996281       111014109851       111014162322      
111014280503       111015018491       111015049350       111015116759      
111015285217       111015257249       111015454765   111003482077    
111007920843       111010237400       111011176313       111011343421      
111012183727       111012296160       111013374843       111013290873      
111013509731       111013996348       111014109873       111014162355      
111014280558       111015018503       111015049394       111015116760      
111015285228       111015257294       111015454787   111003482134    
111007920876       111010237501       111011176368       111011343443      
111012183840       111012296171       111013392012       111013291188      
111013509764       111014015497       111014109895       111014162434      
111014280592       111015018851       111015049428       111015116782      
111015285240       111015257306       111015454811   111003482224    
111007920898       111010237590       111011176380       111011343533      
111012183851       111012296182       111013392124       111013291223      
111013509810       111014015521       111014109929       111014162467      
111014280626       111015018873       111015049451       111015116793      
111015285329       111015257317       111015454822   111003482268    
111007920911       111010237624       111011176391       111011343544      
111012183862       111012296205       111013392146       111013291289      
111013509821       111014015532       111014109974       111014162502      
111014280862       111015018895       111015049462       111015116838      
111015285352       111015257328       111015454844  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111003407557    
111007920988       111010256849       111011176414       111011343566      
111012183884       111012296216       111013392214       111013291290      
111013509865       111014015554       111014110112       111014162535      
111014280884       111015018918       111015049484       111015116849      
111015285442       111015257788       111015454866   111003482392    
111007921024       111010256917       111011176425       111011343577      
111012184335       111012296249       111013392225       111013291403      
111013509876       111014015587       111014110123       111014180007      
111014280895       111015018929       111015049495       111015116850      
111015285521       111015257801       111015454888   111003482448    
111007921079       111010257020       111011176436       111011343780      
111012184414       111012296261       111013392236       111013291414      
111013529463       111014015598       111014110134       111014180018      
111014280918       111015018930       111015049507       111015116872      
111015285543       111015257823       111015454899   111003482459    
111007921091       111010257042       111011176458       111011343791      
111012184425       111012296272       111013392247       111013291436      
111013529474       111014015600       111014110145       111014180029      
111014280930       111015018952       111015049518       111015116894      
111015285565       111015257834       111015455216   111003482460    
111007921114       111010257097       111011176537       111011343825      
111012184436       111012296407       111013392269       111013291469      
111013529485       111014015666       111014110189       111014180085      
111014280941       111015018974       111015049541       111015116906      
111015285600       111015257845       111015455227   111003456528    
111007921125       111010257143       111011176548       111011343847      
111012203461       111012296452       111013392281       111013291504      
111013529531       111014015688       111014110190       111014180120      
111014280952       111015018985       111015049552       111015116928      
111015285611       111015257856       111015455249   111003456595    
111007921260       111010257244       111011176616       111011343926      
111012203472       111012296463       111013392292       111013291560      
111013529946       111014015699       111014110224       111014180131      
111014281009       111015019009       111015049574       111015134029      
111015285633       111015257867       111015472349   111003456618    
111007939663       111010257255       111011193345       111011344028      
111012203506       111012296474       111013392382       111013291571      
111013529957       111014015712       111014110246       111014180164      
111014281021       111015019032       111015049608       111015134030      
111015285666       111015257890       111015472361   111003456900    
111007939764       111010257266       111011193435       111011344040      
111012203663       111012296485       111013392405       111013291593      
111013529968       111014015723       111014130147       111014180175      
111014297398       111015019043       111015049619       111015134052      
111015303746       111015257902       111015472372   111003456955    
111007939786       111010257301       111011193446       111011344084      
111012204125       111012296496       111013392416       111013291627      
111013530005       111014015778       111014130192       111014180197      
111014297668       111015036570       111015049631       111015134063      
111015303791       111015257946       111015472394   111003456988    
111007939821       111010257312       111011193457       111011344095      
111012204147       111012296519       111013392427       111013291650      
111013530308       111014015790       111014130204       111014180210      
111014297691       111015036592       111015049642       111015134074      
111015303814       111015257957       111015472406   111003457046    
111007939843       111010257356       111011193468       111011344130      
111012204169       111012296520       111013392472       111013291829      
111013530409       111014015802       111014130316       111014180265      
111014297725       111015036604       111015049675       111015134164      
111015303881       111015257979       111015472428   111003457170    
111007939900       111010257367       111011193479       111011249785      
111012204664       111012296531       111013392506       111013291852      
111013530421       111014015813       111014130327       111014180300      
111014297758       111015036615       111015049686       111015134186      
111015303892       111015257980       111015472451   111003457226    
111007939911       111010257468       111011193547       111011249808      
111012204686       111012296553       111013392517       111013291863      
111013530511       111014015824       111014130350       111014180333      
111014297769       111015036637       111015049697       111015134197      
111015303937       111015257991       111015472462   111003457260    
111007939922       111010257626       111011193558       111011249853      
111012204697       111012297789       111013393350       111013291874      
111013530612       111014015835       111014130664       111014180344      
111014297770       111015036659       111015049710       111015134209      
111015303948       111015258228       111015472541   111003457271    
111007939955       111010257761       111011193592       111011249875      
111012204732       111012297802       111013393383       111013291896      
111013530634       111014015846       111014130675       111014180423      
111014297871       111015036671       111015049732       111015134221      
111015304017       111015258239       111015472574   111003457462    
111007940025       111010257817       111011193615       111011249886      
111012204765       111012297879       111013393394       111013291919      
111013530656       111014015857       111014130710       111014180445      
111014297882       111015036705       111015049743       111015134232      
111015304354       111015258251       111015472596   111003457473    
111007940070       111010257839       111011193626       111011249910      
111012204798       111012297880       111013393417       111013291942      
111013530689       111014016296       111014130732       111014180467      
111014297905       111015036727       111015049776       111015134254      
111015322905       111015258262       111015472619   111003457518    
111007940115       111010257840       111011193648       111011249954      
111012204800       111012297891       111013393439       111013291964      
111013530702       111014016342       111014130787       111014180478      
111014297983       111015036761       111015049811       111015134265      
111015322916       111015258273       111015472620   111003457686    
111007940148       111010257873       111011193660       111011249976      
111012204811       111012297903       111013393462       111013291975      
111013530713       111014016364       111014130798       111014180513      
111014298007       111015036794       111015049833       111015134287      
111015322972       111015258284       111015472653   111003457697    
111007940193       111010258100       111011193682       111011250091      
111012204822       111012314879       111013393495       111013292000      
111013530724       111014016386       111014130800       111014180535      
111014298041       111015036806       111015049844       111015134333      
111015322994       111015258295       111015472709   111003457709    
111007940384       111010258199       111011193918       111011250103      
111012204855       111012314880       111013393507       111013292011      
111013530746       111014016409       111014130855       111014180603      
111014298052       111015036817       111015066348       111015134355      
111015323007       111015258318       111015473148   111003457866    
111007940418       111010258223       111011193929       111011250125      
111012204866       111012314891       111013393855       111013292022      
111013530803       111014016432       111014130866       111014180614      
111014298085       111015036851       111015066360       111015134366      
111015323041       111015258329       111015473160   111003457899    
111007940441       111010276324       111011193963       111011250260      
111012204901       111012314936       111013393901       111013292033      
111013530825       111014016498       111014130899       111014180625      
111014298108       111015036862       111015066371       111015134401      
111015323063       111015258352       111015473171   111003457934    
111007940474       111010276571       111011193996       111011250293      
111012204912       111012314981       111013393923       111013292044      
111013530836       111014016678       111014130901       111014180636      
111014298131       111015036873       111015066393       111015134434      
111015323085       111015277285       111015473205   111003457945    
111007940553       111010276605       111011194009       111011250350      
111012204934       111012314992       111013393934       111013292055      
111013530858       111014016724       111014130934       111014180658      
111014298153       111015037122       111015066416       111015134456      
111015323119       111015277308       111015473227   111003457989    
111007940586       111010276616       111011194043       111011250361      
111012204989       111012315005       111013393945       111013292077      
111013530869       111014016746       111014130989       111014200437      
111014298164       111015037133       111015066427       111015134467      
111015323120       111015277320       111015473238   111003458014    
111007940632       111010276650       111011194065       111011250406      
111012205014       111012315027       111013393956       111013292088      
111013530959       111014034566       111014130990       111014200527      
111014298186       111015037144       111015066618       111015134478      
111015323131       111015277331       111015473249   111003484349    
111007902045       111010276694       111011194076       111011250440      
111012205025       111012315038       111013413409       111013292112      
111013530960       111014034599       111014131003       111014200594      
111014298197       111015037166       111015066629       111015134502      
111015323164       111015277342       111015473250   111003484417    
111007902056       111010276706       111011194098       111011250451      
111012205058       111012315083       111013413454       111013310135      
111013530993       111014034623       111014131025       111014200639      
111014298210       111015037177       111015066685       111015134579      
111015323186       111015277421       111015473272   111003484563    
111007902067       111010276841       111011194100       111011250495      
111012205069       111012315106       111013413500       111013310168      
111013531017       111014034656       111014131070       111014200640      
111014298243       111015037188       111015066708       111015134580      
111015323210       111015277432       111015473283   111003484608    
111007902089       111010276953       111011194122       111011250563      
111012205092       111012315117       111013413511       111013310179      
111013428067       111014034667       111014131081       111014200730      
111014298254       111015037212       111015066719       111015134625      
111015324255       111015277443       111015473339   111003484620    
111007902113       111010276986       111011194155       111011267617      
111012222170       111012315139       111013413522       111013310315      
111013428102       111014034768       111014131104       111014200752      
111014298265       111015037223       111015066720       111015134636      
111015324266       111015277487       111015473362   111003484697    
111007902124       111010277066       111011194199       111011267640      
111012222181       111012315162       111013413533       111013310326      
111013428618       111014034791       111014131115       111014200763      
111014298300       111015037234       111015066731       111015134658      
111015324288       111015277498       111015473711   111003484787    
111007902214       111010277077       111011194379       111011267695      
111012222620       111012315173       111013413566       111013310359      
111013428641       111014034814       111014149226       111014200785      
111014317391       111015037245       111015066988       111015134669      
111015324301       111015277522       111015473744   111003484899    
111007902225       111010277145       111011194403       111011267707      
111012223193       111012315218       111013413599       111013310382      
111013428652       111014034870       111014149237       111014200819      
111014317414       111015037256       111015067013       111015134759      
111015324312       111015277533       111015489763   111003485159    
111007902236       111010277224       111011194425       111011267729      
111012223216       111012315229       111013414635       111013310427      
111013428720       111014034881       111014149260       111014200831      
111014317425       111015037302       111015067024       111015154919      
111015324323       111015277544       111015489853   111003485182    
111007902292       111010277257       111011194458       111011267808      
111012223227       111012315308       111013414680       111013310450      
111013428775       111014034892       111014149271       111014200853      
111014317458       111015037335       111015067079       111015154964      
111015324356       111015277599       111015489864   111003458126    
111007902315       111010277279       111011211650       111011267820      
111012223238       111012315319       111013414703       111013310551      
111013428797       111014034915       111014149316       111014200864      
111014317469       111015037346       111015067080       111015155101      
111015324367       111015277623       111015490293   111003458171    
111007902359       111010277291       111011211717       111011268090      
111012223272       111012315353       111013414747       111013310562      
111013428810       111014034982       111014149361       111014200998      
111014317492       111015037357       111015067103       111015155145      
111015324390       111015277634       111015490305   111003458283    
111007902382       111010277303       111011211728       111011268393      
111012223294       111012315364       111013414758       111013310720      
111013428821       111014035006       111014149372       111014201001      
111014317504       111015037379       111015067125       111015155156      
111015324413       111015277645       111015490316   111003458339    
111007902449       111010277325       111011211795       111011268584      
111012223328       111012315386       111013414770       111013310753      
111013428955       111014035017       111014149383       111014201023      
111014317515       111015037425       111015067158       111015155167      
111015324435       111015277656       111015490338   111003458362    
111007902494       111010277336       111011211908       111011268641      
111012223339       111012315397       111013414792       111013310786      
111013428988       111014035039       111014149406       111014201034      
111014317526       111015037469       111015067170       111015155178      
111015324446       111015277689       111015490349   111003458373    
111007902562       111010277347       111011211920       111011268652      
111012223351       111012315465       111013414837       111013310832      
111013429002       111014035095       111014149417       111014201045      
111014317537       111015053489       111015067192       111015155190      
111015324457       111015277702       111015490350   111003458643    
111007902584       111010277572       111011211942       111011268674      
111012223384       111012315476       111013414871       111013310843      
111013429057       111014035129       111014149428       111014201090      
111014317593       111015053636       111015067215       111015155235      
111015324479       111015277713       111015490361   111003458711    
111007902630       111010277606       111011212022       111011268685      
111012223418       111012315500       111013414949       111013310854      
111013429068       111014035141       111014149439       111014201124      
111014317605       111015053894       111015067226       111015155246      
111015324525       111015277724       111015490372   111003458766    
111007902719       111010277662       111011212066       111011268719      
111012223429       111012315511       111013414950       111013310865      
111013429079       111014035152       111014149462       111014063647      
111014317650       111015053917       111015067237       111015155268      
111015324558       111015277746       111015490383   111003458799    
111007902731       111010237703       111011212112       111011268809      
111012223430       111012315533       111013414972       111013310876      
111013429080       111014035174       111014149530       111014063658      
111014317740       111015053939       111015067248       111015155280      
111015324604       111015277757       111015490394   111003458834    
111007902809       111010237804       111011212178       111011268821      
111012223711       111012315825       111013414983       111013310898      
111013429103       111014035185       111014149585       111014063669      
111014317795       111015053962       111015067349       111015155303      
111015324615       111015277803       111015490787   111003458856    
111007902821       111010237837       111011212224       111011268898      
111012223766       111012315836       111013415007       111013310922      
111013429114       111014035264       111014149619       111014063681      
111014317807       111015053973       111015067350       111015155347      
111015324626       111015278343       111015490811   111003458867    
111007902832       111010237871       111011212235       111011268944      
111012223799       111012178653       111013415052       111013310966      
111013429125       111014035275       111014149631       111014063737      
111014317830       111015053984       111014976404       111015155358      
111015324637       111015278354       111015490934   111003458890    
111007902887       111010237893       111011212291       111011268966      
111012223867       111012178709       111013415119       111013311002      
111013429518       111014035309       111014149664       111014063748      
111014317874       111015053995       111014976415       111015155369      
111015342402       111015278376       111015490989   111003458913    
111007903158       111010237905       111011212314       111011268977      
111012223878       111012178710       111013278262       111013311046      
111013429529       111014035310       111014149844       111014063760      
111014317885       111015054008       111014976448       111015155370      
111015342435       111015278398       111015490990   111003458979    
111007903181       111010237961       111011212392       111011286067      
111012223991       111012178743       111013278329       111013311057      
111013429596       111014035321       111014149855       111014063816      
111014317896       111015054064       111014976460       111015155381      
111015342468       111015278422       111015491025   111003459015    
111007903192       111010238108       111011212415       111011286135      
111012224105       111012178776       111013278330       111013311103      
111013448889       111014035332       111014149866       111014063849      
111014317997       111015054086       111014976471       111015155392      
111015342503       111015278455       111015491036   111003459138    
111007903204       111010238119       111011212460       111011286146      
111012224217       111012178798       111013278352       111013311169      
111013448924       111014035545       111014150059       111014063850      
111014318000       111015054097       111014976482       111015155415      
111015342514       111015278466       111015491092   111003459217    
111007903226       111010238164       111011212471       111011286258      
111012224262       111012179609       111013278363       111013330519      
111013448968       111014054209       111014150082       111014063872      
111014318011       111015054121       111014976516       111015155426      
111015342547       111015278477       111015491115   111003459767    
111007903282       111010238445       111011212505       111011286292      
111012243500       111012179632       111013278396       111013330520      
111013448980       111014054210       111014150105       111014063928      
111014318055       111015054132       111014976549       111015155437      
111015342558       111015278488       111015491126   111003459813    
111007903372       111010238546       111011212561       111011286416      
111012243522       111012179676       111013278420       111013330531      
111013449037       111014054221       111014150127       111014063951      
111014318066       111015054143       111014976561       111015155448      
111015342648       111015278501       111015491148   111003485328    
111007921361       111010238557       111011228085       111011286472      
111012243858       111012179687       111013278431       111013330575      
111013449060       111014054232       111014150150       111014063962      
111014318077       111015054165       111014976572       111015155459      
111015342705       111015296028       111015491182   111003485340    
111007921406       111010238940       111011228120       111011286483      
111012243869       111012179733       111013278442       111013330586      
111013449149       111014054243       111014150161       111014063984      
111014334154       111015054187       111014976594       111015155460      
111015342716       111015296040       111015491193   111003485520    
111007921428       111010239042       111011228142       111011286539      
111012243892       111012179744       111013278464       111013330597      
111013449161       111014054298       111014168575       111014064008      
111014334200       111015054198       111014976617       111015155493      
111015342727       111015296051       111015491205   111003485609    
111007921440       111010258403       111011228175       111011286562      
111012243904       111012179788       111013278510       111013330632      
111013449172       111014054300       111014168586       111014064019      
111014334233       111015054200       111014976639       111015155516      
111015342738       111015297096       111015491216   111003485654    
111007921552       111010258436       111011228221       111011286641      
111012243959       111012179801       111013278532       111013330643      
111013449239       111014054322       111014168609       111014064020      
111014334255       111015054266       111014976684       111015155538      
111015342750       111015297175       111015491227   111003485665    
111007921563       111010258469       111011228322       111011286663      
111012243960       111012179812       111013278554       111013330665      
111013449273       111014054333       111014168610       111014064031      
111014334345       111015054277       111014976695       111015155549      
111015342772       111015297186       111015491238   111003485698    
111007921631       111010258515       111011228456       111011286674      
111012243982       111012179823       111013278565       111013330676      
111013449453       111014054355       111014168621       111014064042      
111014334367       111015054299       111014976707       111015155550      
111015342828       111015297210       111015491294   111003485788    
111007921686       111010258537       111011228568       111011286696      
111012244028       111012179834       111013278598       111013330698      
111013449464       111014054399       111014168654       111014064053      
111014334390       111015054334       111014976729       111015155594      
111015342884       111015297221       111015491317   111003485902    
111007921697       111010258638       111011228670       111011286720      
111012244039       111012179946       111013278633       111013330711      
111013449475       111014054412       111014168700       111014064435      
111014334424       111015054356       111014976730       111015155639      
111015342895       111015297265       111015507876   111003485935    
111007921798       111010258661       111011228748       111011286753      
111012244073       111012179957       111013278644       111013330733      
111013449497       111014054423       111014168711       111014064446      
111014334446       111015054378       111014976741       111015155640      
111015342907       111015297276       111015507933   111003485946    
111007921866       111010258795       111011228760       111011286843      
111012244310       111012179979       111013278655       111013330744      
111013449543       111014054456       111014168744       111014064457      
111014334479       111015054389       111014976752       111015155651      
111015342918       111015297333       111015508002   111003486060    
111007921888       111010258807       111011228849       111011286887      
111012244321       111012180016       111013278666       111013330755      
111013449554       111014054513       111014168755       111014064468      
111014334503       111015054424       111014976763       111015155662      
111015342941       111015297399       111015508024   111003486082    
111007921912       111010258896       111011228872       111011286898      
111012244365       111012180050       111013278688       111013330766      
111013449565       111014054524       111014168766       111014064479      
111014334514       111015054435       111014976785       111015155695      
111015342952       111015297434       111015508170   111003486116    
111007922069       111010258919       111011229187       111011286900      
111012244398       111012180061       111013278699       111013330812      
111013449576       111014054557       111014168777       111014064480      
111014334570       111015070512       111014976819       111015175507      
111015342985       111015297838       111015508293   111003486127    
111007922171       111010258964       111011229356       111011286933      
111012244422       111012180083       111013278701       111013330823      
111013449677       111014054579       111014168788       111014064525      
111014334637       111015070578       111014976842       111015175552      
111015343009       111015297849       111015508439   111003486307    
111007922249       111010259246       111011104538       111011286955      
111012244556       111012180094       111013278767       111013330834      
111013468128       111014054580       111014168799       111014064547      
111014334840       111015070613       111014976853       111015175563      
111015343054       111015297940       111015508495   111003486330    
111007922373       111010259257       111011104550       111011287013      
111012244567       111012198813       111013278778       111013330867      
111013468140       111014054614       111014168823       111014064570      
111014334963       111015070635       111014976897       111015175574      
111015343065       111015297951       111015508507   111003486363    
111007922395       111010259268       111011104673       111011287057      
111012244589       111012198835       111013278868       111013330913      
111013468151       111014054636       111014168834       111014065694      
111014349228       111015070668       111014976965       111015175596      
111015343076       111015297973       111015400294   111003486374    
111007922676       111010259279       111011104730       111011344141      
111012244613       111012198936       111013278879       111013330935      
111013468184       111014054647       111014168856       111014065739      
111014349374       111015070679       111014976976       111015175608      
111015359422       111015297984       111015400328   111003486688    
111007922946       111010259314       111011104785       111011344152      
111012244646       111012199072       111013278880       111013330979      
111013468195       111014054658       111014168946       111014084819      
111014349396       111015070691       111014976987       111015175653      
111015359455       111015314827       111015400339   111003486699    
111007940755       111010259325       111011104909       111011344174      
111012264165       111012199409       111013278958       111013330980      
111013468241       111014054669       111014168957       111014084897      
111014349419       111015070714       111014977001       111015175664      
111015359534       111015314849       111015400362  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111003486701    
111007940913       111010259347       111011104954       111011344219      
111012264222       111012199432       111013296958       111013331071      
111013468500       111014054681       111014168979       111014084932      
111014349420       111015070736       111014977012       111015175697      
111015359556       111015314861       111015400384   111003486970    
111007941352       111010259358       111011105012       111011344297      
111012264312       111012199454       111013296969       111013331093      
111013468511       111014054726       111014168980       111014084954      
111014349453       111015070747       111014977056       111015175710      
111015359578       111015314917       111015400395   111003412328    
111007941420       111010259415       111011105078       111011344354      
111012264323       111012199465       111013296992       111013331161      
111013468544       111014054748       111014168991       111014084976      
111014349509       111015070758       111014977067       111015175743      
111015359602       111015314939       111015400407   111003459925    
111007941453       111010259448       111011105135       111011344512      
111012264334       111012199476       111013297005       111013331172      
111013468555       111014054759       111014169015       111014084987      
111014349521       111015070804       111014977089       111015175765      
111015359635       111015314951       111015400429   111003459947    
111007941565       111010259459       111011105180       111011344590      
111012264356       111012199487       111013297049       111013348260      
111013468599       111014054771       111014169037       111014084998      
111014349532       111015070826       111014995427       111015175776      
111015360008       111015314973       111015400452   111003459992    
111008462171       111010259460       111011105191       111011344624      
111012264402       111012199500       111013297285       111013348271      
111013468601       111014054782       111014169048       111014085034      
111014349543       111015070848       111014995438       111015175798      
111015360019       111015315053       111015400474   111003460129    
111008449996       111010259471       111011105247       111011344635      
111012264413       111012199588       111013297296       111013348349      
111013468623       111014054805       111014169060       111014085078      
111014349576       111015070859       111014995450       111015175800      
111015360020       111015315064       111015400496   111003460567    
111008515002       111010259549       111011105315       111011344871      
111012264424       111012199599       111013297308       111013348350      
111013468645       111014054827       111014169116       111014085102      
111014349598       111015070893       111014995483       111015175811      
111015360042       111015315086       111015400519   111003460646    
111008573804       111010259572       111011105326       111011344972      
111012264480       111012199623       111013297814       111013348372      
111013468678       111014054838       111014169138       111014085135      
111014349666       111015070927       111014995494       111015175822      
111015360053       111015315143       111015400542   111003460657    
111008647514       111010259583       111011105382       111011344983      
111012264514       111012199634       111013297869       111013348495      
111013468689       111014054849       111014169149       111014085315      
111014349677       111015070949       111014995506       111015175833      
111015360064       111015315154       111015400553   111003460680    
111008711932       111010277796       111011105427       111011345052      
111012264558       111012199667       111013297881       111013348765      
111013468702       111014054872       111014169172       111014085382      
111014349688       111015070950       111014995528       111015175844      
111015360075       111015315176       111015400564   111003460758    
111008649471       111010277909       111011105472       111011345085      
111012264569       111012199678       111013297892       111013348776      
111013468735       111014055233       111014169194       111014085427      
111014349699       111015070961       111014995562       111015175855      
111015360086       111015315198       111015400586   111003460770    
111008700299       111010277910       111011105506       111011345108      
111012264604       111012199702       111013297959       111013348798      
111013468757       111013915541       111014169239       111014085449      
111014349701       111015070972       111014995607       111015175866      
111015360109       111015315222       111015400597   111003460848    
111008732047       111010277943       111011105517       111011345131      
111012264659       111012199757       111013297960       111013348811      
111013468768       111013915619       111014186890       111014085461      
111014349734       111015070983       111014995618       111015175877      
111015360110       111015315244       111015400610   111003460860    
111008804418       111010277954       111011105573       111011345164      
111012264671       111012199768       111013297982       111013348844      
111013468779       111013915631       111014186902       111014085506      
111014349778       111015071007       111014995629       111015175888      
111015376993       111015315277       111015400621   111003460893    
111008850992       111010277965       111011122583       111011345243      
111012264749       111012199825       111013298017       111013348866      
111013468825       111013915664       111014186946       111014085528      
111014349891       111015071052       111014995652       111015175899      
111015377006       111015315299       111015400632   111003460938    
111008784628       111010277976       111011122718       111011365199      
111012264761       111012199847       111013298040       111013348877      
111013468847       111013915743       111014186979       111014085562      
111014349947       111014980500       111014995674       111015175901      
111015377039       111015315312       111015401239   111003461131    
111008767382       111010278023       111011122763       111011250787      
111012264828       111012199858       111013298062       111013349261      
111013468858       111013915754       111014187004       111014085584      
111014350185       111014980634       111014995719       111015175923      
111015377040       111015315378       111015401262   111003461142    
111008855537       111010278056       111011122831       111011250844      
111012264895       111012199869       111013298084       111013349294      
111013468881       111013915800       111014187015       111014085618      
111014350275       111014980757       111014995720       111015175945      
111015377051       111015315390       111015401273   111003461164    
111008792830       111010278067       111011122853       111011250899      
111012265009       111012199881       111013298129       111013349306      
111013468904       111013915833       111014187026       111014085629      
111014350297       111014980780       111014995731       111015175956      
111015377062       111015315402       111015401295   111003461322    
111008816747       111010278146       111011122987       111011250901      
111012265098       111012217848       111013298163       111013349340      
111013468959       111013915855       111014187059       111014085641      
111014350321       111014980791       111014995742       111015175989      
111015377084       111015315457       111015401329   111003461625    
111009035864       111010278180       111011123034       111011250934      
111012265111       111012217916       111013298174       111013349384      
111013468971       111013915866       111014187060       111014103901      
111014350343       111014980803       111014995832       111015175990      
111015377107       111015315479       111015401341   111003461737    
111008992179       111010278191       111011123078       111011250989      
111012265133       111012217983       111013298196       111013349407      
111013468982       111013915888       111014187082       111014103912      
111014350354       111014980814       111014995843       111015176003      
111015377118       111015315480       111015401374   111003461861    
111009059163       111010278236       111011123102       111011251036      
111012265144       111012218018       111013298242       111013349418      
111013468993       111013915901       111014187116       111014103978      
111014350365       111014980847       111014995911       111015176058      
111015377163       111015315514       111015401431   111003461995    
111009059376       111010278258       111011123168       111011251047      
111012265155       111012218164       111013298264       111013349452      
111013469028       111013915923       111014187127       111014103990      
111014229955       111014980892       111014995977       111015176070      
111015377185       111015315536       111015401453   111003462086    
111009022770       111010278304       111011123203       111011251081      
111012265177       111012218210       111013298275       111013349463      
111013491089       111013915934       111014187194       111014104081      
111014230014       111014980904       111014995988       111015176092      
111015377231       111015315547       111015401475   111003462389    
111009048059       111010278315       111011123214       111011251092      
111012265188       111012218276       111013316456       111013349485      
111013491090       111013915967       111014187239       111014104092      
111014230025       111014980960       111014996462       111015176137      
111015377242       111015315659       111015401497   111003462479    
111008984541       111010278337       111011123269       111011251171      
111012265201       111012218300       111013316467       111013349496      
111013491225       111013915978       111014187251       111014104115      
111014230036       111014980971       111014996473       111015193765      
111015377275       111015315693       111015417146   111003462514    
111008922385       111010278360       111011123292       111011251227      
111012282255       111012218311       111013316490       111013349597      
111013491270       111013915989       111014187273       111014104137      
111014230047       111014980982       111014997463       111015193787      
111015377286       111015315705       111015417179   111003462570    
111009072304       111010278393       111011123304       111011251340      
111012282266       111012218344       111013316502       111013349609      
111013491292       111013916003       111014187284       111014104148      
111014230058       111014980993       111014997474       111015193811      
111015377309       111015315727       111015417214   111003462693    
111009072382       111010278449       111011123337       111011251418      
111012282288       111012218366       111013316513       111013349643      
111013491360       111013916014       111014187295       111014104160      
111014230070       111014981006       111014997542       111015193833      
111015377310       111015334582       111015417292   111003462738    
111009072427       111010278461       111011123359       111011251474      
111012282323       111012218388       111013316535       111013349687      
111013491438       111013916025       111014187318       111014104171      
111014230081       111014981039       111014997564       111015193855      
111015377321       111015334593       111015417304   111003462772    
111009072438       111010278472       111011123360       111011251519      
111012282334       111012218399       111013317446       111013349700      
111013491449       111013916036       111014187712       111014104205      
111014230115       111014981040       111014997575       111015193877      
111015377332       111015334649       111015417315   111003462907    
111009072449       111010278528       111011123371       111011251520      
111012282345       111012218412       111013317457       111013349711      
111013491461       111013916654       111014188500       111014104238      
111014230126       111014981051       111015012934       111015193956      
111015377343       111015334683       111015417326   111003463010    
111009072461       111010278562       111011123449       111011269080      
111012282356       111012218423       111013317479       111013349722      
111013491483       111013916788       111014188544       111014104250      
111014230160       111014981365       111015012956       111015193989      
111015377376       111015334706       111015417337   111003463324    
111009072517       111010278607       111011123506       111011269103      
111012282446       111012218434       111013317525       111013368385      
111013491539       111013916823       111014188555       111014104261      
111014230182       111014981400       111015013014       111015193990      
111015377398       111015334717       111015417348   111003463346    
111009072540       111010239064       111011123528       111011269136      
111012282457       111012218502       111013317536       111013368419      
111013491551       111013916834       111014188588       111014104283      
111014230249       111014981422       111015013025       111015194003      
111015377400       111015334739       111015417360   111003463391    
111009072551       111010239075       111011123573       111011269192      
111012282468       111012238784       111013317558       111013368464      
111013491562       111013916845       111014188612       111014104306      
111014230283       111014981433       111015013047       111015194799      
111015377411       111015334751       111015417382   111003489872    
111009072573       111010239121       111011123618       111011269204      
111012282514       111012238807       111013317569       111013368475      
111013491584       111013916856       111014188634       111014104339      
111014230351       111014981444       111015013069       111015194801      
111015377433       111015334773       111015417393   111003489939    
111009072595       111010239143       111011140796       111011269260      
111012282525       111012238818       111013317570       111013368486      
111013491630       111013916867       111014188645       111014104340      
111014230407       111014981466       111015013070       111015194812      
111015377691       111015334829       111015417427   111003490043    
111009072618       111010239255       111011140820       111011269282      
111012282569       111012238975       111013317660       111013368510      
111013491663       111013916889       111014188656       111014104362      
111014230430       111014981477       111015013092       111015194823      
111015377725       111015335112       111015417450   111003490155    
111009072652       111010239356       111011140842       111011269293      
111012282626       111012239066       111013317705       111013368532      
111013491674       111013916890       111014188690       111014104373      
111014230474       111014981488       111015013104       111015194856      
111015377736       111015335156       111015417461   111003490166    
111009072696       111010239457       111011140875       111011269316      
111012282637       111012239077       111013317716       111013368565      
111013491685       111013936432       111014188713       111014104384      
111014230609       111014981534       111015013115       111015194913      
111015377769       111015335189       111015417483   111003490201    
111009072708       111010239547       111011140932       111011269327      
111012282660       111012239099       111013317727       111013368576      
111013491731       111013936443       111014206219       111014104430      
111014230700       111014981545       111015013148       111015194935      
111015377770       111015335190       111015417506   111003463638    
111009072753       111010239569       111011140987       111011269338      
111012282671       111012239123       111013317840       111013368598      
111013491742       111013936454       111014206231       111014104508      
111014230744       111014981567       111015013159       111015194980      
111015377792       111015335202       111015417528   111003463728    
111009072977       111010239604       111011141001       111011269394      
111012282682       111012239156       111013317862       111013368611      
111013491809       111013936533       111014206275       111014104520      
111014230755       111014981589       111015013160       111015194991      
111015377837       111015335235       111015417540   111003463740    
111009073046       111010239659       111011141023       111011269417      
111012283627       111012239224       111013317873       111013368655      
111013509900       111013936555       111014206286       111014104531      
111014230845       111014999735       111015013171       111015195026      
111015377871       111015335246       111015417573   111003463919    
111009073079       111010239660       111011141124       111011269440      
111012283649       111012239268       111013317918       111013368677      
111013509911       111013936577       111014206297       111014104553      
111014230856       111014999780       111015013182       111015195048      
111015377882       111015335303       111015417595   111003463931    
111009073169       111010239727       111011141135       111011269507      
111012283650       111012239291       111013317941       111013368688      
111013509955       111013936599       111014206309       111014104575      
111014230878       111014999814       111015013205       111015195060      
111015246573       111015335358       111015417618   111003464033    
111009073204       111010239749       111011141157       111011269552      
111012283661       111012239314       111013317963       111013368701      
111013509966       111013936612       111014206310       111014104586      
111014246134       111014999825       111015013227       111015195071      
111015246584       111015335381       111015417685   111003464099    
111009073248       111010239772       111011141179       111011269608      
111012283683       111012239336       111013317985       111013368712      
111013509977       111013937174       111014206321       111014104597      
111014246145       111014999869       111015013238       111015195093      
111015246629       111015335392       111015417696   111003464189    
111009073349       111010239839       111011141247       111011269619      
111012283694       111012239358       111013317996       111013368789      
111013510003       111013937231       111014206332       111014104632      
111014246921       111014999881       111015013272       111015195183      
111015246652       111015335415       111015417708   111003464190    
111009073383       111010239851       111011141258       111011269642      
111012283706       111012239392       111013318032       111013368824      
111013510014       111013937512       111014206343       111014104643      
111014246943       111014999892       111015013306       111015195206      
111015246663       111015335459       111015417731   111003464202    
111009073451       111010239862       111011141281       111011269675      
111012283739       111012239404       111013318560       111013368903      
111013510069       111013937534       111014206354       111014124050      
111014246954       111014999904       111015013317       111015195228      
111015246809       111015335460       111015417753   111003464369    
111009073484       111010240033       111011141359       111011269686      
111012283740       111012239459       111013318593       111013368925      
111013510092       111013937567       111014206365       111014124072      
111014246987       111014999915       111015013328       111015195240      
111015247653       111015335471       111015417797   111003464550    
111009073495       111010240055       111011141382       111011269697      
111012283751       111012239493       111013336560       111013369038      
111013510137       111013937602       111014206398       111014124083      
111014247034       111014999926       111015013340       111015195251      
111015247686       111015353673       111015417809   111003490245    
111009073574       111010240066       111011141416       111011269833      
111012283762       111012239527       111013336582       111013369061      
111013510148       111013937635       111014206400       111014124106      
111014247078       111014999948       111015013351       111015195273      
111015247754       111015353695       111015435821   111003490403    
111009073596       111010240099       111011141449       111011269855      
111012283784       111012239572       111013336605       111013387005      
111013510193       111013937679       111014206411       111014124139      
111014247135       111014999959       111015013362       111015195284      
111015265428       111015353785       111015435832   111003490548    
111009073675       111010259651       111011141540       111011269956      
111012283986       111012239594       111013336627       111013387038      
111013510238       111013937691       111014206590       111014124140      
111014247146       111014999960       111015013384       111015195295      
111015266216       111015354102       111015435854   111003491178    
111009136776       111010259853       111011141573       111011287091      
111012302258       111012257606       111013336638       111013387050      
111013510250       111013937703       111014206646       111014124173      
111014247157       111015000054       111015013407       111015195307      
111015266261       111015354113       111015435865   111003465854    
111009136833       111010259875       111011141652       111011287147      
111012302337       111012257695       111013336661       111013387072      
111013510283       111013937747       111014206657       111014124184      
111014247179       111015000065       111015013418       111015214286      
111015266272       111015354124       111015436754   111003465865    
111009136901       111010259909       111011141663       111011287170      
111012302348       111012257842       111013336717       111013387094      
111013510340       111013937758       111014206815       111014124195      
111014247247       111015000087       111015013429       111015214297      
111015266317       111015354135       111015436765   111003465898    
111009136912       111010259943       111011141685       111011287293      
111012302371       111012257864       111013336762       111013387106      
111013510373       111013937770       111014206826       111014124207      
111014247258       111015000100       111015013430       111015214321      
111015266339       111015354157       111015436800   111003465922    
111009136990       111010259954       111011141742       111011287338      
111012302382       111012257875       111013336784       111013387117      
111013510384       111013937815       111014206882       111014124218      
111014247270       111015000122       111015013441       111015214332      
111015266340       111015354168       111015436901   111003465999    
111009137003       111010259976       111011158672       111011287439      
111012302393       111012257921       111013336830       111013387128      
111013510407       111013957299       111014206905       111014124241      
111014247281       111015000155       111015013452       111015214343      
111015266384       111015354180       111015436945   111003466125    
111009137047       111010259987       111011158706       111011287495      
111012302427       111012257954       111013336852       111013387139      
111013510452       111013957323       111014206927       111014124263      
111014247304       111015000199       111015013463       111015214376      
111015266418       111015354214       111015437003   111003466147    
111009137137       111010259998       111011158728       111011287541      
111012302438       111012257965       111013336863       111013387162      
111013510463       111013957345       111014206961       111014124285      
111014247337       111015000201       111015013474       111015214387      
111015266430       111015354225       111015437025   111003466158    
111009137148       111010260079       111011158762       111011287608      
111012302450       111012258023       111013336908       111013387173      
111013510485       111013957356       111014207029       111014124308      
111014247359       111015000223       111015013485       111015214433      
111015266463       111015354247       111015437597   111003466170    
111009137182       111010260103       111011158773       111011287642      
111012302461       111012258067       111013336920       111013387252      
111013510508       111013957378       111014207041       111014124319      
111014247371       111015000234       111015013508       111015214444      
111015266474       111015354269       111015437610   111003466215    
111009137193       111010260125       111011158784       111011287675      
111012302911       111012258146       111013336942       111013387263      
111013510519       111013957389       111014207119       111014124320      
111014247382       111015000313       111015013519       111015214499      
111015266867       111015354304       111015437643   111003466394    
111009137205       111010260158       111011158795       111011287709      
111012302922       111012258157       111013336997       111013387274      
111013510531       111013957413       111014207120       111014124331      
111014247393       111015000324       111015013520       111015214501      
111015266878       111015354315       111015437676   111003466417    
111009137227       111010260192       111011158942       111011287732      
111012302955       111012258180       111013337033       111013387285      
111013510542       111013957424       111014207131       111014124397      
111014247427       111015000335       111015013542       111015214523      
111015266902       111015354337       111015437687   111003466473    
111009137249       111010260204       111011158997       111011287776      
111012302999       111012258191       111013337044       111013387308      
111013510553       111013957435       111014207580       111014124410      
111014247449       111015000346       111015013553       111015214545      
111015266913       111015354348       111015437698   111003466495    
111009137250       111010260215       111011159022       111011287800      
111012303079       111012258203       111013337077       111013387319      
111013531040       111013957446       111014207603       111014124421      
111014247483       111015000357       111015013564       111015214578      
111015266924       111015354360       111015437711   111003466686    
111009137261       111010260248       111011159077       111011287811      
111012303103       111012258214       111013337088       111013387320      
111013531118       111013957479       111014207614       111014124432      
111014247517       111015000368       111015013597       111015214590      
111015266968       111015354382       111015437744   111003466697    
111009137328       111010260282       111011159099       111011287923      
111012303114       111012258236       111013337167       111013387331      
111013531130       111013957480       111014207636       111014124443      
111014263751       111015000391       111015013609       111015214613      
111015266979       111015354393       111015437799   111003466844    
111009137384       111010260361       111011159101       111011287934      
111012303136       111012258269       111013337190       111013387342      
111013531152       111013957491       111014207647       111014124465      
111014263964       111015000403       111015032813       111015214635      
111015266980       111015354405       111015437801   111003466945    
111009137418       111010260372       111011159156       111011287989      
111012303147       111012258270       111013337202       111013387364      
111013531163       111013957536       111014207669       111014124511      
111014263975       111015019155       111015032846       111015214646      
111015267004       111015354427       111015437823   111003467014    
111009137519       111010260439       111011159178       111011287990      
111012303170       111012258281       111013337235       111013387667      
111013531208       111013957604       111014207670       111014124522      
111014264000       111015019166       111015032868       111015214657      
111015267015       111015354449       111015437834   111003467227    
111009137531       111010260462       111011159347       111011288014      
111012303181       111012258292       111013355112       111013387678      
111013531219       111013958245       111014207681       111014124533      
111014264022       111015019177       111015032880       111015214668      
111015267037       111015354450       111015437845  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111003467283    
111009137564       111010260484       111011159369       111011288159      
111012303237       111012258315       111013355123       111013387689      
111013531264       111013958346       111014207704       111014124555      
111014264066       111015019201       111015032891       111015214691      
111015267048       111015354472       111015437913   111003467339    
111009137597       111010260495       111011159381       111011288205      
111012320472       111012258326       111013355134       111013387735      
111013531321       111013958357       111014207715       111014124623      
111014264088       111015019234       111015032936       111015214747      
111015267071       111015354494       111015437979   111003467384    
111009137665       111010260518       111011159426       111011326646      
111012320595       111012258337       111013355145       111013387746      
111013531343       111013958436       111014071815       111014124634      
111014264099       111015019896       111015032947       111015214848      
111015267082       111015354540       111015437980   111003467430    
111009137698       111010260529       111011159437       111011326657      
111012320618       111012258348       111013355156       111013388174      
111013531387       111013958458       111014072287       111014124678      
111014264123       111015019931       111015032958       111015214860      
111015267093       111015354551       111015438004   111003467508    
111009137722       111010260541       111011159460       111011326668      
111012320629       111012258359       111013355178       111013388185      
111013531400       111013958469       111014072322       111014124713      
111014264145       111015019975       111015032969       111015214882      
111015267105       111015354573       111015455283   111003467609    
111009137733       111010260552       111011159471       111011326691      
111012320652       111012277484       111013355189       111013388501      
111013531433       111013958526       111014072366       111014124735      
111014264156       111015019986       111015032970       111015214905      
111015267149       111015354618       111015455294   111003467610    
111009137755       111010260563       111011159493       111011326792      
111012320685       111012277518       111013355202       111013388556      
111013531501       111013958559       111014072388       111014143398      
111014264167       111015019997       111015032981       111015214927      
111015267150       111015354629       111015455306   111003467687    
111009137777       111010260596       111011159538       111011326815      
111012320708       111012277529       111013355224       111013388567      
111013531534       111013958931       111014072399       111014143488      
111014264224       111015020023       111015032992       111015231533      
111015267161       111015354630       111015455340   111003467711    
111009137856       111010260608       111011159583       111011326826      
111012320731       111012277530       111013355257       111013388578      
111013531545       111013958975       111014072445       111014143501      
111014264235       111015020045       111015033016       111015231577      
111015267194       111015354663       111015455362   111003467722    
111009137980       111010260653       111011159651       111011326871      
111012320775       111012277541       111013355280       111013388589      
111013531567       111013958986       111014072456       111014143613      
111014264268       111015020113       111015033038       111015231599      
111015267217       111015371088       111015455407   111003467766    
111009138004       111010260664       111011159684       111011326949      
111012320786       111012277552       111013355291       111013408278      
111013531590       111013977044       111014072490       111014143624      
111014264279       111015020146       111015033050       111015231601      
111015285857       111015371099       111015455418   111003467845    
111009138048       111010260675       111011159741       111011326961      
111012320865       111012277574       111013355336       111013408290      
111013531613       111013977134       111014072502       111014143691      
111014264280       111015020179       111015033083       111015231825      
111015285868       111015371123       111015455430   111003468060    
111009138060       111010278731       111011159831       111011345333      
111012321002       111012277608       111013355347       111013408313      
111013531646       111013977145       111014072546       111014143703      
111014264291       111015020214       111015033094       111015231836      
111015286038       111015371134       111015455474   111003468307    
111009138105       111010278898       111011176672       111011345399      
111012321013       111012277631       111013355358       111013408357      
111013531826       111013977156       111014072568       111014143714      
111014264325       111015020236       111015033106       111015231847      
111015286061       111015371178       111015455496   111003468510    
111009159793       111010278988       111011176683       111011345412      
111012321046       111012277642       111013355369       111013408368      
111013429675       111013977167       111014072591       111014143725      
111014264369       111015020247       111015033128       111015231869      
111015286117       111015371189       111015455531   111003468565    
111009159816       111010279046       111011176694       111011345434      
111012321169       111012277664       111013355381       111013408403      
111013429686       111013977189       111014073075       111014143736      
111014264370       111015020269       111015033162       111015231870      
111015286128       111015371235       111015455632   111003468587    
111009159894       111010279057       111011176728       111011345445      
111012321259       111012277675       111013355404       111013408425      
111013429709       111013977190       111014073121       111014143758      
111014264392       111015020270       111015033173       111015231915      
111015286139       111015371268       111015455643   111003468598    
111009159962       111010279125       111011176740       111011345456      
111012321260       111012277686       111013355448       111013408436      
111013429721       111013977235       111014073132       111014143770      
111014264415       111015020292       111015033184       111015231948      
111015286140       111015371291       111015455665   111003468611    
111009160009       111010279158       111011176773       111011345467      
111012321271       111012277709       111013355505       111013408458      
111013429800       111013977246       111014073176       111014143792      
111014264437       111015020315       111015033207       111015231959      
111015286151       111015371325       111015455676   111003468688    
111009160043       111010279192       111011176829       111011345591      
111012321293       111012277743       111013355516       111013409381      
111013429855       111013977291       111014073198       111014143815      
111014264448       111015020337       111015033218       111015231971      
111015286162       111015371336       111015455698   111003468824    
111009160065       111010279259       111011176874       111011345603      
111012321349       111012277765       111013355673       111013409426      
111013429934       111013977303       111014073211       111014143837      
111014264459       111015020382       111015033263       111015232017      
111015286218       111015371392       111015455722   111003468879    
111009160087       111010279282       111011176964       111011345636      
111012321394       111012277787       111013355684       111013409460      
111013430004       111013977549       111014073222       111014143859      
111014264471       111015020416       111015033285       111015232039      
111015286241       111015371404       111015455845   111003468903    
111009160100       111010279327       111011176986       111011345647      
111012321406       111012277833       111013355695       111013409505      
111013430026       111013977572       111014073233       111014143882      
111014264482       111015020438       111015033319       111015232062      
111015286252       111015371415       111015455889   111003468947    
111009160122       111010279372       111011177055       111011345681      
111012321642       111012278474       111013356012       111013409516      
111013430037       111013977583       111014073244       111014143893      
111014264527       111015037492       111015033364       111015232084      
111015286285       111015371437       111015455902   111003441241    
111009160133       111010279451       111011177066       111011345692      
111012321709       111012278485       111013356045       111013409538      
111013430194       111013977594       111014074278       111014143905      
111014264572       111015037504       111015033375       111015232118      
111015286320       111015371448       111015455913   111003469027    
111009160201       111010279484       111011177123       111011345737      
111012184447       111012278519       111013356089       111013409561      
111013430295       111013977640       111014074290       111014143916      
111014264583       111015037548       111015033386       111015232130      
111015286342       111015371471       111015455946   111003469094    
111009160245       111010279507       111011177145       111011345748      
111012184559       111012278531       111013356113       111013409583      
111013430453       111013977651       111014074302       111014143961      
111014264594       111015037559       111015033409       111015232208      
111015286364       111015371505       111015455957   111003469353    
111009160368       111010279631       111011177167       111011345805      
111012184560       111012278542       111013356135       111013409628      
111013430475       111013977662       111014074324       111014144142      
111014264617       111015037560       111015033410       111015232219      
111015286386       111015371527       111015455980   111003469375    
111009160380       111010279642       111011177189       111011345827      
111012184593       111012278586       111013356214       111013409639      
111013449723       111013977684       111014074335       111014144265      
111014264628       111015037593       111015033454       111015232220      
111015286409       111015371538       111015455991   111003469487    
111009160391       111010279710       111011177213       111011345883      
111012184649       111012278621       111013375451       111013409640      
111013449745       111013977718       111014074346       111014144276      
111014264639       111015037605       111015033476       111015232231      
111015286432       111015371572       111015456071   111003469498    
111009160447       111010279732       111011177224       111011345939      
111012184683       111012278654       111013375484       111013409684      
111013449767       111013977741       111014074357       111014144287      
111014281043       111015037627       111015033487       111015232253      
111015286465       111015371594       111015473755   111003469544    
111009160470       111010279787       111011177268       111011345962      
111012184717       111012278665       111013375507       111013409695      
111013449813       111013977752       111014074379       111014162568      
111014281100       111015037638       111015033498       111015232275      
111015286476       111015371628       111015473799   111003469599    
111009160492       111010279800       111011177303       111011346008      
111012184739       111012278700       111013375552       111013409729      
111013449914       111013977763       111014074391       111014162579      
111014281122       111015037650       111015050172       111015232286      
111015286498       111015371640       111015473845   111003469601    
111009160526       111010279855       111011177347       111011346042      
111012184751       111012278744       111013375563       111013409730      
111013449925       111013977774       111014090715       111014162580      
111014281133       111015037672       111015050217       111015232297      
111015286500       111015371651       111015473878   111003469623    
111009160571       111010279888       111011177415       111011251665      
111012184762       111012278788       111013375574       111013409763      
111013449969       111013977785       111014090726       111014162625      
111014281144       111015037683       111015050228       111015232309      
111015286522       111015371673       111015474026   111003469779    
111009160627       111010279967       111011177471       111011251687      
111012184773       111012278799       111013375585       111013409808      
111013450017       111013977796       111014090883       111014162647      
111014281188       111015037694       111015050251       111015232310      
111015286533       111015371684       111015474048   111003469780    
111009160661       111010240190       111011177505       111011251733      
111012184908       111012278812       111013375608       111013409820      
111013450332       111013977808       111014090917       111014162658      
111014281199       111015037762       111015050262       111015232321      
111015286544       111015371695       111015474093   111003469836    
111009160683       111010240202       111011177538       111011251777      
111012184919       111012278834       111013375631       111013409842      
111013450376       111013977819       111014090928       111014162669      
111014281201       111015037795       111015050408       111015232376      
111015286555       111015371729       111015474105   111003469870    
111009160740       111010240224       111011177549       111011251799      
111012185022       111012297947       111013375642       111013271625      
111013450602       111013977831       111014090939       111014162681      
111014281256       111015037863       111015050420       111015232398      
111015286577       111015371730       111015474127   111003469915    
111009160795       111010240257       111011177673       111011251878      
111012185066       111012297969       111013375664       111013271636      
111013450613       111013977842       111014090973       111014162692      
111014281289       111015037874       111015050442       111015232400      
111015286645       111015240061       111015474138   111003469937    
111009160830       111010240314       111011177684       111011251889      
111012185077       111012297981       111013375709       111013271647      
111013450635       111013978034       111014091008       111014162704      
111014281302       111015037920       111015050475       111015232411      
111015286689       111015240083       111015474150   111003469971    
111009160874       111010240370       111011194559       111011251913      
111012185101       111012298027       111013375710       111013271658      
111013450668       111013996427       111014091031       111014162726      
111014281313       111015037931       111015050486       111015232422      
111015286690       111015240094       111015474161   111003469982    
111009160908       111010240516       111011194582       111011252071      
111012185112       111012298038       111013375765       111013271669      
111013450679       111013996449       111014091086       111014162748      
111014281368       111015037975       111015050509       111015096981      
111015286702       111015240106       111015474206   111003470018    
111009207012       111010240538       111011194593       111011252082      
111012185145       111012298050       111013375798       111013271704      
111013450703       111013996494       111014091143       111014162759      
111014281380       111015037986       111015050521       111015097016      
111015304613       111015240128       111015474217   111003470041    
111009073686       111010240628       111011194638       111011252116      
111012185202       111012298083       111013375822       111013271737      
111013450714       111013996517       111014091154       111014162793      
111014281425       111015037997       111015050543       111015097038      
111015304635       111015240140       111015474239   111003470119    
111009073732       111010240662       111011194683       111011252149      
111012185213       111012298139       111013375844       111013271748      
111013450848       111013996809       111014091211       111014162838      
111014281470       111015038000       111015050576       111015097049      
111015304646       111015240173       111015474262   111003470276    
111009073765       111010240673       111011194694       111011252150      
111012185235       111012298140       111013375888       111013271805      
111013450859       111013996843       111014091244       111014162850      
111014281492       111015038022       111015050633       111015097050      
111015304679       111015240184       111015474273   111003470423    
111009073798       111010240785       111011194739       111011252206      
111012205137       111012298151       111013375912       111013271816      
111013450860       111013996854       111014091334       111014162861      
111014281526       111015038055       111015050688       111015097061      
111015304714       111015240195       111015474295   111003470478    
111009073844       111010240808       111011194795       111011252284      
111012205159       111012298285       111013375934       111013272312      
111013450882       111013996887       111014091356       111014162906      
111014281537       111015038088       111015050699       111015097072      
111015304725       111015240207       111015474329   111003470489    
111009073855       111010240853       111011194841       111011252295      
111012205171       111012298308       111013375978       111013272323      
111013450893       111013996898       111014091389       111014162928      
111014281548       111015038099       111015050701       111015097106      
111015304804       111015240230       111015474363   111003470625    
111009073888       111010240897       111011194896       111011252318      
111012205227       111012298331       111013375989       111013272974      
111013450905       111013996900       111014091390       111014162940      
111014281593       111015038112       111015050767       111015097151      
111015304826       111015240252       111015474408   111003470704    
111009073899       111010240910       111011195011       111011252352      
111012205272       111012298375       111013376025       111013273010      
111013450916       111013996911       111014091402       111014162951      
111014281605       111015038123       111015050778       111015097207      
111015304848       111015240263       111015474431   111003470816    
111009073901       111010240932       111011195055       111011252442      
111012205283       111012298432       111013376036       111013273021      
111013450927       111013996922       111014091413       111014162973      
111014281649       111015038134       111015050790       111015097218      
111015304871       111015240274       111015474486   111003471008    
111009073934       111010240954       111011195145       111011252475      
111012205294       111012298454       111013376047       111013273076      
111013450983       111013996933       111014091457       111014162995      
111014281706       111015038167       111015051319       111015097296      
111015304882       111015240285       111015474521   111003471053    
111009073967       111010241045       111011195156       111011252509      
111012205339       111012298779       111013376070       111013273098      
111013451007       111013996944       111014091468       111014163008      
111014281717       111015054480       111015051320       111015097308      
111015304893       111015240319       111015474554   111003471132    
111009074025       111010241113       111011195178       111011252510      
111012205362       111012298791       111013393990       111013273133      
111013469163       111013996966       111014091479       111014163019      
111014281728       111015054491       111015051331       111015097386      
111015304916       111015240342       111015474576   111003471356    
111009074036       111010241179       111011195280       111011269989      
111012205384       111012298836       111013394047       111013273144      
111013469208       111013996977       111014091503       111014163042      
111014298311       111015054503       111015051375       111015097409      
111015304927       111015240386       111015474587   111003471378    
111009074058       111010241180       111011195291       111011269990      
111012205429       111012298847       111013394058       111013273245      
111013469219       111013996988       111014091514       111014163749      
111014298344       111015054536       111015051386       111015097410      
111015304972       111015240476       111015474598   111003471402    
111009074126       111010241191       111011195404       111011270082      
111012205452       111012298869       111013394070       111013273278      
111013469220       111013997024       111014091536       111014163761      
111014298412       111015054569       111015051397       111015097443      
111015305030       111015240555       111015474712   111003471570    
111009074261       111010241203       111011195426       111011270240      
111012205463       111012316220       111013394081       111013273368      
111013469231       111013997035       111014091570       111014163772      
111014299154       111015054581       111015051409       111015097454      
111015305063       111015240577       111015474723   111003471794    
111009074317       111010241214       111011195437       111011270341      
111012205508       111012316253       111013394115       111013292123      
111013469253       111013997057       111014092302       111014163794      
111014299176       111015054671       111015051410       111015097476      
111015305085       111015240588       111015474778   111003471895    
111009074373       111010241247       111011195448       111011270363      
111012205519       111012316321       111013394160       111013292167      
111013469264       111013997068       111014092324       111014163806      
111014299187       111015054682       111015051465       111015097487      
111015305298       111015240601       111015474824   111003471985    
111009074441       111010260710       111011195505       111011270396      
111012205531       111012316332       111013394182       111013292189      
111013469286       111013997125       111014092357       111014163828      
111014299198       111015054693       111015067394       111015097498      
111015305311       111015240612       111015491384   111003472043    
111009074474       111010260798       111011195527       111011270453      
111012205575       111012316354       111013394193       111013292190      
111013469309       111013997169       111014092368       111014163851      
111014299211       111015054738       111015067417       111015097522      
111015305333       111015240623       111015491407   111003472133    
111009074531       111010260956       111011195606       111011270510      
111012205597       111012316400       111013394205       111013292224      
111013469310       111013997204       111014092391       111014180670      
111014299222       111015054749       111015067428       111015097566      
111015305399       111015240645       111015491508   111003472256    
111009074609       111010261025       111011212774       111011270600      
111012205609       111012316512       111013394261       111013292246      
111013469321       111013997248       111014092403       111014180681      
111014299334       111015054761       111015067608       111015097577      
111015305412       111015240667       111015491698   111003679019    
111009074621       111010261069       111011212820       111011270622      
111012205676       111012316534       111013394272       111013292268      
111013469332       111013997259       111014110358       111014180692      
111014299389       111015055357       111015067619       111015097588      
111015305445       111015240678       111015491722   111003676106    
111009074643       111010261137       111011212921       111011270666      
111012205991       111012316545       111013394306       111013292291      
111013469365       111013997282       111014110369       111014180782      
111014299413       111015055379       111015067664       111015097645      
111015305467       111015240702       111015491733   111004021235    
111009074665       111010261340       111011212965       111011270677      
111012206060       111012316556       111013394340       111013292303      
111013469398       111013997293       111014110921       111014180838      
111014299457       111015055380       111015067709       111015097689      
111015324648       111015240713       111015491744   111004175695    
111009074733       111010261463       111011213089       111011270723      
111012206082       111012316590       111013394362       111013292325      
111013469433       111013997305       111014110932       111014180849      
111014299480       111015055391       111015067710       111015097702      
111015324659       111015240724       111015491766   111004259519    
111009074788       111010261519       111011213146       111011270745      
111012224509       111012316613       111013394586       111013292347      
111013469444       111013997327       111014110965       111014180861      
111014299503       111015055425       111015067787       111015116962      
111015324660       111015258385       111015491777   111004408694    
111009074801       111010261520       111011213269       111011270857      
111012224510       111012316657       111013394597       111013292369      
111013469466       111013997372       111014111012       111014180906      
111014299514       111015055436       111015068137       111015117008      
111015324693       111015258396       111015491788   111004408706    
111009074845       111010261609       111011213528       111011270879      
111012224521       111012316668       111013394610       111013292471      
111013469477       111013997383       111014111023       111014180917      
111014299637       111015055469       111015068148       111015117031      
111015324705       111015258419       111015491799   111004408717    
111009074913       111010261621       111011213540       111011270880      
111012224611       111012316679       111013394632       111013292482      
111013469512       111013997394       111014111056       111014180928      
111014299671       111015055470       111015068160       111015117042      
111015324727       111015258420       111015491823   111004408751    
111009074924       111010261698       111011213595       111011270891      
111012224644       111012316680       111013394698       111013292505      
111013469545       111014016791       111014111078       111014180951      
111014299682       111015055492       111015068182       111015117053      
111015324738       111015258431       111015491834   111004408818    
111009138116       111010261700       111011213618       111011270947      
111012224701       111012316691       111013394700       111013292527      
111013469567       111014016803       111014111090       111014180962      
111014299749       111015055504       111015068193       111015117097      
111015324750       111015258464       111015491845   111004408829    
111009138149       111010261744       111011213630       111011270969      
111012224745       111012316703       111013394733       111013292538      
111013469578       111014016836       111014111102       111014181525      
111014299884       111015055515       111015068216       111015117110      
111015324783       111015258486       111015491867   111004408852    
111009138206       111010261766       111011213685       111011270992      
111012224767       111012316736       111013394766       111013292549      
111013469589       111014016869       111014111146       111014181558      
111014299895       111015055559       111015068238       111015117165      
111015324794       111015258497       111015491889   111004409011    
111009138318       111010261777       111011213731       111011271027      
111012224778       111012316758       111013394777       111013292561      
111013469590       111014016904       111014111168       111014181592      
111014318145       111015055560       111015068250       111015117176      
111015324806       111015258509       111015491890   111004409471    
111009138352       111010261801       111011213977       111011271106      
111012224789       111012316769       111013394812       111013292594      
111013469635       111014016915       111014111179       111014181626      
111014318156       111015055571       111015068283       111015117211      
111015324862       111015258510       111015491902  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111004462795    
111009138374       111010261878       111011213999       111011271117      
111012224802       111012316770       111013394902       111013293483      
111013469646       111014016937       111014111191       111014182144      
111014318167       111015055605       111015068317       111015117266      
111015324884       111015258532       111015491968   111004380503    
111009138510       111010261889       111011214002       111011271139      
111012224824       111012316781       111013415120       111013293494      
111013469679       111014016948       111014111203       111014182481      
111014318190       111015055616       111015068328       111015117301      
111015324907       111015258543       111015491979   111004380615    
111009138565       111010261890       111011229389       111011271162      
111012224835       111012316815       111013415131       111013293539      
111013491933       111014016959       111014112473       111014182492      
111014318213       111015055627       111015068339       111015117356      
111015325010       111015258576       111015491991   111004380963    
111009138611       111010280048       111011229424       111011271195      
111012224846       111012316826       111013415153       111013293551      
111013491977       111014016960       111014112541       111014182515      
111014318224       111015055638       111015068340       111015117446      
111015325032       111015258598       111015492161   111004381010    
111009138880       111010280060       111011229435       111011288238      
111012224879       111012316837       111013415164       111013293562      
111013491988       111014016993       111014112563       111014182548      
111014318235       111015055649       111015068362       111015117457      
111015325054       111015258600       111015492172   111004381021    
111009138936       111010280093       111011229503       111011288261      
111012224891       111012316848       111013415243       111013293584      
111013492002       111014017062       111014112596       111014182559      
111014318246       111015055650       111015068373       111015117468      
111015325492       111015258611       111015492194   111004381065    
111009138947       111010280138       111011229514       111011288362      
111012225128       111012316859       111013415276       111013293629      
111013492046       111014017141       111014112608       111014201371      
111014318280       111015055694       111015068430       111015117525      
111015325504       111015258633       111015492240   111004381076    
111009138992       111010280150       111011229525       111011288373      
111012225162       111012316871       111013415546       111013293630      
111013492079       111014017152       111014112653       111014201427      
111014318314       111015071063       111015068463       111015117536      
111015325515       111015258655       111015492251   111004381087    
111009139005       111010280352       111011229581       111011288418      
111012225195       111012316882       111013415568       111013293641      
111013492125       111014017174       111014112664       111014201438      
111014318325       111015071074       111015068553       111015117592      
111015325526       111015258699       111015492262   111004381098    
111009139038       111010280363       111011229626       111011288485      
111012225218       111012180128       111013415614       111013311181      
111013492732       111014017185       111014112709       111014201461      
111014318347       111015071108       111015068564       111015117727      
111015325559       111015258734       111015492307   111004381155    
111009139049       111010280408       111011229738       111011288621      
111012225229       111012180139       111013415636       111013311192      
111013492754       111014017220       111014131148       111014201494      
111014318381       111015071120       111014977102       111015117738      
111015325571       111015258802       111015492341   111004381166    
111009139061       111010280521       111011229783       111011288643      
111012225230       111012180140       111013415647       111013311204      
111013492800       111014017253       111014131687       111014201506      
111014318729       111015071142       111014977113       111015117749      
111015325582       111015258879       111015492431   111004381201    
111009139106       111010280576       111011229806       111011288766      
111012225274       111012180151       111013415658       111013311215      
111013492811       111014017309       111014131777       111014201517      
111014318730       111015071153       111014977124       111015117806      
111015325593       111015258891       111015508800   111004381212    
111009139117       111010280611       111011229817       111011288799      
111012225319       111012180229       111013415669       111013311428      
111013492833       111014017376       111014131788       111014201528      
111014318741       111015071164       111014977135       111015117851      
111015325638       111015258903       111015508811   111004381223    
111009139151       111010280622       111011229828       111011288823      
111012225320       111012180241       111013415692       111013311439      
111013492866       111014017398       111014131823       111014201539      
111014318774       111015071186       111014977146       111015117930      
111015325661       111015258925       111015508833   111004381290    
111009139285       111010280644       111011229907       111011288856      
111012244680       111012180308       111013415715       111013311507      
111013492899       111014017433       111014131834       111014201562      
111014319360       111015071210       111014977157       111015117952      
111015325683       111015258969       111015508855   111004381391    
111009139476       111010280699       111011229963       111011288867      
111012244691       111012180320       111013415759       111013311530      
111013492934       111014017466       111014131845       111014201573      
111014319427       111015071232       111014977191       111015118010      
111015325728       111015258981       111015508866   111004381425    
111009139511       111010280745       111011229985       111011288913      
111012244747       111012180331       111013415962       111013311541      
111013492978       111014017501       111014131856       111014201629      
111014319450       111015071243       111014977214       111015118021      
111015325739       111015258992       111015508877   111004381436    
111009139623       111010280914       111011230000       111011288924      
111012244769       111012180353       111013415973       111013311552      
111013492989       111014017512       111014131889       111014201652      
111014319461       111015071276       111014977225       111015118032      
111015325740       111015259027       111015508888   111004381469    
111009139689       111010280936       111011230022       111011288946      
111012244804       111012180410       111013416008       111013311574      
111013493014       111014017523       111014131913       111014201663      
111014319472       111015071298       111014977236       111015118065      
111015325762       111015259038       111015508899   111004381470    
111009139779       111010280981       111011230101       111011289015      
111012244815       111012180454       111013416042       111013312171      
111013493025       111014017534       111014131957       111014201674      
111014319573       111015071388       111014977258       111015118122      
111015325773       111015259049       111015508912   111004381481    
111009139791       111010281139       111011230112       111011289037      
111012244893       111012180465       111013416053       111013312182      
111013493047       111014017567       111014131980       111014202169      
111014319584       111015071625       111014977281       111015118133      
111015325784       111015259050       111015508923   111004381526    
111009160919       111010241360       111011230156       111011289082      
111012244905       111012180498       111013416064       111013312205      
111013493058       111014017589       111014132004       111014202192      
111014319629       111015071647       111014977304       111015118144      
111015325807       111015259061       111015508934   111004381559    
111009160931       111010241551       111011230189       111011289093      
111012244972       111012180511       111013416075       111013312238      
111013493069       111014017602       111014132015       111014202204      
111014319630       111015071669       111014977326       111015135121      
111015325818       111015278512       111015508967   111004381582    
111009161011       111010241618       111011230213       111011289105      
111012244994       111012180566       111013416086       111013312250      
111013493070       111014017635       111014132048       111014202215      
111014319719       111015071748       111014977348       111015135154      
111015325829       111015278567       111015508978   111004381683    
111009161077       111010241641       111011230257       111011289138      
111012245029       111012180577       111013416097       111013312272      
111013493104       111014035578       111014132060       111014202226      
111014334974       111015071771       111014977371       111015135187      
111015343740       111015278657       111015508990   111004381784    
111009161088       111010241652       111011230279       111011289150      
111012245074       111012180612       111013416143       111013312508      
111013493171       111014035602       111014132082       111014202248      
111014335009       111015071782       111014977449       111015135211      
111015343762       111015278680       111015509025   111004381986    
111009161134       111010241685       111011230314       111011289633      
111012245096       111012180656       111013416154       111013312531      
111013510889       111014035613       111014132093       111014202271      
111014335021       111015071793       111014977494       111015135222      
111015343773       111015278691       111015509047   111004381997    
111009161145       111010241742       111011230358       111011326972      
111012245131       111012180689       111013416165       111013312542      
111013510890       111014035635       111014132105       111014202361      
111014335043       111015071816       111014977607       111015135233      
111015343795       111015278703       111015509058   111004409909    
111009161224       111010241764       111011230381       111011327007      
111012245153       111012180702       111013416176       111013312597      
111013512083       111014035657       111014132116       111014202406      
111014335155       111015071827       111014977618       111015135244      
111015343807       111015278714       111015509069   111004410035    
111009161246       111010241797       111011230404       111011327052      
111012245175       111012180724       111013278970       111013312609      
111013512140       111014035691       111014132149       111014202440      
111014335177       111015071838       111014977663       111015135255      
111015343818       111015278770       111015509092   111004410080    
111009161257       111010241898       111011230527       111011327063      
111012245197       111012199960       111013279005       111013312621      
111013512151       111014035769       111014132172       111014202451      
111014335245       111015071849       111014977674       111015135266      
111015343830       111015278815       111015509126   111004410125    
111009161279       111010241911       111011230572       111011327096      
111012245243       111012199971       111013279049       111013312632      
111013512173       111014035770       111014132217       111014202484      
111014335357       111015072233       111014977719       111015135277      
111015343841       111015279186       111015509159   111004410327    
111009161325       111010241922       111011105618       111011327153      
111012245276       111012199993       111013279050       111013312643      
111013512241       111014035781       111014132228       111014202495      
111014335368       111015072255       111014977742       111015135288      
111015343852       111015279197       111015509182   111004410440    
111009161505       111010241966       111011105663       111011327175      
111012245287       111012200019       111013279061       111013312665      
111013512252       111014035815       111014132240       111014202507      
111014335447       111015072277       111014977775       111015135299      
111015343874       111015279209       111015509205   111004410530    
111009161516       111010241999       111011105809       111011327186      
111012245300       111012200031       111013279263       111013312676      
111013512263       111014036412       111014132251       111014202518      
111014335481       111015072301       111014977809       111015135301      
111015343885       111015279221       111015509216   111004410620    
111009161561       111010242068       111011105821       111011327210      
111012245311       111012200042       111013279274       111013312687      
111013512319       111014036467       111014132262       111014202529      
111014335560       111015072323       111014977832       111015135334      
111015343920       111015279232       111015509227   111004410653    
111009161628       111010242158       111011105854       111011327265      
111012265223       111012200075       111013279308       111013312698      
111013512331       111014036478       111014132295       111014065740      
111014335593       111015072345       111014977843       111015135378      
111015343931       111015279243       111015509261   111004410686    
111009161662       111010242349       111011105911       111011327300      
111012265234       111012200086       111013279319       111013312700      
111013512342       111014036557       111014132330       111014065762      
111014335638       111014981624       111014977865       111015135402      
111015343964       111015279276       111015509272   111004410743    
111009161718       111010242361       111011105977       111011327311      
111012265278       111012200097       111013279342       111013312733      
111013512375       111014036591       111014150172       111014065807      
111014335650       111014981635       111014977876       111015135424      
111015343997       111015279287       111015509283   111004410888    
111009161730       111010242406       111011105988       111011327322      
111012265289       111012200132       111013279353       111013312755      
111013512409       111014036614       111014150217       111014065852      
111014335739       111014981657       111014997597       111015135435      
111015344011       111015279298       111015509294   111004411182    
111009161763       111010242451       111011105999       111011327399      
111012265324       111012200165       111013279364       111013312766      
111013512432       111014036636       111014150240       111014065885      
111014335740       111014981703       111014997609       111015135446      
111015344044       111015279300       111015401600   111004411205    
111009161808       111010242529       111011106002       111011327445      
111012265346       111012200187       111013279386       111013331183      
111013512454       111014036647       111014150251       111014065920      
111014335751       111014981725       111014997621       111015135480      
111015344066       111015279333       111015401622   111004411216    
111009161820       111010242552       111011106035       111011252554      
111012265379       111012200200       111013279397       111013331228      
111013512511       111014036782       111014150262       111014065953      
111014350376       111014981736       111014997632       111015135491      
111015344077       111015279344       111015401666   111004411407    
111009161831       111010242563       111011106057       111011252565      
111012265391       111012200211       111013279443       111013331240      
111013512533       111014036793       111014150273       111014065964      
111014350398       111014981747       111014997654       111015135503      
111015344112       111015279355       111015401677   111004436257    
111009161853       111010242596       111011106125       111011252587      
111012265403       111012200233       111013279465       111013331251      
111013512544       111014036906       111014150284       111014065986      
111014350837       111014981769       111014997665       111015135514      
111015344145       111015279388       111015401701   111004382055    
111009161943       111010261913       111011106158       111011252598      
111012265414       111012200255       111013279487       111013331295      
111013512566       111014036917       111014150318       111014065997      
111014350859       111014981781       111014997676       111015135952      
111015344224       111015279399       111015401734   111004382101    
111009161976       111010261924       111011106248       111011252633      
111012265425       111012200288       111013279500       111013331318      
111013512577       111014036928       111014150329       111014066000      
111014350882       111014981804       111014997687       111015136223      
111015344235       111015279401       111015401778   111004382189    
111009161998       111010261935       111011106293       111011252666      
111012265481       111012200299       111013279533       111013331330      
111013512612       111014036940       111014150341       111014066044      
111014350916       111014981826       111014997700       111015136234      
111015344257       111015279467       111015401789   111004382213    
111009162012       111010261946       111011106361       111011252745      
111012265492       111012200390       111013279634       111013331374      
111013512634       111014036951       111014150363       111014066077      
111014350949       111014981871       111014997722       111015136245      
111015344268       111015279478       111015401824   111004382246    
111009162023       111010261968       111011106439       111011252767      
111012265526       111012200479       111013279645       111013331419      
111013512645       111014036984       111014150419       111014066088      
111014351490       111014981893       111014997766       111015136256      
111015344279       111015279513       111015401857   111004382279    
111009162045       111010262004       111011106440       111011252857      
111012265559       111012200525       111013279656       111013331442      
111013512667       111014036995       111014150712       111014066099      
111014351535       111014981905       111014997777       111015136267      
111015344280       111015279524       111015401879   111004382280    
111009162078       111010262015       111011106462       111011252891      
111012265560       111012200536       111013279667       111013331464      
111013512690       111014037031       111014150745       111014066101      
111014351568       111014981927       111014997812       111015136278      
111015344291       111015298042       111015401880   111004382303    
111009162090       111010262093       111011106585       111011252947      
111012265593       111012200547       111013279690       111013331509      
111013512724       111014037064       111014150756       111014066112      
111014351625       111014981938       111014997878       111015136289      
111015344370       111015298064       111015401903   111004382370    
111009162135       111010262228       111011106596       111011252969      
111012265627       111012200570       111013279746       111013331521      
111013532018       111014037097       111014150778       111014066156      
111014230902       111014981949       111014997889       111015136290      
111015344583       111015298075       111015401914   111004382381    
111009162180       111010262239       111011123708       111011252970      
111012265672       111012200604       111013279791       111013331554      
111013532052       111014055266       111014150790       111014066167      
111014230924       111014981994       111014997902       111015136324      
111015344606       111015298097       111015402061   111004382426    
111009162247       111010262262       111011123731       111011252992      
111012265683       111012200783       111013279814       111013331600      
111013532074       111014055277       111014150824       111014066178      
111014230946       111014982007       111014997913       111015136368      
111015360132       111015298132       111015402094   111004382460    
111009162258       111010262307       111011123944       111011253207      
111012265694       111012201391       111013279836       111013331644      
111013532085       111014055323       111014150835       111014066202      
111014230979       111014982041       111014997935       111015136379      
111015360143       111015298187       111015402106   111004382505    
111009162269       111010262419       111011123955       111011253218      
111012265740       111012201414       111013279881       111013331699      
111013532096       111014055356       111014150857       111014066213      
111014231004       111014982063       111014997979       111015136380      
111015360154       111015298200       111015402117   111004382516    
111009074980       111010262475       111011123999       111011253230      
111012265773       111012201425       111013279937       111013331712      
111013532108       111014055389       111014150903       111014066224      
111014231037       111014982074       111014998015       111015136391      
111015360198       111015298222       111015402128   111004382527    
111009074991       111010262543       111011124013       111011253241      
111012265795       111012201447       111013279993       111013331745      
111013532119       111014055390       111014150936       111014066246      
111014231059       111014982096       111014998048       111015136403      
111015360200       111015298244       111015402140   111004382561    
111009075037       111010262600       111011124057       111011253252      
111012265807       111012201469       111013280007       111013332005      
111013532120       111014055424       111014150947       111014066268      
111014231071       111014982142       111014998060       111015136414      
111015360233       111015298323       111015402184   111004382639    
111009075093       111010262655       111011124079       111011253320      
111012265830       111012201470       111013298310       111013332016      
111013532131       111014055446       111014150958       111014066279      
111014231082       111014982164       111014998071       111015136436      
111015360255       111015298356       111015402195   111004382707    
111009075138       111010262688       111011124080       111011253342      
111012265852       111012218579       111013298332       111013332050      
111013532142       111014055479       111014150969       111014066314      
111014231149       111014982186       111014998082       111015155729      
111015360266       111015298367       111015402218   111004382796    
111009075161       111010262734       111011124125       111011253353      
111012265863       111012218580       111013298343       111013332094      
111013532153       111014056087       111014150981       111014066347      
111014231183       111014982197       111014998093       111015155730      
111015360277       111015298378       111015402870   111004382921    
111009075206       111010281229       111011124136       111011253364      
111012265874       111012218591       111013298354       111013332140      
111013532164       111014056098       111014150992       111014066370      
111014231206       111014982209       111014998105       111015155763      
111015360299       111015298390       111015402904   111004382987    
111009075295       111010281252       111011124169       111011271274      
111012265896       111012218658       111013298387       111013332195      
111013532197       111014056122       111014151016       111014066381      
111014231217       111014982221       111014998127       111015155774      
111015360389       111015298457       111015402915   111004383359    
111009075318       111010281263       111011124260       111011271375      
111012284055       111012218962       111013298400       111013332207      
111013532221       111014056133       111014151263       111014066392      
111014231228       111014982232       111014998161       111015155785      
111015360390       111015298480       111015402937   111004383393    
111009075374       111010281342       111011124282       111011271409      
111012284066       111012218973       111013298411       111013349733      
111013532254       111014056155       111014151319       111014085663      
111014231240       111014982243       111014998194       111015155796      
111015360413       111015298491       111015402959   111004383494    
111009075509       111010281465       111011124293       111011271410      
111012284088       111012218984       111013298422       111013349744      
111013532298       111014056537       111014169240       111014085674      
111014231251       111014982265       111014998217       111015155808      
111015360569       111015298547       111015402960   111004411632    
111009075510       111010281511       111011124316       111011271432      
111012284099       111012218995       111013298444       111013349777      
111013532300       111014056559       111014169307       111014085719      
111014231262       111014982276       111014998228       111015155820      
111015360581       111015298558       111015402971   111004502059    
111009075611       111010281533       111011124394       111011271500      
111012284101       111012219020       111013298455       111013349856      
111013532322       111014056560       111014169318       111014085720      
111014231318       111014982287       111014998239       111015156113      
111015360604       111015298592       111015402982   111004383562    
111009075644       111010281612       111011124451       111011271544      
111012284123       111012219031       111013298501       111013349913      
111013532401       111014056571       111014169330       111014085742      
111014231329       111015000425       111014998284       111015156124      
111015360682       111015298626       111015402993   111004383663    
111009075655       111010281623       111011124541       111011271588      
111012284145       111012219053       111013298512       111013349924      
111013532456       111014056582       111014169341       111014085753      
111014231341       111015000436       111015013632       111015156157      
111015360727       111015298648       111015403017   111004383742    
111009075699       111010281937       111011124585       111011271601      
111012284189       111012219064       111013298567       111013349935      
111013532557       111014056683       111014169352       111014085786      
111014231363       111015000447       111015013711       111015156180      
111015360749       111015298659       111015418394   111004383865    
111009075745       111010281960       111011124619       111011271634      
111012284224       111012219121       111013298589       111013349946      
111013430521       111014056694       111014169565       111014085810      
111014231374       111015000458       111015013744       111015156191      
111015360750       111015298682       111015418406   111004383887    
111009075790       111010282017       111011124664       111011271724      
111012284246       111012219132       111013298590       111013350072      
111013430611       111014056740       111014169576       111014085865      
111014231464       111015000492       111015013766       111015156214      
111015360783       111015298738       111015418440   111004384024    
111009075802       111010282095       111011124686       111011271757      
111012284279       111012219200       111013298613       111013350083      
111013430712       111014056762       111014169587       111014085955      
111014231475       111015000526       111015013957       111015156225      
111015360794       111015316100       111015418462   111004384079    
111009075835       111010282107       111011124697       111011271803      
111012284280       111012219211       111013298624       111013350094      
111013430734       111014056829       111014169598       111014085977      
111014231486       111015000537       111015013968       111015156247      
111015360806       111015316111       111015418484   111004384103    
111009075846       111010282130       111011124743       111011271847      
111012284325       111012219255       111013298635       111013350106      
111013430778       111014056841       111014169611       111014085999      
111014231497       111015000559       111015013980       111015156258      
111015360828       111015316133       111015418530  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111004384844    
111009075868       111010282174       111011141797       111011271870      
111012284358       111012219277       111013298646       111013350128      
111013430824       111014056874       111014169622       111014086024      
111014231565       111015000605       111015014093       111015156269      
111015360840       111015316166       111015418552   111004384934    
111009075947       111010282275       111011141843       111011271915      
111012284404       111012219299       111013298679       111013350139      
111013431184       111013917239       111014169633       111014086057      
111014231576       111015000649       111015014105       111015156270      
111015360873       111015316199       111015418563   111004385047    
111009075969       111010282310       111011141854       111011271926      
111012284426       111012219301       111013298725       111013350162      
111013431274       111013917273       111014169655       111014086068      
111014231587       111015000661       111015014116       111015156292      
111015360884       111015316212       111015418574   111004385340    
111009076005       111010282400       111011141900       111011271948      
111012284437       111012219312       111013298758       111013350173      
111013431320       111013917284       111014169666       111014086079      
111014247562       111015000706       111015014127       111015156304      
111015360895       111015316223       111015418585   111004385373    
111009076050       111010282455       111011141933       111011272028      
111012284471       111012219570       111013298770       111013350195      
111013451052       111013917307       111014169712       111014086158      
111014247607       111015000751       111015014138       111015156315      
111015361436       111015316234       111015418596   111004413016    
111009076184       111010282488       111011142024       111011272196      
111012284493       111012219592       111013298792       111013350229      
111013451074       111013917318       111014169745       111014086170      
111014247618       111015000784       111015014149       111015156809      
111015361447       111015316256       111015418619   111004359453    
111009076229       111010305372       111011142068       111011289789      
111012284505       111012219615       111013298804       111013350263      
111013451085       111013917374       111014169958       111014086226      
111014247674       111015000807       111015014150       111015156832      
111015361469       111015316290       111015418620   111004385700    
111009076230       111010305394       111011142091       111011289846      
111012284538       111012239617       111013298837       111013350285      
111013451096       111013917385       111014169969       111014104676      
111014247685       111015000818       111015014330       111015156865      
111015361470       111015316302       111015418631   111004385722    
111009076285       111010305462       111011142103       111011289879      
111012285393       111012239785       111013298848       111013350308      
111013451737       111013917408       111014170028       111014104700      
111014247719       111015000841       111015014352       111015156876      
111015361481       111015316324       111015418664   111004386532    
111009139814       111010305484       111011142136       111011289903      
111012285416       111012239820       111013298860       111013350319      
111013451759       111013917420       111014170051       111014104711      
111014247731       111015000852       111015014363       111015156898      
111015361492       111015316335       111015418675   111004386699    
111009139881       111010305495       111011142181       111011289914      
111012285427       111012239842       111013298871       111013350353      
111013451849       111013917431       111014170253       111014104722      
111014247753       111015000874       111015014385       111015156900      
111015361515       111015316717       111015418686   111004386824    
111009139904       111010305596       111011142215       111011290051      
111012285461       111012239886       111013298905       111013350443      
111013451850       111013917497       111014170400       111014104733      
111014247764       111015000885       111015014408       111015156911      
111015361526       111015316728       111015418710   111004386857    
111009139960       111010305608       111011142259       111011290084      
111012285506       111012239909       111013298916       111013350454      
111013451861       111013917509       111014170646       111014104777      
111014247809       111015000920       111015014419       111015156922      
111015385263       111015316818       111015418743   111004386903    
111009140029       111010305664       111011142305       111011290095      
111012303293       111012239910       111013318649       111013350465      
111013451883       111013918005       111014170804       111014104788      
111014247810       111015000964       111015014420       111015156966      
111015385274       111015316829       111015418754   111004386925    
111009140041       111010305686       111011142316       111011290130      
111012303305       111012239921       111013318683       111013350498      
111013451906       111013918038       111014170871       111014104799      
111014247854       111015000997       111015014431       111015157002      
111015385308       111015316830       111015418765   111004360141    
111009140085       111010305811       111011142642       111011290220      
111012303338       111012239987       111013318706       111013350500      
111013451951       111013918083       111014170893       111014104801      
111014247865       111015001000       111015014453       111015157057      
111015385331       111015316841       111015418776   111004387106    
111009140131       111010305833       111011142653       111011290242      
111012303350       111012239998       111013318773       111013369106      
111013451984       111013918094       111014170927       111014104823      
111014247898       111015001022       111015014464       111015157103      
111015385364       111015316896       111015418787   111004387139    
111009140186       111010306014       111011142787       111011290253      
111012303394       111012240013       111013318795       111013369117      
111013452019       111013918117       111014188735       111014104867      
111014247900       111015001033       111015014486       111015157114      
111015385487       111015316908       111015418866   111004387140    
111009140232       111010306058       111011159864       111011290354      
111012303440       111012240024       111013318841       111013370344      
111013452020       111013918128       111014188746       111014104890      
111014247966       111015001044       111015014510       111015157125      
111015385533       111015316931       111015418877   111004387162    
111009140254       111010306126       111011159897       111011290376      
111012303473       111012240068       111013318852       111013370355      
111013452042       111013918151       111014188779       111014104968      
111014247977       111015001055       111015014543       111015176205      
111015385544       111015316986       111015418888   111004387230    
111009140333       111010306137       111011159921       111011290477      
111012303484       111012240103       111013318885       111013370388      
111013452064       111013918207       111014188791       111014104980      
111014248035       111015001077       111015014600       111015176227      
111015385555       111015317055       111015418901   111004387252    
111009140399       111010306171       111011159954       111011290488      
111012303507       111012240147       111013318908       111013370401      
111013452075       111013918229       111014188803       111014105015      
111014248068       111015001112       111015015308       111015176261      
111015385599       111015317077       111015418923   111004387331    
111009140423       111010306182       111011160013       111011290534      
111012303529       111012240158       111013318920       111013370434      
111013452086       111013937860       111014188825       111014105048      
111014248079       111015020450       111015015331       111015176283      
111015385601       111015317123       111015419126   111004387353    
111009140568       111010306205       111011160057       111011290578      
111012303530       111012240541       111013318953       111013370478      
111013452109       111013937871       111014188836       111014105082      
111014248091       111015020483       111015015342       111015176306      
111015385612       111015317178       111015419205   111004387375    
111009140625       111010306283       111011160068       111011290590      
111012303563       111012240552       111013318997       111013370502      
111013452121       111013937882       111014188870       111014105093      
111014248103       111015020539       111015015353       111015177138      
111015385678       111015317235       111015419249   111004387410    
111009140669       111010306564       111011160091       111011290657      
111012303574       111012240585       111013319000       111013370524      
111013452143       111013937893       111014189152       111014105116      
111014248125       111015020630       111015015364       111015177420      
111015385689       111015317314       111015419272   111004387421    
111009140692       111010306766       111011160147       111011290680      
111012303608       111012240596       111013319011       111013370546      
111013452165       111013937972       111014189163       111014105138      
111014248327       111015020641       111015015397       111015177442      
111015385690       111015335538       111015419294   111004387476    
111009140805       111010306946       111011160158       111011290691      
111012303619       111012240608       111013319044       111013370557      
111013452222       111013937983       111014189174       111014105149      
111014248349       111015020720       111015033511       111015177453      
111015385757       111015335549       111015419317   111004387533    
111009140940       111010306968       111011160259       111011290770      
111012303620       111012240619       111013319066       111013370579      
111013452233       111013938096       111014189219       111014105150      
111014248361       111015020753       111015033555       111015177486      
111015385780       111015335550       111015438015   111004387735    
111009141132       111010307116       111011160260       111011308983      
111012303631       111012240620       111013319088       111013370580      
111013452255       111013938120       111014189220       111014105183      
111014248372       111015020786       111015033577       111015177521      
111015385803       111015335561       111015438059   111004388051    
111009141244       111010307228       111011160305       111011328211      
111012303664       111012240631       111013319099       111013370591      
111013452266       111013938131       111014189231       111014105194      
111014248383       111015020797       111015033588       111015177532      
111015385814       111015335572       111015438082   111004388129    
111009162359       111010307262       111011160350       111011328255      
111012303697       111012240686       111013319101       111013370603      
111013452288       111013938153       111014189242       111014105206      
111014248394       111015020854       111015033599       111015177543      
111015385847       111015335583       111015438093   111004388264    
111009162416       111010307307       111011160383       111011328299      
111012303709       111012240721       111013319112       111013370658      
111013452334       111013938164       111014189286       111014105228      
111014248428       111015020900       111015033612       111015177565      
111015385858       111015335606       111015438116   111004388736    
111009162450       111010307341       111011160439       111011328323      
111012303710       111012258393       111013319189       111013370984      
111013452345       111013938221       111014189309       111014105240      
111014264651       111015020911       111015033656       111015177576      
111015385881       111015335617       111015438149   111004390481    
111009162483       111010307363       111011160563       111011328345      
111012303732       111012258438       111013319213       111013370995      
111013452356       111013938254       111014189310       111014105273      
111014264707       111015020922       111015033678       111015177677      
111015385904       111015335628       111015438150   111004390515    
111009162506       111010307408       111011160596       111011328389      
111012303754       111012258449       111013319280       111013371008      
111013469736       111013938300       111014189321       111014105284      
111014264730       111015021080       111015033689       111015177723      
111015385926       111015335639       111015438172   111004390706    
111009162607       111010307419       111011160620       111011328424      
111012303765       111012258483       111013337257       111013371031      
111013469747       111013938311       111014189354       111014105318      
111014264741       111015021136       111015033690       111015177756      
111015386332       111015335695       111015438194   111004363661    
111009162630       111010307475       111011160631       111011328457      
111012303776       111012258506       111013337268       111013371053      
111013469758       111013938333       111014189387       111014105341      
111014264752       111015021147       111015033702       111015177767      
111015386354       111015335729       111015438240   111004390874    
111009162641       111010307622       111011160710       111011328479      
111012303811       111012258528       111013337774       111013371075      
111013470468       111013938344       111014189433       111014124746      
111014264774       111015021169       111015033735       111015177778      
111015247956       111015335730       111015438273   111004390953    
111009162685       111010307655       111011160754       111011328514      
111012303923       111012258539       111013337842       111013371109      
111013470749       111013938377       111014189444       111014124779      
111014264796       111015021181       111015033746       111015177789      
111015247967       111015335763       111015438284   111004390986    
111009162731       111010307677       111011160811       111011328570      
111012303945       111012258551       111013337864       111013371121      
111013470750       111013938412       111014189466       111014124836      
111014264808       111015021192       111015033780       111015177790      
111015248542       111015335785       111015438307   111004391066    
111009162742       111010307699       111011177796       111011328581      
111012303967       111012258584       111013337897       111013371132      
111013470806       111013938423       111014189477       111014124847      
111014264842       111015021204       111015033814       111015177813      
111015248564       111015337372       111015438329   111004391134    
111009162775       111010307712       111011177808       111011328592      
111012328379       111012258595       111013337909       111013371154      
111013470817       111013938489       111014189501       111014124870      
111014264853       111015021260       111015033825       111015177824      
111015248575       111015337417       111015438352   111004391303    
111009162865       111010307767       111011177864       111011328806      
111012328997       111012258876       111013337910       111013371187      
111013471728       111013938670       111014189578       111014124948      
111014264875       111015038202       111015033847       111015177835      
111015248586       111015337428       111015438363   111004391617    
111009162900       111010307969       111011177909       111011328817      
111012329000       111012258887       111013337954       111013371200      
111013471739       111013938681       111014189602       111014124959      
111014264909       111015038235       111015033869       111015177846      
111015248597       111015337440       111015438385   111004391651    
111009162977       111010307992       111011177932       111011328828      
111012329022       111012258898       111013337965       111013371211      
111013471762       111013938692       111014189646       111014124993      
111014264910       111015038246       111015033881       111015177857      
111015248610       111015337451       111015438408   111004391921    
111009163002       111010308027       111011178089       111011329122      
111012329099       111012258911       111013337987       111013371266      
111013471795       111013939468       111014189657       111014125028      
111014264932       111015038280       111015033904       111015177868      
111015248632       111015337473       111015438431   111004391976    
111009163035       111010308094       111011178168       111011329133      
111012329101       111012258922       111013338012       111013371277      
111013471830       111013959101       111014207748       111014125040      
111014264943       111015038291       111015033959       111015177879      
111015267284       111015337530       111015438442   111004392450    
111009163147       111010308117       111011178180       111011329155      
111012329112       111012258933       111013338056       111013388590      
111013471920       111013959112       111014207805       111014125051      
111014264965       111015038325       111015033982       111015177891      
111015267295       111015337541       111015438486   111004392517    
111009163158       111010308162       111011178326       111011329177      
111012329123       111012258977       111013338315       111013388602      
111013471931       111013959156       111014207816       111014125062      
111014264976       111015038336       111015033993       111015177914      
111015267318       111015337574       111015438510   111004392607    
111009163169       111010308173       111011178337       111011329223      
111012329134       111012259002       111013338326       111013388972      
111013471942       111013959167       111014207827       111014125084      
111014265012       111015038358       111015034006       111015178072      
111015267329       111015337608       111015438543   111004420047    
111009163192       111010308207       111011178371       111011329302      
111012329156       111012259024       111013338359       111013388983      
111013471953       111013959190       111014207849       111014125107      
111014265023       111015038369       111015034028       111015178094      
111015267341       111015337619       111015438576   111004394126    
111009163293       111010308274       111011178416       111011329391      
111012329190       111012259035       111013338371       111013389007      
111013471964       111013959202       111014207850       111014125118      
111014265034       111015038381       111015034039       111015195318      
111015267363       111015337675       111015439094   111004394160    
111009163316       111010308386       111011178427       111011329425      
111012329202       111012259046       111013338382       111013389018      
111013471975       111013959235       111014207861       111014125129      
111014265067       111015038392       111015034084       111015195330      
111015267385       111015337709       111015439117   111004422500    
111009163338       111010308645       111011178450       111011329436      
111012329235       111012259068       111013338416       111013389074      
111013471986       111013959279       111014207883       111014125130      
111014265078       111015038426       111015034095       111015195352      
111015267408       111015337721       111015439128   111004473674    
111009163428       111010308656       111011178461       111011329560      
111012329246       111012259169       111013338797       111013389096      
111013471997       111013959291       111014207906       111014125141      
111014265102       111015038448       111015034118       111015195385      
111015267420       111015354708       111015439139   111004474114    
111009163439       111010308667       111011178472       111011253386      
111012329279       111012259181       111013338821       111013389153      
111013472022       111013959336       111014207917       111014125174      
111014265124       111015038459       111015034141       111015195419      
111015267431       111015354719       111015439140   111004394306    
111009163473       111010308768       111011178483       111011253397      
111012329291       111012259204       111013338876       111013389175      
111013472088       111013959381       111014208132       111014125488      
111014265146       111015038471       111015034938       111015195510      
111015267453       111015354720       111015439173   111004394351    
111009163495       111010308803       111011178551       111011253421      
111012329459       111012259226       111013338887       111013389254      
111013472101       111013959392       111014208301       111014125501      
111014265168       111015038516       111015051522       111015195532      
111015267464       111015354731       111015456116   111004394441    
111009163518       111010308881       111011178595       111011253432      
111012329471       111012259259       111013338898       111013389355      
111013472112       111013959415       111014208312       111014125523      
111014265180       111015038527       111015051544       111015195543      
111015267475       111015354742       111015456127   111004394496    
111009163529       111010308915       111011178630       111011253443      
111012329493       111012259260       111013338911       111013389366      
111013472145       111013959437       111014208323       111014125534      
111014265236       111015038538       111015051577       111015195576      
111015267486       111015354786       111015456138   111004394519    
111009163552       111010308926       111011178652       111011253465      
111012329516       111012278913       111013338922       111013389377      
111013472156       111013959482       111014208334       111014125545      
111014265247       111015038583       111015051634       111015195600      
111015267509       111015354809       111015456149   111004394643    
111009163563       111010308971       111011178663       111011253476      
111012329527       111012278946       111013338933       111013389489      
111013472178       111013959493       111014208389       111014125556      
111014265269       111015038606       111015051702       111015195611      
111015267835       111015354821       111015456150   111004449082    
111009163697       111010309017       111011178685       111011253498      
111012329550       111012278957       111013338977       111013389524      
111013472189       111013959549       111014208390       111014125590      
111014265270       111015038639       111015051713       111015195701      
111015267857       111015354854       111015456172   111004396544    
111009076320       111010309028       111011178810       111011253522      
111012329583       111012278968       111013338988       111013389535      
111013493283       111013959561       111014208424       111014125602      
111014265292       111015038640       111015051724       111015195734      
111015267868       111015354876       111015456194   111004396634    
111009076364       111010309118       111011195695       111011253533      
111012329606       111012278979       111013338999       111013389546      
111013493294       111013959583       111014208446       111014125624      
111014265337       111015038651       111015051746       111015195745      
111015267903       111015354887       111015456206   111004396690    
111009076410       111010309163       111011195707       111011253544      
111012329651       111012278991       111013356258       111013389568      
111013493339       111013959606       111014208457       111014125646      
111014265348       111015038684       111015051757       111015195789      
111015267936       111015354898       111015456262   111004396713    
111009076421       111010309174       111011195718       111011253566      
111012329707       111012279004       111013356270       111013389580      
111013493340       111013959628       111014208468       111014125668      
111014281762       111015038695       111015051768       111015195790      
111015267947       111015354911       111015456284   111004396746    
111009076454       111010309185       111011195730       111011253599      
111012329718       111012279048       111013356281       111013389603      
111013493351       111013959640       111014208479       111014125679      
111014281773       111015038752       111015051780       111015195846      
111015267970       111015354933       111015456307   111004396757    
111009076465       111010309242       111011195774       111011253612      
111012185774       111012279093       111013356292       111013389669      
111013493373       111013959752       111014208503       111014144333      
111014281784       111015038763       111015051791       111015195868      
111015268005       111015354944       111015456396   111004396825    
111009076498       111010309253       111011195796       111011253623      
111012185785       111012279105       111013356304       111013389670      
111013493395       111013959763       111014208525       111014145097      
111014281795       111015038785       111015051803       111015195891      
111015268038       111015354955       111015456970   111004396847    
111009076544       111010309309       111011195921       111011253667      
111012185808       111012279116       111013356348       111013389883      
111013493407       111013959808       111014208536       111014145121      
111014281807       111015040003       111015051836       111015195925      
111015268049       111015354966       111015457049   111004396904    
111009076612       111010309400       111011195932       111011253735      
111012185831       111012279127       111013356359       111013389894      
111013493418       111013959820       111014208547       111014145143      
111014281829       111015040025       111015051892       111015195947      
111015268050       111015354977       111015457050   111004396960    
111009076634       111010309466       111011195965       111011253746      
111012185842       111012279138       111013356382       111013409864      
111013493430       111013978056       111014208581       111014145154      
111014281830       111015040036       111015051904       111015195992      
111015268094       111015355103       111015457083   111004397219    
111009076656       111010309556       111011195987       111011253825      
111012185864       111012279150       111013356405       111013409910      
111013493485       111013978078       111014208604       111014145165      
111014281841       111015040058       111015051915       111015196005      
111015268151       111015355158       111015457117   111004397220    
111009076724       111010309590       111011195998       111011253858      
111012186102       111012279161       111013356461       111013409987      
111013493519       111013978326       111014208648       111014145200      
111014281852       111015040069       111015051926       111015196016      
111015268162       111015355170       111015457140   111004424490    
111009076803       111010309680       111011196045       111011253904      
111012186113       111012279172       111013356483       111013409998      
111013493553       111013978337       111014208659       111014145244      
111014281863       111015055885       111015051960       111015215445      
111015268173       111015355204       111015457162   111004370726    
111009076814       111010309758       111011196067       111011253937      
111012186135       111012279194       111013357260       111013410035      
111013493575       111013978348       111014208660       111014145266      
111014281874       111015055942       111015051971       111015215456      
111015268195       111015355226       111015457184   111004397905    
111009076836       111010309815       111011196225       111011253960      
111012186168       111012279677       111013357372       111013410091      
111013493609       111013978359       111014208671       111014145288      
111014282965       111015055964       111015052039       111015215478      
111015268230       111015355608       111015457195   111004398232    
111009076881       111010309837       111011196236       111011254006      
111012186191       111012279699       111013357439       111013410114      
111013493654       111013978371       111014208693       111014145299      
111014282987       111015056044       111015052040       111015215489      
111015268252       111015355619       111015457218  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111004398311    
111009077017       111010309916       111011196247       111011254051      
111012186225       111012279712       111013357451       111013410125      
111013493676       111013978405       111014208727       111014145301      
111014283001       111015056055       111015052129       111015215524      
111015286713       111015355620       111015457308   111004398388    
111009077073       111010309938       111011196382       111011254107      
111012186236       111012279745       111013357462       111013410136      
111013493733       111013979013       111014208749       111014145323      
111014283012       111015056066       111015052152       111015216312      
111015286735       111015355642       111015457319   111004398412    
111009077095       111010310064       111011196393       111011254141      
111012186247       111012279767       111013357495       111013410147      
111013493766       111013979024       111014074403       111014145345      
111014283023       111015056101       111015052174       111015216345      
111015286791       111015355675       111015457320   111004398625    
111009077118       111010310109       111011196416       111011254163      
111012186281       111012279778       111013357518       111013410158      
111013493788       111013979035       111014074414       111014145356      
111014283045       111015056123       111015068621       111015216402      
111015286825       111015355686       111015457331   111004398726    
111009077174       111010310121       111011196427       111011254196      
111012186326       111012279802       111013357541       111013410169      
111013493834       111013979046       111014074458       111014145503      
111014283067       111015056145       111015068665       111015216446      
111015286858       111015355709       111015474879   111004425682    
111009077220       111010310132       111011196438       111011254220      
111012186348       111012279813       111013357585       111013410192      
111013493845       111013979057       111014074492       111014145570      
111014283078       111015056156       111015068687       111015216491      
111015286892       111015355710       111015474891   111004350241    
111009077242       111010310154       111011196449       111011254310      
111012186359       111012279857       111013357619       111013410215      
111013493867       111013979068       111014074571       111014145581      
111014283089       111015056167       111015068698       111015216525      
111015286904       111015372179       111015474914   111004375226    
111009077253       111010310176       111011196450       111011254321      
111012186360       111012279868       111013357620       111013410226      
111013512746       111013979079       111014074582       111014145615      
111014283102       111015056189       111015068700       111015216581      
111015286915       111015372191       111015474958   111004375237    
111009077264       111010310187       111011196528       111011254398      
111012186427       111012279880       111013357653       111013410271      
111013512757       111013979080       111014074627       111014145626      
111014283214       111015056235       111015068722       111015216604      
111015286926       111015372203       111015474969   111004375248    
111009077286       111010310222       111011196573       111011272208      
111012186449       111012279891       111013376115       111013410316      
111013512768       111013979158       111014074638       111014145660      
111014283236       111015056246       111015068733       111015216659      
111015287680       111015372214       111015474970   111004375978    
111009077343       111010310233       111011196607       111011272219      
111012186450       111012279903       111013376137       111013410383      
111013512791       111013979169       111014074650       111014145671      
111014283281       111015056257       111015068755       111015216693      
111015287691       111015372225       111015475016   111004376205    
111009077398       111010310255       111011196618       111011272231      
111012186472       111012279947       111013376171       111013410440      
111013512803       111013979192       111014074694       111014145705      
111014283292       111015056268       111015068979       111015216705      
111015287714       111015372270       111015475050   111004376272    
111009077411       111010310288       111011214013       111011272242      
111012186494       111012298904       111013376193       111013410462      
111013512847       111013979226       111014074706       111014145716      
111014283315       111015056291       111015069004       111015216716      
111015287736       111015372292       111015475061   111004376317    
111009077422       111010310299       111011214068       111011272253      
111012186540       111012298915       111013376250       111013411069      
111013512858       111013979237       111014074740       111014163930      
111014283337       111015056336       111015069060       111015217076      
111015287747       111015372326       111015475083   111004376508    
111009077499       111010310323       111011214158       111011272286      
111012186551       111012298926       111013376272       111013411081      
111013512892       111013979260       111014074773       111014163963      
111014283359       111015056347       111015069071       111015217098      
111015287769       111015372337       111015475106   111004376553    
111009077501       111010310334       111011214170       111011272310      
111012186562       111012298959       111013376283       111013273447      
111013512959       111013979305       111014074784       111014163974      
111014283382       111015056358       111015069127       111015217100      
111015287770       111015372348       111015475117   111004376643    
111009077512       111010310378       111011214204       111011272332      
111012206138       111012299051       111013376317       111013273469      
111013512971       111013979327       111014074807       111014163996      
111014283393       111015056369       111015069172       111015217133      
111015287826       111015372359       111015475151   111004376676    
111009077545       111010310413       111011214226       111011272444      
111012206240       111012299084       111013376339       111013273470      
111013513006       111013979383       111014074818       111014164032      
111014283416       111015056370       111015069183       111015217144      
111015287837       111015372360       111015475184   111004376733    
111009141389       111010310468       111011214237       111011272477      
111012206251       111012299107       111013376340       111013273481      
111013513017       111013979451       111014074852       111014164470      
111014283438       111015056415       111015069206       111015217155      
111015287859       111015372393       111015475195   111004376799    
111009141480       111010310479       111011214293       111011272534      
111012206295       111012299129       111013376373       111013273526      
111013513028       111013979462       111014074942       111014164481      
111014283449       111015056426       111015069239       111015217177      
111015287882       111015372416       111015475218   111004376823    
111009141626       111010310547       111011214316       111011272567      
111012206329       111012299130       111013376384       111013273559      
111013513051       111013979473       111014074964       111014164504      
111014283450       111015056437       111015069329       111015217201      
111015287905       111015372450       111015475229   111004376878    
111009141738       111010310581       111011214417       111011272635      
111012206330       111012299163       111013376418       111013273560      
111013513062       111013979507       111014074975       111014164515      
111014283472       111015056460       111015069330       111015217212      
111015287927       111015372461       111015475241   111004376902    
111009141851       111010310660       111011214428       111011272657      
111012206341       111012299174       111013376429       111013273605      
111013513118       111013979552       111014074986       111014164537      
111014300225       111015056493       111015069352       111015217278      
111015287938       111015372472       111015475274   111004376924    
111009141884       111010310671       111011214473       111011272725      
111012206352       111012299196       111013376452       111013273627      
111013513141       111013997440       111014075011       111014164548      
111014300269       111015056707       111015069363       111015232488      
111015287949       111015372528       111015475285   111004376979    
111009141963       111010310761       111011214507       111011272758      
111012206396       111012299219       111013376463       111013273638      
111013513152       111013997529       111014075022       111014164593      
111014300461       111015056730       111015069385       111015232501      
111015287950       111015372629       111015475296   111004483833    
111009142010       111010310840       111011214596       111011272781      
111012206464       111012299220       111013376474       111013273650      
111013513163       111013997530       111014075044       111014164605      
111014300494       111015056763       111015069408       111015232512      
111015287972       111015372630       111015475308   111004351174    
111009142065       111010310873       111011214608       111011272792      
111012206497       111012299321       111013376496       111013273661      
111013513231       111013997552       111014075055       111014164638      
111014300753       111015080007       111015069442       111015232523      
111015287983       111015372674       111015475320   111004377026    
111009142144       111010310963       111011214631       111011272848      
111012206509       111012299343       111013376531       111013273683      
111013513253       111013997563       111014075066       111014164649      
111014300832       111015080018       111015069453       111015232556      
111015287994       111015372708       111015475342   111004377048    
111009142212       111010310985       111011214901       111011272859      
111012206510       111012299387       111013376542       111013273706      
111013514232       111013997620       111014075099       111014164650      
111014300854       111015080030       111014977977       111015232578      
111015288029       111015372719       111015475364   111004377116    
111009142256       111010311010       111011214967       111011272893      
111012206532       111012299972       111013376564       111013273728      
111013514243       111013997631       111014092425       111014164672      
111014300887       111015080052       111014977988       111015232589      
111015305490       111015372731       111015475386   111004377194    
111009142324       111010297350       111011215003       111011272938      
111012206543       111012299983       111013376597       111013273740      
111013514254       111013997653       111014092436       111014164683      
111014300922       111015080063       111014978013       111015232590      
111015305513       111015372742       111015475397   111004377217    
111009142379       111010297372       111011215025       111011273210      
111012206554       111012299994       111013377486       111013273751      
111013514300       111013997721       111014092447       111014164694      
111014300955       111015080074       111014978035       111015232602      
111015305535       111015372775       111015475410   111004377802    
111009142391       111010297394       111011215069       111011290961      
111012206644       111012300009       111013377521       111013273762      
111013514322       111013997754       111014092458       111014164739      
111014300977       111015080108       111014978046       111015232613      
111015305557       111015372797       111015475454   111004377914    
111009142526       111010297406       111011215081       111011290972      
111012206655       111012300010       111013377565       111013273773      
111013514333       111013997787       111014092492       111014164740      
111014301046       111015080119       111014978057       111015232646      
111015305591       111015372809       111015475476   111004377970    
111009142593       111010297439       111011215182       111011290983      
111012206666       111012300032       111013377576       111013273784      
111013514355       111013997844       111014092515       111014164784      
111014301068       111015080197       111014978923       111015232657      
111015305614       111015240757       111015475522   111004377981    
111009142717       111010297563       111011215238       111011291041      
111012206688       111012300043       111013377611       111013273818      
111013514366       111013997855       111014092526       111014164795      
111014301079       111015080209       111014978934       111015232668      
111015305625       111015240768       111015492521   111004378072    
111009142739       111010297642       111011215328       111011291074      
111012206699       111012300065       111013377622       111013273841      
111013514388       111013997901       111014092537       111014164807      
111014301103       111015080771       111014978956       111015232679      
111015305636       111015240779       111015492543   111004378094    
111009142784       111010297653       111011215429       111011291119      
111012206756       111012316938       111013395060       111013273852      
111013532704       111013997956       111014092571       111014164829      
111014301125       111015080793       111014978989       111015232691      
111015305670       111015240803       111015492565   111004378139    
111009142818       111010297776       111011215441       111011291120      
111012206767       111012316994       111013395082       111013273874      
111013532939       111013997990       111014092582       111014164830      
111014301136       111015080838       111014979036       111015232714      
111015305760       111015240836       111015492622   111004378140    
111009142829       111010297787       111011215452       111011291131      
111012206778       111012317029       111013395093       111013273885      
111013532962       111013998003       111014092627       111014164885      
111014301147       111015080917       111014979351       111015232725      
111015305973       111015240847       111015492633   111004378241    
111009142874       111010297811       111011215496       111011291221      
111012206802       111012317052       111013395105       111013273919      
111013533086       111013998047       111014092638       111014164896      
111014301181       111015080928       111014979474       111015232758      
111015305984       111015240892       111015492666   111004378285    
111009163710       111010297844       111011215519       111011291311      
111012206813       111012317063       111013395116       111013273931      
111013533109       111013998058       111014092649       111014164931      
111014319753       111015080939       111014979508       111015232804      
111015305995       111015240904       111015492688   111004378364    
111009163721       111010297866       111011215553       111011291467      
111012206868       111012317131       111013395127       111013273942      
111013533110       111013998069       111014093156       111014164942      
111014319786       111015080973       111014979520       111015232815      
111015306042       111015240915       111015492701   111004378432    
111009163743       111010297956       111011230651       111011291478      
111012206879       111012317142       111013396184       111013273964      
111013533301       111013998115       111014093167       111014164953      
111014319797       111015080984       111014979542       111015232826      
111015306064       111015240926       111015492712   111004378566    
111009163765       111010298115       111011230729       111011291535      
111012225364       111012317164       111013396195       111013273986      
111013533334       111014017680       111014093190       111014164964      
111014319843       111015080995       111014979575       111015232848      
111015306109       111015240948       111015492734   111004378588    
111009163844       111010298216       111011230741       111011291579      
111012225386       111012317175       111013396207       111013274011      
111013533356       111014017736       111014093213       111014164975      
111014319865       111015081008       111014979586       111015232859      
111015306121       111015240959       111015492767   111004378713    
111009163989       111010298250       111011230763       111011291580      
111012225397       111012317210       111013396229       111013274033      
111013533446       111014017770       111014093246       111014164997      
111014319898       111015081019       111014979597       111015232860      
111015306165       111015240971       111015492789   111004487220    
111009164025       111010298351       111011230785       111011291591      
111012225410       111012317287       111013396252       111013274044      
111013533457       111014017781       111014093257       111014165033      
111014319944       111015081053       111014979609       111015232871      
111015306198       111015240982       111015492857   111004353367    
111009164036       111010298429       111011230808       111011291658      
111012225432       111012317298       111013396274       111013293663      
111013533479       111014017837       111014093527       111014165044      
111014319966       111015081097       111014979621       111015232882      
111015306211       111015240993       111015492868   111004378779    
111009164126       111010298430       111011230819       111011291692      
111012225465       111012317311       111013396285       111013293674      
111013533604       111014017848       111014093572       111014182593      
111014319977       111015081110       111014979643       111015232893      
111015306222       111015241051       111015492880   111004378869    
111009164160       111010298441       111011230909       111011291704      
111012225500       111012317355       111013396296       111013293685      
111013533648       111014017859       111014093752       111014182627      
111014320047       111015081143       111014979654       111015232916      
111015306233       111015241084       111015492891   111004379006    
111009164171       111010298452       111011230932       111011291793      
111012225555       111012317423       111013396319       111013293708      
111013431342       111014017860       111014093820       111014182638      
111014320081       111015081176       111014979665       111015232927      
111015306266       111015241152       111015492925   111004379017    
111009164205       111010298575       111011230943       111011291805      
111012225656       111012317445       111013396320       111013293720      
111013431353       111014017893       111014093842       111014182661      
111014320092       111015081187       111014979700       111015233546      
111015306277       111015241174       111015492947   111004379130    
111009164216       111010298586       111011230998       111011291850      
111012225667       111012317456       111013396342       111013293731      
111013431375       111014017950       111014093853       111014182694      
111014320115       111015081198       111014979711       111015233580      
111015306299       111015241196       111015492958   111004379141    
111009164238       111010298687       111011231001       111011291894      
111012225678       111012317467       111013396353       111013293753      
111013431397       111014017961       111014093954       111014182706      
111014320126       111015081222       111014979722       111015233614      
111015306301       111015241208       111015492992   111004379208    
111009164272       111010298823       111011231203       111011291917      
111012225690       111012317478       111013396386       111013293786      
111013431421       111014017972       111014093965       111014182739      
111014320182       111014964557       111014998295       111015233625      
111015306312       111015241219       111015493005   111004379264    
111009164283       111010298834       111011231247       111011291928      
111012225702       111012317489       111013396397       111013293797      
111013431432       111014017983       111014094001       111014182762      
111014320205       111014982322       111014998307       111015233647      
111015306334       111015241220       111015493016   111004379499    
111009164632       111010298845       111011231270       111011291973      
111012225713       111012317502       111013396443       111013293843      
111013431454       111014018030       111014094034       111014182807      
111014320250       111014982355       111014998318       111015233681      
111015306356       111015241231       111015493049   111004379613    
111009164665       111010298878       111011231292       111011292031      
111012225735       111012317524       111013396465       111013293876      
111013431465       111014018041       111014094045       111014182829      
111014320261       111014982366       111014998374       111015233816      
111015306367       111015241253       111015493050   111004379680    
111009164799       111010298991       111011231304       111011292042      
111012225780       111012317535       111013396476       111013293933      
111013431476       111014018052       111014094089       111014182852      
111014320328       111014982377       111014998385       111015233827      
111015306424       111015241310       111015493072   111004379725    
111009164878       111010299026       111011231337       111011292075      
111012226141       111012180814       111013396522       111013293966      
111013431498       111014018063       111014094090       111014182885      
111014320339       111014982399       111014998442       111015097757      
111015306446       111015241321       111015493094   111004379758    
111009164924       111010299093       111011231348       111011292097      
111012226231       111012180825       111013396533       111013293977      
111013431555       111014018164       111014094102       111014182920      
111014320340       111014982423       111014998453       111015097768      
111015306457       111015241387       111015493577   111004379972    
111009165026       111010299149       111011231416       111011329616      
111012226680       111012180847       111013396544       111013293999      
111013431566       111014018175       111014112798       111014182931      
111014320351       111014982445       111014998475       111015097814      
111015326527       111015241433       111015509306   111004380008    
111009165082       111010299194       111011231427       111011329638      
111012226714       111012180869       111013396555       111013294046      
111013431599       111014018186       111014112800       111014183000      
111014320373       111014983187       111014998509       111015097825      
111015326550       111015259083       111015509317   111004380042    
111009165138       111010299206       111011231461       111011329661      
111012226736       111012180870       111013396599       111013294068      
111013431601       111014018265       111014112811       111014183033      
111014320407       111014983200       111014998543       111015097858      
111015326606       111015259128       111015509328   111004380132    
111009165228       111010299307       111011231494       111011329672      
111012226792       111012180881       111013396612       111013294079      
111013431623       111014018276       111014112888       111014183044      
111014335795       111014983222       111014998554       111015097904      
111015326617       111015259140       111015509351   111004380266    
111009165273       111010299329       111011231528       111011329694      
111012226826       111012180948       111013396645       111013294103      
111013431645       111014018298       111014112899       111014183055      
111014335818       111014983233       111014998576       111015097926      
111015326628       111015259151       111015509373   111004380389    
111009165307       111010299363       111011231540       111011329706      
111012226860       111012180960       111013396667       111013294136      
111013431667       111014018344       111014112989       111014183066      
111014335908       111014983334       111014998598       111015097948      
111015326640       111015259162       111015509395   111004380435    
111009165318       111010299644       111011231562       111011329830      
111012245388       111012180971       111013396678       111013294147      
111013431678       111014037132       111014113126       111014183145      
111014335919       111014983356       111014998600       111015097959      
111015326651       111015259173       111015509429   111004380457    
111009165330       111010299666       111011231685       111011329920      
111012245715       111012180982       111013416222       111013294169      
111013431689       111014037200       111014113160       111014183156      
111014335931       111014983413       111014998644       111015097960      
111015326673       111015259184       111015509430   111004380480    
111009165341       111010299789       111011231696       111011329997      
111012245771       111012180993       111013416233       111013294170      
111013431702       111014037222       111014113171       111014183167      
111014335942       111014983424       111014998655       111015097971      
111015326684       111015259195       111015509452   111004570717    
111009188201       111010299813       111011106743       111011330034      
111012245782       111012181040       111013416255       111013294204      
111013431724       111014037266       111014113193       111014183190      
111014335975       111014983457       111014998666       111015098017      
111015326695       111015259207       111015509485   111004572124    
111009077589       111010299835       111011106787       111011330067      
111012245793       111012181084       111013416288       111013294237      
111013431735       111014037277       111014113205       111014183235      
111014336033       111014983525       111014998677       111015098039      
111015326752       111015259218       111015509508   111004596906    
111009077657       111010299879       111011106798       111011330113      
111012245805       111012181129       111013416323       111013294248      
111013431746       111014037288       111014113227       111014183246      
111014336088       111014983536       111014998688       111015098040      
111015326796       111015259229       111015509542   111004522411    
111009077679       111010299992       111011106855       111011330135      
111012245850       111012181130       111013416345       111013294271      
111013431892       111014037299       111014113250       111014183257      
111014336123       111014983547       111014998701       111015098051      
111015326808       111015259230       111015509676   111004578164    
111009077703       111010300018       111011106877       111011330179      
111012245894       111012181141       111013416356       111013295508      
111013431915       111014037334       111014113283       111014183268      
111014336156       111014983569       111014998734       111015098073      
111015326842       111015259364       111015509991   111004558601    
111009077725       111010300030       111011106956       111011330191      
111012246097       111012181174       111013417537       111013312867      
111013432028       111014037378       111014113294       111014202541      
111014336167       111014983570       111014998790       111015098084      
111015326875       111015259375       111015510005   111004559433    
111009077758       111010300096       111011106978       111011330258      
111012246110       111012181185       111013417593       111013312878      
111013432039       111014037390       111014113306       111014202596      
111014336189       111014983581       111014998802       111015098129      
111015326886       111015259386       111015510061   111004563203    
111009077769       111010300119       111011106990       111011330269      
111012246121       111012181196       111013417605       111013312890      
111013432107       111014037413       111014113340       111014202631      
111014336202       111014983604       111014998824       111015098141      
111015326932       111015259397       111015510094   111004564844    
111009077837       111010300120       111011107058       111011330326      
111012246132       111012181231       111013417616       111013312924      
111013432118       111014037435       111014113351       111014202664      
111014336325       111014983637       111014998857       111015098152      
111015326954       111015259599       111015510106  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111004538126    
111009077859       111010300153       111011107070       111011330337      
111012246143       111012181242       111013417638       111013312946      
111013432129       111014037468       111014113373       111014202697      
111014336336       111014983996       111014998947       111015098387      
111015326976       111015259601       111015510139   111004868357    
111009077871       111010300186       111011107182       111011330348      
111012246176       111012181253       111013417649       111013312980      
111013432130       111014037479       111014113946       111014202710      
111014336347       111014984009       111014998981       111015098400      
111015326987       111015259612       111015510140   111004868504    
111009077882       111010300209       111011107564       111011330360      
111012246198       111012181286       111013417650       111013312991      
111013432141       111014037480       111014113957       111014202721      
111014336358       111014984021       111015015410       111015098499      
111015327023       111015259690       111015510151   111004868795    
111009077961       111010300210       111011107597       111011330382      
111012246200       111012181297       111013417672       111013313004      
111013432174       111014037514       111014113979       111014202833      
111014336415       111014984032       111015015421       111015098534      
111015327056       111015259702       111015510162   111004869066    
111009077983       111010300221       111011107643       111011236286      
111012246211       111012181354       111013417683       111013313015      
111013432208       111014037558       111014113980       111014202855      
111014336460       111014984054       111015015443       111015098567      
111015327089       111015259713       111015510173   111004869101    
111009078007       111010300311       111011124765       111011236310      
111012246233       111012181365       111013417717       111013313026      
111013452389       111014037570       111014113991       111014202901      
111014336471       111014984076       111015015454       111015098578      
111015327090       111015259724       111015510218   111004869280    
111009078052       111010300322       111011124855       111011236376      
111012246312       111012181376       111013417740       111013313059      
111013452435       111014037637       111014114037       111014202912      
111014336482       111014984100       111015015465       111015098624      
111015327113       111015259735       111015510229   111004869381    
111009078085       111010300344       111011124888       111011236422      
111012246345       111012181398       111013417773       111013313497      
111013452446       111014037659       111014114060       111014202934      
111014351669       111014984111       111015015498       111015098635      
111015327135       111015260603       111015510241   111004869448    
111009078096       111010300423       111011124912       111011236433      
111012246367       111012181422       111013417784       111013313509      
111013452457       111014037693       111014114172       111014202989      
111014351681       111014984122       111015015500       111015098691      
111015327146       111015260636       111015510296   111004869594    
111009078120       111010300434       111011124923       111011236455      
111012246413       111012181444       111013417795       111013313510      
111013452468       111014037806       111014114183       111014202990      
111014351692       111015001189       111015015511       111015118223      
111015327157       111015260647       111015510308   111004869640    
111009078131       111010300489       111011124934       111011236488      
111012246424       111012181455       111013417829       111013313543      
111013452480       111014037817       111014114217       111014203025      
111014351715       111015001190       111015015533       111015118234      
111015327168       111015260669       111015510319   111004869718    
111009078175       111010300692       111011124978       111011236501      
111012246446       111012181488       111013417841       111013313565      
111013452491       111014037828       111014132374       111014203036      
111014351737       111015001202       111015015858       111015118267      
111015327179       111015260726       111015510320   111004869752    
111009078243       111010300940       111011124989       111011236512      
111012246480       111012181499       111013417863       111013313587      
111013452503       111014037963       111014132453       111014203047      
111014351748       111015001246       111015015892       111015118324      
111015327180       111015260737       111015510331   111004869819    
111009078254       111010300951       111011125070       111011236578      
111012246503       111012201537       111013417874       111013313598      
111013452547       111014037974       111014132464       111014203092      
111014351759       111015001268       111015015904       111015118357      
111015327191       111015260748       111015510364   111004869853    
111009078322       111010301031       111011125092       111011236613      
111012265919       111012201548       111013417919       111013313600      
111013452558       111014037996       111014132521       111014203104      
111014351782       111015001280       111015015915       111015118368      
111015344617       111015260759       111015510432   111004870068    
111009078366       111010301042       111011125126       111011236635      
111012265964       111012201559       111013417920       111013313778      
111013452637       111014038010       111014132543       111014203115      
111014351816       111015001291       111015015937       111015118379      
111015344628       111015260805       111015403039   111004870271    
111009078412       111010301367       111011125193       111011236646      
111012265975       111012201593       111013417942       111013313789      
111013452648       111014038021       111014132554       111014203126      
111014351827       111015001303       111015015948       111015118481      
111015344639       111015260849       111015403051   111004870440    
111009078456       111010301457       111011125250       111011236680      
111012266000       111012201616       111013417953       111013332229      
111013452659       111014038043       111014132576       111014203542      
111014351883       111015001314       111015015971       111015118526      
111015344640       111015279591       111015403062   111004870462    
111009078478       111010301491       111011125294       111011236691      
111012266011       111012201627       111013280052       111013332252      
111013452682       111014056942       111014132598       111014203553      
111014351906       111015001325       111015015993       111015118560      
111015344651       111015279681       111015403095   111004870620    
111009078524       111010301558       111011125339       111011236714      
111012266022       111012201649       111013280096       111013332263      
111013452705       111014056964       111014132633       111014203586      
111014351917       111015002304       111015016039       111015118582      
111015344695       111015280021       111015403141   111004870686    
111009078669       111010301570       111011125340       111011236770      
111012266134       111012201942       111013280108       111013332274      
111013452716       111014057000       111014132644       111014066460      
111014351940       111015002315       111015016040       111015118661      
111015344718       111015280065       111015403174   111004870743    
111009078737       111010301581       111011125362       111011236781      
111012266145       111012201975       111013280119       111013332296      
111013452749       111014057022       111014132666       111014066471      
111014351984       111015002371       111015016051       111015118683      
111015344741       111015280087       111015403185   111004870855    
111009078760       111010301682       111011125430       111011236848      
111012266189       111012202033       111013280153       111013332320      
111013452750       111014057088       111014132677       111014066482      
111014352019       111015002382       111015016073       111015118740      
111015344796       111015280098       111015403196   111004815247    
111009078771       111010301761       111011125441       111011236860      
111012266202       111012202055       111013280175       111013332375      
111013452772       111014057101       111014132699       111014066516      
111014352020       111015002393       111015016084       111015118807      
111015344820       111015280100       111015403208   111004871351    
111009078793       111010301794       111011125452       111011236994      
111012266213       111012202077       111013280221       111013332386      
111013452828       111014057112       111014132734       111014066527      
111014352042       111015002405       111015016129       111015118830      
111015344864       111015280133       111015403231   111004871553    
111009078805       111010301851       111011125496       111011237030      
111012266257       111012202099       111013280243       111013332397      
111013452840       111014057134       111014132745       111014066549      
111014352053       111015002427       111015016141       111015118908      
111015344897       111015280177       111015403286   111004871586    
111009078838       111010301884       111011125564       111011237063      
111012266291       111012202112       111013280276       111013332410      
111013452851       111014057167       111014132790       111014066583      
111014352064       111015002449       111015016152       111015118964      
111015344921       111015280188       111015403297   111004871621    
111009078850       111010301907       111011125610       111011237074      
111012266347       111012202123       111013280298       111013332432      
111013452862       111014057189       111014132879       111014066594      
111014352075       111015002472       111015016174       111015118975      
111015344943       111015280201       111015403365   111004871755    
111009142942       111010301930       111011125621       111011237096      
111012266358       111012202167       111013280311       111013332892      
111013452907       111014057202       111014132880       111014066606      
111014352121       111015002494       111015016196       111015119066      
111015344965       111015280289       111015403376   111004871766    
111009143000       111010301952       111011125654       111011237131      
111012266369       111012202189       111013280333       111013332915      
111013452918       111014057246       111014132947       111014066617      
111014352154       111015002506       111015016208       111015119099      
111015344998       111015280313       111015403387   111004871957    
111009143011       111010302122       111011125698       111011237153      
111012266381       111012202235       111013280366       111013332926      
111013452941       111014057257       111014132958       111014066640      
111014352165       111015003406       111015016219       111015119101      
111015345001       111015280324       111015403400   111004872341    
111009143044       111010302177       111011125733       111011237265      
111012266392       111012202246       111013280377       111013332937      
111013452963       111014057314       111014132981       111014066651      
111014352187       111015003462       111015016275       111015119303      
111015345012       111015280346       111015403433   111004872352    
111009143101       111010302188       111011125777       111011237276      
111012266404       111012202268       111013280388       111013332960      
111013452974       111014057358       111014132992       111014066662      
111014352200       111015003507       111015016297       111015119314      
111015345023       111015280357       111015403703   111004872396    
111009143112       111010302199       111011142901       111011237298      
111012266426       111012202291       111013280401       111013332993      
111013453009       111014057370       111014133027       111014066673      
111014352211       111015003529       111015016309       111015119392      
111015345045       111015280368       111015403747   111004872464    
111009143178       111010302201       111011142967       111011237366      
111012266448       111012202314       111013280423       111013333039      
111013453021       111014057404       111014133050       111014066684      
111014352233       111015003552       111015016714       111015136458      
111015345089       111015280504       111015403770   111004872475    
111009143268       111010302290       111011142989       111011237445      
111012266471       111012202336       111013280456       111013333062      
111013453065       111014057415       111014133072       111014066695      
111014352288       111015003563       111015016725       111015136469      
111015345102       111015280548       111015403792   111004872666    
111009143314       111010302357       111011143003       111011254400      
111012266482       111012202369       111013280489       111013333321      
111013472257       111014057437       111014151353       111014066741      
111014352301       111015021282       111015016736       111015136470      
111015345304       111015280559       111015403826   111004872688    
111009143336       111010302605       111011143036       111011254411      
111012267113       111012202370       111013280524       111013333365      
111013472279       111014057448       111014151364       111014066763      
111014352323       111015021316       111015016770       111015136492      
111015345315       111015280571       111015403859   111004872802    
111009143347       111010302661       111011143047       111011254422      
111012267146       111012202392       111013280557       111013333376      
111013472280       111014057471       111014151375       111014066864      
111014231600       111015021327       111015016781       111015136526      
111015345326       111015280593       111015403893   111004872868    
111009143369       111010302807       111011143070       111011254433      
111012267179       111012202415       111013280568       111013333400      
111013472291       111014057527       111014151432       111014066909      
111014231611       111015021394       111015184956       111015136537      
111015345359       111015280942       111015403905   111004873139    
111009143392       111010302829       111011143441       111011254534      
111012267225       111012202448       111013280625       111013333411      
111013472314       111014057538       111014151443       111014066921      
111014231633       111015021462       111015184967       111015136548      
111015345360       111015280953       111015403927   111004873173    
111009143482       111010302852       111011143474       111011254624      
111012267281       111012202482       111013280658       111013334119      
111013472347       111014057550       111014151465       111014066954      
111014231644       111015021495       111015184989       111015136582      
111015345393       111015298749       111015403949   111004873689    
111009143493       111010302885       111011143485       111011254668      
111012285562       111012219659       111013280681       111013334131      
111013472358       111014057639       111014151487       111014067023      
111014231745       111015021507       111015185025       111015136650      
111015345405       111015298750       111015403950   111004873881    
111009143662       111010302908       111011143700       111011254893      
111012285573       111012219660       111013280692       111013334142      
111013472392       111013918308       111014151498       111014067067      
111014231767       111015021518       111015185069       111015136672      
111015345450       111015298794       111015403961   111004873948    
111009143695       111010302931       111011143744       111011255018      
111012285595       111012219671       111013280715       111013334153      
111013472415       111013918331       111014151511       111014067135      
111014231778       111015021530       111015185137       111015136683      
111015345506       111015298839       111015419373   111004874095    
111009143718       111010302986       111011143799       111011255041      
111012285607       111012219682       111013299580       111013334164      
111013472460       111013918544       111014151544       111014086394      
111014231790       111015021563       111015185373       111015136717      
111015361537       111015298840       111015419384   111004874141    
111009143808       111010303022       111011143823       111011255052      
111012285630       111012219693       111013299614       111013334209      
111013472471       111013918566       111014151555       111014086417      
111014231824       111015021574       111015185407       111015137000      
111015361548       111015298862       111015419395   111004874196    
111009143819       111010303033       111011143890       111011255096      
111012285674       111012219794       111013299658       111013334221      
111013472482       111013918577       111014151601       111014086428      
111014231857       111015021608       111015185441       111015137011      
111015361560       111015298873       111015419430   111004874220    
111009143864       111010303044       111011143913       111011255153      
111012285685       111012219806       111013299669       111013350544      
111013472493       111013918588       111014152152       111014086439      
111014232139       111015021619       111015185520       111015137022      
111015361683       111015298929       111015419474   111004874309    
111009143886       111010303112       111011143935       111011255186      
111012285731       111012219828       111013299681       111013350555      
111013472516       111013918645       111014152163       111014086440      
111014232151       111015021620       111015185575       111015137033      
111015361694       111015298963       111015419508   111004874365    
111009143897       111010303134       111011143979       111011255232      
111012285854       111012219839       111013299704       111013350566      
111013472527       111013918656       111014152174       111014086451      
111014232173       111015021631       111015185586       111015137055      
111015361717       111015299010       111015419553   111004874501    
111009143943       111010303156       111011144004       111011255276      
111012285887       111012219840       111013299748       111013350599      
111013472561       111013918667       111014152220       111014086473      
111014232195       111015021642       111015185609       111015137077      
111015361728       111015299032       111015419586   111004874545    
111009144191       111010303235       111011144026       111011255333      
111012285898       111012219918       111013299759       111013350601      
111013472572       111013918689       111014152242       111014086518      
111014232432       111015021653       111015185621       111015137088      
111015361739       111015299043       111015419610   111004874703    
111009144203       111010303325       111011144060       111011255344      
111012285900       111012219929       111013299760       111013350623      
111013472583       111013918724       111014152253       111014086529      
111014232443       111015021697       111015185654       111015137448      
111015361762       111015299100       111015419621   111004874871    
111009144326       111010303392       111011144082       111011255366      
111012285911       111012219941       111013299782       111013350656      
111013472594       111013918768       111014152321       111014086552      
111014232454       111015021710       111015185698       111015137482      
111015361773       111015299111       111015419632   111004875018    
111009144382       111010303437       111011144172       111011255412      
111012286596       111012219963       111013299793       111013350678      
111013472640       111013918780       111014152343       111014086563      
111014232487       111015021721       111015185744       111015137516      
111015361795       111015299122       111015419654   111004875074    
111009144393       111010303448       111011144240       111011255456      
111012286608       111012219974       111013299838       111013351444      
111013472651       111013918814       111014152422       111014086574      
111014233051       111015021754       111015185766       111015137549      
111015361818       111015299144       111015419665   111004875119    
111009165374       111010303505       111011144295       111011255490      
111012286619       111012219985       111013299849       111013351466      
111013472707       111013918858       111014152477       111014086596      
111014233062       111015021765       111015185788       111015137561      
111015361830       111015299166       111015419676   111004875546    
111009165486       111010303549       111011161272       111011255535      
111012286664       111012220055       111013299861       111013351499      
111013472729       111013918870       111014152523       111014086619      
111014233073       111015021798       111015185812       111015137628      
111015361852       111015300204       111015419687   111004875894    
111009165509       111010303550       111011161283       111011273232      
111012286675       111012220066       111013299872       111013351501      
111013473124       111013918904       111014152545       111014086620      
111014233095       111015021899       111015185889       111015137639      
111015361863       111015300215       111015419711   111004876042    
111009165510       111010303617       111011161384       111011273287      
111012286686       111012220077       111013299928       111013351556      
111013473168       111013918948       111014152556       111014086642      
111014233129       111015021923       111015185890       111015137640      
111015361885       111015300237       111015419722   111004876143    
111009165521       111010303662       111011161407       111011273322      
111012286697       111012220088       111013299940       111013351624      
111013473179       111013918971       111014152567       111014086686      
111014233130       111015021967       111015203486       111015157170      
111015361908       111015300259       111015419755   111004876187    
111009165565       111010303673       111011161463       111011273344      
111012286709       111012220101       111013299951       111013351657      
111013473180       111013918982       111014152589       111014086710      
111014233174       111015040081       111015203509       111015157181      
111015361919       111015300260       111015419766   111004876277    
111009165688       111010303718       111011161564       111011273445      
111012286710       111012220123       111013299962       111013351680      
111013473191       111013919006       111014170950       111014086732      
111014233219       111015040193       111015203521       111015157204      
111015361964       111015300282       111015419788   111004876536    
111009165723       111010303864       111011161654       111011273478      
111012286787       111012220145       111013299984       111013351714      
111013473203       111013919017       111014170983       111014086765      
111014233220       111015040227       111015203790       111015157248      
111015361975       111015300316       111015419845   111004876727    
111009165734       111010303875       111011161665       111011273490      
111012286800       111012220932       111013299995       111013351758      
111013473214       111013919028       111014171029       111014086776      
111014233264       111015040250       111015203868       111015157260      
111015361986       111015300349       111015419878   111004876817    
111009165756       111010303897       111011161687       111011273557      
111012286811       111012220965       111013300011       111013351769      
111013473236       111013919039       111014171041       111014086787      
111014248440       111015040272       111015203903       111015157316      
111015362055       111015300653       111015419889   111004876929    
111009165790       111010303932       111011161711       111011273580      
111012304003       111012220976       111013300022       111013351770      
111013493946       111013919051       111014171085       111014086798      
111014248462       111015040294       111015203925       111015157327      
111015362088       111015300664       111015419890   111004877177    
111009165857       111010304023       111011161744       111011273591      
111012304238       111012220987       111013300077       111013351781      
111013493968       111013919062       111014171108       111014086800      
111014248473       111015040306       111015203936       111015157338      
111015362235       111015317448       111015419902   111004877256    
111009165880       111010304045       111011161812       111011273647      
111012304272       111012221113       111013300112       111013351792      
111013494004       111013919084       111014171131       111014086811      
111014248541       111015040317       111015203947       111015157361      
111015362246       111015317763       111015419913   111004877942    
111009166049       111010304124       111011161834       111011273658      
111012304294       111012221124       111013300123       111013351826      
111013494015       111013919107       111014171153       111014086822      
111014248619       111015040328       111015203958       111015157383      
111015362257       111015317785       111015419935   111004878033    
111009166050       111010304179       111011161979       111011273771      
111012304328       111012221135       111013300145       111013351837      
111013494037       111013919859       111014171164       111014086833      
111014248631       111015040340       111015203992       111015157394      
111015362268       111015317796       111015420364   111004878189    
111009166128       111010304236       111011162015       111011273816      
111012304351       111012221146       111013300167       111013351848      
111013494048       111013919871       111014171175       111014086844      
111014248642       111015040351       111015204106       111015157406      
111015362279       111015317808       111015420375   111004878392    
111009166151       111010304281       111011162037       111011273838      
111012304362       111012221179       111013300178       111013351871      
111013494060       111013939479       111014171221       111014086855      
111014248653       111015040384       111015204117       111015157428      
111015362291       111015317842       111015420386   111004878583    
111009166218       111010304337       111011162093       111011273894      
111012304407       111012221180       111013300189       111013351882      
111013494105       111013939491       111014171232       111014086877      
111014248664       111015040429       111015204139       111015157439      
111015362303       111015317864       111015420409   111004878639    
111009166375       111010304438       111011162105       111011273940      
111012304430       111012221191       111013300190       111013351893      
111013494149       111013939503       111014171344       111014086888      
111014248675       111015040430       111015204162       111015157484      
111015362325       111015317875       111015439555   111004878718    
111009166409       111010304472       111011162116       111011274019      
111012304508       111012221203       111013319325       111013371301      
111013494183       111013939547       111014171377       111014086912      
111014248686       111015040474       111015204173       111015157495      
111015362336       111015317909       111015439577   111004879113    
111009166421       111010304483       111011162150       111011274064      
111012304519       111012221225       111013319369       111013371312      
111013494206       111013939569       111014171401       111014086945      
111014248697       111015040564       111015204195       111015157518      
111015362347       111015317932       111015439588   111004879348    
111009166443       111010304506       111011162284       111011274198      
111012304531       111012221236       111013319370       111013371389      
111013494790       111013939581       111014171456       111014086967      
111014248732       111015040575       111015204229       111015157541      
111015362358       111015317943       111015439599   111004879898    
111009166454       111010304540       111011178821       111011274389      
111012304542       111012240743       111013319392       111013371390      
111013494824       111013939592       111014171467       111014087025      
111014248787       111015040597       111015204230       111015157574      
111015362369       111015317987       111015439601  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111004879977    
111009166465       111010304630       111011178843       111011292200      
111012304564       111012240844       111013319404       111013371446      
111013494970       111013939615       111014171478       111014087036      
111014248798       111015040609       111015204252       111015157990      
111015362381       111015317998       111015439612   111004879999    
111009166476       111010304652       111011178865       111011292222      
111012304586       111012241171       111013319437       111013371457      
111013494992       111013939671       111014171490       111014087058      
111014248844       111015040621       111015204263       111015158014      
111015362392       111015318045       111015439634   111004880137    
111009166522       111010304685       111011178887       111011292244      
111012304597       111012241227       111013319448       111013371514      
111013495027       111013939682       111014171502       111014105352      
111014248855       111015040676       111015204274       111015158036      
111015362415       111015318090       111015439825   111004880272    
111009166533       111010304753       111011178911       111011292266      
111012304609       111012241238       111013319459       111013371558      
111013495038       111013939716       111014171513       111014105363      
111014248866       111015040687       111015204285       111015158047      
111015362437       111015318102       111015439836   111004880340    
111009166612       111010304865       111011178999       111011292299      
111012304610       111012241766       111013319460       111013371581      
111013495409       111013939727       111014171568       111014105374      
111014249430       111015040698       111015204308       111015158766      
111015362448       111015318124       111015439881   111004880610    
111009166634       111010304887       111011179114       111011292301      
111012305239       111012241801       111013319471       111013371604      
111013495410       111013939738       111014171591       111014106577      
111014249452       111015040722       111015204320       111015158777      
111015362459       111015318203       111015439937   111004880632    
111009078883       111010304977       111011179125       111011292334      
111012305240       111012241845       111013319482       111013371615      
111013495432       111013939772       111014171603       111014106588      
111014249463       111015040744       111015204386       111015158801      
111015383946       111015318247       111015439982   111004880643    
111009078906       111010304999       111011179136       111011292345      
111012305251       111012241867       111013319493       111013371626      
111013495454       111013939794       111014171614       111014106960      
111014249520       111015040766       111015204397       111015158812      
111015383979       111015318427       111015440007   111004880654    
111009078940       111010305057       111011179215       111011292378      
111012305273       111012241889       111013319538       111013371637      
111013495498       111013939817       111014171625       111014107006      
111014249531       111015040777       111015204409       111015158845      
111015384015       111015318573       111015440030   111004880711    
111009078951       111010305147       111011179260       111011292569      
111012305318       111012241890       111013319549       111013371659      
111013495522       111013939828       111014171636       111014107017      
111014249542       111015056796       111015204410       111015158856      
111015384026       111015318641       111015440052   111004880801    
111009078962       111010305169       111011179282       111011292581      
111012305330       111012241902       111013319550       111013371682      
111013495533       111013939851       111014189680       111014107107      
111014249553       111015056808       111015204421       111015158878      
111015384037       111015318685       111015440063   111004880889    
111009078995       111010305204       111011179350       111011292806      
111012327097       111012241924       111013319561       111013371716      
111013514489       111013939873       111014189714       111014107130      
111014249564       111015056819       111015204443       111015158957      
111015384048       111015318708       111015440085   111004880935    
111009079019       111010305215       111011179394       111011292839      
111012327109       111012241935       111013319572       111013371918      
111013514513       111013939895       111014189770       111014107163      
111014249575       111015056853       111015204487       111015178117      
111015384060       111015318719       111015440142   111004880968    
111009079075       111010305248       111011179439       111011292895      
111012327143       111012242060       111013319651       111013371974      
111013514524       111013939907       111014189804       111014107174      
111014249597       111015056864       111015204511       111015178173      
111015384093       111015318742       111015440153   111004881004    
111009079109       111010305316       111011179541       111011292930      
111012327176       111012242071       111013319662       111013372009      
111013514535       111013939930       111014189938       111014107196      
111014249610       111015056875       111015204522       111015178184      
111015384105       111015318764       111015440197   111004881105    
111009079288       111010305350       111011179552       111011292941      
111012327288       111012242093       111013319718       111013372010      
111013514603       111013939941       111014189961       111014107220      
111014249621       111015056886       111015204533       111015178195      
111015384149       111015318821       111015440209   111004881138    
111009079301       111010612799       111011179709       111011293009      
111012327312       111012242105       111013319729       111013372021      
111013514669       111013939974       111014190019       111014107242      
111014249676       111015056897       111015223792       111015178207      
111015384172       111015318832       111015440221   111004881150    
111009079378       111010608402       111011179776       111011293032      
111012327334       111012259316       111013319730       111013372032      
111013514670       111013939985       111014190031       111014107286      
111014265360       111015056932       111015223804       111015178229      
111015384240       111015318854       111015440243   111004881217    
111009079390       111010746359       111011179800       111011293065      
111012327345       111012259327       111013319774       111013372076      
111013514704       111013940000       111014190053       111014107310      
111014265382       111015056976       111015223826       111015178252      
111015384262       111015337800       111015440265   111004881239    
111009079413       111010728652       111011179822       111011293087      
111012327378       111012259349       111013319785       111013372087      
111013514726       111013940011       111014190086       111014107321      
111014265393       111015056987       111015223837       111015178285      
111015384273       111015337833       111015440287   111004881307    
111009079457       111010711980       111011179844       111011293098      
111012327390       111012259372       111013320563       111013372111      
111013514782       111013940033       111014190132       111014107365      
111014265405       111015057001       111015223848       111015178296      
111015384284       111015337855       111015440366   111004882173    
111009079468       111010714578       111011179888       111011293111      
111012327424       111012259383       111013321025       111013372144      
111013514793       111013940044       111014190143       111014107444      
111014265427       111015057034       111015223882       111015178320      
111015384307       111015337866       111015440388   111004882421    
111009079503       111010637831       111011179934       111011331226      
111012327435       111012259394       111013321058       111013389917      
111013514827       111013940055       111014190176       111014107466      
111014265449       111015057056       111015223950       111015178331      
111015384318       111015337877       111015440399   111004882487    
111009079547       111010718000       111011179945       111011331260      
111012327480       111012259440       111013321069       111013389928      
111013514872       111013940088       111014190187       111014107545      
111014265461       111015057067       111015223972       111015178397      
111015384329       111015337923       111015440445   111004882566    
111009079558       111010658395       111011179978       111011331271      
111012327491       111012260464       111013321081       111013389940      
111013514894       111013940123       111014190200       111014125747      
111014266350       111015057078       111015223983       111015178410      
111015384363       111015337934       111015457342   111004882601    
111009079570       111010678612       111011180004       111011331282      
111012327525       111012260486       111013321126       111013389951      
111013514928       111013940145       111014190222       111014125758      
111014266394       111015057089       111015224007       111015178421      
111015384374       111015337978       111015457667   111004882612    
111009079615       111010925741       111011180037       111011331293      
111012327547       111012260497       111013321137       111013390111      
111013514962       111013940167       111014190233       111014125792      
111014266484       111015057090       111015224018       111015178432      
111015384385       111015337990       111015457689   111004882634    
111009079648       111010848093       111011180048       111011331361      
111012327570       111012260510       111013321159       111013390144      
111013514973       111013959886       111014190244       111014125815      
111014266642       111015057102       111015224029       111015178443      
111015384396       111015338003       111015457690   111004882678    
111009079705       111010937272       111011180116       111011331417      
111012327581       111012260699       111013339002       111013390201      
111013514995       111013959897       111014190288       111014125848      
111014266800       111015057113       111015224052       111015178454      
111015384419       111015338025       111015457881   111004882803    
111009079727       111010787635       111011180138       111011331495      
111012327592       111012261117       111013339158       111013390223      
111013515019       111013959909       111014190323       111014125860      
111014266923       111015057157       111015224074       111015178487      
111015384420       111015338036       111015457892   111004882814    
111009079761       111010893318       111011196696       111011331574      
111012327637       111012261139       111013339226       111013390234      
111013515053       111013959910       111014190334       111014125871      
111014266967       111015057168       111015224096       111015178500      
111015384442       111015338047       111015457915   111004882858    
111009079794       111010893824       111011196719       111011331619      
111012327648       111012261151       111013339237       111013390278      
111013515064       111013960417       111014190356       111014125905      
111014267014       111015057179       111015224108       111015178555      
111015384475       111015338069       111015457926   111004882870    
111009079817       111010790471       111011196720       111011331675      
111012328076       111012261162       111013339248       111013390289      
111013515075       111013960440       111014190367       111014125916      
111014267058       111015057180       111015224131       111015178577      
111015384509       111015338070       111015457959   111004882937    
111009079873       111010810698       111011196731       111011331686      
111012328256       111012261218       111013339259       111013390335      
111013515110       111013960451       111014190378       111014125950      
111014267115       111015057203       111015224142       111015178588      
111015384510       111015338137       111015457971   111004882960    
111009079907       111010894926       111011196764       111011331710      
111012328278       111012261263       111013339260       111013390346      
111013515154       111013960473       111014190390       111014125961      
111014267171       111015057225       111015224276       111015178599      
111015384521       111015338159       111015457982   111004883141    
111009079918       111010790864       111011196809       111011237478      
111012328289       111012261319       111013339271       111013390368      
111013515176       111013960495       111014190435       111014125972      
111014267216       111015057247       111015224287       111015178612      
111015384745       111015338193       111015458006   111004883343    
111009079929       111010857464       111011196900       111011237489      
111012328346       111012261331       111013339293       111013390380      
111013515198       111013960518       111014191593       111014126063      
111014267227       111015057269       111015224300       111015178623      
111015385218       111015338238       111015458017   111004883376    
111009079985       111010897839       111011196933       111011237490      
111012186630       111012261443       111013339338       111013390391      
111013533693       111013960552       111014216108       111014126096      
111014267261       111015057292       111015224366       111015178645      
111015385229       111015338249       111015458028   111004883422    
111009079996       111010938598       111011197002       111011237513      
111012186652       111012261634       111013339349       111013390425      
111013533705       111013960563       111014216119       111014126164      
111014267339       111015057539       111015224377       111015178656      
111015248676       111015338272       111015458039   111004883567    
111009122153       111010920522       111011197068       111011237546      
111012186696       111012261836       111013339350       111013390447      
111013533750       111013960596       111014216175       111014126197      
111014283483       111015057540       111015224412       111015178667      
111015248687       111015338283       111015458040   111004883758    
111009122164       111010862886       111011197091       111011237636      
111012186731       111012261982       111013339372       111013390458      
111013533828       111013960631       111014216186       111014126209      
111014283506       111015057562       111015224445       111015178678      
111015248700       111015338294       111015458062   111004883916    
111009122197       111010901903       111011197114       111011237647      
111012186753       111012262084       111013339394       111013390469      
111013533839       111013960642       111014216243       111014126210      
111014283517       111015057595       111015225233       111015178689      
111015248711       111015338306       111015458073   111004883949    
111009122221       111010865351       111011197192       111011237669      
111012186775       111012262095       111013339406       111013390481      
111013533851       111013960978       111014216287       111014126221      
111014283562       111015057630       111015087598       111015178702      
111015248733       111015338328       111015458084   111004883961    
111009122243       111010905110       111011197260       111011237715      
111012186786       111012336378       111013339440       111013390504      
111013533941       111013960989       111014216298       111014126232      
111014283595       111015057663       111015087600       111015178713      
111015248744       111015338339       111015458095   111004884041    
111009122254       111011062373       111011197338       111011237726      
111012186854       111012336390       111013339451       111013390515      
111013534032       111013960990       111014216333       111014126254      
111014283630       111015057674       111015087611       111015178724      
111015248766       111015338351       111015458130   111004884164    
111009122366       111011062384       111011197350       111011237759      
111012186887       111012336402       111013339495       111013390526      
111013534054       111013961418       111014216366       111014126276      
111014283641       111015057696       111015087666       111015178768      
111015248788       111015338373       111015458174   111004884210    
111009122377       111011062418       111011197361       111011237782      
111012186900       111012336413       111013339507       111013390537      
111013534133       111013961441       111014216388       111014126300      
111014283652       111015057708       111015087677       111015178779      
111015248812       111015338384       111015458185   111004884300    
111009122401       111011062429       111011197372       111011237861      
111012186933       111012336424       111013339529       111013390548      
111013534144       111013961508       111014216399       111014126311      
111014283663       111015078970       111015087688       111015178780      
111015248834       111015338395       111015458220   111004884333    
111009122423       111011062441       111011197451       111011237917      
111012186944       111012336435       111013339541       111013390559      
111013534155       111013961564       111014216412       111014126333      
111014283674       111015079005       111015087699       111015178791      
111015248845       111015338407       111015458231   111004884456    
111009122467       111011062463       111011197732       111011237939      
111012187383       111012336468       111013339563       111013390560      
111013534166       111013961586       111014216434       111014126366      
111014283696       111015079094       111015087723       111015196038      
111015248878       111015338418       111015458264   111004884490    
111009122489       111011062474       111011197765       111011237962      
111012187439       111012336569       111013339585       111013390571      
111013534212       111013961621       111014216467       111014126377      
111014283708       111015079173       111015087734       111015196049      
111015248890       111015338429       111015458275   111004884535    
111009122513       111011062508       111011197787       111011237984      
111012187473       111012336581       111013339664       111013390582      
111013534357       111013961711       111014216490       111014126388      
111014283753       111015079184       111015087756       111015196094      
111015248902       111015355721       111015458297   111004884580    
111009122546       111011062519       111011197800       111011237995      
111012187484       111012336592       111013357697       111013411261      
111013534379       111013979574       111014216524       111014126412      
111014283786       111015079207       111015087789       111015196106      
111015248913       111015355743       111015458309   111004884782    
111009122557       111011062531       111011197811       111011238064      
111012188137       111012336705       111013357721       111013411306      
111013432589       111013979585       111014216535       111014126423      
111014283797       111015079230       111015087802       111015196139      
111015248924       111015355754       111015458343   111004884928    
111009122636       111011062553       111011197877       111011238097      
111012188205       111012336738       111013357765       111013411317      
111013432804       111013979608       111014216546       111014126434      
111014283810       111015079241       111015087813       111015196151      
111015248946       111015355765       111015458365   111004884939    
111009122658       111011062564       111011197912       111011238109      
111012188216       111012336749       111013357787       111013411328      
111013432815       111013979631       111014216557       111014145727      
111014283832       111015079252       111015087824       111015196162      
111015248957       111015355776       111015458398   111004885053    
111009122715       111011062711       111011197934       111011238110      
111012188227       111012336772       111013357822       111013411339      
111013432837       111013979675       111014216579       111014145738      
111014283898       111015079263       111015087835       111015196184      
111015248968       111015355888       111015458400   111004885064    
111009122748       111011062744       111011215564       111011238154      
111012188249       111012336783       111013357833       111013411351      
111013432860       111013979732       111014216591       111014145749      
111014283933       111015079296       111015087846       111015196195      
111015248991       111015355901       111015458411   111004885312    
111009122771       111011062766       111011215575       111011238211      
111012188261       111012336817       111013358531       111013411373      
111013432871       111013979743       111014216614       111014145750      
111014284125       111015079319       111015087880       111015196207      
111015249015       111015355912       111015458433   111004885479    
111009122793       111011062878       111011215609       111011238312      
111012206891       111012337368       111013358542       111013411384      
111013432882       111013979765       111014216647       111014145783      
111014284147       111015079331       111015087914       111015196386      
111015249048       111015355934       111015458444   111004885569    
111009122827       111011062968       111011215632       111011238323      
111012206903       111012337403       111013358564       111013411395      
111013432905       111013979787       111014216658       111014145794      
111014284158       111015079342       111015087936       111015196397      
111015249060       111015355945       111015458501   111004885659    
111009122838       111011062980       111011215665       111011238345      
111012206914       111012337425       111013358597       111013411418      
111013432938       111013979833       111014216669       111014145817      
111014284169       111015079364       111015087969       111015196410      
111015249082       111015355956       111015475544   111004885660    
111009144494       111011063048       111011215698       111011238435      
111012206925       111012337436       111013358609       111013411441      
111013432950       111013979844       111014216704       111014145839      
111014284170       111015079375       111015087981       111015197387      
111015249442       111015355978       111015475555   111004885806    
111009144584       111011063138       111011215733       111011238446      
111012206947       111012337492       111013358632       111013411474      
111013433007       111013979877       111014216715       111014145840      
111014284350       111015079409       111015088005       111015197411      
111015249464       111015355990       111015475577   111004885918    
111009144719       111011063161       111011215766       111011238503      
111012206969       111012337504       111013358654       111013411508      
111013433018       111013979956       111014075134       111014145884      
111014284361       111015079410       111015088050       111015197422      
111015249497       111015356003       111015475588   111004886010    
111009144775       111011063262       111011215788       111011238514      
111012206970       111012353984       111013358665       111013411542      
111013433029       111013979978       111014075178       111014146009      
111014284383       111015079443       111015088061       111015197433      
111015249510       111015356025       111015475599   111004886054    
111009144876       111011063307       111011215801       111011238592      
111012206992       111012354019       111013358676       111013411564      
111013433041       111013980004       111014075202       111014146144      
111014284428       111015079498       111015088072       111015197455      
111015249554       111015356058       111015475601   111004886100    
111009144922       111011063408       111011215812       111011255546      
111012207027       111012354031       111013358700       111013411609      
111013433063       111013980015       111014075235       111014146368      
111014284439       111015079511       111015088083       111015197477      
111015249576       111015356069       111015475612   111004801017    
111009144944       111011080575       111011215845       111011255557      
111012207072       111012354053       111013358744       111013411610      
111013433085       111013980026       111014075246       111014146379      
111014301282       111015079533       111015088106       111015197499      
111015249587       111015356070       111015475634   111004801219    
111009145125       111011080610       111011215867       111011255580      
111012207094       111012354110       111013358766       111013411632      
111013433096       111013980037       111014075280       111014146391      
111014301293       111015079555       111015088140       111015197523      
111015249600       111015356104       111015475656   111004888775    
111009145158       111011080733       111011215913       111011255603      
111012207117       111012354154       111013358777       111013411676      
111013433119       111013980059       111014075314       111014146403      
111014301305       111015079881       111015088162       111015197534      
111015250028       111015356160       111015475689   111004888797    
111009145169       111011080799       111011216060       111011255625      
111012207128       111012354165       111013358801       111013411823      
111013433603       111013980138       111014075369       111014146425      
111014301316       111015079948       111015088184       111015197567      
111015250039       111015356171       111015475690   111004888944    
111009145226       111011080812       111011216239       111011255726      
111012207139       111012354187       111013358845       111013411856      
111013433647       111013980150       111014075370       111014146436      
111014301327       111015079959       111015088218       111015197578      
111015250062       111015356193       111015475735   111004888966    
111009145237       111011080834       111011216240       111011255793      
111012207140       111012354288       111013358856       111013411867      
111013433670       111013980206       111014075381       111014146481      
111014301349       111015079960       111015088229       111015197590      
111015250073       111015356227       111015475746   111004889035    
111009145406       111011080890       111011216262       111011255816      
111012207173       111012354367       111013358867       111013411890      
111013433726       111013980228       111014075404       111014146492      
111014301394       111015079971       111015088241       111015197602      
111015268296       111015356249       111015475757   111004889103    
111009145417       111011080980       111011216363       111011255928      
111012207184       111012354390       111013358878       111013411924      
111013433737       111013998148       111014075415       111014146605      
111014301428       111014964580       111015106534       111015197613      
111015268308       111015356272       111015475791   111004889271    
111009145530       111011081004       111011216374       111011255995      
111012207207       111012354413       111013358890       111013411946      
111013434121       111013998160       111014075426       111014146638      
111014301440       111014964591       111015106590       111015197657      
111015268342       111015356283       111015476208   111004889439    
111009145574       111011081116       111011216420       111011256019      
111012207274       111012354457       111013358902       111013411979      
111013434132       111013998171       111014075437       111014146650      
111014301451       111014964647       111015106602       111015217313      
111015268353       111015356294       111015476219   111004889530    
111009145619       111011081127       111011216431       111011256042      
111012207285       111012354479       111013358979       111013412026      
111013434143       111013998227       111014075448       111014165077      
111014301507       111014964760       111015106657       111015217357      
111015268364       111015356328       111015476220   111004889563    
111009145697       111011081138       111011216486       111011256176      
111012207296       111012354491       111013377644       111013274628      
111013434154       111013998238       111014076652       111014165088      
111014301529       111014964771       111015106691       111015217368      
111015268375       111015356339       111015476264  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111005575689    
111009145709       111011081149       111011216510       111011256244      
111012207319       111012354503       111013377699       111013274640      
111013434165       111013998272       111014076685       111014165134      
111014301530       111014964782       111015106736       111015217380      
111015268386       111015356351       111015476297   111005958673    
111009145743       111011081161       111011216521       111011256288      
111012207320       111012354514       111013377723       111013274662      
111013434176       111013998317       111014076696       111014165178      
111014301552       111014964838       111015106770       111015217403      
111015268397       111015356384       111015476321   111006234367    
111009145811       111011081194       111011216576       111011256301      
111012207331       111012354525       111013377734       111013274707      
111013434312       111013998328       111014076720       111014165189      
111014302003       111014964849       111015106792       111015217414      
111015268410       111015356407       111015476332   111006234378    
111009145822       111011081307       111011216622       111011256323      
111012207353       111012354761       111013377756       111013274729      
111013434345       111013998339       111014076731       111014165213      
111014302025       111014964883       111015106837       111015217436      
111015268421       111015372865       111015476343   111006234479    
111009145866       111011081475       111011216655       111011256345      
111012207375       111012354794       111013377767       111013274730      
111013434390       111013998373       111014076753       111014165235      
111014302036       111014964894       111015106893       111015217447      
111015268476       111015372988       111015476400   111006234514    
111009145877       111011081532       111011231719       111011256356      
111012207421       111012354806       111013377778       111013274741      
111013453076       111013998384       111014076797       111014165246      
111014302047       111014965008       111015106938       111015217458      
111015268498       111015372999       111015476411   111006234558    
111009145888       111011081587       111011231742       111011256378      
111012207465       111012354851       111013377802       111013274752      
111013453098       111013998395       111014076832       111014165280      
111014302070       111014965020       111015106972       111015217492      
111015268522       111015373013       111015476422   111006236112    
111009145912       111011025743       111011231887       111011256402      
111012208028       111012354873       111013377824       111013274763      
111013453111       111013998407       111014076911       111014165325      
111014302092       111014965031       111015107029       111015217548      
111015268533       111015373035       111015476466   111006236123    
111009145934       111011063442       111011231977       111011256424      
111012208051       111012354907       111013377857       111013274820      
111013453133       111013998418       111014076944       111014165358      
111014302148       111014965053       111015107041       111015217571      
111015269040       111015373046       111015476488   111006236257    
111009145978       111011063510       111011231988       111011256503      
111012208062       111012393810       111013377947       111013274864      
111013453155       111013998463       111014094135       111014165369      
111014302160       111014965075       111015107063       111015217593      
111015269084       111015373068       111015476512   111006236325    
111009166757       111011063532       111011231999       111011256558      
111012208534       111012393821       111013378038       111013274886      
111013453166       111013998519       111014094179       111014165370      
111014302171       111014965086       111015107096       111015217616      
111015269095       111015373619       111015476556   111006236369    
111009166858       111011063554       111011232079       111011256637      
111012208545       111012393887       111013378061       111013274897      
111013453177       111013998520       111014094180       111014165538      
111014302328       111014965109       111015107108       111015217627      
111015269141       111015373631       111015476567   111006236426    
111009166937       111011063565       111011232080       111011256705      
111012209210       111012393911       111013378072       111013274909      
111013453188       111013998531       111014094191       111014165572      
111014302351       111014965110       111015107153       111015217683      
111015269163       111015373642       111015476578   111006236538    
111009166959       111011063576       111011232147       111011256738      
111012209221       111012393922       111013378083       111013275281      
111013453199       111013998575       111014094225       111014165594      
111014302362       111014965121       111015107164       111015217706      
111015269185       111015373653       111015476635   111006236549    
111009166982       111011063587       111011232158       111011274402      
111012226871       111012393933       111013378117       111013275292      
111013453234       111013998610       111014094236       111014165730      
111014302643       111014965132       111015107175       111015217751      
111015269220       111015373686       111015493599   111006236572    
111009166993       111011063756       111011232215       111011274479      
111012226882       111012393955       111013378139       111013275315      
111013453267       111013998621       111014094269       111014165763      
111014302665       111014965288       111015107209       111015217762      
111015269242       111015373697       111015493623   111006236583    
111009167051       111011063789       111011232305       111011274547      
111012226893       111012393977       111013378140       111013275337      
111013453290       111013999510       111014094292       111014165774      
111014302676       111014965299       111015107210       111015217784      
111015269275       111015373710       111015493634   111006236606    
111009167231       111011063813       111011232361       111011274570      
111012226927       111012393988       111013378151       111013275359      
111013453302       111013999532       111014094348       111014165796      
111014320463       111014965301       111015107232       111015217829      
111015269286       111015373721       111015493645   111006236695    
111009167286       111011063958       111011232394       111011274716      
111012226950       111012393999       111013378162       111013275360      
111013453313       111013999576       111014094360       111014165820      
111014320474       111014965312       111015126660       111015217830      
111015269297       111015373732       111015493689   111006236718    
111009167309       111011063981       111011232462       111011274727      
111012226972       111012394068       111013378173       111013275416      
111013453335       111013999598       111014094382       111014165831      
111014320485       111014965334       111015126671       111015217841      
111015269309       111015373800       111015493713   111006236774    
111009167400       111011064005       111011232530       111011274738      
111012227265       111012394091       111013378195       111013276125      
111013453357       111013999767       111014094405       111014183291      
111014320508       111014965345       111015126705       111015217874      
111015269365       111015373811       111015493724   111006236785    
111009167444       111011064094       111011232574       111011274750      
111012227300       111012394125       111013378207       111013276136      
111013453368       111013999778       111014094427       111014183325      
111014320531       111014965356       111015126727       111015217920      
111015269376       111015373833       111015493735   111006236808    
111009167477       111011064106       111011232608       111011274761      
111012227311       111012394204       111013378218       111013276169      
111013453403       111013999789       111014094438       111014183336      
111014320542       111014965738       111015126738       111015217931      
111015269433       111015373855       111015493814   111006236886    
111009167488       111011064117       111011232675       111011274783      
111012227333       111012394237       111013378230       111013276170      
111013453425       111014018388       111014094450       111014183347      
111014320564       111014965772       111015126772       111015217953      
111015269455       111015373877       111015493869   111006236909    
111009167499       111011064139       111011232732       111011274794      
111012227355       111012394248       111013378263       111013276181      
111013453458       111014018399       111014094506       111014183358      
111014320575       111014965794       111015126783       111015217964      
111015269488       111015373899       111015493915   111006236998    
111009167523       111011064218       111011232743       111011274817      
111012227366       111012394260       111013378274       111013276192      
111013453492       111014018401       111014094517       111014183369      
111014320586       111014965817       111015126794       111015217975      
111015288131       111015373912       111015493937   111006237012    
111009167578       111011064241       111011232822       111011274840      
111012227434       111012394282       111013378285       111013276226      
111013453548       111014018434       111014094540       111014183370      
111014320632       111014965828       111015126806       111015217997      
111015288153       111015373923       111015493982   111006237089    
111009167781       111011064319       111011232855       111011274952      
111012227917       111012394305       111013378296       111013276237      
111013453582       111014018445       111014094551       111014183381      
111014320676       111014965840       111015126839       111015236549      
111015288164       111015373934       111015494028   111006237102    
111009167815       111011064331       111011108745       111011274985      
111012227939       111012394394       111013378308       111013276248      
111013453616       111014018489       111014094573       111014183392      
111014320700       111014965862       111015126895       111015236572      
111015288175       111015373945       111015494219   111006237179    
111009167859       111011064342       111011108790       111011275212      
111012228008       111012394406       111013378320       111013276259      
111013453649       111014019255       111014094584       111014183426      
111014320744       111014965873       111015126929       111015236583      
111015288186       111015373967       111015494220   111006237203    
111009080011       111011064353       111011108824       111011275278      
111012228660       111012394440       111013396814       111013295586      
111013453650       111014019277       111014094607       111014183538      
111014320766       111014965895       111015126930       111015236594      
111015288209       111015374003       111015494231   111006237236    
111009080022       111011064421       111011108846       111011275290      
111012228671       111012394462       111013396825       111013295597      
111013453683       111014019299       111014094630       111014183550      
111014320777       111014965907       111015126941       111015236639      
111015288210       111015374025       111015494242   111006237247    
111009080055       111011064533       111011108880       111011275313      
111012228716       111012394473       111013396836       111013295609      
111013453706       111014019312       111014094641       111014183572      
111014320788       111014965930       111015127100       111015236662      
111015288221       111015241444       111015494275   111006237269    
111009080123       111011064577       111011108891       111011275324      
111012228738       111012394721       111013396847       111013295632      
111013453717       111014019323       111014094652       111014183583      
111014320799       111014984155       111015127111       111015236673      
111015288232       111015241455       111015494343   111006237281    
111009080178       111011064612       111011108958       111011275346      
111012228783       111012394732       111013396904       111013295643      
111013453728       111014019356       111014094685       111014183594      
111014320823       111014984166       111015127133       111015236684      
111015288265       111015241534       111015494354   111006237315    
111009080257       111011064667       111011108992       111011275403      
111012246525       111012337560       111013396948       111013295665      
111013453739       111014019536       111014094764       111014183617      
111014320889       111014984199       111015127155       111015236774      
111015288311       111015241589       111015494365   111006237405    
111009080268       111011064702       111011109005       111011293346      
111012246547       111012337616       111013396993       111013295676      
111013453740       111014019659       111014094810       111014183628      
111014320902       111014984234       111015127188       111015236808      
111015288333       111015241602       111015494398   111006237562    
111009080280       111011081666       111011109016       111011293403      
111012246570       111012337649       111013397017       111013295687      
111013453751       111014019716       111014114228       111014183639      
111014320924       111014984256       111015127201       111015236853      
111015288355       111015241635       111015494400   111006237584    
111009080358       111011081846       111011125801       111011293447      
111012246581       111012337650       111013397028       111013295700      
111013473269       111014019783       111014114239       111014183640      
111014321015       111014984278       111015127278       111015236886      
111015288366       111015241646       111015494422   111006237618    
111009080404       111011081903       111011125957       111011293469      
111012246660       111012337706       111013397040       111013295711      
111013473326       111014019839       111014114251       111014183707      
111014321037       111014984313       111015127289       111015236910      
111015288399       111015241679       111015494444   111006237629    
111009080426       111011081914       111011125979       111011293492      
111012246705       111012337751       111013397062       111013295744      
111013473337       111014019840       111014114284       111014183718      
111014321059       111014984324       111015127290       111015236921      
111015288456       111015241691       111015494466   111006237674    
111009080448       111011081958       111011125980       111011293593      
111012246749       111012337795       111013397095       111013295788      
111013473348       111014019851       111014114295       111014183729      
111014321060       111014984335       111015146684       111015236976      
111015288490       111015241882       111015510443   111006237719    
111009080527       111011082049       111011126071       111011293627      
111012246895       111012337818       111013397118       111013295799      
111013473359       111014019862       111014114330       111014183730      
111014321082       111014984346       111015146695       111015236998      
111015288502       111015241916       111015510465   111006237810    
111009080549       111011082061       111011126093       111011293638      
111012246907       111012337852       111013397129       111013295845      
111013473393       111014019895       111014114352       111014183774      
111014321093       111014984357       111015146707       111015237001      
111015288580       111015243064       111015510522   111006237854    
111009080561       111011082094       111011126105       111011293650      
111012246918       111012337863       111013397130       111013295867      
111013473438       111014019952       111014114419       111014183796      
111014321116       111014984379       111015146729       111015237012      
111015288603       111015243086       111015510779   111006238079    
111009080617       111011082128       111011126161       111011293672      
111012246929       111012337874       111013397141       111013295902      
111013473450       111014020022       111014114464       111014184696      
111014321138       111014984380       111015146730       111015237056      
111015288658       111015243110       111015510825   111006238103    
111009080628       111011082230       111011126172       111011293683      
111012246941       111012337920       111013397174       111013295935      
111013473483       111014038087       111014114475       111014184719      
111014321149       111014984403       111015146785       111015237078      
111015288681       111015243121       111015510847   111006238136    
111009080695       111011082252       111011126228       111011293694      
111012246952       111012337931       111013397196       111013295946      
111013473517       111014038098       111014114497       111014184720      
111014336516       111014984414       111015146820       111015237090      
111015288715       111015243143       111015510869   111006238169    
111009080718       111011082308       111011126239       111011293863      
111012246985       111012337942       111013397219       111013295991      
111013474349       111014038100       111014114521       111014184742      
111014336527       111014984425       111015146842       111015237102      
111015288737       111015243176       111015510881   111006238181    
111009080808       111011082319       111011126240       111011293953      
111012247032       111012337986       111013397220       111013296004      
111013474372       111014038155       111014114532       111014184753      
111014336572       111014984436       111015146853       111015237124      
111015288748       111015243200       111015510892   111006238293    
111009080820       111011082320       111011126251       111011293964      
111012247065       111012338000       111013397231       111013296026      
111013474394       111014038199       111014114598       111014184764      
111014336594       111014984447       111015146886       111015237225      
111015288782       111015243244       111015510915   111006238349    
111009080909       111011082331       111011126284       111011294066      
111012247087       111012338033       111013397264       111013296037      
111013474439       111014038267       111014114600       111014184786      
111014336617       111014984469       111015146897       111015237247      
111015288805       111015243277       111015510971   111006238495    
111009080987       111011082386       111011126318       111011294088      
111012247098       111012338044       111013397286       111013296048      
111013474440       111014038278       111014114611       111014184797      
111014336718       111014984470       111015146909       111015237258      
111015288861       111015243288       111015510982   111006238507    
111009081056       111011082409       111011126330       111011294099      
111012247155       111012338077       111013397297       111013296071      
111013474451       111014039101       111014114903       111014184810      
111014336729       111014984481       111015146921       111015237281      
111015288883       111015243301       111015511006   111006238541    
111009081089       111011082421       111011126352       111011294112      
111012247177       111012338101       111013397309       111013296093      
111013474462       111014039123       111014114914       111014184821      
111014336730       111014984492       111015146932       111015237371      
111015288928       111015243659       111015511051   111006238743    
111009081090       111011082454       111011126363       111011294145      
111012247289       111012338112       111013397332       111013296127      
111013474484       111014039145       111014114925       111014184854      
111014336763       111014984504       111015146987       111015237405      
111015288984       111015260917       111015511073   111006238765    
111009081113       111011082465       111011126408       111011294178      
111012247302       111012338123       111013397343       111013296150      
111013474507       111014039156       111014114947       111014184865      
111014336785       111014984515       111015147001       111015237449      
111015289020       111015260940       111015511095   111006238844    
111009081135       111011082498       111011126419       111011294202      
111012247346       111012338134       111013397354       111013296161      
111013474541       111014039190       111014114981       111014184887      
111014336808       111014984526       111015147012       111015237450      
111015289042       111015260973       111015511130   111006238855    
111009081270       111011026193       111011126431       111011294268      
111012247368       111012338145       111013397365       111013296183      
111013474585       111014039246       111014115005       111014203687      
111014336820       111014984560       111015147067       111015237494      
111015289109       111015260984       111015511163   111006238978    
111009081292       111011064724       111011126442       111011294279      
111012247380       111012338167       111013397376       111013296217      
111013474596       111014039628       111014115050       111014203698      
111014336831       111014984582       111015147078       111015237506      
111015289143       111015261008       111015511174   111006239036    
111009081315       111011064746       111011126486       111011294314      
111012247391       111012338178       111013397387       111013296228      
111013474619       111014039639       111014115139       111014203711      
111014336842       111014984627       111015147090       111015098769      
111015289200       111015261019       111015511196   111006239070    
111009081337       111011064768       111011126509       111011294347      
111012267292       111012338189       111013397398       111013296251      
111013474697       111014039651       111014115274       111014203744      
111014336864       111014984638       111015147124       111015098860      
111015306479       111015261064       111015511208   111006239092    
111009122872       111011064869       111011126521       111011294358      
111012267315       111012355010       111013398401       111013313802      
111013474709       111014039673       111014115331       111014203799      
111014336910       111014984694       111015147146       111015098916      
111015306660       111015261086       111015511219   111006239115    
111009123075       111011064904       111011126532       111011331754      
111012267337       111012355032       111013426391       111013313813      
111013474710       111014039718       111014115364       111014203845      
111014337180       111014984706       111015147157       111015098950      
111015306705       111015261110       111015511220   111006239205    
111009123110       111011065039       111011126576       111011331765      
111012267674       111012355076       111013426425       111013314487      
111013474934       111014039729       111014115375       111014203867      
111014337203       111014985224       111015147168       111015099029      
111015306727       111015261165       111015511231   111006239339    
111009146081       111011065062       111011126587       111011331800      
111012267731       111012355098       111013426447       111013314522      
111013495588       111014039774       111014133083       111014203878      
111014337225       111014985235       111015147179       111015099052      
111015306750       111015261187       111015511253   111006239340    
111009146092       111011065185       111011126598       111011331899      
111012267821       111012355144       111013426469       111013314577      
111013495599       111014039785       111014133139       111014203890      
111014337236       111014985268       111015147236       111015099063      
111015306806       111015261200       111015511264   111006239362    
111009146115       111011065264       111011126622       111011332058      
111012267843       111012355470       111013426504       111013314601      
111013495601       111014039808       111014133173       111014203957      
111014337258       111014985280       111015147269       111015099119      
111015306817       111015261222       111015511297   111006239407    
111009146126       111011065286       111011126644       111011332081      
111012267887       111012355481       111013426560       111013314623      
111013495612       111014039864       111014133184       111014203980      
111014337281       111015003574       111015147270       111015099153      
111015306828       111015261233       111015511332   111006239429    
111009146227       111011065310       111011126655       111011332159      
111012267898       111012355515       111013426571       111013314780      
111013495623       111014039909       111014133218       111014203991      
111014337292       111015003585       111015147292       111015099175      
111015306839       111015261244       111015511343   111006239508    
111009146306       111011065400       111011144329       111011332160      
111012267922       111012355537       111013426638       111013314791      
111013495634       111014039910       111014133229       111014204037      
111014337326       111015003631       111015147315       111015099197      
111015306873       111015261255       111015511365   111006239520    
111009146351       111011065422       111011144408       111011332182      
111012267944       111012355548       111013426683       111013314803      
111013495678       111014039932       111014133252       111014204048      
111014337348       111015003675       111015147326       111015099210      
111015306895       111015261288       111015511411   111006239542    
111009146553       111011065488       111011144419       111011332294      
111012267966       111012355560       111013426706       111013314825      
111013495746       111014041407       111014133263       111014204060      
111014337438       111015003686       111015147337       111015099221      
111015306907       111015261299       111015403983   111006239610    
111009146564       111011065523       111011144464       111011332306      
111012267977       111012355571       111013426717       111013314870      
111013495768       111014041418       111014133274       111014204116      
111014337461       111015003732       111015147371       111015099254      
111015306952       111015261323       111015403994   111006239654    
111009146610       111011065602       111011144497       111011332373      
111012267999       111012355605       111013426739       111013314892      
111013495779       111014041429       111014133285       111014204127      
111014337472       111015003754       111015164954       111015099591      
111015306985       111015261334       111015404007   111006239687    
111009146632       111011065679       111011144543       111011332407      
111012268002       111012355649       111013426762       111013314904      
111013495836       111014057730       111014133353       111014204150      
111014337483       111015003765       111015164998       111015099726      
111015306996       111015261345       111015404063   111006239777    
111009146643       111011065680       111011144554       111011332508      
111012268079       111012355672       111013426784       111013315152      
111013495926       111014057741       111014133364       111014204194      
111014337494       111015003798       111015165023       111015099782      
111015307009       111015261783       111015404074   111006239845    
111009146654       111011065747       111011144611       111011332597      
111012268080       111012355694       111013426795       111013315185      
111013495948       111014057774       111014133375       111014204273      
111014337540       111015003822       111015165034       111015099793      
111015307021       111015261817       111015404197   111006239890    
111009146733       111011065804       111011144622       111011332610      
111012268125       111012355717       111013426829       111013315196      
111013496398       111014058157       111014133397       111014204307      
111014337562       111015003901       111015165067       111015099805      
111015307032       111015261828       111015404209   111006239902    
111009146799       111011065848       111011144633       111011332654      
111012268136       111012355739       111013426863       111013315220      
111013496411       111014058180       111014133421       111014067157      
111014337595       111015003923       111015165113       111015099816      
111015307054       111015261839       111015404210  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111006239913    
111009146823       111011065859       111011144644       111011332665      
111012268169       111012355841       111013426896       111013315242      
111013496422       111014058203       111014133443       111014067168      
111014352378       111015003934       111015165135       111015099827      
111015307087       111015261840       111015404221   111006240027    
111009146834       111011065927       111011144778       111011332744      
111012268237       111012355852       111013426920       111013315309      
111013496455       111014058247       111014134028       111014067180      
111014352389       111015003945       111015165146       111015100077      
111015307559       111015261862       111015404243   111006240083    
111009146856       111011065938       111011144790       111011332845      
111012268260       111012356314       111013426942       111013315321      
111013496477       111014058281       111014134040       111014067191      
111014352390       111015003989       111015165168       111015100099      
111015307560       111015261895       111015404300   111006240577    
111009146924       111011082522       111011144981       111011332867      
111012286855       111012356325       111013426953       111013315332      
111013496499       111014058292       111014134219       111014067225      
111014352413       111015003990       111015165203       111015100101      
111015307571       111015261907       111015404322   111006240623    
111009147037       111011082566       111011144992       111011238794      
111012286888       111012356336       111013427055       111013315343      
111013496512       111014058304       111014134242       111014067258      
111014352435       111015004047       111015165214       111015100134      
111015307582       111015261918       111015404333   111006240690    
111009147082       111011082599       111011145016       111011238806      
111012286934       111012356381       111013427077       111013315657      
111013496567       111014058326       111014134286       111014067269      
111014352457       111015004058       111015165236       111015100178      
111015307638       111015261929       111015404388   111006240713    
111009147149       111011082690       111011145061       111011238817      
111012286978       111012394754       111013280726       111013315668      
111013496602       111014058337       111014134332       111014068710      
111014352491       111015004104       111015165304       111015100189      
111015307649       111015261941       111015404434   111006240768    
111009147194       111011082779       111011145139       111011238828      
111012287115       111012394776       111013280737       111013315703      
111013496613       111014058348       111014134343       111014068721      
111014352514       111015004126       111015165326       111015100459      
111015307650       111015261952       111015404445   111006240869    
111009147352       111011082803       111011145162       111011238840      
111012287137       111012394833       111013280759       111013315725      
111013515233       111014058359       111014134354       111014068743      
111014352547       111015004182       111015165371       111015100471      
111015307672       111015261963       111015404456   111006240960    
111009147408       111011082814       111011145195       111011238974      
111012287148       111012394855       111013280760       111013334254      
111013515277       111014058382       111014134365       111014068765      
111014352626       111015004205       111015165382       111015119482      
111015307728       111015261974       111015404478   111006240982    
111009147475       111011082847       111011145230       111011239076      
111012287171       111012394877       111013280771       111013334265      
111013515288       111014058393       111014134398       111014068800      
111014233286       111015004227       111015165438       111015119628      
111015307739       111015262009       111015404489   111006241141    
111009167938       111011082869       111011145263       111011239111      
111012287193       111012394978       111013280793       111013334287      
111013515312       111014058416       111014134411       111014068822      
111014233309       111015004238       111015166260       111015119707      
111015307740       111015281011       111015404524   111006241174    
111009167972       111011082904       111011145274       111011239166      
111012287205       111012395014       111013280827       111013334298      
111013515323       111014058438       111014134422       111014068844      
111014233321       111015004261       111015166462       111015119718      
111015327225       111015281022       111015404535   111006241297    
111009168007       111011082926       111011145308       111011239223      
111012287216       111012395036       111013280838       111013334322      
111013515334       111014058449       111014134455       111014068855      
111014233354       111015021989       111015166619       111015119741      
111015327258       111015281066       111015404591   111006241321    
111009168030       111011082960       111011145353       111011239245      
111012287238       111012395081       111013280861       111013334399      
111013515345       111014058461       111014152590       111014068877      
111014233400       111015021990       111015166653       111015119752      
111015327269       111015281077       111015404603   111006241523    
111009168074       111011083017       111011145375       111011239290      
111012287250       111012395115       111013280872       111013334412      
111013515356       111014058472       111014152613       111014068888      
111014233411       111015022003       111015167238       111015119774      
111015327315       111015281099       111015404658   111006241545    
111009168153       111011083040       111011145397       111011239335      
111012287261       111012395137       111013280906       111013334434      
111013515367       111014058483       111014152624       111014068899      
111014233433       111015022058       111015167249       111015119796      
111015327326       111015281134       111015404669   111006241714    
111009168175       111011083118       111011145432       111011239403      
111012287306       111012395148       111013280928       111013334445      
111013515390       111014058494       111014152646       111014068912      
111014233444       111015022070       111015167250       111015119820      
111015327337       111015281178       111015404670   111006241736    
111009168197       111011083129       111011162318       111011239469      
111012287328       111012395160       111013281693       111013334467      
111013515424       111014058506       111014152792       111014068923      
111014233466       111015022081       111015167272       111015119853      
111015327382       111015281189       111015404681   111006241747    
111009168243       111011083130       111011162329       111011239470      
111012287351       111012395171       111013281895       111013334490      
111013515468       111014058528       111014153074       111014068934      
111014233499       111015022092       111015167283       111015119864      
111015327393       111015281202       111015404704   111006241859    
111009168276       111011083141       111011162330       111011239515      
111012287373       111012395227       111013281918       111013334502      
111013515491       111014058539       111014153153       111014068945      
111014233501       111015022115       111015167306       111015119875      
111015327427       111015281257       111015404715   111006241860    
111009168300       111011083163       111011162431       111011239526      
111012287395       111012395238       111013281929       111013334535      
111013515503       111014058562       111014153175       111014068956      
111014233567       111015022126       111015167317       111015119932      
111015327483       111015281336       111015404782   111006241949    
111009168557       111011083174       111011162554       111011239548      
111012287418       111012395261       111013281941       111013334579      
111013515525       111014058573       111014153243       111014068978      
111014233590       111015022159       111015167328       111015119943      
111015327528       111015281392       111015420476   111006241972    
111009168681       111011083220       111011162611       111011239560      
111012287441       111012395339       111013281952       111013334580      
111013515558       111014058584       111014153265       111014068989      
111014233613       111015022160       111015167351       111015119976      
111015327540       111015281426       111015420487   111006242018    
111009168737       111011083354       111011162666       111011239649      
111012287452       111012395340       111013281963       111013334625      
111013515581       111014059080       111014153276       111014069047      
111014233635       111015022171       111015185957       111015119987      
111015327630       111015281459       111015420498   111006242041    
111009168782       111011083590       111011162712       111011239672      
111012287485       111012395373       111013281985       111013334658      
111013515637       111014059091       111014153287       111014069058      
111014233680       111015022182       111015185968       111015119998      
111015327652       111015281460       111015420511   111006242096    
111009168816       111011047668       111011162767       111011239683      
111012287520       111012338594       111013281996       111013334726      
111013515660       111014059103       111014153300       111014069070      
111014233691       111015022205       111015185979       111015120002      
111015327685       111015281471       111015420522   111006242221    
111009168827       111011065994       111011162891       111011239740      
111012287531       111012338628       111013282032       111013334759      
111013515693       111014059114       111014153322       111014069092      
111014233703       111015022250       111015185980       111015120530      
111015327696       111015281493       111015420566   111006242333    
111009168849       111011066030       111011162936       111011239829      
111012287542       111012338640       111013282043       111013334760      
111013515772       111014059147       111014153344       111014069115      
111014233725       111015022283       111015185991       111015120552      
111015327719       111015281505       111015420577   111006242399    
111009169086       111011066119       111011162958       111011239852      
111012287564       111012338662       111013282065       111013334805      
111013515783       111014059181       111014153366       111014069126      
111014233736       111015022317       111015186026       111015120574      
111015327731       111015281527       111015420588   111006242423    
111009169121       111011066153       111011162970       111011256895      
111012287586       111012338673       111013282087       111013334816      
111013515794       111014059192       111014153377       111014069148      
111014233758       111015022452       111015186037       111015120585      
111015327786       111015281538       111015420612   111006242434    
111009169132       111011066221       111011162981       111011256929      
111012305396       111012338684       111013282098       111013334917      
111013515806       111014059204       111014153399       111014069159      
111014233770       111015022496       111015186048       111015121395      
111015327854       111015281550       111015420656   111006242456    
111009169176       111011066265       111011163005       111011256985      
111012305431       111012338695       111013282111       111013352243      
111013515817       111013919983       111014153771       111014069160      
111014233781       111015022542       111015186059       111015121407      
111015345551       111015281561       111015420667   111006242490    
111009169187       111011066287       111011163094       111011257009      
111012305475       111012338707       111013282122       111013352265      
111013515828       111013920008       111014153782       111014069171      
111014233804       111015022553       111015186060       111015121430      
111015345573       111015281572       111015420702   111006242524    
111009169198       111011066300       111011163117       111011257177      
111012305565       111012338718       111013282166       111013352276      
111013515839       111013920031       111014153793       111014069205      
111014233871       111015022564       111015186206       111015121452      
111015345584       111015281594       111015420713   111006242591    
111009169233       111011066311       111011163241       111011257199      
111012305655       111012338730       111013282199       111013352287      
111013515851       111013920053       111014153827       111014069216      
111014233893       111015022575       111015186217       111015121474      
111015345595       111015281606       111015420746   111006242681    
111009169277       111011066322       111011163252       111011257391      
111012305903       111012338741       111013282201       111013352298      
111013515873       111013920154       111014153838       111014087081      
111014233916       111015022586       111015186239       111015137651      
111015345607       111015281639       111015420779   111006242760    
111009169299       111011066333       111011163263       111011257403      
111012305914       111012338752       111013282212       111013352311      
111013515895       111013920165       111014153849       111014087126      
111014233950       111015022597       111015186240       111015137673      
111015345618       111015281640       111015420791   111006242782    
111009169345       111011066344       111011163308       111011257425      
111012305925       111012338774       111013282234       111013352366      
111013515929       111013920334       111014153850       111014087160      
111014233983       111015022609       111015186251       111015137718      
111015345663       111015281651       111015420803   111006242827    
111009169356       111011066366       111011163386       111011257470      
111012305947       111012338796       111013282245       111013352377      
111013534380       111013920389       111014153872       111014087249      
111014249711       111015022610       111015186262       111015137729      
111015345685       111015300754       111015420858   111006242883    
111009169413       111011066478       111011163409       111011257492      
111012305958       111012338819       111013282302       111013352388      
111013534391       111013920402       111014153917       111014087272      
111014249733       111015022632       111015186329       111015137763      
111015345696       111015300765       111015420892   111006242928    
111009081359       111011066502       111011163533       111011257560      
111012305981       111012338831       111013282313       111013352401      
111013534403       111013920558       111014153928       111014087306      
111014249744       111015022643       111015186330       111015137774      
111015345731       111015300776       111015420915   111006242984    
111009081393       111011066557       111011163544       111011257582      
111012306072       111012338864       111013282324       111013352434      
111013534425       111013920581       111014153939       111014087317      
111014249799       111015023565       111015186341       111015137831      
111015345786       111015300787       111015420926   111006243031    
111009081416       111011066940       111011163555       111011257593      
111012306106       111012338875       111013300246       111013352478      
111013534469       111013920615       111014153984       111014087339      
111014249801       111015023600       111015186363       111015137864      
111015345809       111015300855       111015420948   111006243053    
111009081461       111011066962       111011180150       111011257627      
111012306140       111012338886       111013300594       111013353053      
111013534560       111013920637       111014153995       111014087351      
111014249823       111015040788       111015186374       111015137886      
111015345810       111015300888       111015420959   111006243154    
111009081506       111011067075       111011180228       111011257650      
111012306184       111012338909       111013300606       111013353086      
111013534571       111013920659       111014171647       111014087362      
111014249834       111015040799       111015186385       111015138629      
111015345876       111015300901       111015420993   111006243165    
111009081517       111011067097       111011180262       111011257751      
111012306218       111012338965       111013300628       111013353097      
111013534582       111013920693       111014171670       111014087384      
111014249878       111015040823       111015186431       111015138674      
111015345898       111015300945       111015421017   111006243244    
111009081528       111011067110       111011180284       111011257795      
111012306252       111012338976       111013300640       111013353110      
111013534773       111013920716       111014171681       111014087407      
111014249889       111015040845       111015186453       111015138720      
111015345900       111015300967       111015421028   111006243345    
111009081618       111011067143       111011180363       111011257807      
111012321732       111012338987       111013300707       111013353121      
111013534807       111013920727       111014171726       111014087429      
111014249902       111015040878       111015186475       111015138731      
111015345922       111015301069       111015421040   111006243446    
111009081630       111011067176       111011180385       111011257829      
111012321800       111012339012       111013300718       111013353143      
111013534818       111013920738       111014171782       111014087441      
111014249913       111015040913       111015186497       111015138742      
111015345933       111015301081       111015421859   111006243592    
111009081641       111011067233       111011180419       111011257885      
111012321811       111012339023       111013300730       111013353154      
111013534829       111013921414       111014171816       111014087508      
111014249935       111015040924       111015186699       111015138753      
111015345944       111015301092       111015440490   111006243604    
111009081753       111011090475       111011180453       111011257942      
111012321844       111012339034       111013300774       111013353176      
111013534830       111013921447       111014171838       111014087519      
111014250016       111015040935       111015186701       111015138786      
111015345966       111015301104       111015440502   111006243626    
111009081786       111011090600       111011180565       111011257953      
111012321855       111012339124       111013300842       111013353200      
111013534874       111013921458       111014171850       111014087520      
111014250083       111015040957       111015186723       111015138797      
111015345977       111015301137       111015440546   111006243659    
111009082057       111011090611       111011180576       111011257975      
111012321866       111012339135       111013300853       111013353211      
111013534885       111013940202       111014171861       111014087531      
111014250117       111015040979       111015187162       111015138810      
111015345988       111015301148       111015440579   111006243750    
111009082439       111011090677       111011180633       111011258000      
111012321899       111012339146       111013300897       111013353233      
111013534896       111013940213       111014171872       111014087542      
111014250151       111015040991       111015187173       111015138821      
111015345999       111015301261       111015440647   111006243772    
111009124818       111011090734       111011180824       111011258033      
111012321912       111012339157       111013300987       111013353244      
111013534908       111013940246       111014171883       111014087564      
111014250218       111015041004       111015187184       111015138832      
111015346013       111015301283       111015440669   111006243828    
111009124829       111011090745       111011180880       111011258044      
111012321934       111012339179       111013301012       111013353277      
111013534919       111013940257       111014171917       111014087575      
111014250252       111015041026       111015187241       111015138854      
111015346024       111015301328       111015440670   111006243884    
111009124919       111011090789       111011180936       111011275515      
111012321945       111012339180       111013301023       111013353288      
111013534920       111013940280       111014171928       111014087597      
111014250285       111015041059       111015187544       111015138898      
111015346035       111015301340       111015440681   111006243963    
111009124953       111011090802       111011181050       111011275683      
111012321956       111012339214       111013301045       111013353299      
111013534931       111013940314       111014171995       111014087610      
111014250319       111015041071       111015204544       111015138933      
111015346057       111015301362       111015440704   111006243974    
111009125000       111011090880       111011181106       111011275863      
111012321978       111012339225       111013301078       111013353312      
111013534953       111013940404       111014172019       111014087632      
111014250342       111015041116       111015204667       111015138944      
111015346114       111015301407       111015440715   111006243985    
111009125055       111011090914       111011181128       111011275885      
111012321989       111012356426       111013301090       111013353334      
111013534986       111013940415       111014172031       111014087654      
111014250364       111015041127       111015204689       111015138966      
111015346125       111015319046       111015440737   111006243996    
111009125077       111011090925       111011181207       111011275919      
111012322047       111012356998       111013301124       111013353446      
111013534997       111013940426       111014172064       111014087687      
111014267395       111015041138       111015204702       111015138988      
111015346147       111015319057       111015440748   111006244032    
111009125099       111011090958       111011181263       111011275953      
111012322058       111012357056       111013301180       111013353457      
111013535000       111013940448       111014172075       111014087700      
111014267430       111015041149       111015206232       111015139024      
111015346158       111015319079       111015440759   111006244212    
111009125134       111011090981       111011197945       111011275964      
111012322070       111012357089       111013301191       111013372166      
111013535022       111013940505       111014172086       111014087744      
111014267441       111015041161       111015206265       111015139035      
111015346170       111015319091       111015440760   111006244302    
111009125145       111011091005       111011197990       111011275997      
111012322115       111012357113       111013301214       111013372177      
111013535088       111013940516       111014172121       111014087755      
111014267463       111015041228       111015206287       111015159037      
111015346204       111015319103       111015440782   111006244414    
111009125213       111011091027       111011198058       111011276011      
111012322137       111012357135       111013301225       111013372188      
111013434413       111013940527       111014172132       111014087812      
111014267519       111015041240       111015206298       111015159048      
111015362460       111015319125       111015440793   111006244469    
111009125246       111011091049       111011198092       111011276123      
111012322159       111012357146       111013301236       111013372201      
111013434424       111013940538       111014172154       111014107556      
111014267553       111015041295       111015206311       111015159116      
111015362471       111015319169       111015440805   111006244481    
111009125279       111011091106       111011198227       111011276145      
111012322250       111012357168       111013321160       111013372223      
111013434457       111013940561       111014172165       111014107578      
111014267610       111015041307       111015206322       111015159138      
111015362493       111015319181       111015440827   111006244526    
111009125369       111011091128       111011198272       111011276156      
111012322294       111012357179       111013321171       111013373022      
111013434479       111013941034       111014172176       111014107590      
111014267643       111015041318       111015206333       111015159194      
111015362527       111015319215       111015440850   111006244548    
111009125459       111011091139       111011198294       111011276202      
111012322306       111012357191       111013321182       111013373044      
111013434480       111013941146       111014172187       111014107602      
111014267687       111015041330       111015206388       111015159206      
111015362538       111015319226       111015440883   111006244560    
111009125460       111011091162       111011198418       111011276426      
111012322362       111012357214       111013321193       111013373055      
111013434705       111013941179       111014172198       111014107657      
111014267957       111015041420       111015206399       111015159240      
111015362594       111015319237       111015440894   111006244627    
111009125471       111011091229       111011198429       111011276538      
111012322384       111012357247       111013321227       111013373077      
111013434738       111013941180       111014172211       111014107679      
111014267991       111015041442       111015207031       111015159262      
111015362864       111015319259       111015440906   111006244728    
111009125583       111011067277       111011198441       111011276594      
111012322407       111012357258       111013321238       111013373101      
111013434749       111013941540       111014172222       111014107680      
111014268037       111015041464       111015207064       111015159318      
111015362875       111015319260       111015440917   111006244740    
111009125741       111011067288       111011198508       111011276606      
111012188339       111012357269       111013321250       111013373224      
111013434772       111013941551       111014172301       111014107691      
111014268059       111015057720       111015207086       111015159330      
111015362886       111015319305       111015440928   111006244751    
111009125796       111011067356       111011198553       111011276617      
111012188801       111012357326       111013321283       111013373246      
111013434783       111013941595       111014172312       111014107725      
111014268060       111015057809       111015207097       111015159352      
111015362909       111015319327       111015440939   111006244807    
111009125808       111011067367       111011198610       111011276707      
111012188812       111012357337       111013321340       111013373279      
111013434794       111013941607       111014191616       111014107747      
111014268071       111015057832       111015207109       111015159374      
111015362921       111015319349       111015440940   111006244919    
111009125910       111011067389       111011198676       111011276718      
111012188856       111012357359       111013321362       111013373291      
111013434806       111013961744       111014191627       111014107758      
111014268172       111015057876       111015207132       111015159385      
111015362965       111015319350       111015440984   111006244975    
111009125965       111011067413       111011198700       111011276752      
111012188946       111012357393       111013321395       111013373303      
111013434828       111013961755       111014191638       111014107781      
111014268194       111015057898       111015207143       111015159396      
111015362976       111015319439       111015441019   111006245000    
111009125976       111011067457       111011198744       111011276785      
111012188979       111012357416       111013321407       111013373347      
111013434862       111013961788       111014191661       111014107792      
111014268206       111015057922       111015207165       111015159442      
111015362987       111015319440       111015441020   111006245055    
111009147600       111011067503       111011198812       111011276808      
111012189307       111012357438       111013321418       111013373369      
111013434884       111013961801       111014191717       111014107815      
111014268217       111015057966       111015207198       111015159453      
111015363067       111015319451       111015441042  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111006245099    
111009147699       111011067569       111011198823       111011294369      
111012189330       111012357461       111013321441       111013373404      
111013434918       111013961812       111014191739       111014107848      
111014268239       111015057977       111015207266       111015159532      
111015363078       111015319642       111015441086   111006245213    
111009147824       111011067570       111011198878       111011294415      
111012189341       111012357506       111013321452       111013373415      
111013434929       111013961889       111014192189       111014107916      
111014268284       111015058013       111015207312       111015159543      
111015363089       111015319653       111015441110   111006245224    
111009147868       111011067615       111011198890       111011294482      
111012189352       111012357517       111013321520       111013373426      
111013434930       111013961890       111014192190       111014107938      
111014268307       111015058035       111015207389       111015159600      
111015363517       111015319675       111015458567   111006245257    
111009147925       111011067637       111011198980       111011294493      
111012189374       111012357539       111013321531       111013373437      
111013434952       111013961968       111014192224       111014107950      
111014284440       111015058068       111015207390       111015159611      
111015363539       111015319686       111015458589   111006245291    
111009147981       111011067671       111011198991       111011294505      
111012189396       111012357562       111013321564       111013373460      
111013434963       111013961979       111014192235       111014107983      
111014284462       111015058091       111015207536       111015159622      
111015363540       111015319697       111015458590   111006245370    
111009148027       111011067705       111011199015       111011294538      
111012189408       111012395441       111013321597       111013373516      
111013434974       111013961991       111014192246       111014107994      
111014284495       111015058103       111015207592       111015159644      
111015363551       111015319709       111015458679   111006245482    
111009148072       111011067750       111011199048       111011294549      
111012189431       111012395474       111013321632       111013373527      
111013435010       111013962004       111014192303       111014108007      
111014284518       111015058125       111015207626       111015159655      
111015363595       111015319710       111015458691   111006245505    
111009148117       111011067895       111011216767       111011294662      
111012189442       111012395485       111013321643       111013373538      
111013435021       111013962037       111014192314       111014108052      
111014284529       111015058169       111015225299       111015159699      
111015363629       111015319721       111015458703   111006245606    
111009148139       111011068010       111011216790       111011294730      
111012189453       111012395520       111013321711       111013373561      
111013435065       111013962059       111014192336       111014108096      
111014284563       111015058170       111015225323       111015159701      
111015363630       111015319732       111015458714   111006245662    
111009148151       111011068054       111011216813       111011294763      
111012189475       111012395531       111013321744       111013373583      
111013435100       111013962060       111014192347       111014108120      
111014284574       111015058204       111015225334       111015159723      
111015363663       111015319743       111015458725   111006245718    
111009148184       111011068065       111011216880       111011294819      
111012189497       111012395553       111013321755       111013373594      
111013435122       111013962071       111014192392       111014108142      
111014284619       111015058530       111015225345       111015159734      
111015363696       111015319754       111015458747   111006245729    
111009148230       111011068076       111011216936       111011294853      
111012189509       111012395564       111013321766       111013373617      
111013435166       111013962082       111014192448       111014108175      
111014284631       111015058541       111015225356       111015178803      
111015363708       111015319833       111015458758   111006245842    
111009148320       111011068166       111011216958       111011294921      
111012189554       111012395609       111013321788       111013373628      
111013435199       111013962138       111014192460       111014108186      
111014284709       111015058574       111015225367       111015178825      
111015363753       111015338452       111015458769   111006245886    
111009148409       111011068177       111011216970       111011295001      
111012189565       111012395698       111013321801       111013373639      
111013435223       111013962206       111014192471       111014108221      
111014284798       111015058608       111015225378       111015178836      
111015363775       111015338474       111015458781   111006246506    
111009148702       111011068234       111011217005       111011295012      
111012189598       111012395700       111013321812       111013390627      
111013435245       111013962240       111014192493       111014108232      
111014284811       111015058619       111015225389       111015178870      
111015377927       111015338485       111015458860   111006249510    
111009148724       111011083679       111011217016       111011295023      
111012189600       111012395711       111013321823       111013390672      
111013453773       111013962262       111014192505       111014108243      
111014284844       111015058631       111015225435       111015178926      
111015377938       111015338519       111015459311   111006249969    
111009148779       111011083703       111011217050       111011295168      
111012189633       111012395722       111013321834       111013390683      
111013453807       111013962330       111014192527       111014126490      
111014285463       111015058642       111015225446       111015178937      
111015378120       111015338553       111015459344   111006251849    
111009148814       111011083714       111011217162       111011295203      
111012189677       111012395733       111013339709       111013390706      
111013453841       111013962565       111014192538       111014126502      
111014285496       111015072356       111015225479       111015178948      
111015378131       111015338609       111015459355   111006230082    
111009148836       111011083736       111011217218       111011295214      
111012189723       111012395788       111013339721       111013390717      
111013454156       111013980273       111014192550       111014126557      
111014285520       111015072378       111015225536       111015178959      
111015378153       111015338665       111015459502   111006230767    
111009148858       111011083804       111011217263       111011295258      
111012209254       111012395801       111013339743       111013390728      
111013454190       111013980295       111014192561       111014127750      
111014285542       111015072389       111015225547       111015178960      
111015378164       111015338744       111015459614   111006230790    
111009148904       111011083871       111011217285       111011332968      
111012209311       111012395834       111013339754       111013390739      
111013454202       111013980352       111014192572       111014127761      
111014285586       111015072402       111015225570       111015178982      
111015378209       111015338755       111015459625   111006230947    
111009149017       111011083882       111011217320       111011333037      
111012209322       111012395856       111013339776       111013391471      
111013455089       111013980396       111014192640       111014127772      
111014285609       111015072424       111015225581       111015179006      
111015378232       111015338777       111015459681   111006231016    
111009149028       111011083916       111011217443       111011333059      
111012209344       111012395867       111013339811       111013391493      
111013455124       111013980408       111014192662       111014127783      
111014285610       111015072446       111015225615       111015179051      
111015378287       111015338788       111015459704   111006231083    
111009149039       111011083949       111011217454       111011333105      
111012209366       111012395878       111013339899       111013391505      
111013455146       111013980431       111014192718       111014127794      
111014285654       111015072457       111015225626       111015179095      
111015378300       111015339026       111015459715   111006231263    
111009149051       111011083972       111011217476       111011333318      
111012209377       111012395890       111013339901       111013391549      
111013455157       111013980486       111014192729       111014127839      
111014302687       111015072468       111015225648       111015179118      
111015378311       111015339037       111015459726   111006231454    
111009149062       111011084007       111011217511       111011333374      
111012209401       111012395902       111013339912       111013391583      
111013455708       111013981094       111014214544       111014127840      
111014302698       111015072514       111015225671       111015179130      
111015378322       111015339071       111015459771   111006231577    
111009169457       111011084029       111011217544       111011333509      
111012209412       111012395924       111013339934       111013391594      
111013455720       111013981106       111014214555       111014127862      
111014302700       111015072604       111015225749       111015179141      
111015378333       111015339093       111015459782   111006231634    
111009169547       111011084085       111011217599       111011333532      
111012209524       111012395935       111013339967       111013391617      
111013455753       111013981128       111014214566       111014127884      
111014302711       111015072615       111015225750       111015179152      
111015378344       111015339116       111015459793   111006231724    
111009169738       111011084153       111011217634       111011333587      
111012209546       111012395946       111013340015       111013391628      
111013455775       111013981151       111014214577       111014127895      
111014302979       111015072660       111015225817       111015179174      
111015378377       111015339172       111015459805   111006234064    
111009169839       111011084175       111011217645       111011333611      
111012209579       111012395968       111013340037       111013391673      
111013455809       111013981173       111014214599       111014127941      
111014302980       111015072952       111015225840       111015179196      
111015378399       111015339228       111015459816   111006234109    
111009169918       111011084197       111011217656       111011333622      
111012209580       111012395979       111013340048       111013391684      
111013455832       111013981195       111014214601       111014127974      
111014303048       111015072974       111015225895       111015179220      
111015378423       111015339408       111015476680   111006234121    
111009169952       111011084232       111011217735       111011333666      
111012209603       111012395980       111013340060       111013391707      
111013455900       111013981207       111014214612       111014127985      
111014303082       111015072996       111015225918       111015179231      
111015378434       111015339497       111015476736   111006234255    
111009170055       111011084243       111011217757       111011333712      
111012209636       111012396048       111013340127       111013391730      
111013455911       111013981252       111014214634       111014128010      
111014303093       111015073010       111015225929       111015179253      
111015378445       111015339958       111015476758   111006234312    
111009170088       111011084265       111011235218       111011333723      
111012209647       111012396071       111013340138       111013391763      
111013455944       111013981285       111014215264       111014128032      
111014303138       111015073021       111015088296       111015179264      
111015378456       111015339969       111015476769   111006636756    
111009170101       111011084276       111011235230       111011333767      
111012209658       111012396082       111013340150       111013391774      
111013455966       111013981308       111014215321       111014128065      
111014303172       111015073032       111015088320       111015179286      
111015379097       111015340196       111015476792   111006593792    
111009170112       111011084401       111011235241       111011333879      
111012209669       111012396116       111013340172       111013391785      
111013455999       111013981319       111014215354       111014128076      
111014303217       111015073054       111015088375       111015179309      
111015379109       111015340264       111015476826   111006861835    
111009170325       111011084502       111011235296       111011333891      
111012209681       111012396127       111013340206       111013391820      
111013456002       111013981599       111014215376       111014128087      
111014303228       111015073100       111015088409       111015179321      
111015379110       111015356452       111015476848   111006743597    
111009170550       111011084513       111011235319       111011333903      
111012209715       111012339247       111013340217       111013391842      
111013456024       111013982488       111014215400       111014128100      
111014303251       111015073111       111015088421       111015179332      
111015379121       111015356463       111015476860   111006782848    
111009083036       111011084546       111011235320       111011333925      
111012209737       111012339258       111013340239       111013391886      
111013474967       111013982499       111014215444       111014128166      
111014303262       111015073122       111015088432       111015179343      
111015379132       111015356485       111015476938   111006763814    
111009083148       111011084647       111011235331       111011333969      
111012209760       111012339269       111013340240       111013391909      
111013474978       111013999835       111014215455       111014128177      
111014303318       111015073144       111015088476       111015179387      
111015379154       111015356553       111015476972   111006964480    
111009083160       111011084669       111011235364       111011333981      
111012209805       111012339270       111013340251       111013391932      
111013475058       111013999846       111014215466       111014128188      
111014303341       111015073188       111015088757       111015179433      
111015379176       111015356564       111015477007   111006964514    
111009083171       111011084670       111011235443       111011240023      
111012209816       111012339281       111013340284       111013391954      
111013475081       111013999868       111014215635       111014128212      
111014303385       111015073649       111015088779       111015179455      
111015379200       111015356597       111015477018   111006964558    
111009083328       111011068256       111011235487       111011240034      
111012209850       111012339304       111013340295       111013391976      
111013475148       111014000480       111014215646       111014128223      
111014303419       111015073672       111015088858       111015179882      
111015379211       111015356968       111015477041   111006964693    
111009083429       111011068267       111011235500       111011240191      
111012209861       111012339315       111013340475       111013391987      
111013475159       111014000503       111014215657       111014128256      
111014303420       111015073683       111015088870       111015197668      
111015379233       111015356979       111015477052   111006964772    
111009083452       111011068278       111011235555       111011240203      
111012209872       111012339326       111013340486       111013391998      
111013475193       111014000525       111014215668       111014128267      
111014303442       111014966414       111015088892       111015197680      
111015379244       111015356980       111015477096   111006964929    
111009083463       111011068391       111011235588       111011240258      
111012209894       111012339359       111013340497       111013392001      
111013475249       111014000536       111014215679       111014128278      
111014303453       111014966436       111015088937       111015197691      
111015379288       111015357015       111015477108   111006964985    
111009083496       111011068447       111011235656       111011240348      
111012228840       111012339371       111013340510       111013412071      
111013475250       111014000547       111014215691       111014128289      
111014303464       111014966458       111015088960       111015198344      
111015379299       111015357026       111015477119   111006964996    
111009083508       111011068458       111011235667       111011240405      
111012228862       111012339393       111013340521       111013412239      
111013475283       111014000581       111014215714       111014128290      
111014303475       111014966469       111015088971       111015198355      
111015379301       111015357059       111015477120   111006965021    
111009083733       111011068470       111011235689       111011240416      
111012228895       111012339405       111013340532       111013412240      
111013475294       111014000615       111014215747       111014128302      
111014303486       111014966470       111015088982       111015198366      
111015379345       111015357082       111015477142   111006965065    
111009083744       111011068537       111011235724       111011240427      
111012228918       111012339416       111013359071       111013412251      
111013475339       111014000626       111014215769       111014146661      
111014303510       111014966526       111015088993       111015198377      
111015379367       111015357116       111015477175   111006965155    
111009083799       111011068582       111011235768       111011240539      
111012228930       111012339450       111013359082       111013412262      
111013475340       111014000671       111014215804       111014146672      
111014303532       111014966537       111015089028       111015198456      
111015379389       111015357161       111015477186   111006965177    
111009083834       111011068830       111011235779       111011240607      
111012228952       111012339494       111013359093       111013412273      
111013475362       111014000727       111014215826       111014146717      
111014303543       111014966548       111015089039       111015198467      
111015250095       111015357183       111015477209   111006965199    
111009083856       111011069033       111011235803       111011240630      
111012228974       111012339562       111013359105       111013412295      
111013475395       111014000749       111014215837       111014146728      
111014321150       111014966559       111015089051       111015198478      
111015250118       111015357206       111015477221   111006965212    
111009083890       111011069088       111011235825       111011240641      
111012228996       111012339630       111013359127       111013412318      
111013475418       111014000750       111014215893       111014146751      
111014321161       111014966560       111015089073       111015198489      
111015250129       111015357217       111015477254   111006965447    
111009126045       111011069213       111011235836       111011240764      
111012229065       111012339641       111013359149       111013412329      
111013475430       111014000772       111014215905       111014146773      
111014321194       111014966582       111015089185       111015198513      
111015250163       111015357239       111015477265   111006965515    
111009126089       111011069246       111011235870       111011240854      
111012229076       111012339663       111013359172       111013412352      
111013475441       111014000828       111014215949       111014146807      
111014321228       111014966616       111015089220       111015198692      
111015250174       111015357295       111015477287   111006965526    
111009126090       111011069358       111011235881       111011240865      
111012229098       111012339674       111013359183       111013412374      
111013475452       111014000851       111014215972       111014146829      
111014321240       111014966627       111015089231       111015198715      
111015250196       111015357307       111015494512   111006965571    
111009127271       111011069459       111011235948       111011240922      
111012229133       111012339720       111013359262       111013412385      
111013475463       111014000873       111014216096       111014146841      
111014321251       111014966638       111015089321       111015198737      
111015250219       111015357318       111015494523   111006965582    
111009127406       111011069482       111011236051       111011240933      
111012229155       111012339764       111013359273       111013412420      
111013475485       111014000907       111014077079       111014146863      
111014321598       111014966649       111015089398       111015198748      
111015250220       111015357329       111015494556   111006965593    
111009127417       111011069628       111011236073       111011240955      
111012229166       111012339786       111013359295       111013412431      
111013475508       111014000918       111014077080       111014147257      
111014321611       111014966683       111015107254       111015198793      
111015250231       111015357341       111015494578   111006965638    
111009149141       111011084760       111011236107       111011241035      
111012229177       111012339797       111013359330       111013412453      
111013475553       111014000941       111014077114       111014147291      
111014321633       111014966694       111015107265       111015198827      
111015250242       111015357352       111015494590   111006965717    
111009149152       111011084816       111011236163       111011258077      
111012229199       111012339809       111013359396       111013413016      
111013475609       111014001593       111014077136       111014147347      
111014321655       111014966706       111015107287       111015198861      
111015250253       111015357374       111015494646   111006965739    
111009149185       111011084861       111011236174       111011258123      
111012229201       111012339810       111013359431       111013413038      
111013475610       111014001605       111014077147       111014147369      
111014321701       111014966717       111015107298       111015198883      
111015250264       111015357408       111015494691   111006965751    
111009149220       111011084883       111011236196       111011258134      
111012229212       111012339843       111013359497       111013413050      
111013496635       111014001649       111014077169       111014147370      
111014321712       111014966739       111015107366       111015198906      
111015250297       111015357420       111015494703   111006965942    
111009149264       111011084973       111011236264       111011258156      
111012229267       111012339865       111013359509       111013413061      
111013496646       111014001650       111014077181       111014147426      
111014321789       111014966740       111015107377       111015198917      
111015250310       111015374069       111015494714   111006966156    
111009149332       111011085008       111011109049       111011258189      
111012229290       111012339876       111013359510       111013413072      
111013496657       111014001683       111014077215       111014147583      
111014321790       111014966773       111015107388       111015198951      
111015250321       111015374070       111015494725   111006966189    
111009149365       111011085031       111011109050       111011258370      
111012229302       111012339887       111013359532       111013413083      
111013496668       111014020033       111014077248       111014147594      
111014321824       111014966784       111015107423       111015199020      
111015250343       111015374115       111015494736   111006966235    
111009149444       111011085053       111011109106       111011258381      
111012229313       111012339898       111013359543       111013413094      
111013496714       111014020156       111014077293       111014147639      
111014321835       111014966795       111015107434       111015199031      
111015250365       111015374126       111015494769   111006966268    
111009149477       111011085064       111011109162       111011258404      
111012229335       111012339900       111013359554       111013413117      
111013496769       111014020178       111014077349       111014165842      
111014321846       111014966830       111015107445       111015199053      
111015250376       111015374137       111015494815   111006966291    
111009149499       111011085143       111011109173       111011258448      
111012229346       111012358068       111013359565       111013413128      
111013496792       111014020224       111014077361       111014165853      
111014321879       111014966919       111015107478       111015199064      
111015250398       111015374159       111015495445   111006966303    
111009149635       111011085187       111011109195       111011258527      
111012229403       111012358080       111013359598       111013413139      
111013496848       111014020246       111014077372       111014165875      
111014321880       111014966953       111015107489       111015199075      
111015250400       111015374182       111015495456   111006966415    
111009149646       111011085222       111011109229       111011258606      
111012229425       111012358158       111013359600       111013413140      
111013496859       111014020336       111014077383       111014165886      
111014322432       111014966986       111015107490       111015199097      
111015250422       111015374205       111015495467   111006966426    
111009149668       111011085244       111011126790       111011258640      
111012229436       111012358169       111013359622       111013413151      
111013496860       111014020347       111014077417       111014165897      
111014322454       111014967011       111015107524       111015199109      
111015250770       111015374238       111015495489   111006966471    
111009149680       111011085402       111011126925       111011258707      
111012229515       111012358170       111013359633       111013413184      
111013496882       111014020369       111014077428       111014165921      
111014322487       111014967022       111015107557       111015199132      
111015250781       111015374249       111015495502   111006966707    
111009149691       111011085446       111011126992       111011258752      
111012229526       111012358181       111013359655       111013413230      
111013496905       111014020370       111014077439       111014165943      
111014322522       111014967033       111015107580       111015218044      
111015250848       111015374272       111015495579   111006966730    
111009149725       111011085457       111011127117       111011258796      
111012229841       111012358215       111013359699       111013413241      
111013496927       111014020381       111014077451       111014165965      
111014322555       111014967055       111015107603       111015218077      
111015250871       111015374283       111015495603   111006966820    
111009149758       111011085491       111011127218       111011258842      
111012247425       111012358260       111013359734       111013413285      
111013497018       111014020437       111014077484       111014165976      
111014322566       111014967077       111015107614       111015218101      
111015250882       111015374665       111015495625   111006966831    
111009149859       111011085525       111011127230       111011258864      
111012247436       111012358293       111013359745       111013413308      
111013497287       111014020448       111014077507       111014166001      
111014322577       111014967112       111015107625       111015218167      
111015250905       111015374698       111015495636   111006966932    
111009149938       111011085581       111011127263       111011258909      
111012247469       111012358305       111013359756       111013413331      
111013497311       111014020459       111014077518       111014166023      
111014322588       111014985404       111015107669       111015218178      
111015250916       111015374722       111015495647   111006967034    
111009150019       111011085648       111011127308       111011258932      
111012247470       111012358338       111013359778       111013413353      
111013497322       111014020482       111014077529       111014166034      
111014322623       111014985426       111015107670       111015218190      
111015250927       111015374733       111015495984  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111006967067    
111009150176       111011085772       111011127375       111011258943      
111012247492       111012358350       111013359790       111013413375      
111013497333       111014020505       111014077541       111014166056      
111014337630       111014985561       111015107715       111015218224      
111015250938       111015374744       111015495995   111006967089    
111009150187       111011085794       111011127476       111011258998      
111012247515       111012358406       111013360422       111013276271      
111013497423       111014020561       111014077552       111014166067      
111014337641       111014985594       111015107726       111015218279      
111015250949       111015374957       111015496008   111006967146    
111009150334       111011085828       111011127511       111011259012      
111012247526       111012358417       111013360433       111013276349      
111013497445       111014020572       111014077585       111014166078      
111014337652       111014985628       111015107748       111015218280      
111015250950       111015374991       111015496019   111006967157    
111009150356       111011085839       111011127522       111011259090      
111012247548       111012358428       111013360444       111013276428      
111013497478       111014020583       111014077608       111014166090      
111014337988       111014985639       111015107760       111015219146      
111015250961       111015375082       111015496020   111006967180    
111009150390       111011085930       111011127544       111011259102      
111012247717       111012358439       111013360455       111013276439      
111013497489       111014020617       111014077619       111014166135      
111014338002       111014985651       111015107793       111015219225      
111015250972       111015375093       111015511422   111006967225    
111009150424       111011010130       111011127623       111011259135      
111012247728       111012358440       111013378331       111013276451      
111013497490       111014020639       111014077631       111014166146      
111014338013       111014985662       111015107805       111015219247      
111015250983       111015375105       111015511433   111006967236    
111009150446       111011069695       111011127634       111011259157      
111012247739       111012358462       111013378342       111013276495      
111013497502       111014020695       111014077653       111014166179      
111014338024       111014985695       111015108109       111015219258      
111015250994       111015243716       111015511444   111006967269    
111009150457       111011069730       111011127757       111011259179      
111012247740       111012358495       111013378353       111013276507      
111013515952       111014020718       111014077844       111014166225      
111014338046       111014985707       111015108121       111015219269      
111015251018       111015243727       111015511949   111006967281    
111009150536       111011069763       111011127881       111011259214      
111012248280       111012358507       111013378364       111013276552      
111013515974       111014020730       111014077888       111014166236      
111014338057       111014985718       111015108154       111015219270      
111015251030       111015243828       111015511961   111006967292    
111009170707       111011069831       111011127926       111011276819      
111012248291       111012358518       111013378375       111013276563      
111013515996       111014020741       111014077899       111014166258      
111014338103       111014985729       111015108211       111015219281      
111015269848       111015243873       111015511983   111006967304    
111009170752       111011069853       111011127971       111011276897      
111012248303       111012358529       111013378397       111013276574      
111013516032       111014020752       111014077912       111014166292      
111014338114       111014985730       111015127346       111015219304      
111015269905       111015243918       111015512029   111006967337    
111009083979       111011069864       111011145544       111011276921      
111012248325       111012358530       111013378410       111013276585      
111013516054       111014020774       111014094887       111014166304      
111014338125       111014985741       111015127379       111015219360      
111015269916       111015243930       111015512030   111006967382    
111009084004       111011069897       111011145612       111011276932      
111012248347       111012358541       111013378645       111013276596      
111013516076       111014020796       111014094898       111014166315      
111014338169       111014985785       111015127391       111015219382      
111015269950       111015243941       111015512041   111006967449    
111009084037       111011069932       111011145836       111011277045      
111012248482       111012358552       111013378656       111013276619      
111013516098       111014020819       111014094900       111014166326      
111014338170       111014985808       111015127469       111015219450      
111015269972       111015243963       111015512074   111006967483    
111009084183       111011069987       111011145847       111011277113      
111012248550       111012358608       111013378937       111013276620      
111013516100       111014020842       111014094922       111014166337      
111014338181       111014985819       111015127515       111015219517      
111015270390       111015243974       111015512096   111006967540    
111009084228       111011070024       111011145870       111011277179      
111012248561       111012358619       111013378960       111013276653      
111013516111       111014020875       111014094966       111014166393      
111014338204       111014985820       111015127548       111015081266      
111015270402       111015243996       111015512142   111006967573    
111009084240       111011070035       111011145881       111011277191      
111012248617       111012358620       111013379006       111013276664      
111013516133       111014041463       111014094999       111014166416      
111014338215       111014985831       111015128145       111015081288      
111015270468       111015244010       111015512175   111006967584    
111009084251       111011070068       111011145892       111011277236      
111012248651       111012358631       111013379017       111013276686      
111013516144       111014041474       111014095024       111014166449      
111014338226       111014985842       111015128189       111015081299      
111015270480       111015244021       111015512186   111006967595    
111009084273       111011070079       111011145993       111011277258      
111012248662       111012358642       111013379028       111013276697      
111013516177       111014041485       111014095035       111014166461      
111014338237       111014985853       111015128190       111015081323      
111015270503       111015244032       111015512197   111006967607    
111009084295       111011070204       111011146017       111011277292      
111012248673       111012358664       111013379051       111013276732      
111013516188       111014041496       111014095046       111014166483      
111014338282       111014985875       111015128235       111015081637      
111015270525       111015244054       111015512210   111006967629    
111009084318       111011070260       111011146039       111011277304      
111012248707       111012358686       111013379084       111013276743      
111013516199       111014041531       111014095057       111014166494      
111014338316       111014985886       111015128246       111015081648      
111015270570       111015244076       111015512243   111006967630    
111009084329       111011070282       111011146062       111011277337      
111012248741       111012358710       111013379107       111013276776      
111013516212       111014041542       111014095080       111014166506      
111014338327       111014985897       111015128268       111015081659      
111015270615       111015244087       111015512276   111006967652    
111009084330       111011070349       111011146174       111011277348      
111012268327       111012396138       111013379118       111013276811      
111013516447       111014041597       111014095114       111014166528      
111014338349       111014985909       111015128303       111015081671      
111015270659       111015244155       111015512322   111006967674    
111009084363       111011070394       111011146208       111011277393      
111012268349       111012396228       111013379129       111013276822      
111013516458       111014041621       111014095125       111014184900      
111014338361       111014985965       111015128336       111015081727      
111015270660       111015244177       111015512478   111006967685    
111009084374       111011070439       111011146220       111011277450      
111012268350       111012396251       111013379152       111013276833      
111013516470       111014041643       111014095158       111014184933      
111014338406       111014985976       111015128347       111015081749      
111015270682       111015244199       111015512490   111006967719    
111009084453       111011070530       111011146297       111011277506      
111012268383       111012396341       111013379220       111013278138      
111013516492       111014041654       111014095169       111014184955      
111014338417       111014985998       111015128437       111015081761      
111015270716       111015244223       111015512502   111006967955    
111009084509       111011070552       111011146376       111011277573      
111012268417       111012396363       111013379253       111013278161      
111013516526       111014041665       111014095181       111014184977      
111014338439       111014986001       111015128460       111015081772      
111015270727       111015244234       111015512557   111006968024    
111009084554       111011070664       111011146387       111011277652      
111012268462       111012396374       111013379286       111013278194      
111013516537       111014041687       111014095192       111014184988      
111014338440       111014986023       111015128617       111015081806      
111015270749       111015244267       111015512568   111006968035    
111009084576       111011070675       111011146501       111011277663      
111012268495       111012396396       111013379309       111013296330      
111013516548       111014041700       111014095237       111014185697      
111014338451       111014986034       111015128741       111015081907      
111015270761       111015244289       111015512579   111006968079    
111009084723       111011070686       111011146567       111011277674      
111012268530       111012396408       111013379332       111013296341      
111013516559       111014041711       111014095248       111014185709      
111014338473       111014986045       111015128774       111015081918      
111015270783       111015244290       111015512658   111006968103    
111009084756       111011070697       111011163667       111011277685      
111012268552       111012396419       111013379343       111013296352      
111013516582       111014041777       111014095271       111014185798      
111014338484       111014986078       111015128796       111015081985      
111015270806       111015244313       111015512715   111006968192    
111009084767       111011070754       111011163713       111011277696      
111012268563       111012396453       111013379354       111013296385      
111013516593       111014041812       111014095282       111014185822      
111014338518       111014986089       111015147449       111015081996      
111015270840       111015244335       111015512748   111006968237    
111009084789       111011086021       111011163791       111011277764      
111012268585       111012396475       111013379365       111013296408      
111013518292       111014041823       111014095293       111014185899      
111014338530       111014986281       111015147450       111015082009      
111015270862       111015244357       111015512760   111006968293    
111009127529       111011086032       111011163814       111011277786      
111012268596       111012396497       111013380064       111013296420      
111013518348       111014041834       111014095349       111014185901      
111014338541       111014986326       111015147461       111015082010      
111015270873       111015244380       111015512771   111006968349    
111009127574       111011086065       111011163836       111011277911      
111012268642       111012396510       111013398456       111013296442      
111013518359       111014041845       111014095361       111014185934      
111014338563       111014986337       111015147483       111015082122      
111015270895       111015244414       111015512793   111006968530    
111009127619       111011086166       111011163847       111011295304      
111012268664       111012396521       111013398478       111013296475      
111013518393       111014041856       111014095394       111014185956      
111014233994       111015004722       111015147494       111015082313      
111015270929       111015244425       111015512838   111006968541    
111009127631       111011086177       111011163870       111011295359      
111012268675       111012396532       111013398490       111013296486      
111013518427       111014041878       111014095428       111014185967      
111014234029       111015004788       111015147506       111015082931      
111015270930       111015244436       111015512849   111006968686    
111009127664       111011086234       111011164006       111011295371      
111012268721       111012396587       111013398535       111013296497      
111013518450       111014041902       111014095462       111014185990      
111014234030       111015005026       111015147517       111015082942      
111015270952       111015262032       111015512917   111006968709    
111009127686       111011086278       111011164051       111011295405      
111012268754       111012396622       111013398568       111013296509      
111013518461       111014041924       111014095473       111014186014      
111014234074       111015005059       111015147551       111015082953      
111015289222       111015262043       111015513200   111006968710    
111009127709       111011086302       111011164095       111011295528      
111012268787       111012396633       111013398580       111013296554      
111013518540       111014041935       111014095529       111014186025      
111014234096       111015005060       111015147584       111015082975      
111015289255       111015262054       111015386422   111006968776    
111009127710       111011086368       111011164141       111011295663      
111012268833       111012396655       111013398636       111013296565      
111013899216       111014041957       111014115386       111014186036      
111014234119       111015005071       111015147595       111015082997      
111015289299       111015262100       111015386433   111006968787    
111009127743       111011086458       111011164185       111011295674      
111012268855       111012396666       111013398658       111013296576      
111013899227       111014042330       111014115409       111014186047      
111014234131       111015005127       111015147641       111015083011      
111015289301       111015262133       111015386444   111006968798    
111009127754       111011086470       111011164286       111011334038      
111012268866       111012396677       111013398681       111013296611      
111013899272       111014042396       111014115454       111014186058      
111014234142       111015005150       111015147719       111015083022      
111015289323       111015262166       111015386455   111006968811    
111009127765       111011086537       111011181285       111011334072      
111012268899       111012396688       111013398715       111013296644      
111013899283       111014042408       111014115476       111014186069      
111014234153       111015005172       111015147731       111015083055      
111015289356       111015262177       111015386523   111006968989    
111009127855       111011086571       111011181397       111011334083      
111012268923       111012396701       111013398726       111013296666      
111013899339       111014042442       111014115487       111014186070      
111014234197       111015005183       111015147742       111015083088      
111015289378       111015262188       111015386534   111006968990    
111009127923       111011086605       111011181443       111011334094      
111012268945       111012396723       111013398759       111013296677      
111013899340       111014042666       111014115500       111014186104      
111014234232       111015005206       111015147764       111015083099      
111015289435       111015262201       111015386567   111006969058    
111009127934       111011086661       111011181476       111011334117      
111012268967       111012396734       111013399378       111013296712      
111013899373       111014042688       111014115522       111014186115      
111014234243       111015005217       111015147775       111015083101      
111015289457       111015262223       111015386589   111006969115    
111009128014       111011086706       111011181511       111011334162      
111012268978       111012396789       111013399389       111013296734      
111013899407       111014060644       111014115555       111014186126      
111014234254       111015005240       111015147809       111015083134      
111015289480       111015262234       111015386590   111006969216    
111009128047       111011086751       111011181544       111011334207      
111012268989       111012339933       111013399413       111013296745      
111013899430       111014060655       111014115566       111014186148      
111014234276       111015005251       111015147810       111015083145      
111015289615       111015262245       111015386602   111006969272    
111009128058       111011086762       111011181612       111011334252      
111012287654       111012339977       111013399424       111013296756      
111013899441       111014060666       111014115601       111014186159      
111014234287       111015005262       111015147821       111015100505      
111015289682       111015262256       111015386613   111006969283    
111009128069       111011086807       111011181713       111011334296      
111012287665       111012339988       111013399457       111013296778      
111013899452       111014060677       111014115623       111014186160      
111014234298       111015005330       111015147854       111015100527      
111015289851       111015262290       111015386680   111006969340    
111009128092       111011086829       111011181724       111011334308      
111012287687       111012340014       111013399468       111013296789      
111013899474       111014060701       111014115667       111014204318      
111014234366       111015005341       111015147887       111015100538      
111015289941       111015262313       111015386703   111006969575    
111009128137       111011086942       111011181814       111011334320      
111012287700       111012340025       111013399491       111013296790      
111013899485       111014060712       111014115713       111014204329      
111014234412       111015005352       111015147898       111015100572      
111015290033       111015262324       111015386714   111006969586    
111009128160       111011086975       111011181904       111011334331      
111012288251       111012340036       111013399536       111013296824      
111013899496       111014060734       111014115724       111014204464      
111014234445       111015005374       111015147911       111015100583      
111015290055       111015262346       111015386725   111006969643    
111009128249       111011086997       111011181915       111011334342      
111012288284       111012340069       111013399547       111013296835      
111013899519       111014060745       111014115746       111014204521      
111014234467       111015005385       111015148349       111015100606      
111015290112       111015262357       111015386736   111006969654    
111009128306       111011087055       111011181937       111011334375      
111012288307       111012340081       111013399569       111013296868      
111013899520       111014060778       111014115757       111014204554      
111014234478       111015005431       111015148372       111015100617      
111015290123       111015262403       111015386747   111006969733    
111009128317       111011070776       111011181982       111011334397      
111012288341       111012340104       111013399592       111013296891      
111013899575       111014060790       111014115768       111014204622      
111014234489       111015005442       111015148383       111015100640      
111015290134       111015262425       111015386769   111006969744    
111009128339       111011070787       111011182017       111011334432      
111012288352       111012340137       111013399604       111013296903      
111013899597       111014060824       111014115779       111014204633      
111014234490       111015005475       111015148394       111015100695      
111015290156       111015262436       111015386770   111006969755    
111009128351       111011070877       111011182028       111011334443      
111012288385       111012340148       111013399615       111013296914      
111013899610       111014060857       111014115780       111014204688      
111014234591       111015005497       111015148428       111015100707      
111015290213       111015262458       111015386781   111006969766    
111009128373       111011070901       111011182040       111011334577      
111012288408       111012340159       111013399626       111013296925      
111013899632       111014060925       111014115791       111014204712      
111014234603       111015005521       111015148439       111015100752      
111015290224       111015262795       111015386815   111006969845    
111009128395       111011070923       111011182051       111011334588      
111012288475       111012340182       111013399660       111013315747      
111013899777       111014060992       111014115803       111014204789      
111014234647       111015005790       111015148462       111015100785      
111015290303       111015263763       111015386837   111006969980    
111009128441       111011070956       111011182130       111011334623      
111012288497       111012340205       111013399682       111013315758      
111013899799       111014061005       111014115858       111014204835      
111014234669       111015023688       111015167384       111015100819      
111015290325       111015263774       111015386860   111006970005    
111009128474       111011071058       111011182208       111011334678      
111012288532       111012340283       111013399705       111013315770      
111013899801       111014061038       111014115915       111014204857      
111014250689       111015023699       111015167395       111015100842      
111015290347       111015263785       111015386871   111006970016    
111009128485       111011071115       111011182219       111011334689      
111012288576       111012340294       111013425233       111013315781      
111013899812       111014061061       111014115926       111014204868      
111014250724       111015023712       111015167430       111015100864      
111015290369       111015263819       111015386882   111006970027    
111009128496       111011071227       111011182376       111011334713      
111012288587       111012340306       111013425244       111013315792      
111013899823       111014061072       111014115948       111014204879      
111014250757       111015023734       111015167474       111015100875      
111015290370       111015263820       111015386916   111006970049    
111009128508       111011071238       111011182398       111011334746      
111012288914       111012340317       111013425255       111013315804      
111013899856       111014061094       111014115959       111014204891      
111014250768       111015023789       111015167508       111015100909      
111015290381       111015263853       111015386927   111006970083    
111009128519       111011071249       111011182400       111011334825      
111012288981       111012340339       111013425266       111013315826      
111013899867       111014061140       111014115960       111014204925      
111014250779       111015023802       111015167519       111015100921      
111015290392       111015263875       111015386949   111006970184    
111009128542       111011071294       111011199082       111011335433      
111012289005       111012340340       111013425299       111013315837      
111013899878       111014061151       111014115982       111014204936      
111014250780       111015023813       111015167520       111015100932      
111015290415       111015263909       111015386961   111006970207    
111009150570       111011071395       111011199105       111011335455      
111012306296       111012340351       111013425323       111013315848      
111013899889       111014061162       111014116039       111014204958      
111014250847       111015023846       111015167597       111015100943      
111015290426       111015281763       111015386972   111006970218    
111009150581       111011071407       111011199150       111011335466      
111012306319       111012340373       111013425334       111013315860      
111013899890       111014061184       111014116040       111014205027      
111014250858       111015023903       111015167610       111015100954      
111015290459       111015281774       111015386983   111006970229    
111009150615       111011071429       111011199183       111011335488      
111012306331       111012340418       111013425367       111013315916      
111013899902       111014061230       111014116073       111014205038      
111014250869       111015023914       111015167621       111015100965      
111015290482       111015281820       111015387007   111006970296    
111009150671       111011071430       111011199217       111011335545      
111012306342       111012340430       111013425402       111013315950      
111013899913       111014061241       111014116084       111014205229      
111014250870       111015023925       111015167665       111015100987      
111015307818       111015281831       111015387018   111006970308    
111009150727       111011071463       111011199307       111011335624      
111012306364       111012340452       111013425413       111013315972      
111013899968       111014061746       111014116095       111014069283      
111014250881       111015023958       111015167676       111015100998      
111015307830       111015281842       111015387029   111006970320    
111009150761       111011071531       111011199329       111011241169      
111012306409       111012340463       111013425479       111013316029      
111013899979       111014061757       111014134477       111014069294      
111014250904       111015024038       111015167687       111015101001      
111015307841       111015281864       111015387030   111006970409    
111009150794       111011071621       111011199352       111011241170      
111012307006       111012340542       111013425491       111013316030      
111013899991       111014061779       111014134488       111014069339      
111014250926       111015024061       111015167711       111015101023      
111015307896       111015281875       111015404793   111006970410    
111009150806       111011071766       111011199420       111011241192      
111012307028       111012340564       111013426054       111013316041      
111013898822       111014061780       111014134499       111014069340      
111014250937       111015024072       111015167722       111015101034      
111015307908       111015281886       111015404805   111006970465    
111009150828       111011071788       111011199464       111011241237      
111012307051       111012340575       111013426087       111013316052      
111013898833       111013921492       111014134501       111014069373      
111014250960       111015024083       111015167733       111015101045      
111015307919       111015281976       111015404816   111006970500    
111009150839       111011071889       111011199475       111011241282      
111012307062       111012358765       111013426122       111013316063      
111013898844       111013921504       111014134512       111014069407      
111014251073       111015024151       111015167766       111015101067      
111015307920       111015282023       111015404827   111006970511    
111009150941       111011087088       111011199521       111011241507      
111012307095       111012358798       111013426144       111013316096      
111013898855       111013921526       111014134523       111014069418      
111014251129       111015024162       111015167788       111015101090      
111015307942       111015282168       111015404838   111006970522    
111009150996       111011087156       111011199565       111011241518      
111012307118       111012358800       111013426155       111013316108      
111013898877       111013921908       111014134567       111014069429      
111014251163       111015024173       111015167801       111015101124      
111015307953       111015282214       111015404849  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111006970566    
111009151100       111011087246       111011199622       111011241552      
111012307185       111012358811       111013426166       111013316119      
111013898899       111013921919       111014134589       111014069430      
111014251185       111015024195       111015167823       111015101146      
111015308011       111015282225       111015404850   111006970577    
111009151177       111011087279       111011199633       111011241619      
111012307220       111012358866       111013426234       111013316120      
111013898912       111013921997       111014134624       111014069474      
111014251208       111015024207       111015167845       111015101157      
111015308055       111015282270       111015404861   111006970847    
111009151201       111011087370       111011199655       111011241631      
111012307253       111012358899       111013426256       111013316164      
111013898945       111013922011       111014135423       111014069508      
111014251286       111015024229       111015167878       111015101168      
111015308088       111015282281       111015404917   111006971567    
111009151234       111011087415       111011199666       111011241686      
111012307354       111012358901       111013426278       111013316186      
111013898956       111013922066       111014135478       111014069520      
111014251310       111015024230       111015167889       111015121508      
111015308112       111015282292       111015404940   111006971589    
111009151267       111011087426       111011199688       111011241776      
111012307365       111012358912       111013426324       111013316209      
111013898989       111013922077       111014135489       111014069531      
111014251332       111015024252       111015167890       111015121519      
111015308167       111015282326       111015404962   111006971613    
111009151289       111011087459       111011199712       111011241800      
111012307499       111012358934       111013426346       111013316221      
111013898990       111013922099       111014135490       111014069564      
111014251354       111015024263       111015167902       111015121520      
111015308178       111015282382       111015404973   111006971668    
111009151290       111011087460       111011199756       111011241822      
111012307523       111012359148       111013282346       111013316243      
111013899003       111013922101       111014135513       111014069575      
111014251376       111015024274       111015167913       111015121621      
111015308190       111015282405       111015404984   111006971949    
111009151313       111011087493       111011199767       111011241844      
111012307534       111012359159       111013282368       111013316298      
111013899014       111013922112       111014136086       111014069609      
111014251433       111015024285       111015167935       111015121665      
111015308235       111015282944       111015405019   111006971994    
111009151324       111011087505       111011199790       111011241901      
111012307545       111012359160       111013282380       111013316366      
111013899025       111013922156       111014136097       111014069700      
111014251488       111015024308       111015167980       111015121687      
111015308279       111015283170       111015405020   111006972018    
111009151335       111011087549       111011199813       111011241945      
111012307567       111012359182       111013282414       111013316388      
111013899081       111013922167       111014136132       111014069733      
111014251499       111015024319       111015168026       111015121700      
111015308280       111015283181       111015405042   111006972029    
111009151346       111011087606       111011199824       111011241967      
111012307578       111012359193       111013282740       111013316412      
111013899104       111013922189       111014136198       111014069744      
111014251534       111015024353       111015168048       111015121766      
111015308325       111015283192       111015405075   111006972041    
111009151357       111011087651       111011199879       111011242047      
111012307589       111012359205       111013282751       111013334940      
111013899115       111013922246       111014136244       111014069766      
111014251556       111015024364       111015168059       111015121777      
111015308336       111015283215       111015405110   111006972063    
111009151379       111011087662       111011199981       111011242104      
111012322766       111012359227       111013282762       111013334951      
111013899137       111013922257       111014136266       111014069777      
111014251668       111015041497       111015187858       111015121812      
111015308347       111015283248       111015405143   111006972131    
111009151391       111011087684       111011200030       111011242137      
111012322777       111012359261       111013282784       111013334984      
111013899159       111013922279       111014136288       111014069801      
111014251691       111015041509       111015187869       111015121823      
111015308370       111015283259       111015405165   111006972164    
111009151414       111011087707       111011200074       111011242238      
111012322845       111012359294       111013282841       111013335019      
111013899160       111013922347       111014136299       111014069823      
111014251725       111015041510       111015187870       111015121834      
111015308381       111015283271       111015405211   111006972210    
111009151436       111011087763       111011200120       111011242250      
111012322867       111012359306       111013282874       111013335031      
111014008343       111013922358       111014136312       111014069979      
111014268318       111015041565       111015187948       111015121845      
111015308437       111015283282       111015405244   111006972377    
111009151504       111011087853       111011200131       111011242294      
111012322979       111012359328       111013282896       111013335042      
111014008398       111013922369       111014136334       111014069980      
111014268396       111015041600       111015187971       111015121890      
111015308459       111015301418       111015405266   111006972759    
111009151559       111011087864       111011200210       111011242306      
111012323004       111012359384       111013282920       111013335064      
111014008466       111013922370       111014136356       111014069991      
111014268408       111015041611       111015187982       111015121902      
111015308460       111015301441       111015405323   111006923081    
111009151571       111011087943       111011217937       111011259304      
111012323026       111012359407       111013282986       111013335110      
111014008499       111013922381       111014136389       111014070027      
111014268419       111015041633       111015187993       111015121924      
111015309438       111015301452       111015405334   111006948178    
111009128733       111011087954       111011217959       111011259371      
111012323082       111012359418       111013283011       111013335132      
111014008512       111013922426       111014136424       111014087834      
111014268420       111015041644       111015188028       111015121935      
111015327944       111015301474       111015405424   111006948190    
111009128856       111011088034       111011218006       111011259382      
111012323093       111012359429       111013283044       111013335143      
111014008556       111013941663       111014136435       111014087991      
111014268442       111015041688       111015188130       111015121946      
111015327977       111015301485       111015405480   111006948224    
111009128867       111011088056       111011218017       111011259405      
111012323105       111012359430       111013283066       111013335200      
111014008567       111013941719       111014154020       111014088004      
111014268453       111015041699       111015188152       111015121968      
111015328068       111015301496       111015405547   111006948268    
111009128913       111011088089       111011218039       111011259506      
111012323150       111012359542       111013283134       111013335211      
111014008578       111013942080       111014154031       111014088026      
111014268497       111015041701       111015188196       111015121991      
111015328079       111015301508       111015421871   111006948415    
111009128935       111011088090       111011218062       111011259528      
111012323206       111012396835       111013283145       111013336177      
111014008602       111013942114       111014154042       111014088048      
111014268644       111015041723       111015188219       111015122048      
111015328103       111015301520       111015421893   111006948448    
111009128946       111010974598       111011218107       111011259629      
111012323217       111012396868       111013283167       111013336199      
111014008635       111013942136       111014154075       111014088059      
111014268778       111015041756       111015188242       111015122059      
111015328169       111015301542       111015421916   111006948561    
111009128979       111011071935       111011218163       111011259696      
111012323251       111012396903       111013283178       111013336212      
111014008691       111013942147       111014154086       111014088060      
111014268789       111015041767       111015188253       111015122060      
111015328181       111015301575       111015421938   111006948673    
111009128980       111011071980       111011218185       111011259731      
111012323307       111012396936       111013283202       111013336256      
111014008725       111013942237       111014154097       111014088071      
111014268813       111015041778       111015188297       111015122082      
111015328192       111015301586       111015421949   111006948684    
111009129295       111011072004       111011218231       111011259843      
111012323318       111012396969       111013283594       111013336313      
111014008747       111013942259       111014154109       111014088093      
111014268824       111015041789       111015188343       111015122093      
111015328215       111015301597       111015421950   111006948875    
111009129307       111011072026       111011218264       111011259922      
111012323431       111012396981       111013283606       111013336324      
111014008770       111013942271       111014154110       111014088105      
111014268835       111015041790       111015188499       111015122105      
111015328237       111015301856       111015421972   111006948921    
111009129341       111011072071       111011218332       111011260003      
111012323442       111012396992       111013283617       111013336335      
111014008781       111013942293       111014154121       111014088116      
111014268925       111015041824       111015188501       111015122116      
111015328260       111015301889       111015422029   111006949078    
111009129352       111011072138       111011218343       111011260036      
111012323475       111012397027       111013301843       111013336357      
111014008815       111013942305       111014154143       111014088127      
111014268936       111015041835       111015207659       111015122138      
111015328271       111015302341       111015422052   111006951802    
111009129396       111011072161       111011218365       111011260148      
111012323497       111012397049       111013301911       111013336368      
111014009546       111013942316       111014154165       111014088183      
111014268969       111015041846       111015207660       111015122150      
111015328327       111015302352       111015422074   111006951857    
111009129453       111011072183       111011218411       111011260193      
111012323509       111012397072       111013301922       111013336379      
111014009557       111013942361       111014154187       111014088633      
111014268981       111015041857       111015207671       111015122183      
111015328350       111015302363       111015422108   111006952049    
111009129475       111011072206       111011218578       111011260216      
111012323532       111012397083       111013301955       111013336380      
111014009579       111013942372       111014154198       111014088644      
111014269049       111015041880       111015207693       111015122194      
111015328361       111015302385       111015422119   111006952117    
111009129543       111011072284       111011218657       111011260340      
111012189947       111012397140       111013301966       111013336403      
111014009580       111013942440       111014154222       111014088666      
111014269050       111015041891       111015207750       111015139057      
111015328372       111015302408       111015422120   111006952173    
111009129576       111011072318       111011218679       111011260384      
111012190062       111012397151       111013301999       111013336414      
111014009614       111013942473       111014154277       111014088745      
111014269061       111015041903       111015207806       111015139068      
111015328417       111015302453       111015422197   111006952263    
111009129598       111011072329       111011218691       111011260418      
111012190084       111012397195       111013302024       111013353637      
111014009636       111013942518       111014154288       111014088767      
111014269072       111015041925       111015207817       111015139080      
111015328439       111015302509       111015422221   111006952296    
111009129655       111011072330       111011218703       111011260441      
111012190286       111012397207       111013302125       111013353648      
111014009658       111013942529       111014154301       111014088778      
111014269083       111015041958       111015207840       111015139114      
111015328451       111015302521       111015422232   111006952308    
111009129677       111011072341       111011218770       111011260519      
111012190297       111012397230       111013302440       111013353659      
111014009669       111013942530       111014154334       111014088802      
111014269128       111015041970       111015207851       111015139147      
111015328462       111015302532       111015422287   111006952331    
111009129701       111011072363       111011218949       111011260520      
111012190354       111012397274       111013302451       111013353671      
111014009681       111013942541       111014154356       111014088824      
111014269162       111015042038       111015207930       111015139215      
111015328473       111015302554       111015422311   111006952342    
111009129789       111011072385       111011218950       111011260542      
111012190400       111012397285       111013302473       111013353693      
111014009759       111013942563       111014154367       111014088846      
111014269229       111015042072       111015207941       111015139259      
111015328484       111015302565       111015422322   111006952386    
111009129802       111011072510       111011219041       111011260553      
111012190411       111012397296       111013302495       111013354537      
111014026040       111013942574       111014154389       111014088857      
111014285665       111015042151       111015207952       111015139260      
111015329047       111015302576       111015422456   111006952454    
111009129813       111011072521       111011219052       111011260575      
111012190422       111012397319       111013302507       111013354571      
111014026073       111013942619       111014154413       111014088868      
111014285676       111015042162       111015207963       111015139305      
111015329081       111015302666       111015422467   111006952612    
111009129880       111011072543       111011219120       111011277977      
111012190433       111012397342       111013302518       111013354582      
111014026152       111013942664       111014154424       111014088891      
111014285755       111015058675       111015207985       111015139417      
111015329104       111015302688       111015422489   111006955693    
111009129969       111011072554       111011219131       111011278035      
111012190488       111012397353       111013302563       111013354605      
111014026208       111013942675       111014154435       111014088914      
111014285812       111015058732       111015208010       111015139507      
111015329115       111015302699       111015422513   111006955794    
111009130039       111011072611       111011219142       111011278169      
111012190499       111012397386       111013302574       111013354627      
111014026297       111013942686       111014154480       111014088947      
111014285902       111015058811       111015208021       111015139574      
111015329126       111015302701       111015422535   111006955806    
111009130040       111011072701       111011091342       111011278237      
111012190545       111012397409       111013302619       111013354638      
111014026332       111013962655       111014154503       111014088981      
111014285924       111015058855       111015208054       111015139619      
111015329148       111015302745       111015422557   111006955840    
111009130051       111011072789       111011091364       111011278282      
111012191175       111012397410       111013302631       111013354661      
111014026343       111013962723       111014154547       111014089005      
111014285991       111015058866       111015208065       111015139620      
111015346215       111015302756       111015422591   111006955884    
111009130129       111011072813       111011091487       111011278293      
111012191210       111012340610       111013302686       111013354694      
111014026422       111013962734       111014154569       111014089016      
111014286071       111015058877       111015208087       111015140082      
111015346259       111015319877       111015422603   111006955974    
111009130163       111011073050       111011091533       111011278417      
111012191265       111012340632       111013302709       111013354706      
111014026433       111013962880       111014154592       111014089252      
111014286116       111015058899       111015208098       111015140127      
111015346316       111015319901       111015422636   111006956111    
111009130174       111011088124       111011091577       111011278451      
111012191298       111012340665       111013302798       111013354740      
111014026466       111013962891       111014154604       111014089274      
111014286138       111015058901       111015208122       111015140138      
111015346327       111015319912       111015422872   111006956166    
111009151638       111011088179       111011091588       111011278529      
111012191311       111012340700       111013302844       111013354751      
111014026499       111013962925       111014154615       111014089285      
111014286150       111015058934       111015208144       111015140161      
111015346338       111015319945       111015422894   111006956324    
111009151728       111011088180       111011091667       111011278574      
111012191344       111012340711       111013302912       111013354773      
111014026556       111013962936       111014154660       111014089308      
111014286172       111015058967       111015208470       111015140239      
111015346372       111015319978       111015441390   111006956380    
111009151773       111011088247       111011091702       111011278596      
111012191355       111012340722       111013302934       111013354784      
111014026567       111013962970       111014154682       111014089320      
111014286217       111015058978       111015208515       111015140251      
111015346394       111015320059       111015441424   111006956403    
111009151818       111011088258       111011091757       111011278686      
111012191366       111012340744       111013321878       111013354852      
111014026602       111013962981       111014172693       111014108298      
111014286307       111015059014       111015208559       111015140273      
111015346439       111015320150       111015441435   111006956470    
111009151830       111011088292       111011091768       111011278710      
111012191399       111012340755       111013321889       111013354863      
111014026624       111013963027       111014172716       111014108748      
111014286329       111015059025       111015208560       111015140284      
111015346451       111015320172       111015441446   111006956515    
111009151908       111011088326       111011091803       111011278776      
111012191401       111012340788       111013321913       111013354885      
111014026646       111013963106       111014172738       111014108793      
111014286655       111015059047       111015208571       111015140385      
111015346462       111015320194       111015441457   111006956582    
111009151920       111011088416       111011091870       111011278800      
111012191423       111012340801       111013321946       111013354919      
111014027029       111013963139       111014172761       111014108838      
111014286880       111015059069       111015208605       111015140396      
111015346518       111015320217       111015441479   111006956593    
111009151931       111011088674       111011091926       111011278888      
111012191478       111012340812       111013321979       111013354997      
111014027041       111013963151       111014172772       111014108928      
111014286903       111015059070       111015208616       111015140442      
111015346541       111015320228       111015441514   111006956638    
111009151942       111011088719       111011091971       111011278945      
111012191489       111012340834       111013322026       111013355000      
111014027063       111013963195       111014172783       111014109008      
111014286992       111015059104       111015225963       111015140453      
111015346552       111015320240       111015441525   111006956649    
111009152011       111011088720       111011092006       111011279058      
111012191502       111012340935       111013322037       111013355011      
111014027287       111013963397       111014172817       111014109020      
111014287005       111015059126       111015226009       111015140475      
111015346563       111015320251       111015441558   111006956717    
111009152099       111011088786       111011092129       111011335691      
111012209939       111012342016       111013322116       111013355033      
111014027300       111013963409       111014172851       111014109031      
111014287038       111015059148       111015226010       111015140486      
111015346585       111015321140       111015441604   111006956728    
111009152101       111011088810       111011092152       111011335770      
111012209940       111012342027       111013322127       111013355044      
111014049562       111013963432       111014172862       111014109053      
111014303554       111015059159       111015226076       111015140510      
111015346608       111015321173       111015442098   111006956739    
111009152156       111011088966       111011092174       111011335781      
111012209951       111012342049       111013322149       111013355055      
111014049630       111013963500       111014172884       111014109075      
111014303622       111015059182       111015226098       111015140532      
111015346631       111015321184       111015442133   111006932902    
111009152167       111011089002       111011092231       111011335804      
111012209995       111012342072       111013322150       111013355077      
111014049674       111013982523       111014172918       111014109086      
111014303633       111015059193       111015226100       111015140554      
111015346642       111015321207       111015442166   111006956829    
111009152178       111011089024       111011092321       111011335859      
111012210009       111012342117       111013322172       111013355099      
111014049708       111013982624       111014172929       111014109097      
111014303701       111015059205       111015226188       111015140587      
111015346653       111015321230       111015442177   111006956953    
111009152190       111011089080       111011092332       111011335882      
111012210010       111012342207       111013322183       111013518584      
111014049719       111013982635       111014172930       111014109110      
111014303723       111015059238       111015226199       111015159745      
111015346664       111015321252       111015442199   111006956986    
111009152202       111011089103       111011092354       111011335905      
111012210021       111012342218       111013322206       111013518607      
111014049742       111013982657       111014172941       111014109121      
111014303756       111015059407       111015226223       111015159756      
111015346686       111015321285       111015442223   111006956997    
111009152235       111011089215       111011092444       111011335949      
111012210043       111012342230       111013322239       111013518618      
111014049753       111013982679       111014172974       111014109200      
111014303790       111015059856       111015226234       111015159767      
111015346709       111015321296       111015442256   111006957011    
111009152279       111011089237       111011110928       111011335994      
111012210087       111012342274       111013322240       111013518663      
111014049764       111013983377       111014172996       111014109222      
111014303891       111015059890       111015226289       111015159778      
111015346710       111015321319       111015442267   111006957044    
111009152336       111011089260       111011110939       111011336085      
111012210100       111012342285       111013322251       111013518674      
111014049821       111013983399       111014173009       111014109233      
111014303925       111015059902       111015226302       111015159789      
111015346721       111015321331       111015442290   111006957099    
111009152358       111011089271       111011110984       111011336131      
111012210111       111012361051       111013322262       111013518685      
111014049832       111013983401       111014173032       111014109266      
111014303947       111015059913       111015226324       111015159790      
111015346732       111015321364       111015442324   111006957134    
111009152392       111011089282       111011111008       111011336142      
111012210177       111012361062       111013322318       111013518821      
111014049854       111013983502       111014173043       111014109277      
111014303969       111015073751       111015226357       111015159824      
111015346776       111015321375       111015442335   111006957415    
111009152426       111011073128       111011111020       111011336164      
111012210188       111012361095       111013322330       111013518843      
111014049865       111013983524       111014173098       111014109288      
111014303981       111015073762       111015226414       111015159835      
111015346787       111015321397       111015442357   111006957426    
111009152460       111011073162       111011111064       111011336221      
111012210212       111012361129       111013322341       111013518876      
111014049900       111013983568       111014173111       111014109301      
111014303992       111015073818       111015226447       111015159879      
111015346811       111015321432       111015442391   111006957538    
111009152617       111011073173       111011111075       111011336254      
111012210223       111012361141       111013322363       111013518898      
111014049911       111013983603       111014173122       111014109514      
111014304038       111015073829       111015226458       111015159903      
111015346822       111015321443       111015442403   111006957594    
111009152640       111011073184       111011111110       111011336298      
111012210234       111012361163       111013322408       111013518933      
111014049922       111013983636       111014173133       111014128324      
111014304050       111015073852       111015227482       111015159969      
111015346844       111015482823       111015442425   111006957617    
111009152785       111011073230       111011111143       111011336300      
111012210256       111012361196       111013322419       111013518955      
111014049977       111013983647       111014173144       111014128335      
111014304061       111015073863       111015227505       111015159992      
111015346899       111015482834       111015442436   111006957639    
111009152796       111011073353       111011128039       111011336322      
111012210278       111012361208       111013322431       111013518966      
111014050003       111013983669       111014173177       111014128357      
111014304083       111015073931       111015227549       111015160051      
111015363797       111015482845       111015442447   111006957673    
111009152864       111011073364       111011128118       111011336355      
111012210289       111012361220       111013322442       111013518988      
111014050384       111013983670       111014173278       111014128391      
111014304128       111015073942       111015227606       111015160095      
111015363809       111015482924       111015442492  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111006957729    
111009152921       111011073375       111011128321       111011336388      
111012210324       111012361242       111013322453       111013518999      
111014050395       111013983681       111014173289       111014129000      
111014304139       111015073964       111015227617       111015160118      
111015363810       111015483015       111015442504   111006957853    
111009152943       111011073397       111011128365       111011336399      
111012210335       111012361297       111013322464       111013519002      
111014050463       111013983692       111014174695       111014129033      
111014304218       111015073986       111015227639       111015160130      
111015363843       111015483037       111015442515   111006957965    
111009152965       111011073409       111011128387       111011336489      
111012210379       111012361321       111013322497       111013519013      
111014050485       111013983704       111014192741       111014129044      
111014304229       111015074000       111015089455       111015160174      
111015363854       111015483059       111015459827   111006958089    
111009152998       111011073432       111011128398       111011336513      
111012210403       111012361365       111013322510       111013519035      
111014050496       111013983715       111014192763       111014129055      
111014322634       111015074011       111015089512       111015160219      
111015363865       111015483060       111015459849   111006958168    
111009130220       111011073522       111011128523       111011336568      
111012210458       111012361411       111013340587       111013519068      
111014050508       111013983726       111014192785       111014129099      
111014322645       111015074066       111015089523       111015160220      
111015363898       111015483082       111015459883   111006958214    
111009130231       111011073544       111011128534       111011336579      
111012210470       111012361433       111013340600       111013519091      
111014050520       111013983737       111014192796       111014129101      
111014322667       111015074088       111015089567       111015160286      
111015363911       111015483093       111015459894   111006958270    
111009130275       111011073577       111011128545       111011336614      
111012210481       111012361444       111013340655       111013519136      
111014050553       111013983748       111014192831       111014129134      
111014322690       111015074112       111015089578       111015160343      
111015363922       111015483105       111015459906   111006958292    
111009130286       111011073588       111011128589       111011336636      
111012210515       111012361488       111013340666       111013519169      
111013906978       111013983759       111014192886       111014129156      
111014322713       111015074123       111015089602       111015160365      
111015363933       111015483116       111015459917   111006958360    
111009130332       111011073612       111011128646       111011336726      
111012210537       111012361499       111013340677       111013519170      
111013906989       111013983782       111014192910       111014129167      
111014322724       111015074134       111015089613       111015160398      
111015364204       111015483138       111015459928   111006958506    
111009130365       111011073667       111011128680       111011336748      
111012210559       111012361501       111013340712       111013519181      
111013907025       111013983793       111014192954       111014129189      
111014322746       111015074156       111015089714       111015160411      
111015364215       111015483149       111015459939   111006958562    
111009130376       111011073690       111011128691       111011336805      
111012210571       111012361523       111013340723       111013519204      
111013907047       111013983805       111014192965       111014129202      
111014322780       111015074167       111015089815       111015160444      
111015364237       111015483161       111015459951   111006958775    
111009130400       111011073735       111011128725       111011336816      
111012210582       111012361534       111013340734       111013519237      
111013907070       111013983827       111014192976       111014129213      
111014322869       111015074178       111015089837       111015160455      
111015364248       111015483172       111015459984   111006958797    
111009130422       111011073847       111011128770       111011242373      
111012210593       111012361545       111013340745       111013519248      
111013907081       111013983850       111014193001       111014129280      
111014322870       111015074224       111015089859       111015160466      
111015364259       111015483194       111015459995   111006958900    
111009130466       111011073904       111011128804       111011242384      
111012229852       111012361567       111013340802       111013435919      
111013907092       111014001728       111014193012       111014129381      
111014322881       111015074246       111015089905       111015160501      
111015364260       111015483206       111015460021   111006958911    
111009130477       111011073948       111011128871       111011242418      
111012229863       111012361578       111013341106       111013435942      
111013907104       111014001740       111014193089       111014129404      
111014322892       111015074279       111015090075       111015160512      
111015364271       111015483228       111015460087   111006958966    
111009130488       111011073960       111011128893       111011242531      
111012229885       111012380524       111013341128       111013436022      
111013907126       111014001784       111014193090       111014129459      
111014322937       111015074291       111015090187       111015160556      
111015364293       111015483240       111015460133   111006958999    
111009130499       111011074028       111011128972       111011242711      
111012229896       111012397656       111013341139       111013436055      
111013907137       111014001795       111014193102       111014129471      
111014322982       111015074303       111015090198       111015160589      
111015364316       111015483251       111015460166   111006959013    
111009130512       111011074039       111011129029       111011242744      
111012230001       111012397724       111013341207       111013436066      
111013907171       111014001807       111014193113       111014129493      
111014323040       111015074336       111015090299       111015160668      
111015364978       111015483284       111015460188   111006959091    
111009130567       111011074062       111011129052       111011242834      
111012230012       111012397869       111013341263       111013436077      
111013907205       111014001829       111014193124       111014129516      
111014323051       111015074347       111015090312       111015161063      
111015365036       111015483363       111015460199   111006959316    
111009130602       111011074107       111011129074       111011242856      
111012230045       111012397881       111013341296       111013436099      
111013907216       111014001852       111014193146       111014129549      
111014323084       111015074358       111015090345       111015179905      
111015365047       111015483385       111015460458   111006959327    
111009130635       111011074118       111011146602       111011242902      
111012230056       111012397948       111013341319       111013436101      
111013907238       111014001863       111014193157       111014129561      
111014323095       111015074369       111015090413       111015179916      
111015365058       111015483419       111015460470   111006959349    
111009130703       111011074129       111011146657       111011242979      
111012230731       111012397971       111013341320       111013436123      
111013907249       111014001885       111014193214       111014129583      
111014323107       111015074381       111015090424       111015179927      
111015365069       111015483420       111015460492   111006959350    
111009130736       111011074152       111011146680       111011243037      
111012230742       111012398006       111013341544       111013436134      
111013907250       111014001896       111014193225       111014129606      
111014323174       111015074404       111015090525       111015179938      
111015365081       111015483431       111015460515   111006959372    
111009130770       111011089350       111011146725       111011243059      
111012230753       111012398028       111013341555       111013436145      
111013907272       111014002011       111014193393       111014129673      
111014323185       111015074415       111015090536       111015179949      
111015365104       111015483453       111015460548   111006959383    
111009130826       111011089361       111011146848       111011243105      
111012230764       111012398073       111013341601       111013436156      
111013907474       111014002022       111014193461       111014129831      
111014323196       111015074673       111015090547       111015179950      
111015365126       111015483486       111015460571   111006959394    
111009130882       111011089372       111011146859       111011243172      
111012230775       111012398107       111013341623       111013436167      
111013907508       111014002055       111014193483       111014129853      
111014323208       111015074886       111015090558       111015179961      
111015365137       111015499832       111015460593   111006959428    
111009130893       111011089406       111011146950       111011243183      
111012230797       111012398208       111013342141       111013436178      
111013907621       111014002066       111014193506       111014129943      
111014323219       111015074909       111015090569       111015180008      
111015365159       111015499876       111015460649   111006959473    
111009130950       111011089473       111011146961       111011243206      
111012230809       111012398219       111013342163       111013436235      
111013907643       111014002099       111014193528       111014130114      
111014323253       111014967134       111015090604       111015180019      
111015365171       111015499898       111015460683   111006959563    
111009130983       111011089484       111011146972       111011243251      
111012230810       111012398220       111013342174       111013436268      
111013907654       111014002101       111014193540       111014147695      
111014323286       111014967156       111015090648       111015180020      
111015365182       111015500015       111015460728   111006959585    
111009131030       111011089619       111011147018       111011243262      
111012230832       111012398231       111013342196       111013436279      
111013907676       111014002145       111014193551       111014147707      
111014323309       111014967178       111015090659       111015180064      
111015365193       111015500037       111015477838   111006959620    
111009131119       111011089709       111011147108       111011243284      
111012230843       111012398264       111013360466       111013436639      
111013907698       111014002167       111014193562       111014147729      
111014338608       111014967370       111015090660       111015180097      
111015365216       111015500060       111015477849   111006959642    
111009131120       111011089710       111011147120       111011243295      
111012230865       111012398275       111013360477       111013436640      
111013907711       111014002178       111014193584       111014147808      
111014338620       111014967404       111015090682       111015180109      
111015365227       111015500093       111015477850   111006959888    
111009131142       111011089754       111011147142       111011243330      
111012230900       111012398343       111013360512       111013436796      
111013907744       111014002202       111014193607       111014148001      
111014338675       111014967448       111015090693       111015180110      
111015365238       111015500105       111015477861   111006959956    
111009131209       111011089822       111011147175       111011243352      
111012230911       111012342342       111013360523       111013436808      
111013907755       111014002279       111014208750       111014148056      
111014338697       111014967459       111015090705       111015180143      
111015365272       111015500149       111015477883   111006959989    
111009131243       111011089844       111011147186       111011243442      
111012230922       111012342364       111013360534       111013436819      
111013907766       111014002280       111014208761       111014148225      
111014338709       111014967460       111015090738       111015180154      
111015365283       111015500161       111015477894   111006960004    
111009131276       111011089990       111011147232       111011243453      
111012230944       111012342386       111013360545       111013436820      
111013907777       111014002291       111014208772       111014148292      
111014338721       111014967482       111015090750       111015180176      
111015379402       111015500745       111015477928   111006960026    
111009131311       111011090026       111011147298       111011260610      
111012230988       111012342397       111013360624       111013436842      
111013907799       111014002314       111014208907       111014148315      
111014338776       111014967505       111015090794       111015180187      
111015379446       111015500756       111015477940   111006960037    
111009131333       111011090060       111011147300       111011260711      
111012231013       111012342409       111013360635       111013436875      
111013907834       111014002325       111014208918       111014148326      
111014338787       111014967516       111015090806       111015180200      
111015379468       111015500778       111015477951   111006960105    
111009131401       111011090183       111011147333       111011260733      
111012231024       111012342410       111013360703       111013436886      
111013907856       111014002336       111014208930       111014148337      
111014339520       111014967549       111015090817       111015180211      
111015379479       111015500789       111015477962   111006960127    
111009131579       111011090307       111011147355       111011260823      
111012231046       111012342960       111013360725       111013456046      
111013907867       111014020932       111014208963       111014148360      
111014339564       111014967550       111015108233       111015181009      
111015379491       111015500857       111015477984   111006960217    
111009153078       111011090352       111011147456       111011260878      
111012231125       111012342993       111013360758       111013456057      
111013907889       111014020943       111014208974       111014309066      
111014339575       111014967583       111015108266       111015181032      
111015379503       111015500868       111015478020   111006960240    
111009153113       111011090408       111011147467       111011260890      
111012231136       111012343040       111013360804       111013456079      
111013907890       111014021089       111014208985       111014309077      
111014339586       111014967594       111015109076       111015181065      
111015379536       111015500925       111015478031   111006960318    
111009153191       111011074219       111011147535       111011260902      
111012248796       111012343095       111013360815       111013456125      
111013907902       111014021157       111014209021       111014309101      
111014339597       111014967606       111015109098       111015181076      
111015379738       111015500936       111015478042   111006960330    
111009153214       111011074286       111011147568       111011260924      
111012248853       111012343141       111013360826       111013456169      
111013907935       111014021191       111014209054       111014309112      
111014339643       111014967628       111015109100       111015181098      
111015379749       111015500958       111015478086   111006960408    
111009153236       111011074343       111011164589       111011260979      
111012248875       111012343174       111013361018       111013456440      
111013907946       111014021203       111014209098       111014309123      
111014339665       111014967718       111015109111       111015181100      
111015379750       111015500969       111015478121   111006960420    
111009153247       111011074411       111011164602       111011261060      
111012248932       111012343208       111013361344       111013456507      
111013928950       111014021214       111014209122       111014309202      
111014339687       111014967729       111015109155       111015181133      
111015379761       111015500970       111015478143   111006960431    
111009153269       111011074488       111011164736       111011261071      
111012248943       111012343219       111013361423       111013456552      
111013928994       111014021247       111014209133       111014309213      
111014339698       111014967741       111015109188       111015181144      
111015379772       111015500992       111015478402   111006960509    
111009153326       111011074499       111011164769       111011261161      
111012248987       111012343220       111013361490       111013456574      
111013929029       111014021269       111014209357       111014309246      
111014339722       111014967774       111015109212       111015181155      
111015379817       111015501016       111015478413   111006960510    
111009153337       111011074501       111011164882       111011261206      
111012248998       111012343242       111013361502       111013456608      
111013929085       111014021304       111014209380       111014309268      
111014339744       111014967785       111015109289       111015181188      
111015379839       111015518508       111015478457   111006960521    
111009153438       111011074534       111011165108       111011261228      
111012249012       111012343253       111013361524       111013456620      
111013929108       111014021315       111014209391       111014309280      
111014339755       111014967796       111015109324       111015181212      
111015379840       111015518519       111015478468   111006960554    
111009153461       111011074556       111011165120       111011261251      
111012249023       111012343264       111013380132       111013456642      
111013929119       111014021337       111014209458       111014309404      
111014339766       111014967819       111015109346       111015181278      
111015379862       111015518564       111015478480   111006960565    
111009153528       111011074578       111011165131       111011261273      
111012250137       111012343275       111013380165       111013456653      
111013929120       111014021382       111014209469       111014309459      
111014339777       111014967831       111015109391       111015181289      
111015379873       111015518609       111015478503   111006960611    
111009153674       111011074624       111011165175       111011261295      
111012250148       111012343309       111013380198       111013456743      
111013929175       111014021438       111014209526       111014309471      
111014339799       111014967864       111015109403       111015181290      
111015379884       111015518632       111015478558   111006960745    
111009153731       111011074635       111011165186       111011261307      
111012250182       111012343332       111013380222       111013456787      
111013929210       111014021450       111014209548       111014309482      
111014339801       111014967875       111015109447       111015181313      
111015379895       111015518643       111015478569   111006960778    
111009153742       111011074679       111011165221       111011261318      
111012250205       111012343343       111013380255       111013456844      
111013929232       111014021472       111014209560       111014309505      
111014339812       111014967886       111015109458       111015181346      
111015379918       111015518687       111015478570   111006960802    
111009153786       111011074691       111011165232       111011261330      
111012250238       111012343354       111013380266       111013456855      
111013929388       111014021483       111014209605       111014309538      
111014339856       111014967897       111015109559       111015181368      
111015379941       111015518733       111015478660   111006960879    
111009153876       111011074736       111011165276       111011261363      
111012250283       111012343365       111013380277       111013456866      
111013929445       111014021506       111014209627       111014309583      
111014339889       111014967910       111015109560       111015199154      
111015379952       111015518744       111015496053   111006960880    
111009153900       111011074758       111011165300       111011261420      
111012250306       111012343411       111013380288       111013456877      
111013929478       111014021539       111014209672       111014309639      
111014339935       111014967943       111015109571       111015199176      
111015379963       111015518766       111015496086   111006960914    
111009154002       111011074848       111011165322       111011261442      
111012250328       111012343422       111013380592       111013456912      
111013929490       111014021584       111014209694       111014309684      
111014339968       111014967965       111015109593       111015199198      
111015379974       111015518812       111015496110   111006960958    
111009154035       111011074860       111011182411       111011261497      
111012250362       111012343433       111013380626       111013456934      
111013929513       111014021809       111014077978       111014309695      
111014339991       111014967976       111015109638       111015199200      
111015380000       111015518823       111015496121   111006960992    
111009154170       111011074871       111011182466       111011261509      
111012250418       111012343444       111013380648       111013456945      
111013929580       111014021821       111014077990       111014309729      
111014216861       111014967987       111015109650       111015199255      
111015380011       111015518878       111015496165   111006961094    
111009154181       111011074905       111011182499       111011261532      
111012250429       111012343455       111013380659       111013475676      
111013929614       111014021843       111014078003       111014309730      
111014216872       111014986348       111015109661       111015199288      
111015380044       111015518979       111015496176   111006961173    
111009154237       111011074916       111011182512       111011261565      
111012250463       111012343488       111013380693       111013476026      
111013929647       111014042723       111014078025       111014309763      
111014216894       111014986382       111015109683       111015199323      
111015380055       111015391967       111015496198   111006961308    
111009154259       111011074927       111011182534       111011261611      
111012250474       111012361703       111013380794       111013476037      
111013929669       111014042767       111014078047       111014327910      
111014216906       111014986393       111015109694       111015199367      
111015380088       111015392003       111015496200   111006961331    
111009154260       111011074983       111011182545       111011261622      
111012250519       111012361714       111013380806       111013476688      
111013929715       111014042778       111014078137       111014327943      
111014216928       111014986427       111015109740       111015199637      
111015380145       111015392036       111015496211   111006961353    
111009154305       111011075018       111011182567       111011261688      
111012250520       111012361725       111013380839       111013476712      
111013929726       111014042789       111014078159       111014327965      
111014217109       111014986450       111015109751       111015199671      
111015380156       111015392058       111015496222   111006961386    
111009154316       111011075029       111011182613       111011279081      
111012250542       111012361736       111013381199       111013476734      
111013949650       111014042813       111014078238       111014328720      
111014217176       111014986461       111015109762       111015199682      
111015380459       111015392069       111015496233   111006961410    
111009154327       111011075052       111011182714       111011279115      
111012250553       111012361747       111013381256       111013476756      
111013949672       111014042846       111014078250       111014328731      
111014217200       111014986483       111015128842       111015199705      
111015380460       111015392081       111015496255   111006961454    
111009154406       111011075085       111011182770       111011279216      
111012269014       111012361770       111013381267       111013476790      
111013949706       111014042879       111014078294       111014328742      
111014217615       111014986506       111015128853       111015199727      
111015251085       111015392137       111015496301   111006961533    
111009154440       111011075142       111011182781       111011279250      
111012269025       111012361860       111013381302       111013476824      
111013949728       111014042880       111014078306       111014328786      
111014217637       111014986562       111015128864       111015199772      
111015251209       111015392238       111015496323   111006961645    
111009131625       111011017047       111011182792       111011279328      
111012269036       111012361983       111013381324       111013476835      
111013949739       111014042891       111014078328       111014328810      
111014217659       111014986607       111015128897       111015199783      
111015251210       111015392249       111015496334   111006961667    
111009131636       111011075254       111011182815       111011279362      
111012269070       111012362041       111013399750       111013476879      
111013949740       111014042903       111014078340       111014328821      
111014217682       111014986618       111015128921       111015199794      
111015251221       111015392272       111015496345   111006961735    
111009131647       111011075300       111011182859       111011279429      
111012269126       111012362085       111013399783       111013476914      
111013949751       111014042981       111014078351       111014328832      
111014217727       111014986629       111015128998       111015199840      
111015251434       111015392294       111015496367   111006961768    
111009131737       111011075322       111011182882       111011279430      
111012269205       111012362120       111013399794       111013476992      
111013949784       111014043094       111014078362       111014328843      
111014217738       111014986630       111015129090       111015199873      
111015251456       111015392362       111015496378   111006961836    
111009131760       111011075377       111011182916       111011279597      
111012269261       111012362142       111013399806       111013477049      
111013949795       111014043229       111014078373       111014328865      
111014217761       111014986641       111015129258       111015199918      
111015251467       111015392384       111015496389   111006961858    
111009131771       111011075423       111011182961       111011279632      
111012269328       111012362175       111013399828       111013477050      
111013949807       111014043274       111014078902       111014328900      
111014217772       111014986652       111015129292       111015199929      
111015251478       111015392395       111015496390   111006961869    
111009131793       111011075478       111011183018       111011279643      
111012269384       111012362333       111013399839       111013477061      
111013949818       111014043285       111014078979       111014328922      
111014217794       111014986663       111015129304       111015199952      
111015251524       111015392407       111015496402   111006962006    
111009131883       111011075489       111011183096       111011279687      
111012269463       111012362344       111013399873       111013477083      
111013949829       111014043320       111014078991       111014328933      
111014217817       111014986685       111015129315       111015199963      
111015251535       111015392418       111015496413   111006962017    
111009131962       111011075535       111011183131       111011279755      
111012269508       111012362355       111013399884       111013497535      
111013949852       111014043331       111014079004       111014328977      
111014234715       111014986731       111015129326       111015199985      
111015251546       111015392429       111015497021   111006962040    
111009131984       111011075557       111011183164       111011279799      
111012269519       111012362366       111013399918       111013497546      
111013949863       111014043342       111014079026       111014328999      
111014235121       111014986742       111015129337       111015200001      
111015251568       111015392452       111015497032  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111006962152    
111009132008       111011075568       111011183209       111011279845      
111012269542       111012398400       111013399929       111013497568      
111013949885       111014043353       111014079048       111014329024      
111014235154       111014986753       111015129348       111015200012      
111015251579       111015392834       111015497043   111006962163    
111009132075       111011075759       111011183210       111011279856      
111012269575       111012398411       111013399930       111013497579      
111013949896       111014043421       111014079060       111014329035      
111014235176       111014986764       111015129416       111015200067      
111015251580       111015392845       111015497065   111006962174    
111009132110       111011075805       111011183344       111011279957      
111012269597       111012398422       111013399941       111013497580      
111013949919       111014043443       111014079071       111014329057      
111014235187       111014986786       111015129450       111015200078      
111015251591       111015392878       111015497076   111006962185    
111009132222       111011075849       111011183377       111011280005      
111012269609       111012398433       111013400023       111013497603      
111013949920       111014043465       111014079093       111014329068      
111014235198       111014986797       111015129607       111015200089      
111015251603       111015392902       111015497100   111006962196    
111009132266       111011075883       111011183388       111011280050      
111012270218       111012398455       111013400045       111013497636      
111013949931       111013900174       111014079105       111014329079      
111014235222       111014986809       111015129629       111015219539      
111015251625       111015392913       111015497133   111006962219    
111009132288       111011075984       111011183434       111011280061      
111012270274       111012398466       111013400056       111013497658      
111013949942       111013900185       111014095541       111014329136      
111014235233       111014986810       111015129641       111015219900      
111015251636       111015392935       111015497155   111006962253    
111009132356       111011076008       111011183445       111011280083      
111012270308       111012398477       111013400067       111013497704      
111013949953       111013900208       111014095563       111014329147      
111014235244       111014986832       111015129674       111015219933      
111015251647       111015393015       111015497166   111006962286    
111009132367       111011076020       111011183478       111011674901      
111012270353       111012398499       111013400089       111013497748      
111013950944       111013900219       111014095585       111014329158      
111014235345       111014986843       111015148507       111015219977      
111015251669       111015410600       111015497188   111006962365    
111009132390       111011076075       111011200276       111011695612      
111012270409       111012398512       111013400102       111013497759      
111013950955       111013900231       111014095608       111014329169      
111014235356       111014986854       111015148518       111015219999      
111015251692       111015410622       111015497212   111006962376    
111009132413       111011076086       111011200287       111011816921      
111012270498       111012398523       111013400113       111013497771      
111013951170       111013900286       111014095619       111014329170      
111014235390       111014986865       111015148541       111015220003      
111015251704       111015410677       111015497302   111006962398    
111009132424       111011076143       111011200298       111011835506      
111012270500       111012398534       111013400146       111013497816      
111013951204       111013900444       111014095675       111014344290      
111014235402       111014986898       111015148563       111015220025      
111015251726       111015410699       111015497313   111006962422    
111009132480       111011076222       111011200333       111011761458      
111012289038       111012398567       111013400157       111013497827      
111013951226       111013900477       111014095686       111014344357      
111014235468       111014986900       111015148585       111015220036      
111015251748       111015410734       111015513211   111006962501    
111009132581       111011059076       111011200456       111011782462      
111012289061       111012398589       111013400179       111013497838      
111013951237       111013900488       111014095697       111014344368      
111014235479       111014986933       111015148596       111015220058      
111015251759       111015410745       111015513244   111006962545    
111009132637       111011076581       111011200524       111011726123      
111012289083       111012398613       111013400180       111013497883      
111013951259       111013900499       111014095709       111014344379      
111014235536       111014987103       111015148620       111015220081      
111015251771       111015410756       111015513255   111006962703    
111009132705       111011076659       111011200535       111011767904      
111012289128       111012398680       111013400191       111013497894      
111013951305       111013900512       111014095710       111014344425      
111014235547       111014987114       111015148631       111015220104      
111015251782       111015410767       111015513299   111006962725    
111009132716       111011076705       111011200568       111011805761      
111012289151       111012398691       111013400214       111013497939      
111013951316       111013900523       111014095721       111014344436      
111014235569       111014987125       111015148653       111015220115      
111015251861       111015410789       111015513301   111006962747    
111009132761       111011076750       111011200579       111011809495      
111012289162       111012398703       111013400258       111013497940      
111013951349       111013900534       111014095743       111014344447      
111014235570       111014987158       111015148675       111015220137      
111015251872       111015410790       111015513312   111006962781    
111009154473       111011076851       111011200636       111011733457      
111012289173       111012398714       111013400393       111013497984      
111013951383       111013900545       111014095754       111014344458      
111014236111       111014987170       111015148686       111015220148      
111015251917       111015410846       111015513367   111006962804    
111009154529       111011076884       111011200715       111011993455      
111012289195       111012398758       111013400416       111013497995      
111013951394       111013900556       111014095765       111014344470      
111014236177       111015005802       111015148710       111015220182      
111015251940       111015410891       111015513378   111006962826    
111009154552       111011076930       111011200748       111011976861      
111012289207       111012398769       111013400427       111013498019      
111013951417       111013900758       111014095776       111014344481      
111014236188       111015005813       111015149474       111015220205      
111015251951       111015410914       111015513390   111006962848    
111009154596       111011076985       111011200782       111011996087      
111012289218       111012398781       111013400438       111013498020      
111013951439       111013900769       111014095798       111014344515      
111014236223       111015005846       111015149508       111015220249      
111015270985       111015410936       111015513413   111006962893    
111009154619       111011077043       111011200827       111011998528      
111012289230       111012398804       111013400450       111013498042      
111013951462       111013900770       111014095800       111014344526      
111014236234       111015005857       111015149519       111015220261      
111015271043       111015410947       111015513424   111006962905    
111009154675       111011077065       111011200849       111011924257      
111012289285       111012398815       111013400461       111013498053      
111013951473       111013900804       111014095822       111014344548      
111014236289       111015005880       111015149564       111015220272      
111015271122       111015410970       111015513435   111006962983    
111009154709       111011077076       111011200861       111011907742      
111012289386       111012398826       111013400472       111013498121      
111013951484       111013900826       111014095855       111014344559      
111014236290       111015005914       111015149586       111015220306      
111015271133       111015411005       111015513446   111006963018    
111009154710       111011077166       111011200883       111011945485      
111012289454       111012398837       111013400494       111013498165      
111013969483       111013900837       111014095934       111014344593      
111014236302       111015005947       111015149597       111015220351      
111015271212       111015411027       111015513457   111006963164    
111009154732       111011077188       111011200894       111011910229      
111012289465       111012398860       111013400506       111013498187      
111013969494       111013900848       111014095945       111014345831      
111014251770       111015005958       111015149609       111015220407      
111015271223       111015411038       111015513468   111006963298    
111009154776       111011077199       111011200928       111011869660      
111012289511       111012398882       111013400528       111013519293      
111013969528       111013900882       111014095956       111014345886      
111014251826       111015005969       111015149621       111015220418      
111015271234       111015411072       111015513480   111006963423    
111009154798       111011077212       111011200939       111011930388      
111012289522       111012398893       111013400539       111013519305      
111013969539       111013900950       111014095967       111014345897      
111014251837       111015005970       111015149632       111015220430      
111015271267       111015411083       111015513491   111006963434    
111009154800       111011077234       111011200951       111011930681      
111012289544       111012398905       111013400551       111013519327      
111013970700       111013900961       111014096070       111014345954      
111014251848       111015006038       111015149643       111015220496      
111015271278       111015411128       111015513503   111006963445    
111009154811       111011077290       111011200962       111011948534      
111012289566       111012398938       111013417964       111013519338      
111013970722       111013900972       111014096092       111014346045      
111014251859       111015006128       111015149665       111015220531      
111015271302       111015411162       111015513570   111006963489    
111009154866       111011077324       111011200995       111011950032      
111012289599       111012398961       111013417986       111013519349      
111013970755       111013900983       111014096104       111014346089      
111014251860       111015006140       111015149687       111015083213      
111015271313       111015411195       111015513592   111006963502    
111009154877       111011077379       111011201008       111011989674      
111012289667       111012398983       111013418011       111013519350      
111013970777       111013901018       111014096115       111014346135      
111014251905       111015006151       111015149698       111015083224      
111015271324       111015411218       111015513604   111006963513    
111009154888       111011077414       111011201020       111011933145      
111012289689       111012399018       111013418044       111013519372      
111013970823       111013901063       111014096171       111014346146      
111014251916       111015006162       111015149711       111015083235      
111015271335       111015411263       111015513615   111006963636    
111009154934       111011077425       111011201042       111012009454      
111012289713       111012399029       111013418055       111013519440      
111013970834       111013901074       111014096182       111014346168      
111014251927       111015006173       111015150465       111015083246      
111015271379       111015427721       111015513626   111006963726    
111009155025       111011077469       111011201053       111011914504      
111012289724       111012399041       111013418066       111013519473      
111013970856       111013901096       111014096205       111014346191      
111014251938       111015006195       111015150487       111015083268      
111015271391       111015427732       111015513637   111006963737    
111009155036       111011077548       111011201064       111012145141      
111012289735       111012343578       111013418101       111013519484      
111013970878       111013901119       111014096227       111014346203      
111014251994       111015006229       111015150522       111015083279      
111015271447       111015427765       111015513659   111006963759    
111009155104       111011077650       111011201110       111012145185      
111012289746       111012343589       111013418134       111013519529      
111013970935       111013901580       111014096238       111014346315      
111014252007       111015006296       111015150533       111015083280      
111015271469       111015427798       111015513705   111006963827    
111009155159       111011077818       111011201121       111012145219      
111012307590       111012343590       111013418167       111013519541      
111013970968       111013922538       111014096250       111014346348      
111014252018       111015006319       111015150555       111015083303      
111015271481       111015427800       111015513716   111006963850    
111009155182       111011077829       111011201132       111012145253      
111012307602       111012343624       111013418190       111013519563      
111013970979       111013922549       111014116129       111014346359      
111014252029       111015006331       111015150566       111015083314      
111015271504       111015427811       111015513738   111006963928    
111009155205       111011077885       111011201154       111012145376      
111012308074       111012343635       111013419157       111013519619      
111013971015       111013922561       111014116163       111014346382      
111014252030       111015006342       111015150612       111015083325      
111015272482       111015427833       111015513749   111006964019    
111009155216       111011077896       111011201211       111012145488      
111012308096       111012343657       111013419168       111013519653      
111013971048       111013922583       111014116220       111014346405      
111014252041       111015006364       111015150623       111015083347      
111015272505       111015427866       111015513750   111006964097    
111009155227       111011077964       111011201244       111012145534      
111012308209       111012343679       111013419179       111013519664      
111013971059       111013922606       111014116242       111014346450      
111014252063       111015006386       111015150634       111015083369      
111015272516       111015427899       111015513772   111006964109    
111009155272       111011078257       111011201255       111012145545      
111012308243       111012343680       111013419191       111013519675      
111013971071       111013922628       111014116275       111014222228      
111014252119       111015006410       111015150656       111015083370      
111015272549       111015427912       111015513783   111006964200    
111009155339       111011078268       111011201299       111012145578      
111012308265       111012343725       111013419214       111013519686      
111013971093       111013922695       111014116286       111014222239      
111014252120       111015006443       111015150667       111015083404      
111015272550       111015427923       111015513817   111006964211    
111009155373       111011078280       111011219265       111012145613      
111012308298       111012343747       111013419236       111013519697      
111013971138       111013922707       111014117007       111014222262      
111014252142       111015006465       111015168060       111015083415      
111015272561       111015427934       111015513851   111006964288    
111009155407       111011078291       111011219298       111012145635      
111012308300       111012343769       111013419247       111013519709      
111013971150       111013922718       111014117052       111014222295      
111014252164       111015006476       111015168082       111015083448      
111015272583       111015427945       111015513862   111006964345    
111009155474       111011078314       111011219333       111012145668      
111012308333       111012343770       111013419269       111013519743      
111013971172       111013922763       111014117063       111014222318      
111014252197       111015024386       111015168138       111015083459      
111015272639       111015428294       111015513873   111006964389    
111009155496       111011078325       111011219445       111012145679      
111012308355       111012343804       111013419281       111013519866      
111013971228       111013922808       111014117131       111014222329      
111014252221       111015024409       111015168172       111015083471      
111015290493       111015428317       111015513884   111006964390    
111009155564       111011078369       111011219603       111012145680      
111012308388       111012343837       111013419304       111013519888      
111013971295       111013922819       111014117153       111014222431      
111014252232       111015024443       111015168183       111015083505      
111015290549       111015428362       111015513907   111007293048    
111009155586       111011078381       111011219670       111012145703      
111012308423       111012343848       111013419337       111013519899      
111013989126       111013923786       111014117164       111014222475      
111014252243       111015024454       111015168206       111015083527      
111015290572       111015428430       111015387085   111007364429    
111009155621       111011078404       111011219692       111012145725      
111012308467       111012343859       111013419360       111013520026      
111013989137       111013923797       111014117175       111014222486      
111014252254       111015024724       111015168600       111015083538      
111015290594       111015428441       111015387120   111007326450    
111009132918       111011078460       111011219771       111012145770      
111012308502       111012343893       111013419405       111013436932      
111013989160       111013923809       111014117197       111014222510      
111014252276       111015024746       111015168633       111015083549      
111015290785       111015428463       111015387131   111007565253    
111009132930       111011078471       111011219782       111012145804      
111012308524       111012343905       111013419427       111013436943      
111013989171       111013923810       111014117209       111014222532      
111014252287       111015024768       111015168644       111015083572      
111015290796       111015428474       111015387164   111007549480    
111009133032       111011078493       111011219838       111012145837      
111012308591       111012343916       111013419438       111013436954      
111013989182       111013923854       111014117221       111014222576      
111014252298       111015024779       111015168655       111015083594      
111015290819       111015428519       111015387175   111007443247    
111009133043       111011078550       111011219872       111012145871      
111012308614       111012343938       111013419450       111013436965      
111013989205       111013923865       111014117827       111014222611      
111014252311       111015024836       111015168677       111015083617      
111015290820       111015428520       111015387209   111007698238    
111009133054       111011078695       111011219939       111012145882      
111012308647       111012343950       111013419472       111013437067      
111013989227       111013923898       111014117872       111014222633      
111014252344       111015024847       111015168688       111015083998      
111015290842       111015428621       111015387221   111007698250    
111009133065       111011078730       111011219962       111012145893      
111012308715       111012343994       111013419483       111013437078      
111013989250       111013923900       111014117883       111014222655      
111014252355       111015024858       111015168701       111015084023      
111015291258       111015428665       111015387232   111007698261    
111009133177       111011078796       111011220021       111012145961      
111012309378       111012344029       111013419506       111013437090      
111013989665       111013923933       111014117906       111014222756      
111014252377       111015024892       111015168723       111015084270      
111015291270       111015428698       111015387265   111007698272    
111009133201       111011078820       111011220043       111012146030      
111012323598       111012344108       111013419528       111013437113      
111013989676       111013923955       111014136514       111014222835      
111014252399       111015024904       111015168745       111015084304      
111015291281       111015428700       111015387276   111007698306    
111009133212       111011078853       111011220133       111012146074      
111012323611       111012344119       111013419539       111013437124      
111013989698       111013924046       111014136525       111014222846      
111014252423       111015024915       111015168778       111015084405      
111015291304       111015428711       111015387287   111007698317    
111009133267       111011079023       111011220177       111012146085      
111012323677       111012344164       111013419540       111013437135      
111013989733       111013942710       111014136660       111014222879      
111014269320       111015024926       111015168835       111015084416      
111015291348       111015429712       111015387300   111007698384    
111009133278       111011079056       111011220212       111012163433      
111012323745       111012344186       111013419573       111013437157      
111013989744       111013942721       111014136671       111014222880      
111014269342       111015025231       111015168868       111015101236      
111015291360       111015429723       111015387333   111007698441    
111009133302       111011079078       111011220245       111012163444      
111012323778       111012362399       111013283651       111013437180      
111013989766       111013942743       111014137368       111014222970      
111014269409       111015025242       111015168879       111015101258      
111015291371       111015447543       111015387355   111007698542    
111009133380       111011079146       111011092477       111012163455      
111012323914       111012362456       111013283718       111013437191      
111013989777       111013942754       111014137379       111014223016      
111014269555       111015025253       111015168891       111015101270      
111015291696       111015447587       111015387366   111007698586    
111009133391       111011079157       111011092567       111012163499      
111012323936       111012362467       111013283729       111013437203      
111013989801       111013942798       111014137391       111014223094      
111014269599       111015025275       111015168914       111015101304      
111015291720       111015447600       111015387377   111007698924    
111009133425       111011079179       111011092589       111012163501      
111012323958       111012362478       111013283730       111013437225      
111013989812       111013942912       111014137403       111014223162      
111014269623       111015025343       111015168925       111015101337      
111015291764       111015447611       111015387388   111007698968    
111009133436       111011079236       111011092613       111012163534      
111012323969       111012362579       111013283741       111013437247      
111013989834       111013942934       111014137436       111014223207      
111014269645       111015025365       111015168947       111015101348      
111015291786       111015447644       111015387401   111007699037    
111009133470       111011079292       111011092624       111012163545      
111012323970       111012362636       111013283752       111013437258      
111013989867       111013943294       111014137469       111014223230      
111014269678       111015025387       111015168992       111015101359      
111015291797       111015447677       111015387412   111007699082    
111009133526       111011079360       111011092781       111012163556      
111012324027       111012362647       111013283819       111013437269      
111013989889       111013943340       111014137515       111014223331      
111014269724       111015025400       111015169016       111015101360      
111015291821       111015447723       111015387456   111007699093    
111009133852       111011079382       111011092792       111012163578      
111012324162       111012362669       111013283842       111013437292      
111013989890       111013943373       111014137537       111014223397      
111014269746       111015025444       111015169050       111015101371      
111015291832       111015447745       111015387478   111007699273    
111009133931       111011079405       111011092826       111012163590      
111012324184       111012362681       111013283875       111013437326      
111013989935       111013943395       111014137559       111014223409      
111014269779       111015025488       111015169061       111015101382      
111015291854       111015447756       111015387489   111007699318    
111009133975       111011079416       111011092893       111012163602      
111012324195       111012362692       111013283932       111013437371      
111013989946       111013943508       111014137571       111014223410      
111014269791       111015025523       111015169072       111015101405      
111015291955       111015447789       111015387490   111007699408    
111009133997       111011079584       111011092916       111012163613      
111012324207       111012362704       111013283943       111013437382      
111013989968       111013943777       111014137593       111014240352      
111014269847       111015025545       111015169094       111015101427      
111015291966       111015447790       111015387513   111007699419    
111009134000       111011062306       111011092938       111012163680      
111012324241       111012362715       111013284090       111013437405      
111013989991       111013943799       111014137627       111014240385      
111014269915       111015025556       111015169106       111015101438      
111015291977       111015447824       111015387568   111007699532    
111009134033       111011079607       111011092949       111012163781      
111012324252       111012362816       111013284102       111013437416      
111013990308       111013943801       111014137649       111014240396      
111014270153       111015025578       111015169139       111015101449      
111015291999       111015447857       111015387591   111007699587    
111009134066       111011079629       111011092961       111012163860      
111012191535       111012363626       111013284113       111013437427      
111013990331       111013943845       111014137694       111014240419      
111014270175       111015042230       111015169140       111015101450      
111015292002       111015447868       111015387625   111007699598    
111009134088       111011079641       111011092972       111012163893      
111012191546       111012363637       111013284135       111013437438      
111013990342       111013943867       111014137717       111014240420      
111014270186       111015042274       111015188668       111015101483      
111015292013       111015447880       111015387636   111007699688    
111009134189       111011079696       111011092983       111012163994      
111012192008       111012363660       111013284797       111013437461      
111013990375       111013943980       111014137728       111014240453      
111014270209       111015042285       111015188758       111015101494      
111015292035       111015447891       111015387647   111007699734    
111009134190       111011079731       111011093041       111012164007      
111012192019       111012363671       111013284810       111013437540      
111013990409       111013944037       111014137740       111014240497      
111014270210       111015042296       111015188860       111015101506      
111015292046       111015447903       111015387669   111007699756    
111009155957       111011079742       111011093142       111012164041      
111012192075       111012363705       111013284821       111013437573      
111014009816       111013944048       111014137773       111014240510      
111014287139       111015042320       111015188871       111015101540      
111015292068       111015447914       111015387759  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007699789    
111009156093       111011079775       111011093197       111012164108      
111012192132       111012363727       111013284832       111013437607      
111014009827       111013944059       111014137784       111014240521      
111014287140       111015042342       111015189063       111015101573      
111015309764       111015447925       111015405558   111007699925    
111009156194       111011079797       111011093311       111012164120      
111012192143       111012363738       111013284865       111013456967      
111014009883       111013944149       111014154727       111014240576      
111014287151       111015042375       111015189085       111015101584      
111015309786       111015447947       111015405570   111007700041    
111009156228       111011079809       111011093366       111012164210      
111012192222       111012363749       111013284876       111013456989      
111014009894       111013944239       111014154772       111014240611      
111014287173       111015042409       111015189096       111015101607      
111015309854       111015447969       111015405615   111007700063    
111009156318       111011079843       111011093388       111012164232      
111012192244       111012363828       111013284898       111013457003      
111014009917       111013944251       111014154840       111014240633      
111014287207       111015042421       111015189108       111015101629      
111015309922       111015447992       111015405626   111007700085    
111009156352       111011079900       111011093401       111012164254      
111012192277       111012363851       111013284944       111013457014      
111014009973       111013944396       111014154862       111014240666      
111014287229       111015042443       111015189119       111015101685      
111015310014       111015448016       111015406818   111007700142    
111009156408       111011079911       111011093434       111012164366      
111012192288       111012383213       111013284977       111013457047      
111014009984       111013944431       111014154873       111014240699      
111014287263       111015042511       111015189120       111015101696      
111015310115       111015448027       111015406830   111007700175    
111009156431       111011079977       111011093456       111012164388      
111012192334       111012383246       111013302956       111013457070      
111014010009       111013963533       111014154884       111014240701      
111014287308       111015042836       111015189164       111015101708      
111015310227       111015448083       111015406896   111007700423    
111009156486       111011080003       111011093478       111012164412      
111012192345       111012399108       111013302989       111013457081      
111014010065       111013963588       111014155391       111014240723      
111014287320       111015043174       111015189186       111015101719      
111015310249       111015448106       111015406908   111007700580    
111009156532       111011080014       111011093546       111012164434      
111012192356       111012399175       111013303036       111013457092      
111014010100       111013963599       111014155436       111014240745      
111014287331       111015043185       111015189197       111015101720      
111015310272       111015448117       111015406919   111007700614    
111009156600       111011080081       111011093568       111012164445      
111012192367       111012399186       111013303069       111013457104      
111014010155       111013963678       111014156392       111014240756      
111014287353       111015043208       111015189232       111015101742      
111015310328       111015448128       111015406920   111007700883    
111009156611       111011080137       111011111211       111012164502      
111012192446       111012399209       111013303070       111013457115      
111014010166       111013963713       111014156404       111014240767      
111014287364       111015043253       111015189254       111015101753      
111015310340       111015448162       111015406942   111007700917    
111009156677       111011080148       111011111266       111012164513      
111012192705       111012399210       111013303081       111013457508      
111014010223       111013963735       111014156471       111014240778      
111014287432       111015043309       111015189265       111015101764      
111015310351       111015448184       111015406953   111007700928    
111009156688       111011080205       111011111301       111012030717      
111012192727       111012399232       111013303126       111013457531      
111014010302       111013963825       111014156516       111014240857      
111014287443       111015043310       111015189287       111015101832      
111015310373       111015448195       111015406975   111007700973    
111009156756       111011080249       111011111402       111012146096      
111012192794       111012399243       111013303137       111013457564      
111014010313       111013963959       111014156572       111014240880      
111014287476       111015043343       111015189322       111015101876      
111015310384       111015464777       111015406997   111007701042    
111009156767       111011080250       111011111413       111012146210      
111012192817       111012399276       111013303159       111013457957      
111014010324       111013963971       111014156594       111014240914      
111014287487       111015043354       111015189344       111015101922      
111015310395       111015464801       111015407011   111007701075    
111009156789       111011080283       111011111435       111012146221      
111012210661       111012399355       111013303182       111013457991      
111014010414       111013964006       111014156617       111014240958      
111014287498       111015043365       111015189355       111015101933      
111015310418       111015464823       111015407044   111007701143    
111009156880       111011080317       111011111536       111012146243      
111012210739       111012399377       111013303441       111013458004      
111014010469       111013964039       111014156640       111014240969      
111014287511       111015043376       111015189388       111015102103      
111015310429       111015465183       111015407055   111007701187    
111009156891       111011080384       111011111581       111012146355      
111012210784       111012399401       111013303463       111013458015      
111014010526       111013964073       111014156651       111014241005      
111014287522       111015043387       111015189546       111015122262      
111015310441       111015465206       111015407077   111007701211    
111009156903       111011080395       111011111604       111012146456      
111012210795       111012399412       111013303665       111013458026      
111014010571       111013964084       111014156662       111014241016      
111014287544       111015059946       111015189557       111015122273      
111015310508       111015465217       111015407088   111007701288    
111009156925       111011080430       111011129119       111012146579      
111012210830       111012399423       111013303676       111013458037      
111014010605       111013964095       111014156684       111014241049      
111014287566       111015059968       111015189580       111015122284      
111015310519       111015465228       111015407101   111007701323    
111009156947       111011003772       111011129153       111012146647      
111012211314       111012399445       111013303698       111013458060      
111014010616       111013964118       111014156729       111014241050      
111014287577       111015059979       111015208650       111015122329      
111015310531       111015465240       111015407112   111007701334    
111009156969       111011186707       111011129186       111012146669      
111012211325       111012399456       111013303834       111013458093      
111014010762       111013964152       111014156741       111014241061      
111014287779       111015059991       111015208683       111015122330      
111015310564       111015465262       111015407123   111007701413    
111009156970       111011186718       111011129221       111012146681      
111012211729       111012399489       111013303845       111013458127      
111014010773       111013964163       111014156763       111014257079      
111014287803       111015060049       111015208728       111015122341      
111015310575       111015465295       111015407167   111007701424    
111009069579       111011186774       111011129276       111012146759      
111012211730       111012399490       111013303878       111013458138      
111014010830       111013964185       111014156774       111014257080      
111014287858       111015060050       111015208739       111015122396      
111015310610       111015465318       111015407178   111007701547    
111009069591       111011186796       111011129287       111012146760      
111012211741       111012399513       111013303957       111013458150      
111014010874       111013964196       111014156796       111014257091      
111014287881       111015060061       111015208751       111015122431      
111015310665       111015465330       111015407189   111007701749    
111009069603       111011186842       111011129344       111012146827      
111012211752       111012399568       111013322543       111013458206      
111014010896       111013964208       111014156808       111014257125      
111014287904       111015060072       111015208773       111015122464      
111015310687       111015465374       111015407190   111007701794    
111009069625       111011186909       111011129366       111012146861      
111012211763       111012399579       111013322598       111013458217      
111014027445       111013964253       111014156820       111014257147      
111014287926       111015060117       111015208784       111015122475      
111015310698       111015465419       111015407213   111007701817    
111009069636       111011187023       111011129399       111012146883      
111012211774       111012399591       111013322600       111013458262      
111014027456       111013964275       111014156831       111014257169      
111014287993       111015060128       111015208807       111015122509      
111015310700       111015465622       111015407235   111007701828    
111009069647       111011187191       111011129445       111012146894      
111012211808       111012399603       111013322633       111013458284      
111014027478       111013964286       111014174718       111014257170      
111014304230       111015060139       111015208841       111015122543      
111015329182       111015465633       111015407257   111007701907    
111009069658       111011187247       111011129489       111012146973      
111012211820       111012399625       111013322644       111013458295      
111014027535       111013964297       111014174730       111014257237      
111014304263       111015060140       111015208852       111015122554      
111015329205       111015465644       111015407303   111007702021    
111009069669       111011187348       111011129502       111012147053      
111012211864       111012399636       111013322723       111013458363      
111014027546       111013983872       111014174796       111014257260      
111014304285       111015060151       111015208885       111015122565      
111015329238       111015465666       111015407314   111007702223    
111009069670       111011187360       111011129546       111012147154      
111012211875       111012399647       111013322756       111013458385      
111014027580       111013983894       111014174808       111014257271      
111014304296       111015060162       111015208896       111015122576      
111015329261       111015465677       111015407325   111007702234    
111009069692       111011187371       111011129591       111012164579      
111012211886       111012399658       111013322767       111013458396      
111014027591       111013983906       111014174819       111014257282      
111014304319       111015060207       111015208919       111015122598      
111015329283       111015483497       111015407347   111007702289    
111009069704       111011187405       111011129614       111012164591      
111012212001       111012399692       111013322778       111013458408      
111014027614       111013983917       111014174897       111014257305      
111014304331       111015060218       111015208920       111015122600      
111015329328       111015483510       111015407358   111007702391    
111009069726       111011187438       111011129669       111012164625      
111012212090       111012399726       111013322813       111013458419      
111014027625       111013983928       111014174909       111014257338      
111014304342       111015060274       111015208942       111015122633      
111015329339       111015483587       111015407369   111007702414    
111009069737       111011187472       111011129670       111012164669      
111012212102       111012399748       111013322835       111013458420      
111014027636       111013983939       111014174921       111014257349      
111014304937       111015060308       111015208953       111015122644      
111015329340       111015483598       111015407370   111007702469    
111009069748       111011187483       111011129715       111012164681      
111012231170       111012344254       111013322857       111013477151      
111014027658       111013983940       111014174932       111014257361      
111014304971       111015060342       111015208964       111015122655      
111015329351       111015483644       111015407392   111007702627    
111009069759       111011187506       111011129726       111012164737      
111012231204       111012344265       111013322868       111013477162      
111014027681       111013983951       111014175045       111014257372      
111014305006       111015060353       111015208975       111015122666      
111015329395       111015483666       111015422906   111007702661    
111009069782       111011187528       111011129760       111012164838      
111012231226       111012344298       111013322879       111013477195      
111014027692       111013983984       111014175067       111014257383      
111014305040       111015060375       111015208997       111015123544      
111015329407       111015483677       111015422917   111007702717    
111009069816       111011187539       111011129838       111012164928      
111012231237       111012344366       111013322891       111013477218      
111014027715       111013984008       111014175135       111014257394      
111014305051       111015060409       111015209000       111015123601      
111015329430       111015483688       111015422940   111007702807    
111009069906       111011187674       111011129883       111012165097      
111012231248       111012344388       111013322903       111013477229      
111014027771       111013984053       111014175157       111014257417      
111014305084       111015060410       111015209022       111015123612      
111015329474       111015483699       111015422962   111007704078    
111009069917       111011204720       111011130076       111012165233      
111012231259       111012344434       111013322970       111013477285      
111014027805       111013984064       111014175168       111014257451      
111014305095       111015060432       111015209044       111015123667      
111015329519       111015483712       111015422973   111007704089    
111009069928       111011204786       111011130087       111012165323      
111012231271       111012344524       111013322992       111013477577      
111014027849       111013984097       111014175180       111014257462      
111014305107       111015060443       111015209055       111015123713      
111015329520       111015483734       111015422984   111007704168    
111009070065       111011204876       111011130166       111012165356      
111012231406       111012344546       111013323005       111013477588      
111014027872       111013984110       111014175225       111014257473      
111014305118       111015060454       111015209077       111015123735      
111015329542       111015483745       111015423020   111007704203    
111009070122       111011204898       111011130177       111012165378      
111012231439       111012344557       111013323038       111013477599      
111014027883       111013984121       111014175630       111014257484      
111014305129       111015060465       111015209088       111015123746      
111015329564       111015483778       111015423031   111007704304    
111009070166       111011204977       111011147603       111012165389      
111012231484       111012344568       111013323061       111013477601      
111014027894       111013984154       111014176248       111014257518      
111014305152       111015060498       111015209134       111015123757      
111015329575       111015483790       111015423064   111007704359    
111009070223       111011205035       111011147670       111012165390      
111012231495       111012344614       111013323117       111013477634      
111014027906       111013984200       111014176260       111014257530      
111014305174       111015060533       111015209145       111015123768      
111015329586       111015483813       111015423075   111007704360    
111009070313       111011205057       111011147737       111012165457      
111012231518       111012344647       111013323128       111013477724      
111014027939       111013984222       111014176293       111014257563      
111014305185       111015060588       111015209156       111015123814      
111015329597       111015483824       111015423097   111007704483    
111009070346       111011205091       111011147838       111012165468      
111012231530       111012344681       111013323139       111013477735      
111014027940       111013984255       111014176305       111014257574      
111014305219       111015060599       111015209178       111015140600      
111015329621       111015483857       111015423109   111007704494    
111009070425       111011205136       111011147883       111012165480      
111012231541       111012344715       111013323229       111013477746      
111014027951       111013984323       111014193652       111014257608      
111014305220       111015060601       111015209189       111015140622      
111015329632       111015483868       111015423143   111007704562    
111009134279       111011205170       111011147928       111012052036      
111012231574       111012344737       111013342208       111013477791      
111014027984       111013984390       111014193663       111014257664      
111014305231       111015060612       111015209190       111015140633      
111015329654       111015483936       111015423165   111007704595    
111009134280       111011205259       111011147939       111012147187      
111012231585       111012344759       111013342264       111013477814      
111014028020       111013984468       111014193708       111014258542      
111014305286       111015074965       111015209202       111015140644      
111015329711       111015484331       111015423198   111007704652    
111009134336       111011205361       111011147940       111012147200      
111012231596       111012344760       111013342309       111013477825      
111014050609       111013984479       111014193753       111014258597      
111014305309       111015074987       111015209235       111015140688      
111015329722       111015484645       111015423200   111007704764    
111009134415       111011205596       111011147951       111012147244      
111012231620       111012344793       111013342343       111013477926      
111014050610       111013984503       111014193775       111014273796      
111014305400       111015075001       111015209291       111015140699      
111015329755       111015484656       111015423222   111007704786    
111009134437       111011205619       111011147973       111012147255      
111012231631       111012344805       111013342387       111013477948      
111014050621       111013984514       111014193786       111014273808      
111014305422       111015075056       111015209325       111015140701      
111015329766       111015484667       111015423244   111007704865    
111009134572       111011223798       111011147984       111012147312      
111012231664       111012344827       111013342422       111013477982      
111014050632       111013984536       111014193809       111014273831      
111014305501       111015075078       111015235335       111015141005      
111015346912       111015484678       111015423266   111007704911    
111009134606       111011223923       111011148019       111012147334      
111012231697       111012344849       111013342477       111013498222      
111014050665       111014002437       111014193810       111014273853      
111014305512       111015075179       111015235357       111015141016      
111015346934       111015484702       111015423288   111007704944    
111009134628       111011223956       111011148020       111012147402      
111012231709       111012344850       111013342512       111013498233      
111014050722       111014002459       111014193821       111014273864      
111014305545       111015075203       111015235368       111015141049      
111015346989       111015484713       111015423299   111007704955    
111009134729       111011223989       111011148053       111012147446      
111012231721       111012344861       111013342534       111013498244      
111014050733       111014002460       111014193843       111014273886      
111014305556       111015075214       111015235380       111015141106      
111015346990       111015484735       111015423378   111007704999    
111009134730       111011224003       111011148110       111012147525      
111012231765       111012344883       111013342567       111013498963      
111014050744       111014002482       111014193977       111014273897      
111014305590       111015075270       111015235391       111015141117      
111015347036       111015484746       111015423402   111007705013    
111009134741       111011224014       111011148222       111012147570      
111012231776       111012363918       111013342590       111013498985      
111014050755       111014002493       111014193988       111014273921      
111014305624       111015075315       111015235425       111015141139      
111015347058       111015484803       111015423413   111007705103    
111009134763       111011224025       111011148244       111012147581      
111012232384       111012363930       111013342613       111013499009      
111014050823       111014002527       111014193999       111014273932      
111014305668       111015075348       111015235436       111015141230      
111015347069       111015484825       111015423424   111007705147    
111009134808       111011224081       111011148334       111012147637      
111012232407       111012363941       111013342657       111013499010      
111014050834       111014002550       111014194002       111014273954      
111014305679       111015075359       111015235469       111015141319      
111015347092       111015501072       111015423435   111007705170    
111009134853       111011224092       111011148378       111012147648      
111012232429       111012363963       111013342668       111013499032      
111014050845       111014002561       111014194013       111014273976      
111014323365       111015075360       111015235470       111015141331      
111015347115       111015501106       111015423468   111007705181    
111009134909       111011224317       111011148648       111012147682      
111012250575       111012363974       111013342679       111013499087      
111014050867       111014002572       111014194024       111014273998      
111014323398       111015075382       111015235481       111015141342      
111015347137       111015501128       111015423479   111007705204    
111009134921       111011224328       111011148716       111012147738      
111012250676       111012363985       111013342714       111013499166      
111014050889       111014002819       111014194574       111014274281      
111014323400       111015075472       111015235559       111015141364      
111015347159       111015501151       111015423491   111007705271    
111009134943       111011224395       111011148749       111012147772      
111012250722       111012364009       111013342725       111013499188      
111014050913       111014002820       111014194585       111014274405      
111014323433       111015075506       111015235605       111015141409      
111015347182       111015501162       111015423503   111007705282    
111009135001       111011224452       111011148828       111012147806      
111012250755       111012364010       111013342747       111013499201      
111014050957       111014002853       111014194608       111014274450      
111014323444       111015076136       111015236055       111015141410      
111015347250       111015501184       111015423547   111007705293    
111009135023       111011224508       111011148873       111012147851      
111012250788       111012364021       111013342769       111013499245      
111014050980       111014002864       111014194619       111014274461      
111014323488       111015076147       111015236088       111015141432      
111015347283       111015501207       111015423558   111007705316    
111009135067       111011224586       111011148918       111012147895      
111012250957       111012364054       111013342781       111013499267      
111014050991       111014002897       111014194620       111014274494      
111014323512       111015076158       111015236099       111015141443      
111015347294       111015501218       111015423570   111007705608    
111009135089       111011224597       111011165580       111012147918      
111012250968       111012364155       111013342804       111013499289      
111014051048       111014002932       111014194642       111014274551      
111014323545       111015076169       111015236101       111015141487      
111015347317       111015501229       111015423604   111007705642    
111009135102       111011224609       111011165603       111012147952      
111012250979       111012364166       111013342826       111013499302      
111014051161       111014002943       111014194653       111014274562      
111014323556       111015076226       111015236112       111015141498      
111015347339       111015501263       111015442885   111007705664    
111009135113       111011224643       111011165625       111012147963      
111012250991       111012364199       111013342848       111013499313      
111014051194       111014002954       111014194697       111014274595      
111014323567       111015076237       111015236134       111015141533      
111015347340       111015501274       111015442908   111007705697    
111009135157       111011224665       111011165636       111012148032      
111012251026       111012364223       111013342859       111013499357      
111014051240       111014002976       111014194709       111014274674      
111014323590       111015076248       111015236145       111015141544      
111015347351       111015501296       111015442942   111007705811    
111009135203       111011224676       111011165658       111012148043      
111012251082       111012364234       111013342871       111013499380      
111014051251       111014003056       111014194721       111014274708      
111014323613       111015076259       111015236156       111015141555      
111015347362       111015501308       111015443000   111007705833    
111009135214       111011224722       111011165669       111012148111      
111012251093       111012364245       111013342882       111013499391      
111014051262       111014003067       111014194732       111014274731      
111014323646       111015076293       111015236178       111015141588      
111015347384       111015501320       111015443101   111007705899    
111009135247       111011224766       111011165726       111012165514      
111012251116       111012364256       111013361579       111013499717      
111013907991       111014003078       111014194743       111014274753      
111014323657       111015076305       111015236189       111015141599      
111015347430       111015501331       111015443134   111007706801    
111009156992       111011097348       111011165737       111012165536      
111012251127       111012364278       111013361580       111013499728      
111013908004       111014003090       111014194978       111014274764      
111014323668       111015076316       111015236190       111015141612      
111015347452       111015501353       111015443167   111007706823    
111009157049       111011097360       111011165760       111012165558      
111012251161       111012364289       111013361591       111013499740      
111013908015       111014003179       111014195003       111014274797      
111014323679       111014968001       111015236202       111015161096      
111015347474       111015501397       111015443224   111007706979    
111009157083       111011097393       111011165827       111012165569      
111012251183       111012364302       111013361625       111013499751      
111013908026       111014003236       111014195014       111014274810      
111014323736       111014968012       111015236224       111015161119      
111015347485       111015501409       111015443257  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007706991    
111009157207       111011097517       111011165850       111012165659      
111012251217       111012364324       111013361647       111013499773      
111013908037       111014003247       111014195025       111014274843      
111014323747       111014968023       111015236246       111015161120      
111015347496       111015501421       111015443291   111007707060    
111009157230       111011097595       111011165861       111012165660      
111012251228       111012364335       111013361670       111013520059      
111013908284       111014003304       111014195036       111014274854      
111014323758       111014968056       111015236280       111015161164      
111015347519       111015501432       111015443336   111007707093    
111009157409       111011097641       111011165917       111012165693      
111012251295       111012364357       111013361726       111013520071      
111013908295       111014003315       111014195047       111014274865      
111014323837       111014968067       111015236303       111015161210      
111015347531       111015501779       111015443415   111007707138    
111009157522       111011097663       111011165984       111012165716      
111012251330       111012364751       111013361748       111013520150      
111013908318       111014003326       111014195058       111014274876      
111014323859       111014968090       111015236325       111015161221      
111015347542       111015501780       111015443448   111007707150    
111009157588       111011097708       111011166020       111012165727      
111012251341       111012364784       111013361759       111013520206      
111013908600       111014021900       111014195069       111014275079      
111014323893       111014968102       111015236336       111015161232      
111015347564       111015501791       111015443459   111007707217    
111009157702       111011097786       111011166042       111012165738      
111012252140       111012364829       111013361760       111013520217      
111013908644       111014021911       111014195070       111014275080      
111014323938       111014968113       111015236347       111015161254      
111015365328       111015501847       111015443460   111007707228    
111009157735       111011097843       111011166086       111012165750      
111012252162       111012364830       111013361782       111013520228      
111013908655       111014021988       111014195126       111014291842      
111014323949       111014968135       111015236358       111015161298      
111015365339       111015501869       111015443493   111007707273    
111009157791       111011097900       111011166132       111012165772      
111012271051       111012364852       111013361805       111013520251      
111013908677       111014022002       111014195148       111014291886      
111014323994       111014968179       111015236527       111015161322      
111015365351       111015501904       111015443505   111007707341    
111009157803       111011097911       111011166176       111012165862      
111012271073       111012364863       111013361849       111013520273      
111013908688       111014022125       111014209706       111014291921      
111014324018       111014968191       111015236538       111015161399      
111015365362       111015501982       111015443516   111007707352    
111009157915       111011097977       111011166255       111012165873      
111012271107       111012364908       111013361928       111013520284      
111013908701       111014022169       111014209717       111014291932      
111014324029       111014968203       111015090840       111015161401      
111015365373       111015501993       111015443527   111007707419    
111009157926       111011098002       111011166277       111012165884      
111012271130       111012364919       111013361939       111013520318      
111013908723       111014022170       111014209739       111014291943      
111014324030       111014968236       111015090851       111015161478      
111015365395       111015393060       111015443538   111007707576    
111009157982       111011098013       111011166356       111012165907      
111012271141       111012399771       111013361951       111013520329      
111013908745       111014022204       111014209807       111014291976      
111014324041       111014968247       111015090862       111015161489      
111015365407       111015393149       111015443550   111007707598    
111009158006       111011098057       111011166367       111012165929      
111012271152       111012399793       111013361962       111013520330      
111013908778       111014022248       111014209818       111014292001      
111014340005       111014968281       111015090873       111015161490      
111015365418       111015393150       111015443594   111007707611    
111009158040       111011098091       111011183502       111012165985      
111012271219       111012399805       111013362008       111013520363      
111013908789       111014022260       111014209829       111014292078      
111014340016       111014968315       111015090884       111015161524      
111015365429       111015393172       111015443606   111007707644    
111009158084       111011098125       111011183524       111012166010      
111012271242       111012399838       111013362154       111013520385      
111013908790       111014022316       111014209841       111014292089      
111014340027       111014968337       111015090907       111015161557      
111015365441       111015393183       111015443617   111007707655    
111009158107       111011098147       111011183535       111012166065      
111012271253       111012399849       111013362176       111013520419      
111013908835       111014022394       111014209863       111014292090      
111014340049       111014968348       111015090918       111015161647      
111015365452       111015393194       111015443628   111007707666    
111009158185       111011098215       111011183568       111012166076      
111012271275       111012399906       111013362266       111013520420      
111013908846       111014022406       111014209908       111014292113      
111014340072       111014968359       111015090930       111015161681      
111015365463       111015393251       111015443639   111007707745    
111009158196       111011098248       111011183669       111012166098      
111012271286       111012399951       111013381919       111013520431      
111013908868       111014022417       111014209920       111014292146      
111014340094       111014968382       111015090941       111015161759      
111015365496       111015393307       111015460784   111007707767    
111009158220       111011098259       111011183692       111012166100      
111012271309       111012399962       111013381920       111013520497      
111013908880       111014022439       111014209975       111014292157      
111014340465       111014968393       111015090974       111015161760      
111015365508       111015393341       111015460807   111007707789    
111009158231       111011098260       111011183704       111012166201      
111012271354       111012399973       111013381942       111013520509      
111013908903       111014022440       111014210001       111014292821      
111014340476       111014968416       111015090985       111015162008      
111015365520       111015393374       111015460818   111007707790    
111009158242       111011098282       111011183737       111012166223      
111012271365       111012400077       111013381986       111013521050      
111013908925       111014043533       111014210012       111014292843      
111014340500       111014968540       111015090996       111015181380      
111015365542       111015393453       111015460829   111007707802    
111009070616       111011115068       111011183759       111012166267      
111012271376       111012400099       111013382033       111013521061      
111013908969       111014043555       111014210023       111014292865      
111014340533       111014968731       111015091010       111015181436      
111015365575       111015393464       111015460841   111007707846    
111009070717       111011115125       111011183838       111012166278      
111012271512       111012400101       111013382055       111013521094      
111013909308       111014043566       111014210034       111014292876      
111014340544       111014968742       111015091065       111015181447      
111015365597       111015393486       111015460919   111007866505    
111009070762       111011115158       111011183850       111012166357      
111012271556       111012400134       111013382077       111013521106      
111013909319       111014043588       111014210045       111014292887      
111014340577       111014968775       111015091076       111015181469      
111015365621       111015393633       111015460920   111007847953    
111009070773       111011115169       111011183917       111012129514      
111012271602       111012400145       111013382134       111013521140      
111013909320       111014043599       111014210078       111014292898      
111014340623       111014969675       111015091098       111015181481      
111015365632       111015393644       111015461000   111007793223    
111009070784       111011115181       111011183940       111012148155      
111012271635       111012400178       111013382156       111013521173      
111013909331       111014043601       111014210089       111014292944      
111014340634       111014969697       111015091122       111015181492      
111015365665       111015393666       111015461055   111007870803    
111009070807       111011115215       111011183962       111012148357      
111012271646       111012400190       111013382189       111013521218      
111013909342       111014043634       111014210102       111014292955      
111014340656       111014987181       111015091155       111015181526      
111015365700       111015393677       111015461099   111007856470    
111009070997       111011115293       111011183995       111012148391      
111012271680       111012400482       111013382190       111013521229      
111013909364       111014043689       111014210124       111014292966      
111014340678       111014987248       111015091188       111015181560      
111015365722       111015393699       111015461134   111007725576    
111009071112       111011115316       111011184020       111012148447      
111012271758       111012400527       111013382202       111013521241      
111013909386       111014043702       111014210180       111014292988      
111014340689       111014987259       111015091199       111015181571      
111015365755       111015393701       111015461145   111007728838    
111009071189       111011115349       111011184086       111012148469      
111012271781       111012400549       111013382224       111013521319      
111013909409       111014043779       111014210191       111014293024      
111014340702       111014987349       111015091212       111015181582      
111015365845       111015393745       111015461178   111007863670    
111009071213       111011115350       111011184121       111012148504      
111012271792       111012400572       111013382235       111013539600      
111013909410       111014043814       111014210214       111014293035      
111014340746       111014987417       111015091223       111015181593      
111015365856       111015393767       111015461572   111007769697    
111009071235       111011115585       111011184143       111012148559      
111012271837       111012400594       111013382268       111013437629      
111013909432       111014043847       111014210506       111014293046      
111014340757       111014987439       111015091234       111015181661      
111015365867       111015393789       111015461639   111007963277    
111009071257       111011115642       111011184154       111012148593      
111012289757       111012344917       111013382325       111013437630      
111013929951       111014043858       111014210517       111014293079      
111014340779       111014987451       111015091278       111015181830      
111015365878       111015393790       111015461640   111007903439    
111009071280       111011115709       111011184200       111012148605      
111012289779       111012344973       111013382370       111013437674      
111013929973       111014043869       111014210551       111014293136      
111014340814       111014987473       111015091290       111015181975      
111015365889       111015393813       111015461651   111007903484    
111009071347       111011115710       111011184233       111012148638      
111012289803       111012344984       111013382606       111013437742      
111013930009       111014043870       111014210584       111014293158      
111014340836       111014987484       111015091346       111015181986      
111015365890       111015393846       111015461729   111007903518    
111009071369       111011115776       111011184402       111012148650      
111012289825       111012344995       111013382617       111013437753      
111013930290       111014043892       111014210595       111014309853      
111014340847       111014987507       111015091368       111015182022      
111015365902       111015393880       111015461741   111007903541    
111009071426       111011115899       111011184413       111012148773      
111012289858       111012345008       111013382673       111013437809      
111013930368       111014043904       111014210607       111014309954      
111014340892       111014987530       111015091379       111015182066      
111015365924       111015411308       111015461897   111007903596    
111009071460       111011115901       111011184424       111012148818      
111012289881       111012345019       111013400607       111013437810      
111013930436       111014043915       111014210630       111014309987      
111014340937       111014987563       111015091403       111015182088      
111015365946       111015411421       111015478761   111007903619    
111009071538       111011115990       111011184457       111012148874      
111012289915       111012345075       111013400641       111013437843      
111013931088       111014043926       111014210641       111014310024      
111014340959       111014987574       111015091414       111015182099      
111015365980       111015411498       111015478817   111007903620    
111009071549       111011116014       111011184479       111012148931      
111012289926       111012345097       111013400652       111013437876      
111013931099       111014043948       111014210652       111014311272      
111014340982       111014988148       111015091425       111015182101      
111015366060       111015411601       111015478839   111007903642    
111009071572       111011116036       111011184558       111012148997      
111012290041       111012345109       111013400663       111013437898      
111013931213       111014044039       111014210674       111014311340      
111014217907       111014988159       111015091436       111015182112      
111015380505       111015411645       111015478862   111007903653    
111009071639       111011116137       111011201323       111012149011      
111012290074       111012345121       111013400685       111013437944      
111013931235       111014044051       111014210696       111014311351      
111014217929       111014988160       111015091469       111015182134      
111015380527       111015411689       111015478884   111007903833    
111009071774       111011116216       111011201334       111012149077      
111012290119       111012345187       111013400696       111013437955      
111013931246       111014044073       111014210708       111014311395      
111014217996       111014988182       111015091470       111015182145      
111015380549       111015411702       111015478918   111007903844    
111009071864       111011116261       111011201390       111012149099      
111012290120       111012345198       111013400742       111013437966      
111013931279       111014044118       111014210719       111014311418      
111014218032       111014988205       111015091492       111015182156      
111015380550       111015411713       111015478929   111007903877    
111009071954       111011116328       111011201435       111012149112      
111012290131       111012345211       111013400753       111013437988      
111013931291       111014044152       111014210720       111014311463      
111014218054       111014988216       111015109829       111015182167      
111015380572       111015411746       111015478941   111007903899    
111009072067       111011116351       111011201446       111012149134      
111012290153       111012345244       111013400809       111013438035      
111013931493       111014044208       111014079127       111014311474      
111014218065       111014988249       111015109830       111015182459      
111015380617       111015411757       111015478952   111007903923    
111009072078       111011134003       111011201581       111012149156      
111012290175       111012345288       111013400821       111013438079      
111013931572       111014044220       111014079149       111014311485      
111014218087       111014989576       111015109874       111015182482      
111015380628       111015411768       111015478963   111007903934    
111009072089       111011134036       111011201615       111012149178      
111012290209       111012345312       111013400832       111013438080      
111013931606       111013901625       111014079150       111014311519      
111014218098       111014989600       111015109885       111015182505      
111015380651       111015411779       111015478985   111007903967    
111009072113       111011134205       111011201626       111012149189      
111012290232       111012345356       111013400865       111013438125      
111013931640       111013901647       111014079161       111014311531      
111014218100       111014989633       111015109920       111015182516      
111015380662       111015411803       111015478996   111007904003    
111009072124       111011134238       111011201637       111012149202      
111012290276       111012345389       111013400900       111013438136      
111013931673       111013901670       111014079598       111014311575      
111014218122       111014989644       111015109931       111015182549      
111015380684       111015411814       111015479021   111007904159    
111009072146       111011134249       111011201648       111012149257      
111012290322       111012345413       111013400944       111013438169      
111013931684       111013901692       111014079633       111014311586      
111014218144       111014989655       111015109964       111015182550      
111015380718       111015411869       111015479032   111007904182    
111009135348       111011134272       111011201705       111012149325      
111012290366       111012345424       111013400955       111013438181      
111013931707       111013901715       111014079655       111014311609      
111014218177       111014989688       111015109986       111015200135      
111015380741       111015412107       111015479054   111007904193    
111009135359       111011134283       111011201727       111012172567      
111012290388       111012346212       111013400977       111013438192      
111013931729       111013901726       111014079688       111014311610      
111014218201       111014989712       111015109997       111015200180      
111015380763       111015412130       111015479076   111007904261    
111009135360       111011134429       111011201749       111012172578      
111012291581       111012346223       111013400988       111013438204      
111013931730       111013901760       111014079701       111014311665      
111014218212       111015006511       111015110023       111015200203      
111015380819       111015412141       111015479100   111007904283    
111009135416       111011134542       111011201839       111012172590      
111012309503       111012346234       111013400999       111013438215      
111013931741       111013901782       111014079734       111014311676      
111014218223       111015006522       111015110045       111015200214      
111015380886       111015412152       111015479111   111007904351    
111009135472       111011134609       111011201840       111012172613      
111012309570       111012346245       111013401002       111013438282      
111013931796       111013901793       111014079745       111014311700      
111014218234       111015006533       111015110056       111015200236      
111015380897       111015412163       111015479122   111007922979    
111009135517       111011134643       111011201851       111012172624      
111012309581       111012346256       111013401024       111013438293      
111013931820       111013901805       111014079767       111014311711      
111014218302       111015006555       111015110078       111015200258      
111015380910       111015412174       111015479133   111007922991    
111009135629       111011134711       111011201895       111012172657      
111012309659       111012346278       111013401057       111013458497      
111013931842       111013901816       111014079778       111014311722      
111014218335       111015006566       111015110102       111015200269      
111015380932       111015412196       111015479942   111007923093    
111009135641       111011134788       111011201941       111012172691      
111012309682       111012346289       111013401068       111013458532      
111013951495       111013901827       111014079789       111014311755      
111014218346       111015006577       111015110113       111015200281      
111015380954       111015429745       111015479975   111007923183    
111009135731       111011134856       111011201952       111012172703      
111012309716       111012346302       111013401136       111013458587      
111013951518       111013901849       111014079790       111014311788      
111014218403       111015006656       111015110135       111015200292      
111015380987       111015429767       111015480438   111007923240    
111009135775       111011134935       111011201985       111012172714      
111012309738       111012346313       111013401215       111013458644      
111013951541       111013901850       111014079824       111014311812      
111014218436       111015006667       111015110146       111015200315      
111015381405       111015429789       111015480461   111007923330    
111009135865       111011135026       111011202032       111012172725      
111012310145       111012346346       111013401226       111013458701      
111013951585       111013901861       111014079868       111014311890      
111014218470       111015006690       111015110191       111015200382      
111015381438       111015429813       111015480483   111007923352    
111009136080       111011152250       111011202065       111012172747      
111012310156       111012364997       111013401259       111013458880      
111013951619       111013902468       111014079879       111014329215      
111014218492       111015006702       111015110203       111015200393      
111015381449       111015429880       111015480494   111007923408    
111009136170       111011152261       111011202133       111012172758      
111012310190       111012365000       111013419618       111013458891      
111013951631       111013902480       111014079880       111014329226      
111014218504       111015006724       111015110214       111015200438      
111015381483       111015429903       111015480506   111007923475    
111009136215       111011152418       111011202155       111012172792      
111012310235       111012365011       111013419629       111013458925      
111013952070       111013902491       111014079891       111014329237      
111014218515       111015006757       111015110225       111015200450      
111015381494       111015429936       111015480517   111007923666    
111009136248       111011152553       111011202177       111012172815      
111012310268       111012365022       111013419630       111013458947      
111013952104       111013902525       111014079903       111014329259      
111014218526       111015006768       111015110236       111015200461      
111015381517       111015429947       111015480573   111007923723    
111009136349       111011152564       111011202201       111012172826      
111012310279       111012365066       111013419641       111013458958      
111013952148       111013902547       111014079925       111014329271      
111014218548       111015006779       111015110281       111015200483      
111015381528       111015429958       111015480584   111007923734    
111009136372       111011152575       111011202212       111012172848      
111012310280       111012365088       111013419652       111013458970      
111013952205       111013902558       111014079936       111014329293      
111014218571       111015006780       111015110315       111015200539      
111015381540       111015429970       111015480652   111007923846    
111009136394       111011152597       111011202256       111012172893      
111012310325       111012365145       111013419685       111013458981      
111013952216       111013902569       111014079958       111014329305      
111014218582       111015006791       111015110348       111015200540      
111015381551       111015430006       111015497324   111007923925    
111009136473       111011152609       111011202267       111012172905      
111012310370       111012365167       111013419696       111013459016      
111013952238       111013902570       111014080006       111014329349      
111014218593       111015006836       111015110371       111015200551      
111015381562       111015430017       111015497368   111007923981    
111009136484       111011152700       111011220324       111012172938      
111012310381       111012365190       111013419708       111013459049      
111013952261       111013902581       111014080017       111014329350      
111014236335       111015006847       111015110382       111015200562      
111015381584       111015430163       111015497379   111007924072    
111009136507       111011152722       111011220357       111012172950      
111012310460       111012365202       111013419731       111013459094      
111013952272       111013902592       111014080039       111014329372      
111014236391       111015006869       111015110416       111015200573      
111015381607       111015430174       111015497403   111007924083    
111009136529       111011152777       111011220391       111012172961      
111012310493       111012365213       111013419742       111013459128      
111013952283       111013902604       111014080051       111014329394      
111014236447       111015006881       111015110438       111015200595      
111015251995       111015430185       111015497414   111007941666    
111009136541       111011152788       111011220436       111012172972      
111012310505       111012365224       111013419775       111013459140      
111013952317       111013902648       111014080062       111014329406      
111014236458       111015006892       111015110449       111015200607      
111015252019       111015430196       111015497425   111007941677    
111009136552       111011152801       111011220469       111012173074      
111012310527       111012365257       111013419786       111013459151      
111013952328       111013902660       111014080073       111014329417      
111014236492       111015006915       111015110461       111015200629      
111015252020       111015430219       111015497447   111007941756    
111009136620       111011152845       111011220481       111012173085      
111012324544       111012365268       111013420069       111013459229      
111013952339       111013902671       111014080095       111014329428      
111014236504       111015006948       111015110483       111015200630      
111015252031       111015430253       111015497515   111007941824    
111009136765       111011152867       111011220515       111012173108      
111012324566       111012365279       111013420092       111013459230      
111013952351       111013902693       111014080118       111014329934      
111014236560       111015006959       111015129809       111015200641      
111015252042       111015430275       111015497537   111007942128    
111009158545       111011152889       111011220537       111012173131      
111012324599       111012365280       111013420104       111013478040      
111013952362       111013902705       111014096317       111014329945      
111014236582       111015006960       111015129955       111015200652      
111015252053       111015430286       111015497548   111007942139    
111009158613       111011153004       111011220559       111012173175      
111012324634       111012365325       111013420126       111013478073      
111013952373       111013902716       111014096351       111014329956      
111014236627       111015006971       111015130058       111015200685      
111015252064       111015430387       111015497559   111007942140    
111009158657       111011153059       111011220616       111012173197      
111012324656       111012365336       111013420159       111013478130      
111013952384       111013902738       111014096362       111014329967      
111014236649       111015006982       111015130081       111015200753      
111015252097       111015430400       111015497571  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007942218    
111009158679       111011153060       111011220706       111012173883      
111012324667       111012365369       111013420171       111013478196      
111013952395       111013902772       111014096474       111014329990      
111014236672       111015006993       111015130182       111015220564      
111015252109       111015430411       111015497582   111007942230    
111009158680       111011153206       111011220728       111012173906      
111012324690       111012365370       111013420193       111013478219      
111013952430       111013902783       111014096496       111014330037      
111014236717       111015007006       111015130238       111015220597      
111015252110       111015448252       111015497672   111007942252    
111009158860       111011153228       111011220829       111012173917      
111012324702       111012365381       111013420216       111013478264      
111013952441       111013902794       111014096531       111014330105      
111014236739       111015007028       111015130283       111015220610      
111015252176       111015448331       111015497694   111007942308    
111009158871       111011153240       111011220830       111012173951      
111012324724       111012365415       111013420238       111013478321      
111013952474       111013924125       111014096542       111014330116      
111014236762       111015007039       111015130306       111015220621      
111015252187       111015448476       111015497717   111007942331    
111009158905       111011153251       111011220852       111012173962      
111012324746       111012365437       111013420249       111013478343      
111013952485       111013924158       111014096575       111014330183      
111014236807       111015007051       111015130317       111015220632      
111015252255       111015448487       111015497751   111007942375    
111009158938       111011170081       111011220863       111012173973      
111012324768       111012365460       111013420283       111013478376      
111013952508       111013924181       111014096597       111014330240      
111014236829       111015007084       111015130340       111015220665      
111015252378       111015448498       111015497762   111007942386    
111009158983       111011170249       111011220896       111012173984      
111012324892       111012365482       111013420306       111013478398      
111013952722       111013924226       111014096609       111014330262      
111014236841       111015007095       111015130351       111015220700      
111015252749       111015448511       111015497773   111007904474    
111009159007       111011170418       111011220908       111012174008      
111012324904       111012365493       111013420317       111013478455      
111013971329       111013924248       111014096643       111014330273      
111014236874       111015007107       111015130362       111015220711      
111015252750       111015448555       111015497818   111007904542    
111009159029       111011170452       111011220920       111012174019      
111012324959       111012366630       111013420328       111013478501      
111013971330       111013924271       111014096698       111014330307      
111014236896       111015007130       111015130395       111015220744      
111015252783       111015448566       111015497829   111007904564    
111009159085       111011170474       111011220942       111012174097      
111012325253       111012366652       111013420351       111013479074      
111013971341       111013924293       111014096722       111014330318      
111014236920       111015007152       111015130430       111015220755      
111015252794       111015448577       111015497852   111007904586    
111009159186       111011170597       111011220964       111012174110      
111012325286       111012366674       111013420362       111013479298      
111013971363       111013924327       111014096755       111014346506      
111014236975       111015007174       111015130452       111015220801      
111015252806       111015448645       111015497874   111007904610    
111009159276       111011170698       111011220997       111012131067      
111012325297       111012400673       111013420373       111013499852      
111013971374       111013924350       111014096766       111014346540      
111014237011       111015007185       111015130463       111015221273      
111015252862       111015448656       111015497885   111007904665    
111009159287       111011170733       111011221000       111012149358      
111012325321       111012400707       111013420384       111013499874      
111013971420       111013924383       111014096777       111014346562      
111014252478       111015007196       111015130474       111015221295      
111015252884       111015448667       111015497896   111007904676    
111009159300       111011170766       111011221099       111012149370      
111012325343       111012400729       111013420395       111013499896      
111013971532       111013924406       111014096812       111014346595      
111014252489       111015007208       111015130485       111015221307      
111015252895       111015448690       111015497942   111007904722    
111009159355       111011170801       111011221156       111012149448      
111012325354       111012400796       111013420430       111013499908      
111013971543       111013924417       111014096856       111014346607      
111014252546       111015025613       111015130496       111015221318      
111015252907       111015448702       111015497986   111007904733    
111009159377       111011170823       111011221190       111012149460      
111012325387       111012400808       111013420441       111013499920      
111013971554       111013924428       111014096878       111014346618      
111014252557       111015025646       111015130508       111015221330      
111015252930       111015448713       111015498000   111007904766    
111009159412       111011170834       111011221213       111012149516      
111012325400       111012400909       111013420452       111013499964      
111013971565       111013924439       111014096889       111014346629      
111014252614       111015025680       111015130519       111015221341      
111015252941       111015448724       111015498022   111007904834    
111009159434       111011170867       111011221235       111012149527      
111012325411       111012400910       111013420463       111013499975      
111013971622       111013924462       111014096890       111014346641      
111014252625       111015025703       111015130531       111015221408      
111015252985       111015448735       111015515000   111007904867    
111009159478       111011170924       111011221268       111012149538      
111012325422       111012400932       111013420485       111013499997      
111013971666       111013924495       111014096913       111014346674      
111014252636       111015025725       111015150689       111015221431      
111015252996       111015449129       111015515022   111007904890    
111009159490       111011170968       111011221325       111012149583      
111012192884       111012400976       111013420508       111013500035      
111013971699       111013924507       111014096946       111014346708      
111014252647       111015025747       111015150690       111015221509      
111015253009       111015449130       111015515033   111007904957    
111009159502       111011170979       111011221404       111012149684      
111012192918       111012401001       111013285091       111013500057      
111013971723       111013924529       111014096957       111014346753      
111014252658       111015025769       111015150713       111015221543      
111015253021       111015449152       111015387782   111007905037    
111009159524       111011171015       111011221415       111012149707      
111012192929       111012401023       111013285114       111013500068      
111013971734       111013924530       111014096968       111014346764      
111014252670       111015025804       111015150724       111015221576      
111015253032       111015449174       111015387793   111007905048    
111009159535       111011171059       111011093658       111012149752      
111012192963       111012401034       111013285158       111013500079      
111013971767       111013924541       111014096979       111014346821      
111014252681       111015025815       111015150746       111015221611      
111015253043       111015449196       111015387816   111007905060    
111009159568       111011171082       111011093692       111012149785      
111012193010       111012401045       111013285169       111013500091      
111013971778       111013924552       111014117917       111014346854      
111014252704       111015025848       111015150779       111015221622      
111015253054       111015449220       111015387939   111007905071    
111009159580       111011171138       111011093715       111012149820      
111012193830       111012401056       111013285204       111013500125      
111013971790       111013924563       111014117928       111014346887      
111014252726       111015025860       111015150780       111015221644      
111015253076       111015449231       111015387951   111007905105    
111009159614       111011171161       111011093816       111012149853      
111012193841       111012401067       111013285215       111013500248      
111013971802       111013924596       111014117962       111014346922      
111014252759       111015025893       111015150803       111015084449      
111015253087       111015449275       111015387962   111007905138    
111009608310       111011171194       111011093849       111012149976      
111012193852       111012401089       111013285248       111013500260      
111013971813       111013924631       111014117984       111014346933      
111014252973       111015025905       111015150814       111015084450      
111015253098       111015449286       111015387995   111007905194    
111009564973       111011171206       111011093906       111012150002      
111012193863       111012401102       111013285259       111013500271      
111013971857       111013924653       111014117995       111014346977      
111014252984       111015025916       111015150847       111015084461      
111015253379       111015449297       111015388008   111007905284    
111009520649       111011187809       111011093939       111012150024      
111012193896       111012401135       111013285260       111013500338      
111013971891       111013924675       111014118312       111014347002      
111014253008       111015025927       111015150858       111015084483      
111015272651       111015449309       111015388019   111007905295    
111009533193       111011187821       111011094020       111012150079      
111012193931       111012401146       111013285293       111013500349      
111013971914       111013924710       111014118323       111014347024      
111014253019       111015025949       111015150870       111015084540      
111015272695       111015449343       111015388097   111007905329    
111009659350       111011187865       111011094042       111012150114      
111012193997       111012401168       111013285529       111013500383      
111013971936       111013924743       111014118334       111014347057      
111014253031       111015025950       111015150881       111015084551      
111015272718       111015449365       111015388109   111007905363    
111009705611       111011187900       111011094053       111012150147      
111012194189       111012401180       111013285530       111013500394      
111013971947       111013944486       111014118356       111014347068      
111014253053       111015025983       111015150892       111015084573      
111015272875       111015449387       111015388110   111007905385    
111009688161       111011187922       111011094097       111012150204      
111012194190       111012401203       111013285608       111013500439      
111013971958       111013944543       111014118367       111014347080      
111014253064       111015025994       111015150904       111015084584      
111015272943       111015449400       111015388356   111007905453    
111009712372       111011187933       111011094110       111012150271      
111012194213       111012401247       111013285619       111013500440      
111013971969       111013944611       111014118389       111014347091      
111014253143       111015026007       111015150915       111015084630      
111015272954       111015449422       111015388389   111007905509    
111009737289       111011187988       111011094143       111012150293      
111012194235       111012401281       111013285776       111013521342      
111013971970       111013944723       111014118402       111014347147      
111014253165       111015026029       111015150926       111015084708      
111015272965       111015465734       111015388435   111007905554    
111009691750       111011188068       111011094200       111012150372      
111012194268       111012401315       111013285798       111013521364      
111013971981       111013944745       111014118424       111014347169      
111014253187       111015026041       111015150982       111015084719      
111015272987       111015465756       111015388446   111007905598    
111009619974       111011188080       111011094299       111012150518      
111012194572       111012401326       111013285833       111013521375      
111013972016       111013944789       111014118446       111014347170      
111014253198       111015026726       111015150993       111015084922      
111015272998       111015465767       111015388468   111007905611    
111009646727       111011188114       111011094323       111012171779      
111012194583       111012346380       111013285866       111013521386      
111013972061       111013944802       111014118468       111014347192      
111014253222       111015026737       111015151017       111015084933      
111015273034       111015465789       111015388479   111007924195    
111009827795       111011188293       111011094413       111012171836      
111012194628       111012346391       111013285877       111013521409      
111013990498       111013944846       111014118480       111014347204      
111014253233       111015026748       111015151039       111015084944      
111015273045       111015465790       111015388480   111007924218    
111009833208       111011188316       111011094659       111012171847      
111012194640       111012346469       111013285901       111013521421      
111013990533       111013944970       111014118491       111014223454      
111014253244       111015026759       111015151040       111015085002      
111015273067       111015466139       111015388525   111007924274    
111009924333       111011188349       111011094671       111012171926      
111012212135       111012346470       111013285912       111013521432      
111013990577       111013945005       111014118503       111014223511      
111014253255       111015026771       111015151051       111015085035      
111015273078       111015466140       111015388536   111007924296    
111009930273       111011188372       111011094693       111012171937      
111012212157       111012346481       111013285923       111013521443      
111013990599       111013945027       111014118536       111014223544      
111014253266       111015026782       111015151062       111015085046      
111015273089       111015466162       111015388547   111007924353    
111010130479       111011188552       111011094705       111012172062      
111012212180       111012346515       111013285990       111013521454      
111013990690       111013945083       111014118547       111014223577      
111014253277       111015026805       111015151084       111015085057      
111015273113       111015466173       111015388558   111007924364    
111010135508       111011188608       111011094716       111012172073      
111012212225       111012346548       111013286003       111013521487      
111013990713       111013945094       111014118569       111014223588      
111014253299       111015026816       111015151107       111015085080      
111015273146       111015466195       111015407404   111007924454    
111010136970       111011188620       111011094761       111012172130      
111012212304       111012346582       111013286058       111013521498      
111013990791       111013945117       111014118581       111014223937      
111014253301       111015026827       111015151129       111015085103      
111015273191       111015466207       111015407426   111007924498    
111010088268       111011188653       111011094772       111012172286      
111012212315       111012346593       111013286081       111013521544      
111013990858       111013945151       111014118592       111014223948      
111014253312       111015026849       111015151152       111015085169      
111015273225       111015466229       111015407437   111007924511    
111009991089       111011188675       111011094817       111012172297      
111012212326       111012346605       111013286104       111013521555      
111013991006       111013945162       111014118604       111014223959      
111014270232       111015026883       111015151196       111015085204      
111015273236       111015466230       111015407448   111007924533    
111010242619       111011188697       111011130256       111012172309      
111012212337       111012346627       111013286115       111013521577      
111013991589       111013945218       111014118671       111014223960      
111014270243       111015026917       111015151219       111015085226      
111015273270       111015466241       111015407516   111007924656    
111010242620       111011188754       111011130267       111012172310      
111012212359       111012346638       111013286137       111013521588      
111013991602       111013945229       111014118682       111014223993      
111014270265       111015026928       111015151220       111015085237      
111015273326       111015466263       111015407527   111007924667    
111010242710       111011188787       111011130289       111012172343      
111012212382       111012346649       111013304273       111013521601      
111013991635       111013945274       111014118705       111014224006      
111014270298       111015043411       111015151231       111015085260      
111015273337       111015466319       111015407549   111007924678    
111010242754       111011188800       111011130302       111012172365      
111012212393       111012346661       111013304329       111013521645      
111013991646       111013945319       111014118716       111014224017      
111014270300       111015043422       111015151275       111015085271      
111015273360       111015466353       111015407561   111007924690    
111010242776       111011188811       111011130335       111012172400      
111012212405       111012346683       111013304509       111013521667      
111013991657       111013945353       111014118749       111014224028      
111014270311       111015043433       111015151310       111015085293      
111015273371       111015466780       111015407617   111007924735    
111010242855       111011188855       111011130414       111012172422      
111012212472       111012346694       111013304600       111013521690      
111013991703       111013945375       111014118750       111014224040      
111014270322       111015043455       111015151332       111015103104      
111015273382       111015466791       111015407628   111007924791    
111010242888       111011188877       111011130436       111012172501      
111012212517       111012346717       111013304666       111013521713      
111013991714       111013945386       111014118783       111014224062      
111014270401       111015043466       111015151343       111015103115      
111015273393       111015466803       111015407639   111007924825    
111010242899       111011205709       111011130470       111012172512      
111012212528       111012346740       111013304712       111013521724      
111013991736       111013945397       111014118817       111014224084      
111014270434       111015043501       111015151354       111015103160      
111015273427       111015466814       111015407651   111007924847    
111010242923       111011205732       111011130537       111012172534      
111012212540       111012346762       111013304767       111013521735      
111013991804       111013945454       111014118828       111014224095      
111014270445       111015043512       111015151387       111015103193      
111015273438       111015466836       111015407662   111007924858    
111010243003       111011205765       111011130616       111012150552      
111012212551       111012346807       111013304813       111013521746      
111013991826       111013945498       111014118840       111014224882      
111014270489       111015043567       111015169207       111015103261      
111015273472       111015466858       111015407673   111007924869    
111010243014       111011205811       111011130627       111012150563      
111012212618       111012346829       111013323230       111013521768      
111013991860       111013945511       111014118851       111014224916      
111014270669       111015043590       111015169218       111015103306      
111015273483       111015466892       111015407684   111007924937    
111010243025       111011205822       111011130649       111012150608      
111012212629       111012346852       111013323533       111013521780      
111013991882       111013964321       111014118873       111014224949      
111014270726       111015043613       111015169229       111015103418      
111015292079       111015466915       111015407695   111007924971    
111010243069       111011205923       111011130672       111012150631      
111012212641       111012346908       111013323588       111013521791      
111013991916       111013964332       111014137807       111014224950      
111014270805       111015043646       111015170704       111015103429      
111015292080       111015466926       111015407718   111007924982    
111010243081       111011205945       111011130841       111012150642      
111012212652       111012346919       111013323601       111013521803      
111013991938       111013964343       111014137818       111014224961      
111014270827       111015043668       111015170715       111015103452      
111015292136       111015466948       111015407729   111007925028    
111010243092       111011205956       111011130852       111012150686      
111012212663       111012346920       111013323612       111013521847      
111013991949       111013964354       111014137852       111014224983      
111014270849       111015043691       111015170726       111015103474      
111015292158       111015467152       111015407730   111007925039    
111010243159       111011205967       111011130975       111012150743      
111012212674       111012346931       111013323656       111013521869      
111013991961       111013964387       111014137919       111014225007      
111014270850       111015043714       111015170737       111015103519      
111015292170       111015467174       111015407741   111007925040    
111010243160       111011206418       111011131011       111012150800      
111012212685       111012346953       111013323689       111013522006      
111014011123       111013964411       111014137942       111014225018      
111014270861       111015043725       111015170805       111015103553      
111015292181       111015467219       111015407752   111007925062    
111010243205       111011206429       111011131033       111012150822      
111012212719       111012346964       111013324141       111013522051      
111014011246       111013964433       111014137953       111014225029      
111014270883       111015043747       111015170838       111015103564      
111015292192       111015467231       111015407808   111007925095    
111010243272       111011206441       111011131088       111012150833      
111012212753       111012346975       111013324196       111013522084      
111014011257       111013964444       111014137997       111014225030      
111014270939       111015043769       111015170861       111015103575      
111015292237       111015467242       111015407820   111007925208    
111010243283       111011206463       111011131112       111012150901      
111012212764       111012346986       111013324242       111013522095      
111014011268       111013964523       111014138000       111014225041      
111014270973       111015043770       111015170883       111015103609      
111015292248       111015484869       111015407875   111007925219    
111010243339       111011206496       111011131145       111012150912      
111012212786       111012347000       111013324264       111013522118      
111014011280       111013964534       111014138022       111014225052      
111014270995       111015043781       111015170940       111015103676      
111015292271       111015484870       111015407897   111007942432    
111010243351       111011206519       111011131167       111012150989      
111012212809       111012347033       111013324613       111013438316      
111014011325       111013964545       111014138055       111014225074      
111014288028       111015043792       111015171020       111015103777      
111015292282       111015484915       111015407909   111007942465    
111010243362       111011206698       111011131178       111012151014      
111012232463       111012366720       111013324679       111013438563      
111014011347       111013964589       111014138077       111014225085      
111014288040       111015043848       111015171031       111015103788      
111015292349       111015484937       111015407910   111007942476    
111010243429       111011206812       111011131189       111012151069      
111012232496       111012366742       111013325221       111013438574      
111014011381       111013964590       111014138088       111014225096      
111014288073       111015043859       111015171053       111015103801      
111015292350       111015484959       111015407921   111007942500    
111010243452       111011206867       111011148963       111012151104      
111012232519       111012366786       111013325232       111013438596      
111014011415       111013964602       111014138099       111014225120      
111014288095       111015043860       111015171075       111015103834      
111015292372       111015484971       111015407954   111007942522    
111010243474       111011206890       111011148985       111012151362      
111012232520       111012366809       111013325276       111013438631      
111014011426       111013964635       111014138785       111014225142      
111014288107       111015043938       111015171086       111015123869      
111015292383       111015484993       111015408090   111007942566    
111010243508       111011224889       111011149010       111012151519      
111012232531       111012366843       111013325287       111013438642      
111014011437       111013964679       111014138796       111014225153      
111014288129       111015043983       111015171097       111015123881      
111015292428       111015485017       111015423637   111007905677    
111010243519       111011224913       111011149076       111012151597      
111012232597       111012366876       111013325300       111013438653      
111014011459       111013964714       111014138842       111014225164      
111014288152       111015043994       111015171176       111015123892      
111015292440       111015485028       111015423659   111007905699    
111010243531       111011224968       111011149098       111012151621      
111012232610       111012366898       111013325311       111013439801      
111014011493       111013964736       111014138998       111014241094      
111014288163       111015044041       111015171198       111015123904      
111015292484       111015485039       111015423660   111007905701    
111010243575       111011224980       111011149155       111012151643      
111012232621       111012366944       111013325377       111013439823      
111014011538       111013965018       111014139124       111014241117      
111014288185       111015044052       111015171211       111015123915      
111015292495       111015485040       111015423671   111007905756    
111010243621       111011225093       111011149166       111012151665      
111012232632       111012367204       111013325388       111013439834      
111014011583       111013965041       111014139168       111014241128      
111014288219       111015044063       111015171255       111015123971      
111015292518       111015485062       111015423682   111007905813    
111010243700       111011225116       111011149256       111012166380      
111012232665       111012367226       111013325399       111013439856      
111014011640       111013965052       111014139179       111014241139      
111014288220       111015044085       111015171277       111015124006      
111015292529       111015485073       111015423716   111007905835    
111010262925       111011225183       111011149267       111012166391      
111012232676       111012367248       111013325401       111013439913      
111014012045       111013965063       111014139180       111014241140      
111014288231       111015044096       111015171301       111015124545      
111015292585       111015485084       111015423772  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007905880    
111010262936       111011225228       111011149278       111012166436      
111012232700       111012367259       111013325412       111013439924      
111014012067       111013965074       111014139191       111014241207      
111014288297       111015044478       111015171356       111015124556      
111015292608       111015485107       111015423794   111007905925    
111010262947       111011225239       111011149302       111012166548      
111012232711       111012367260       111013325434       111013439968      
111014012078       111013965085       111014139236       111014241218      
111014288310       111015060678       111015171390       111015124578      
111015292619       111015485118       111015423851   111007906027    
111010262958       111011225251       111011149335       111012166582      
111012232722       111012367282       111013325445       111013439980      
111014028109       111013965119       111014156864       111014241229      
111014288321       111015060690       111015171402       111015124590      
111015292620       111015485130       111015423873   111007906072    
111010262970       111011225307       111011149368       111012166593      
111012232799       111012367316       111013325467       111013440027      
111014028110       111013965120       111014156886       111014241230      
111014288365       111015060702       111015171413       111015124602      
111015292642       111015485163       111015423929   111007906140    
111010263027       111011225330       111011149403       111012166638      
111012233161       111012367349       111013325489       111013440106      
111014028143       111013965131       111014156909       111014241241      
111014288376       111015060746       111015171424       111015124613      
111015292675       111015485219       111015423974   111007906184    
111010263050       111011225341       111011149470       111012166649      
111012233183       111012367394       111013342916       111013440117      
111014028154       111013965142       111014156965       111014241274      
111014288477       111015060757       111015171446       111015124646      
111015292686       111015485286       111015424043   111007906207    
111010263061       111011225419       111011149504       111012166672      
111012233228       111012367417       111013342927       111013440702      
111014028176       111013965153       111014157012       111014241296      
111014288501       111015060779       111015171479       111015124680      
111015292697       111015485297       111015424111   111007906230    
111010263195       111011225453       111011149560       111012166694      
111012233240       111012367473       111013342938       111013440757      
111014028198       111013965175       111014157034       111014241308      
111014288534       111015060780       111015171536       111015124736      
111015292709       111015485309       111015424122   111007906241    
111010263230       111011225587       111011149650       111012166829      
111012233251       111012367518       111013342994       111013440768      
111014028222       111013965186       111014157089       111014241342      
111014288545       111015060814       111015171558       111015124747      
111015292721       111015485321       111015424144   111007906263    
111010263252       111011225622       111011149672       111012166830      
111012233284       111012367574       111013343007       111013440780      
111014028233       111013965197       111014157102       111014241353      
111014288556       111015060847       111015171570       111015124758      
111015292743       111015485354       111015424155   111007906364    
111010263409       111011225655       111011149740       111012166920      
111012233307       111012367585       111013343018       111013440791      
111014028244       111013984570       111014157124       111014241386      
111014288567       111015060858       111015189603       111015124769      
111015292754       111015485365       111015424177   111007906386    
111010263421       111011225767       111011149807       111012166931      
111012233363       111012367608       111013343052       111013440814      
111014028277       111013984581       111014157775       111014241409      
111014288578       111015060881       111015189636       111015124781      
111015310755       111015485444       111015424188   111007906397    
111010263476       111011098530       111011149863       111012166942      
111012233385       111012386339       111013343085       111013440881      
111014028299       111013984604       111014157797       111014241410      
111014288613       111015060904       111015189658       111015124815      
111015310766       111015485466       111015424256   111007906410    
111010263522       111011098552       111011149896       111012166975      
111012233419       111012386340       111013343096       111013440915      
111014029188       111013984615       111014157810       111014241421      
111014288624       111015060915       111015189726       111015124826      
111015310799       111015485477       111015424278   111007906443    
111010263555       111011098563       111011149942       111012166986      
111012252173       111012387093       111013343355       111013459263      
111014029199       111013984626       111014157821       111014241443      
111014288646       111015060926       111015189748       111015124837      
111015310801       111015485512       111015424302   111007906566    
111010263566       111011098596       111011149975       111012167044      
111012252184       111012387116       111013343366       111013459320      
111014029234       111013984637       111014157865       111014241454      
111014288668       111015060937       111015189805       111015124893      
111015310812       111015485523       111015424313   111007906667    
111010263623       111011098608       111011149986       111012167088      
111012252218       111012387127       111013343423       111013459331      
111014029245       111013984648       111014157876       111014241465      
111014288679       111015060959       111015189816       111015124905      
111015310845       111015485534       111015424324   111007906689    
111010263656       111011098709       111011149997       111012167101      
111012252229       111012387149       111013343490       111013459353      
111014029256       111013984659       111014157887       111014241487      
111014288680       111015061073       111015189827       111015124927      
111015310889       111015502028       111015424346   111007906702    
111010263667       111011098710       111011150001       111012167156      
111012252241       111012387183       111013343502       111013459364      
111014029313       111013984660       111014157900       111014241498      
111014288691       111015061084       111015189838       111015124938      
111015310902       111015502084       111015443695   111007906768    
111010263702       111011098811       111011150012       111012167202      
111012252274       111012401382       111013343625       111013459386      
111014029368       111013984682       111014157911       111014241511      
111014288703       111015061095       111015189951       111015124950      
111015310935       111015502095       111015443741   111007906870    
111010282512       111011098844       111011166468       111012167695      
111012252296       111012401405       111013343647       111013459409      
111014029379       111013984727       111014157922       111014241522      
111014288747       111015061118       111015190009       111015124961      
111015310968       111015502129       111015443774   111007925309    
111010282545       111011098855       111011166514       111012167730      
111012252375       111012401438       111013343658       111013459410      
111014029953       111013984750       111014158002       111014241555      
111014288769       111015061129       111015190032       111015124972      
111015310979       111015502141       111015443785   111007925398    
111010282624       111011098899       111011166525       111012167752      
111012252397       111012401450       111013343670       111013459476      
111014029975       111013984783       111014158068       111014241566      
111014288781       111015061130       111015190043       111015124994      
111015310991       111015502163       111015443842   111007925455    
111010282635       111011098901       111011166604       111012167774      
111012252410       111012401528       111013343760       111013459511      
111014029986       111013984794       111014158080       111014241588      
111014305747       111015061174       111015209336       111015125041      
111015311004       111015502174       111015443864   111007925499    
111010282714       111011098923       111011166615       111012167796      
111012252421       111012401539       111013343771       111013459533      
111014029997       111013984806       111014158114       111014241599      
111014305781       111015061185       111015209347       111015141746      
111015311026       111015502196       111015443886   111007925501    
111010282747       111011098945       111011166682       111012151733      
111012252498       111012401551       111013343827       111013459544      
111014030001       111013984817       111014158125       111014241601      
111014306029       111015061208       111015209369       111015141803      
111015311037       111015502208       111015443897   111007925534    
111010282769       111011098967       111011166806       111012151755      
111012252511       111012401562       111013343838       111013460041      
111014030012       111013984828       111014176361       111014241634      
111014306175       111015061220       111015209392       111015142321      
111015311048       111015502220       111015443910   111007925567    
111010282804       111011098978       111011166851       111012151823      
111012252522       111012401573       111013343849       111013460052      
111014030034       111013984839       111014176372       111014241678      
111014306232       111015061231       111015209583       111015142332      
111015311059       111015502231       111015443932   111007925590    
111010282893       111011099025       111011166873       111012151890      
111012252544       111012401595       111013362378       111013460063      
111014030078       111013984929       111014176394       111014241690      
111014306243       111015061275       111015209594       111015142343      
111015311082       111015502242       111015443943   111007925646    
111010282905       111011099070       111011167054       111012151968      
111012252601       111012401607       111013362389       111013460096      
111014030090       111013984930       111014176406       111014241702      
111014306322       111015061297       111015209639       111015142398      
111015311150       111015502264       111015443998   111007925725    
111010283029       111011099104       111011167100       111012152026      
111012252612       111012401708       111013362402       111013460108      
111014030359       111013984941       111014176417       111014241735      
111014306355       111015061309       111015209640       111015142411      
111015311183       111015502286       111015444001   111007925758    
111010283096       111011099126       111011167111       111012152059      
111012252623       111012401731       111013362435       111013460142      
111014030438       111013984974       111014176439       111014258632      
111014306412       111015061321       111015209651       111015142422      
111015311194       111015502297       111015444034   111007925859    
111010283300       111011099160       111011167144       111012152228      
111012252678       111012401742       111013362457       111013460164      
111014051307       111013985009       111014176451       111014258654      
111014306445       111015076338       111015209909       111015142433      
111015311318       111015502321       111015444045   111007925860    
111010283377       111011099193       111011167166       111012152307      
111012252689       111012401775       111013362480       111013460175      
111014051352       111013985021       111014176473       111014258665      
111014306478       111015076350       111015209910       111015142567      
111015311329       111015502332       111015444067   111007925938    
111010283478       111011099250       111011167199       111012152363      
111012252713       111012401786       111013362536       111013460186      
111014051363       111013985032       111014176495       111014258676      
111014306568       111015076383       111015209921       111015142590      
111015311374       111015502376       111015444089   111007926007    
111010283513       111011099339       111011167201       111012152419      
111012252724       111012401810       111013362558       111013460210      
111014051374       111013985054       111014176530       111014258700      
111014306591       111015076484       111015209954       111015142635      
111015311385       111015502387       111015444090   111007926041    
111010283524       111011099340       111011167223       111012152420      
111012252746       111012401843       111013362581       111013460232      
111014051396       111013985076       111014176563       111014258711      
111014306647       111015076529       111015209976       111015142657      
111015311442       111015502398       111015444113   111007926063    
111010283535       111011099373       111011167256       111012152464      
111012252780       111012401887       111013362604       111013460254      
111014051453       111013985087       111014176585       111014258744      
111014306681       111015076541       111015210552       111015142668      
111015311453       111015502422       111015444135   111007926096    
111010283579       111011099384       111011167278       111012152486      
111012252803       111012401911       111013362750       111013460276      
111014051475       111013985100       111014176642       111014258755      
111014306692       111015076608       111015210563       111015142679      
111015311464       111015502444       111015444146   111007926119    
111010283603       111011099418       111011167289       111012152565      
111012252814       111012401933       111013362806       111013460298      
111014051497       111013985111       111014176675       111014258766      
111014306715       111015076619       111015210585       111015142691      
111015311475       111015502477       111015444168   111007926175    
111010283748       111011116395       111011167425       111012152576      
111012252836       111012401955       111013362817       111013460300      
111014051509       111013985122       111014176686       111014258799      
111014306759       111015076620       111015210596       111015142848      
111015311576       111015502613       111015444179   111007926221    
111010283759       111011116429       111011167447       111012152598      
111012252869       111012401988       111013362839       111013460344      
111014051565       111013985144       111014176709       111014258801      
111014306760       111015076697       111015210608       111015142871      
111015330296       111015502848       111015444180   111007926344    
111010283760       111011116474       111011167504       111012152611      
111012252870       111012402002       111013362840       111013460377      
111014051611       111013985166       111014176710       111014258834      
111014306782       111015076710       111015210664       111015142882      
111015330308       111015502871       111015444225   111007943859    
111010146319       111011116610       111011167560       111012152699      
111012271859       111012402079       111013362851       111013460388      
111014051666       111013985201       111014176732       111014258845      
111014306816       111015076754       111015210675       111015142893      
111015330386       111015502893       111015444236   111007943871    
111010243744       111011116621       111011167638       111012152701      
111012271905       111012329921       111013362862       111013460399      
111014051701       111013985223       111014176754       111014258889      
111014306827       111015076765       111015210697       111015142905      
111015330397       111015503658       111015444247   111007943882    
111010243766       111011116676       111011167672       111012152734      
111012271916       111012329976       111013362907       111013460401      
111014051745       111013985234       111014176765       111014258913      
111014306849       111015076798       111015210721       111015142949      
111015330409       111015393891       111015444258   111007943916    
111010243801       111011116711       111011184626       111012152756      
111012271950       111012330282       111013362941       111013460423      
111014051835       111014003359       111014176798       111014258924      
111014307143       111015076800       111015210732       111015142950      
111015330432       111015393914       111015444315   111007943994    
111010243834       111011116766       111011184682       111012152767      
111012271972       111012330305       111013362952       111013460434      
111014051846       111014003393       111014176888       111014258935      
111014307154       111015076855       111015210743       111015142994      
111015330522       111015393970       111015461976   111007944007    
111010243913       111011116867       111011184705       111012152778      
111012271983       111012330327       111013362963       111013479344      
111014051879       111014003696       111014176899       111014258979      
111014307176       111015076901       111015210765       111015162031      
111015330667       111015393992       111015461998   111007944030    
111010244026       111011116902       111011184750       111012152813      
111012272007       111012330349       111013362974       111013479401      
111014051903       111014004721       111014176901       111014258980      
111014307198       111015077058       111015210787       111015162064      
111015330690       111015394005       111015462001   111007944096    
111010244127       111011116979       111011184783       111012152835      
111012272029       111012330372       111013363043       111013479692      
111014051925       111014004732       111014176934       111014259004      
111014307233       111015077092       111015210822       111015162086      
111015330702       111015394027       111015462113   111007944108    
111010244183       111011117239       111011184840       111012152857      
111012272063       111012330394       111013363065       111013479737      
111014051958       111014004800       111014176945       111014259015      
111014307244       111015077272       111015210844       111015162154      
111015330713       111015394038       111015462124   111007944120    
111010244194       111011117307       111011184862       111012152868      
111012272108       111012330406       111013382741       111013479793      
111013909454       111014004811       111014176956       111014259037      
111014324120       111015077306       111015210866       111015162323      
111015330735       111015394588       111015462135   111007944131    
111010244217       111011117330       111011184907       111012152936      
111012272164       111012330428       111013382796       111013479805      
111013909465       111014004822       111014176967       111014259082      
111014324265       111015077362       111015210899       111015162356      
111015330768       111015394601       111015462157   111007944221    
111010244295       111011117385       111011184918       111012152947      
111012272175       111012330440       111013382820       111013479962      
111013909487       111014004855       111014176978       111014259093      
111014324298       111015077373       111015233838       111015162378      
111015330814       111015394612       111015462168   111007944445    
111010244352       111011117396       111011184930       111012153038      
111012272210       111012330529       111013382842       111013479973      
111013909498       111014004866       111014176989       111014259116      
111014324388       111015077474       111015233849       111015162390      
111015330825       111015394623       111015462270   111007944489    
111010244408       111011117475       111011185111       111012167943      
111012272232       111012330530       111013382875       111013480098      
111013909500       111014004967       111014177003       111014259127      
111014324399       111015077519       111015233861       111015162413      
111015330836       111015394634       111015462281   111007944535    
111010244431       111011117497       111011185133       111012167954      
111012272243       111012330541       111013383326       111013480100      
111013909511       111014004978       111014195160       111014259161      
111014324401       111014969709       111015233872       111015162569      
111015330870       111015394689       111015462326   111007944568    
111010244497       111011117611       111011185144       111012167976      
111012272287       111012330675       111013383382       111013480166      
111013909522       111014004989       111014195171       111014259206      
111014324434       111014969710       111015233883       111015162581      
111015330904       111015394690       111015462359   111007944704    
111010244521       111011117644       111011185199       111012168012      
111012272300       111012330710       111013383427       111013480212      
111013909533       111014005025       111014195216       111014259228      
111014324478       111014969743       111015233894       111015162592      
111015330926       111015394702       111015462360   111007944850    
111010244633       111011135060       111011185201       111012168034      
111012272311       111012331003       111013383438       111013500530      
111013909577       111014005047       111014195250       111014259239      
111014324490       111014969765       111015234435       111015162648      
111015330982       111015394780       111015462371   111007906960    
111010244699       111011135150       111011185267       111012168090      
111012272850       111012331014       111013383449       111013500596      
111013909601       111014005070       111014195283       111014259240      
111014324513       111014969776       111015234446       111015162727      
111015331006       111015394814       111015462382   111007906993    
111010244879       111011135194       111011185313       111012168124      
111012272917       111012331036       111013383584       111013500620      
111013909623       111014005115       111014195328       111014259273      
111014324535       111014969800       111015234479       111015162750      
111015331028       111015394825       111015462393   111007907006    
111010263847       111011135273       111011185368       111012168157      
111012272928       111012331070       111013383618       111013500631      
111013909779       111014005160       111014195441       111014275091      
111014324568       111014969978       111015234491       111015162761      
111015331051       111015394836       111015462427   111007907107    
111010263869       111011135318       111011185379       111012168191      
111012273020       111012331104       111013383630       111013500653      
111013909780       111014005171       111014195452       111014275103      
111014324580       111014969989       111015234503       111015162817      
111015331129       111015394847       111015462438   111007907129    
111010263904       111011135396       111011185380       111012168214      
111012273031       111012331137       111013383663       111013500675      
111013909791       111014005182       111014195474       111014275125      
111014324591       111014970026       111015234558       111015162839      
111015331130       111015394858       111015462483   111007907130    
111010264017       111011135408       111011185391       111012168236      
111012291637       111012347101       111013383674       111013500686      
111013909803       111014022776       111014195508       111014275136      
111014324603       111014970037       111015234570       111015162884      
111015331163       111015394869       111015462494   111007907141    
111010264152       111011135431       111011185425       111012168258      
111012291648       111012347123       111013383731       111013500697      
111013909814       111014022866       111014195531       111014275170      
111014324614       111014970745       111015234581       111015162895      
111015331185       111015394892       111015462528   111007907152    
111010264297       111011135442       111011185458       111012168281      
111012291671       111012347134       111013383832       111013500710      
111013909836       111014022877       111014195610       111014275181      
111014324636       111014970789       111015234592       111015162907      
111015348981       111015394915       111015462539   111007907163    
111010264332       111011135464       111011185560       111012168315      
111012291682       111012347145       111013401260       111013500754      
111013909869       111014022888       111014195643       111014275192      
111014324692       111014970802       111015234615       111015162918      
111015348992       111015394926       111015462573   111007907174    
111010264343       111011135475       111011202368       111012168337      
111012291716       111012347156       111013401305       111013500765      
111013909870       111014022899       111014195698       111014275204      
111014324704       111014970824       111015234626       111015183191      
111015349016       111015394971       111015462652   111007907185    
111010264398       111011135576       111011202391       111012168393      
111012291738       111012347167       111013401327       111013500776      
111013909926       111014022912       111014195700       111014275215      
111014324760       111014970857       111015234637       111015183203      
111015349140       111015394982       111015462674   111007907196    
111010264477       111011135587       111011202403       111012168450      
111012291749       111012347189       111013401338       111013501496      
111013910119       111014022945       111014195722       111014275248      
111014324782       111014970903       111015234648       111015183214      
111015349162       111015394993       111015462685   111007907220    
111010264602       111011135598       111011202470       111012168506      
111012291750       111012347190       111013401372       111013501520      
111013910120       111014023003       111014195744       111014275259      
111014324805       111014970936       111015234682       111015183225      
111015349184       111015395028       111015480674   111007907275    
111010264691       111011135622       111011202481       111012168517      
111012291761       111012347235       111013401394       111013501531      
111013910131       111014023014       111014195788       111014275305      
111014324816       111014970958       111015234705       111015183258      
111015349195       111015395523       111015480685   111007907286    
111010283782       111011135655       111011202492       111012168551      
111012291772       111012347257       111013401406       111013501575      
111013910142       111014023036       111014195799       111014275327      
111014340993       111014970969       111015234727       111015183269      
111015349207       111015395534       111015480731   111007907321    
111010283816       111011135699       111011202537       111012168573      
111012292065       111012347279       111013401428       111013501586      
111013910164       111014023047       111014195812       111014275338      
111014341006       111014970981       111015234749       111015183270      
111015349218       111015395545       111015480753   111007907354    
111010283827       111011135756       111011202548       111012168607      
111012292087       111012347303       111013401439       111013501609      
111013910186       111014023058       111014195834       111014275350      
111014341017       111014971049       111015234772       111015183292      
111015349274       111015395556       111015480810   111007907365    
111010283849       111011135767       111011202560       111012168629      
111012292111       111012347325       111013401473       111013501610      
111013910197       111014023069       111014195845       111014275383      
111014341039       111014971072       111015234783       111015183304      
111015349308       111015395589       111015480832   111007907433    
111010283928       111011135789       111011202627       111012168630      
111012292166       111012347336       111013401495       111013501665      
111013910209       111014023092       111014195856       111014275428      
111014341051       111014971117       111015234840       111015183315      
111015349353       111015395590       111015480900  

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007907444    
111010283939       111011135802       111011202649       111012168652      
111012292177       111012347358       111013401507       111013501676      
111013910210       111014023115       111014195889       111014275462      
111014341073       111014971140       111015234851       111015183326      
111015349364       111015395602       111015480911   111007907512    
111010283940       111011135846       111011202661       111012168708      
111012292188       111012347369       111013401518       111013501698      
111013910221       111014023205       111014195890       111014275484      
111014341084       111014971207       111015234884       111015183337      
111015349375       111015412253       111015480922   111007907534    
111010283951       111011135868       111011202672       111012153083      
111012292234       111012347370       111013401529       111013501700      
111013910243       111014023216       111014195935       111014275495      
111014341107       111014989734       111015234895       111015183348      
111015349386       111015412286       111015480933   111007907567    
111010284086       111011135880       111011202706       111012153128      
111012292245       111012347426       111013401530       111013501733      
111013910287       111014023249       111014195946       111014275675      
111014341118       111014989745       111015234907       111015183360      
111015349410       111015412310       111015480988   111007907646    
111010284121       111011135925       111011202739       111012153139      
111012292267       111012347437       111013401631       111013501744      
111013910311       111014023283       111014195957       111014275901      
111014341152       111014989802       111015234929       111015183371      
111015349432       111015412321       111015480999   111007907679    
111010284143       111011135936       111011202784       111012153285      
111012292278       111012347448       111013401664       111013501755      
111013910322       111014023306       111014210742       111014275923      
111014341163       111014990242       111015234941       111015183393      
111015349443       111015412387       111015481013   111007907691    
111010284367       111011136027       111011202795       111012153410      
111012292324       111012347460       111013401675       111013501766      
111013910489       111014023339       111014210753       111014275967      
111014341174       111014990310       111015234952       111015183416      
111015349454       111015412613       111015481057   111007907714    
111010284378       111011153330       111011202841       111012153454      
111012292335       111012347482       111013402913       111013501777      
111013910490       111014023508       111014210764       111014275990      
111014341185       111014990332       111015234974       111015183472      
111015349476       111015412635       111015481079   111007907725    
111010284389       111011153419       111011202908       111012153465      
111012292403       111012347549       111013402924       111013501856      
111013910502       111014023519       111014210809       111014276014      
111014341826       111014990354       111015235010       111015183483      
111015349500       111015412657       111015481091   111007907815    
111010284390       111011153475       111011202942       111012153487      
111012292425       111012347550       111013402979       111013501878      
111013910513       111014044264       111014211271       111014276036      
111014341860       111014990365       111015091537       111015183506      
111015349522       111015412680       111015481114   111007907826    
111010284413       111011153633       111011202953       111012153498      
111012292436       111012347572       111013402991       111013501890      
111013910524       111014044309       111014211956       111014276047      
111014341871       111014990400       111015091560       111015183517      
111015349533       111015412703       111015481136   111007907950    
111010284424       111011153655       111011202964       111012153500      
111012292447       111012347583       111013403015       111013501902      
111013910535       111014044310       111014211967       111014276070      
111014341905       111014990422       111015091650       111015183539      
111015349566       111015412725       111015481192   111007926399    
111010284435       111011153712       111011202986       111012153577      
111012292458       111012347606       111013403026       111013522129      
111013910546       111014044321       111014211990       111014276092      
111014341927       111014990455       111015091672       111015183540      
111015349577       111015412747       111015481215   111007926401    
111010284479       111011153767       111011203088       111012153588      
111012292470       111012347640       111013403037       111013522141      
111013910568       111014044376       111014212025       111014276115      
111014341949       111014990488       111015091706       111015183551      
111015349601       111015412769       111015481237   111007926423    
111010284514       111011153824       111011203099       111012153634      
111012292548       111012347651       111013403059       111013522781      
111013910580       111014044400       111014212058       111014276126      
111014341961       111014990556       111015091717       111015183562      
111015349612       111015412792       111015481260   111007926445    
111010284547       111011153947       111011203123       111012153656      
111012310572       111012347673       111013403240       111013522792      
111013910591       111014044411       111014212081       111014293181      
111014342030       111014990567       111015091740       111015183595      
111015349634       111015412871       111015481271   111007926456    
111010284716       111011153958       111011203156       111012153724      
111012310606       111012347695       111013403262       111013522804      
111013931897       111014044422       111014212092       111014293204      
111014342052       111014990589       111015091762       111015183618      
111015349689       111015412994       111015481282   111007926524    
111010284738       111011154016       111011203213       111012153735      
111012310617       111012347707       111013420553       111013522815      
111013931909       111014044433       111014212104       111014293226      
111014342096       111014990646       111015091795       111015183685      
111015349768       111015413041       111015481293   111007926580    
111010284749       111011154038       111011221426       111012153768      
111012310640       111012347741       111013420564       111013522826      
111013931932       111014044477       111014212148       111014293237      
111014342120       111014990679       111015091829       111015183696      
111015349779       111015413108       111015481316   111007926636    
111010284794       111011154353       111011221471       111012153791      
111012310651       111012347752       111013420586       111013522848      
111013932056       111014044488       111014212160       111014293248      
111014342131       111014990680       111015091830       111015183720      
111015349780       111015430444       111015481327   111007926669    
111010284806       111011154410       111011221516       111012153847      
111012310673       111012347763       111013420597       111013522860      
111013932089       111014044501       111014212216       111014293259      
111014342142       111014990714       111015091885       111015183731      
111015366105       111015430466       111015481361   111007926704    
111010244903       111011154421       111011221538       111012153858      
111012310684       111012347774       111013420698       111013522871      
111013932102       111014044512       111014212373       111014293260      
111014342221       111014990736       111015091908       111015183764      
111015366116       111015430477       111015481372   111007926737    
111010244958       111011154454       111011221617       111012153892      
111012310763       111012367664       111013420700       111013522882      
111013932168       111014044523       111014212384       111014293305      
111014342232       111014990758       111015091920       111015183775      
111015366138       111015430488       111015498066   111007926748    
111010244992       111011154498       111011221628       111012153915      
111012310796       111012367675       111013420711       111013522893      
111013932214       111014044534       111014212418       111014293350      
111014342254       111014990781       111015091964       111015183786      
111015366150       111015430501       111015498101   111007926827    
111010245049       111011154500       111011221639       111012153926      
111012310831       111012367697       111013420722       111013522905      
111013932236       111014044556       111014212429       111014293372      
111014342265       111014990792       111015092011       111015183797      
111015366161       111015430567       111015498123   111007926894    
111010245083       111011171217       111011221651       111012153971      
111012310864       111012367710       111013420733       111013522961      
111013932247       111014044567       111014212463       111014293394      
111014342276       111014990837       111015092033       111015183810      
111015366194       111015430589       111015498145   111007926928    
111010245139       111011171273       111011221718       111012154130      
111012310875       111012367754       111013420755       111013522972      
111013932281       111014044680       111014212485       111014293406      
111014218638       111014990848       111015092044       111015183821      
111015366217       111015430590       111015498156   111007926940    
111010245184       111011171284       111011221730       111012154253      
111012310910       111012367776       111013420801       111013523018      
111013932630       111014044703       111014212508       111014293428      
111014218672       111015007242       111015093089       111015183865      
111015366228       111015430602       111015498167   111007926951    
111010245195       111011171329       111011221831       111012154297      
111012310921       111012367787       111013420812       111013523030      
111013932708       111014044725       111014212520       111014293451      
111014218694       111015007297       111015093090       111015200797      
111015366239       111015430613       111015498189   111007926962    
111010245207       111011171341       111011221875       111012154309      
111012311001       111012367800       111013420878       111013523041      
111013932731       111014044736       111014212531       111014293530      
111014218717       111015007310       111015093113       111015200821      
111015366251       111015430635       111015498202   111007926995    
111010245229       111011171521       111011222001       111012168720      
111012311023       111012367811       111013420889       111013523096      
111013932753       111014044747       111014212542       111014293585      
111014218920       111015007332       111015093124       111015200876      
111015366262       111015430657       111015498268   111007927019    
111010245364       111011171598       111011222034       111012168786      
111012311034       111012367899       111013421262       111013523108      
111013932786       111014044769       111014212597       111014293608      
111014218986       111015007354       111015093146       111015200887      
111015366284       111015430668       111015498291   111007927031    
111010245397       111011171611       111011222146       111012168832      
111012311045       111012367912       111013421273       111013523142      
111013932865       111014044781       111014212609       111014293619      
111014219189       111015007387       111015093168       111015200900      
111015366295       111015430691       111015498303   111007927053    
111010245465       111011171622       111011222180       111012168843      
111012311078       111012367923       111013421329       111013523153      
111013932876       111014044792       111014212755       111014293631      
111014219268       111015007433       111015093203       111015200933      
111015366341       111015430703       111015498325   111007927109    
111010245487       111011171677       111011222191       111012168887      
111012311090       111012367990       111013421363       111013523401      
111013952733       111014044815       111014080196       111014293653      
111014219303       111015007444       111015093225       111015200944      
111015366352       111015430837       111015498336   111007927121    
111010245555       111011171701       111011222214       111012168911      
111012311461       111012368014       111013421374       111013523423      
111013952755       111014044859       111014080220       111014293709      
111014219404       111015007455       111015093247       111015201158      
111015366374       111015430848       111015498381   111007927143    
111010245599       111011171723       111011222304       111012168944      
111012325444       111012368058       111013421419       111013523434      
111013952766       111014044871       111014080231       111014293710      
111014219482       111015007477       111015093258       111015201192      
111015366385       111015430882       111015498392   111007927154    
111010245612       111011171756       111011222326       111012169046      
111012325455       111012368070       111013421420       111013523456      
111013952788       111014044893       111014080242       111014293732      
111014219538       111015007501       111015110528       111015201215      
111015366396       111015430927       111015498415   111007927176    
111010245713       111011171778       111011222337       111012169068      
111012325466       111012368227       111013421431       111013523478      
111013952799       111014044916       111014080657       111014293765      
111014219549       111015007523       111015110540       111015201226      
111015366420       111015430938       111015498448   111007927211    
111010245768       111011171802       111011222348       111012169079      
111012325477       111012368238       111013421497       111013523489      
111013952801       111014044938       111014080758       111014293811      
111014219594       111015007578       111015110562       111015201237      
111015366442       111015430949       111015498471   111007927299    
111010245779       111011171813       111011222359       111012169147      
111012326052       111012368250       111013421521       111013523524      
111013952845       111014044949       111014080769       111014293844      
111014219628       111015007590       111015110573       111015201248      
111015366453       111015430950       111015498482   111007927323    
111010245780       111011171880       111011222416       111012169170      
111012326063       111012368328       111013421532       111013523557      
111013952867       111014044961       111014080792       111014293855      
111014219662       111015007613       111015110584       111015202328      
111015366464       111015431300       111015498505   111007907961    
111010245814       111011171891       111011094895       111012169215      
111012326085       111012368362       111013421543       111013523647      
111013952890       111014044972       111014080826       111014293888      
111014219673       111015007646       111015110595       111015202339      
111015366486       111015431355       111015498538   111007908007    
111010245858       111011171970       111011095010       111012169237      
111012326131       111012368373       111013421554       111013523658      
111013952902       111014045018       111014080860       111014293899      
111014219695       111015007657       111015110607       111015202351      
111015366509       111015431399       111015498594   111007908085    
111010245869       111011171992       111011095100       111012169259      
111012326142       111012387217       111013421598       111013523670      
111013952935       111014045041       111014080916       111014311913      
111014219718       111015007679       111015110685       111015202418      
111015366532       111015431434       111015498651   111007908131    
111010245948       111011172038       111011095155       111012169417      
111012326209       111012387295       111013421600       111013523681      
111013952957       111013902806       111014080949       111014312004      
111014219730       111015007703       111015110719       111015202429      
111015366587       111015431445       111015498673   111007908153    
111010245971       111011172094       111011095199       111012169541      
111012326478       111012387329       111013421622       111013441163      
111013952968       111013902817       111014080950       111014312105      
111014219752       111015007747       111015111147       111015202430      
111015366600       111015431489       111015498684   111007908186    
111010245982       111011172139       111011095290       111012169608      
111012326513       111012387352       111013286160       111013441174      
111013953015       111013902839       111014080983       111014312194      
111014219763       111015007769       111015112700       111015202452      
111015366633       111015431490       111015498718   111007908243    
111010265254       111011172140       111011095379       111012169653      
111012326524       111012387420       111013286238       111013441185      
111013953026       111013902840       111014081007       111014312217      
111014219785       111015007770       111015112733       111015202463      
111015366655       111015431502       111015498741   111007908300    
111010285032       111011172151       111011095436       111012169709      
111012326535       111012387464       111013286317       111013441219      
111013953048       111013903436       111014081018       111014312228      
111014219819       111015007781       111015112755       111015202485      
111015366677       111015431513       111015515055   111007908344    
111010285212       111011172263       111011095458       111012169811      
111012326557       111012387486       111013286328       111013441220      
111013953116       111013903470       111014081579       111014312318      
111014219820       111015007792       111015112788       111015202496      
111015366699       111015431546       111015515077   111007908377    
111010285223       111011172308       111011095537       111012096078      
111012326579       111012388038       111013286339       111013441231      
111013953127       111013903481       111014081625       111014312329      
111014219842       111015007804       111015112823       111015202508      
111015366723       111015449499       111015515088   111007908401    
111010285267       111011188990       111011095548       111012136792      
111012326591       111012388049       111013286373       111013441264      
111013953138       111013903504       111014081647       111014312352      
111014219853       111015007815       111015112845       111015202542      
111015366767       111015449512       111015515101   111007908412    
111010285289       111011189003       111011095571       111012136804      
111012326614       111012388050       111013286384       111013441275      
111013953150       111013903515       111014081670       111014312420      
111014219897       111015007848       111015112856       111015202609      
111015366778       111015449534       111015515134   111007908434    
111010285313       111011189014       111011095605       111012136860      
111012326636       111012388117       111013286395       111013442052      
111013953239       111013903526       111014081715       111014312431      
111014220035       111015007860       111015112889       111015202610      
111015381641       111015449589       111015515178   111007908478    
111010285368       111011189058       111011095627       111012154387      
111012326883       111012388140       111013286441       111013442063      
111013953262       111013903537       111014081726       111014312464      
111014220057       111015027019       111015112902       111015202632      
111015381663       111015449590       111015515246   111007908580    
111010285379       111011189069       111011095661       111012154422      
111012326928       111012388151       111013286452       111013442085      
111013953307       111013903571       111014081737       111014312486      
111014220080       111015027031       111015112935       111015202676      
111015381674       111015449613       111015515257   111007908647    
111010285537       111011189070       111011095739       111012154466      
111012326951       111012388173       111013286485       111013442096      
111013953318       111013903582       111014081748       111014312543      
111014220103       111015027053       111015112979       111015202687      
111015381685       111015449635       111015515268   111007908737    
111010285548       111011189092       111011095751       111012154499      
111012326962       111012388184       111013286496       111013442108      
111013953329       111013903593       111014081759       111014312565      
111014220114       111015027097       111015112991       111015202698      
111015381696       111015449657       111015515279   111007908748    
111010285582       111011189126       111011095773       111012154501      
111012326995       111012388195       111013286610       111013442153      
111013953330       111013903616       111014097004       111014312958      
111014237066       111015027109       111015113004       111015202700      
111015381753       111015449714       111015515314   111007908805    
111010285616       111011189159       111011095807       111012154567      
111012327053       111012388207       111013286687       111013442186      
111013953408       111013903638       111014097059       111014312969      
111014237088       111015027110       111015113015       111015202711      
111015381911       111015449725       111015515381   111007908838    
111010285649       111011189160       111011095874       111012154590      
111012327075       111012388241       111013286698       111013442209      
111013953419       111013903649       111014097071       111014313083      
111014237101       111015027132       111015113037       111015221701      
111015381922       111015450109       111015516179   111007908984    
111010285672       111011189171       111011095896       111012154624      
111012194707       111012388252       111013286744       111013442210      
111013953420       111013903650       111014097082       111014313094      
111014237112       111015027480       111015130542       111015221745      
111015381944       111015450121       111015516180   111007909019    
111010285751       111011189205       111011095964       111012154668      
111012194741       111012388274       111013286766       111013442243      
111013953431       111013903661       111014097093       111014313106      
111014237134       111015027503       111015130553       111015221789      
111015381988       111015450132       111015516438   111007909075    
111010285762       111011189373       111011096000       111012154680      
111012194796       111012388285       111013286799       111013442265      
111013972083       111013903717       111014097138       111014313128      
111014237156       111015027525       111015130564       111015221790      
111015382002       111015450143       111015516449   111007927424    
111010285818       111011189384       111011096066       111012154691      
111012194820       111012388331       111013286801       111013442276      
111013972128       111013903728       111014097150       111014313139      
111014237189       111015027547       111015130575       111015221835      
111015382035       111015450154       111015516494   111007927435    
111010285830       111011189395       111011096099       111012154860      
111012194831       111012388342       111013287510       111013442300      
111013972140       111013903739       111014097161       111014313162      
111014237213       111015027558       111015130597       111015221903      
111015382046       111015450176       111015516595   111007927480    
111010285841       111011189441       111011096112       111012154882      
111012194842       111012388364       111013304891       111013442322      
111013972151       111013903751       111014097172       111014313184      
111014237224       111015027569       111015130609       111015221914      
111015382068       111015450222       111015516607   111007927626    
111010285919       111011189485       111011096134       111012154938      
111012194910       111012388375       111013304936       111013442355      
111013972162       111013903784       111014097183       111014313263      
111014237358       111015027615       111015130621       111015221925      
111015382080       111015450255       111015516629   111007927705    
111010286000       111011189531       111011131268       111012155018      
111012194921       111012388397       111013305184       111013442366      
111013972173       111013903795       111014097228       111014313285      
111014237404       111015027626       111015130632       111015221936      
111015382125       111015450288       111015516630   111007927772    
111010169998       111011189564       111011131370       111012155029      
111012194965       111012402091       111013305195       111013442568      
111013972184       111013903807       111014097240       111014313342      
111014237448       111015027637       111015130643       111015221958      
111015382136       111015450299       111015516641   111007927794    
111010226374       111011189621       111011131459       111012155052      
111012194987       111012402147       111013305241       111013442579      
111013972229       111013903863       111014097251       111014313397      
111014237628       111015027671       111015130654       111015221970      
111015382226       111015450301       111015516663   111007927806    
111010226408       111011189632       111011131460       111012155074      
111012195001       111012402181       111013305252       111013442580      
111013972274       111013903919       111014098757       111014313410      
111014237640       111015027693       111015130665       111015222049      
111015382260       111015450312       111015516731   111007927851    
111010226688       111011189700       111011131471       111012155108      
111012195056       111012402204       111013305263       111013442591      
111013972308       111013903942       111014098768       111014330341      
111014237707       111015027727       111015130687       111015222050      
111015382271       111015450334       111015516742   111007927907    
111010226767       111011189733       111011131561       111012155120      
111012195067       111012402215       111013305274       111013442658      
111013972320       111013903953       111014098779       111014330385      
111014237752       111015027738       111015130700       111015222061      
111015382282       111015450356       111015388659   111007927930    
111010226778       111011189856       111011131572       111012155164      
111012195078       111012402293       111013305285       111013442669      
111013972331       111013904381       111014098780       111014330408      
111014237831       111015027783       111015130711       111015222072      
111015382293       111015450367       111015389111   111007927941    
111010226857       111011189913       111011131583       111012155186      
111012195089       111012402316       111013305308       111013442670      
111013972342       111013904392       111014098791       111014330419      
111014237864       111015027794       111015130722       111015222083      
111015382316       111015450402       111015389122   111007927952    
111010226891       111011189924       111011131639       111012155209      
111012195113       111012402406       111013305331       111013442681      
111013973488       111013904404       111014098825       111014330420      
111014237897       111015027840       111015130755       111015222162      
111015382327       111015450446       111015389144   111007927963    
111010226969       111011206957       111011131707       111012155276      
111012195124       111012402428       111013305353       111013442715      
111013973499       111013904415       111014098847       111014330486      
111014237910       111015027862       111015130766       111015222173      
111015382394       111015450491       111015389166   111007928076    
111010246185       111011206979       111011131729       111012155355      
111012195135       111012402439       111013305443       111013442726      
111013973501       111013924754       111014098858       111014330497      
111014237954       111015027873       111015130777       111015222184      
111015382462       111015467275       111015389177  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007928087    
111010246275       111011207037       111011131730       111012155377      
111012195146       111012402440       111013305454       111013442759      
111013973523       111013925036       111014098881       111014330509      
111014237965       111015027884       111015130834       111015222195      
111015382473       111015467310       111015389201   111007928133    
111010246725       111011207071       111011131820       111012155388      
111012195157       111012402451       111013305588       111013442760      
111013973534       111013925047       111014098892       111014330521      
111014237987       111015027895       111015130845       111015222218      
111015382484       111015467321       111015389212   111007928177    
111010246893       111011207105       111011131864       111012169866      
111012195168       111012402484       111013305601       111013442793      
111013973545       111013925070       111014098904       111014330576      
111014238012       111015044490       111015130856       111015222229      
111015253380       111015467376       111015389234   111007928245    
111010247007       111011207127       111011131909       111012169888      
111012195191       111012402518       111013305623       111013460669      
111013973567       111013925115       111014098937       111014330587      
111014238023       111015044524       111015130878       111015222241      
111015253414       111015467387       111015389740   111007928256    
111010247018       111011207149       111011131910       111012169901      
111012195203       111012402541       111013305690       111013460692      
111013973578       111013925137       111014098948       111014330611      
111014238045       111015044579       111015130889       111015222252      
111015253436       111015467411       111015389773   111007928469    
111010247210       111011207273       111011131932       111012169978      
111012195225       111012402563       111013305780       111013460715      
111013973590       111013925205       111014099466       111014330644      
111014238056       111015044591       111015130890       111015222285      
111015253469       111015467848       111015389807   111007928470    
111010247287       111011207295       111011131954       111012170015      
111012195247       111012402596       111013325535       111013460760      
111013973624       111013925272       111014099488       111014330655      
111014238078       111015044625       111015130902       111015222353      
111015253481       111015467859       111015389830   111007928504    
111010247300       111011207307       111011131976       111012170059      
111012195258       111012402631       111013325546       111013460771      
111013973679       111013925283       111014099501       111014330835      
111014238089       111015044636       111015130924       111015222421      
111015253526       111015467860       111015389841   111007928537    
111010247333       111011207318       111011132157       111012170150      
111012195269       111012402697       111013325591       111013460793      
111013973691       111013925294       111014099512       111014331229      
111014253378       111015044669       111015130935       111015085316      
111015253537       111015467871       111015389852   111007928582    
111010247344       111011207329       111011132168       111012170206      
111012195270       111012402787       111013325658       111013460805      
111013973703       111013925317       111014099545       111014331274      
111014253390       111015044670       111015130979       111015085372      
111015253559       111015467882       111015390180   111007928616    
111010247388       111011207330       111011132214       111012170228      
111012195292       111012331159       111013325692       111013460816      
111013973758       111013925340       111014099567       111014331285      
111014253435       111015044704       111015130991       111015085394      
111015253560       111015467916       111015390191   111007928638    
111010247399       111011207352       111011132269       111012170295      
111012195315       111012331250       111013325704       111013460827      
111013973770       111013925373       111014099590       111014331296      
111014253446       111015044771       111015131004       111015085428      
111015253571       111015467927       111015390203   111007928683    
111010247478       111011207374       111011132270       111012170318      
111012195348       111012331261       111013325782       111013460838      
111013973781       111013926330       111014118918       111014331308      
111014253525       111015044782       111015131015       111015085440      
111015253593       111015467938       111015390258   111007928694    
111010247490       111011207408       111011132292       111012170374      
111012212821       111012331328       111013325940       111013460861      
111013973815       111013926352       111014118952       111014331319      
111014253569       111015044816       111015131037       111015085451      
111015253616       111015467949       111015390281   111007947190    
111010247546       111011207419       111011132326       111012170419      
111012212832       111012331340       111013325951       111013460872      
111013973826       111013926374       111014119021       111014331320      
111014253581       111015045244       111015131059       111015085462      
111015253627       111015467961       111015390304   111007909233    
111010247579       111011207442       111011132405       111012170442      
111012212854       111012331351       111013326008       111013460883      
111013973837       111013926385       111014119054       111014347237      
111014253604       111015045255       111015131082       111015085552      
111015253661       111015468007       111015390315   111007909244    
111010247647       111011207453       111011150078       111012170611      
111012212876       111012331373       111013326053       111013460917      
111013973871       111013926408       111014119087       111014347248      
111014253648       111015045266       111015131093       111015085596      
111015254291       111015468018       111015390326   111007909266    
111010266705       111011207554       111011150113       111012170644      
111012212887       111012331845       111013326075       111013460939      
111013991983       111013926486       111014119212       111014347271      
111014253682       111015045301       111015131330       111015085608      
111015254347       111015468030       111015390348   111007909288    
111010266727       111011207565       111011150135       111012170688      
111012212898       111012331867       111013326097       111013460951      
111013991994       111013926509       111014119267       111014347293      
111014253693       111015045312       111015131341       111015085675      
111015254369       111015468096       111015390359   111007909356    
111010266839       111011207576       111011150179       111012136893      
111012212922       111012331878       111013326110       111013460962      
111013992029       111013926510       111014119324       111014347327      
111014253738       111015045323       111015151422       111015085686      
111015254370       111015468108       111015390371   111007909389    
111010266873       111011207587       111011150326       111012136916      
111012212933       111012332183       111013326187       111013460973      
111013992074       111013926521       111014119335       111014347383      
111014253750       111015045345       111015151444       111015085709      
111015254415       111015468119       111015390382   111007909536    
111010266884       111011207600       111011150360       111012136938      
111012212944       111012332194       111013326198       111013460984      
111013992096       111013926532       111014119357       111014347394      
111014253772       111015045378       111015151466       111015086429      
111015254426       111015468120       111015390438   111007909581    
111010266895       111011207633       111011150371       111012136949      
111012213035       111012332217       111013326211       111013461008      
111013992108       111013926655       111014119368       111014347406      
111014253783       111015045389       111015151488       111015086430      
111015254448       111015468142       111015390449   111007909727    
111010266918       111011225824       111011150449       111012136961      
111012213338       111012332228       111013326244       111013461020      
111013992164       111013926745       111014119379       111014347417      
111014253794       111015045525       111015151499       111015086463      
111015254460       111015468153       111015390494   111007909749    
111010267010       111011225914       111011150450       111012137030      
111012213361       111012332262       111013326266       111013461031      
111013992175       111013945555       111014119414       111014347451      
111014253806       111015045570       111015151501       111015086474      
111015254471       111015468164       111015408113   111007909772    
111010267021       111011225970       111011150461       111012137063      
111012213439       111012332284       111013326299       111013461064      
111013992210       111013945599       111014119425       111014347473      
111014253817       111015045592       111015151523       111015086485      
111015254549       111015468186       111015408124   111007909840    
111010267065       111011226027       111011150494       111012137243      
111012213473       111012332341       111013326345       111013461086      
111013992221       111013945601       111014119447       111014347495      
111014253828       111015045604       111015151534       111015086496      
111015254561       111015468210       111015408157   111007909862    
111010267076       111011226094       111011150551       111012137276      
111012213518       111012332396       111013343894       111013461097      
111013992232       111013945612       111014119458       111014347507      
111014253839       111015045615       111015151556       111015086508      
111015254606       111015468243       111015408168   111007909930    
111010267111       111011226106       111011150573       111012137311      
111012213529       111012332419       111013343917       111013461110      
111013992254       111013945678       111014119469       111014347608      
111014253862       111015045626       111015151567       111015086553      
111015254617       111015468311       111015408179   111007909941    
111010294324       111011226140       111011150630       111012137434      
111012213530       111012332442       111013343940       111013461301      
111013992265       111013945689       111014119537       111014347620      
111014253929       111015045693       111015151589       111015086564      
111015254707       111015468355       111015408180   111007909952    
111010294425       111011226162       111011150652       111012137478      
111012213552       111012332464       111013343951       111013461312      
111013992276       111013945702       111014119559       111014347642      
111014253930       111015061354       111015151624       111015086575      
111015273539       111015468377       111015408214   111007909985    
111010294492       111011226241       111011150663       111012137568      
111012213563       111012332475       111013343984       111013461323      
111013992287       111013945735       111014119560       111014347664      
111014253941       111015061365       111015152221       111015086610      
111015273562       111015485679       111015408225   111007910044    
111010294537       111011226274       111011150708       111012137782      
111012213653       111012332486       111013344738       111013461345      
111013992311       111013945746       111014119582       111014347675      
111014253963       111015061387       111015152232       111015086621      
111015273573       111015485680       111015408236   111007910077    
111010294571       111011226319       111011150719       111012137805      
111012213664       111012332509       111013344749       111013461356      
111013992333       111013945779       111014119616       111014347686      
111014254032       111015061398       111015152254       111015086676      
111015273584       111015485714       111015408247   111007910167    
111010294627       111011226397       111011150720       111012137838      
111012213675       111012347819       111013345100       111013461367      
111013992344       111013945780       111014119638       111014347709      
111014254054       111015061400       111015152276       111015103913      
111015273607       111015485736       111015408258   111007910202    
111010294638       111011226409       111011150742       111012137849      
111012213710       111012347842       111013345122       111013461378      
111013992355       111013945791       111014119650       111014347721      
111014271086       111015061411       111015152298       111015103924      
111015273618       111015485758       111015408304   111007910235    
111010294672       111011226410       111011150797       111012137894      
111012213721       111012347886       111013345234       111013461389      
111013992377       111013945959       111014119694       111014225209      
111014271132       111015061444       111015152333       111015103946      
111015273641       111015485769       111015408326   111007910291    
111010294706       111011226443       111011150911       111012137917      
111012213732       111012347897       111013345245       111013461402      
111013992399       111013945960       111014120382       111014225243      
111014271154       111015061499       111015152399       111015103968      
111015273652       111015485804       111015408359   111007910314    
111010294739       111011226454       111011150977       111012155445      
111012213776       111012347909       111013345256       111013461413      
111013992456       111013946028       111014120405       111014225276      
111014271244       111015061501       111015152456       111015103980      
111015273674       111015485826       111015408360   111007910415    
111010294740       111011226465       111011151024       111012155478      
111012233486       111012347910       111013345267       111013461424      
111013992467       111013946051       111014120416       111014225300      
111014271255       111015061512       111015152478       111015103991      
111015273696       111015485848       111015408405   111007910426    
111010294773       111011226522       111011151068       111012155490      
111012233509       111012347921       111013345290       111013461435      
111013992478       111013946062       111014120450       111014225311      
111014271277       111015061545       111015152490       111015104004      
111015273708       111015485871       111015408416   111007910448    
111010294795       111011226577       111011151136       111012155502      
111012233633       111012347932       111013345368       111013461446      
111013992524       111013946084       111014120494       111014225322      
111014271312       111015061556       111015152535       111015104082      
111015273719       111015485882       111015408461   111007910493    
111010294807       111011226612       111011167706       111012155535      
111012233677       111012347965       111013345470       111013480379      
111013992535       111013946118       111014139258       111014225333      
111014271389       111015061567       111015152546       111015104958      
111015273731       111015485905       111015408483   111007910505    
111010294818       111011226656       111011167717       111012155603      
111012233723       111012347976       111013345571       111013480380      
111013992557       111013946130       111014139270       111014225412      
111014271402       111015061578       111015152557       111015104969      
111015273753       111015485916       111015408506   111007928795    
111010294896       111011226667       111011167751       111012155737      
111012233734       111012347998       111013345593       111013480469      
111013992579       111013946185       111014139326       111014225478      
111014271413       111015061613       111015152568       111015104981      
111015273775       111015485927       111015408528   111007928818    
111010295000       111011226825       111011167762       111012155748      
111012233790       111012348854       111013363177       111013480481      
111013992580       111013946196       111014139438       111014226109      
111014271446       111015061624       111015152579       111015105027      
111015274394       111015485938       111015408573   111007928885    
111010295101       111011099586       111011167920       111012155771      
111012233813       111012348876       111013363188       111013480515      
111013992603       111013946208       111014139461       111014226132      
111014271592       111015061646       111015152580       111015105049      
111015274406       111015485950       111015408629   111007928896    
111010295112       111011099632       111011168077       111012155782      
111012233824       111012348922       111013363199       111013480526      
111013992625       111013946220       111014139539       111014226143      
111014271626       111015061657       111015152603       111015105072      
111015274428       111015486502       111015408641   111007928931    
111010295224       111011099733       111011168088       111012155849      
111012233857       111012348944       111013363245       111013480537      
111013992636       111013946253       111014139540       111014226198      
111014271637       111015061680       111015152625       111015105083      
111015274440       111015486535       111015408719   111007928953    
111010295268       111011099755       111011168202       111012155850      
111012233925       111012348955       111013363278       111013480986      
111013992669       111013946264       111014139551       111014226200      
111014271660       111015061691       111015152647       111015105140      
111015274462       111015486568       111015408753   111007929123    
111010295303       111011099801       111011168213       111012155872      
111012234016       111012349800       111013363919       111013481022      
111014012179       111013947298       111014139584       111014226211      
111014271794       111015061725       111015171671       111015105162      
111015274484       111015486580       111015409800   111007929156    
111010295369       111011099845       111011168257       111012155883      
111012234027       111012349811       111013363931       111013481213      
111014012225       111013947300       111014139618       111014226233      
111014271839       111015061758       111015171693       111015105320      
111015274507       111015486591       111015424447   111007929167    
111010295460       111011099856       111011168347       111012155894      
111012234072       111012349844       111013363986       111013481224      
111014012258       111013947333       111014139629       111014226255      
111014288859       111015061769       111015171750       111015105342      
111015274529       111015486603       111015424458   111007929190    
111010171081       111011099913       111011168369       111012155928      
111012234094       111012349855       111013364022       111013481303      
111014012326       111013947355       111014139663       111014226334      
111014288950       111015062917       111015171761       111015105364      
111015274552       111015486614       111015424470   111007929224    
111010227094       111011100039       111011168370       111012156020      
111012234106       111012349899       111013364033       111013481381      
111014012359       111013947366       111014139708       111014226378      
111014289007       111015062928       111015171772       111015105375      
111015274563       111015486658       111015424481   111007929280    
111010227128       111011100040       111011168381       111012156064      
111012234397       111012349901       111013364044       111013481392      
111014012382       111013947399       111014139719       111014226390      
111014289018       111015062939       111015171794       111015105409      
111015274574       111015486669       111015424492   111007929325    
111010227285       111011100084       111011168415       111012156086      
111012234409       111012349912       111013364279       111013481516      
111014012405       111013965265       111014139742       111014226402      
111014289063       111015063097       111015171806       111015105421      
111015274596       111015486670       111015424526   111007929336    
111010227320       111011100107       111011168437       111012156132      
111012234432       111012349934       111013364280       111013481527      
111014012472       111013965276       111014139753       111014226491      
111014289119       111015063109       111015171828       111015105443      
111015274608       111015486704       111015424537   111007929381    
111010227342       111011100118       111011168516       111012156200      
111012252915       111012349989       111013364336       111013501913      
111014012539       111013965287       111014139764       111014226503      
111014289120       111015063143       111015171839       111015125120      
111015274653       111015486737       111015424548   111007929404    
111010227375       111011100163       111011168549       111012156244      
111012252926       111012350004       111013364415       111013501980      
111014012584       111013965759       111014140283       111014226525      
111014289153       111015063154       111015171862       111015125131      
111015274664       111015486748       111015424571   111007929448    
111010227409       111011100174       111011168583       111012156299      
111012252937       111012350015       111013364426       111013502026      
111014012595       111013965760       111014140294       111014226558      
111014289197       111015063165       111015171907       111015125153      
111015274675       111015486759       111015424616   111007929493    
111010227421       111011100242       111011168673       111012156378      
111012252948       111012350363       111013364448       111013502251      
111014012630       111013965771       111014140328       111014226569      
111014289209       111015063176       111015171918       111015125197      
111015274697       111015503670       111015424627   111007929516    
111010227476       111011100297       111011168684       111012170778      
111012252960       111012368384       111013364460       111013502329      
111014012641       111013965782       111014140351       111014241825      
111014289254       111015063233       111015171930       111015125210      
111015274710       111015503681       111015424661   111007929594    
111010227500       111011100309       111011168718       111012170981      
111012253073       111012368395       111013364482       111013502352      
111014012652       111013965805       111014140362       111014241836      
111014289276       111015077575       111015171974       111015125232      
111015274743       111015504042       111015424672   111007929628    
111010227601       111011100332       111011168796       111012171195      
111012253095       111012368407       111013364516       111013502374      
111014012696       111013965816       111014140395       111014241847      
111014289490       111015077610       111015172010       111015125298      
111015274765       111015504064       111015424683   111007929718    
111010227623       111011100365       111011168842       111012171207      
111012253130       111012368429       111013364561       111013502385      
111014012731       111013965827       111014140407       111014241858      
111014289580       111015077621       111015172021       111015125311      
111015274776       111015504097       111015424706   111007929729    
111010227645       111011100387       111011168886       111012171320      
111012253141       111012368441       111013364572       111013502419      
111014012753       111013965838       111014140429       111014241869      
111014289614       111015077643       111015172043       111015125355      
111015274787       111015504110       111015425055   111007890276    
111010227702       111011100398       111011185571       111012171364      
111012253163       111012368496       111013364594       111013502420      
111014012810       111013965849       111014140474       111014241881      
111014289625       111015077687       111015172054       111015125366      
111015292787       111015504176       111015425987   111007890300    
111010227779       111011100488       111011185593       111012171397      
111012253174       111012368564       111013364606       111013502497      
111014030472       111013965906       111014140485       111014241892      
111014289636       111015077698       111015172087       111015125401      
111015292811       111015504200       111015426001   111007890344    
111010227836       111011100501       111011185649       111012171421      
111012253231       111012368575       111013364617       111013502521      
111014030562       111013965939       111014158147       111014241982      
111014290199       111015077711       111015172100       111015125423      
111015292822       111015504233       111015426034   111007890412    
111010227869       111011117734       111011185661       111012171476      
111012253668       111012368755       111013364640       111013502565      
111014030674       111013966143       111014158158       111014242028      
111014290212       111015077722       111015172111       111015125456      
111015292833       111015504266       111015426056   111007890490    
111010227870       111011117767       111011185694       111012171498      
111012253703       111012368935       111013383865       111013502598      
111014030753       111013966154       111014158169       111014242905      
111014290290       111015077801       111015172133       111015125467      
111015292855       111015504277       111015426067   111007890502    
111010227971       111011118094       111011185739       111012171544      
111012253714       111012368946       111013383898       111013502633      
111014030809       111013966165       111014158170       111014242927      
111014307390       111015077812       111015172166       111015125478      
111015292899       111015504288       111015426089   111007890513    
111010227993       111011118151       111011185762       111012171577      
111012254197       111012368957       111013383900       111013502644      
111014030843       111013966187       111014158260       111014242938      
111014307424       111015077890       111015172188       111015125502      
111015292945       111015504424       111015426090   111007890524    
111010228017       111011118173       111011185863       111012171612      
111012254209       111012368979       111013383977       111013502677      
111014031428       111013966198       111014158271       111014242949      
111014307446       111015077913       111015172223       111015125579      
111015292956       111015504468       111015426102   111007890546    
111010228040       111011118195       111011186022       111012171702      
111012254243       111012368980       111013383999       111013502701      
111014031451       111013966211       111014158675       111014242950      
111014307457       111015077935       111015172234       111015125692      
111015293014       111015504480       111015426113   111007890647    
111010228084       111011118218       111011186033       111012079046      
111012254254       111012368991       111013384024       111013502723      
111014031473       111013966288       111014158721       111014242961      
111014307468       111015077957       111015172245       111015125737      
111015293047       111015504525       111015426124   111007890748    
111010228095       111011118241       111011186112       111012138514      
111012254298       111012369026       111013384079       111013502734      
111014031518       111013966299       111014158743       111014242983      
111014307479       111015077980       111015172278       111015125759      
111015293081       111015504772       111015426146   111007890759    
111010247692       111011118274       111011186369       111012139155      
111012254311       111012369037       111013384091       111013502745      
111014031529       111013966345       111014159205       111014242994      
111014307491       111015078026       111015172289       111015125760      
111015293092       111015504783       111015426180   111007890973    
111010247726       111011118454       111011186426       111012139199      
111012254322       111012369059       111013384136       111013502767      
111014031541       111013966367       111014159216       111014243007      
111014307525       111015078037       111015172290       111015125793      
111015293137       111015504794       111015426191  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007891053    
111010247760       111011118566       111011186459       111012139223      
111012254344       111012369060       111013384158       111013502778      
111014031552       111013966671       111014159249       111014243030      
111014307536       111015078048       111015172313       111015125805      
111015293159       111015504840       111015426203   111007891086    
111010247872       111011118577       111011186460       111012139278      
111012254399       111012369071       111013384169       111013502813      
111014031563       111013966682       111014159272       111014243052      
111014307547       111015078059       111015172346       111015125827      
111015293160       111015504851       111015426236   111007910550    
111010247940       111011118612       111011186516       111012139302      
111012254401       111012369105       111013384204       111013502835      
111014031596       111013966693       111014159306       111014243108      
111014307569       111015078060       111015172357       111015125849      
111015293193       111015504862       111015426966   111007910583    
111010247995       111011118623       111011186550       111012156525      
111012254412       111012369116       111013384215       111013523759      
111014031619       111013966716       111014159407       111014243119      
111014307637       111015078082       111015190559       111015143052      
111015293238       111015504873       111015426977   111007910594    
111010248086       111011118667       111011186606       111012156536      
111012273075       111012369228       111013384248       111013523760      
111014031620       111013966727       111014159418       111014243131      
111014307659       111015078093       111015190571       111015143074      
111015293261       111015504895       111015426999   111007910628    
111010248097       111011118690       111011186628       111012156570      
111012273086       111012369239       111013384529       111013523805      
111014031642       111013966738       111014159441       111014243142      
111014307727       111015078116       111015190582       111015143085      
111015293272       111015504929       111015427002   111007910639    
111010248165       111011118724       111011186673       111012156592      
111012273121       111012388432       111013384530       111013523849      
111014031675       111013966749       111014159452       111014243153      
111014307761       111015078127       111015190593       111015143096      
111015293283       111015504952       111015427013   111007910673    
111010248176       111011118757       111011203662       111012156671      
111012273143       111012388454       111013384585       111013523850      
111014031686       111013966761       111014159463       111014243164      
111014307772       111015078138       111015190627       111015143119      
111015293328       111015528633       111015444382   111007910684    
111010248187       111011118803       111011203730       111012156716      
111012273165       111012388476       111013384596       111013523861      
111014031754       111013966772       111014159474       111014243175      
111014307806       111015078149       111015190638       111015143120      
111015293340       111015395679       111015444393   111007910695    
111010248211       111011118836       111011203774       111012156772      
111012273187       111012388487       111013384631       111013523894      
111014032070       111013966806       111014159485       111014243209      
111014307840       111015078183       111015190706       111015143131      
111015293351       111015395680       111015444405   111007910741    
111010248277       111011118847       111011203819       111012156806      
111012273211       111012388522       111013384732       111013523928      
111014032092       111013966828       111014159531       111014243221      
111014307851       111015078206       111015190717       111015143153      
111015293407       111015395736       111015444427   111007910763    
111010248299       111011118870       111011203842       111012156817      
111012273233       111012388612       111013403307       111013523973      
111014032126       111013985267       111014159542       111014243243      
111014307873       111015078228       111015190728       111015143175      
111015293429       111015395747       111015444472   111007910774    
111010248312       111011118881       111011203864       111012156851      
111012273299       111012388634       111013403318       111013523984      
111014032148       111013985290       111014159586       111014243254      
111014307884       111015078239       111015190762       111015143197      
111015294127       111015395769       111015444483   111007910785    
111010248323       111011118960       111011203932       111012156895      
111012273334       111012388713       111013403374       111013524019      
111014032159       111013985302       111014159609       111014243287      
111014307918       111015078262       111015190795       111015143209      
111015294497       111015395792       111015444528   111007910796    
111010248345       111011118982       111011203954       111012156930      
111012273378       111012388735       111013403420       111013524020      
111014032216       111013985335       111014177058       111014243311      
111014307929       111015078273       111015190818       111015143221      
111015311745       111015395815       111015444539   111007910853    
111010248378       111011119006       111011204001       111012156952      
111012273389       111012388892       111013403442       111013524042      
111014032227       111013985346       111014177069       111014259307      
111014307952       111015078307       111015190830       111015143243      
111015311756       111015395826       111015444551   111007910886    
111010248390       111011136140       111011204034       111012157065      
111012273413       111012389860       111013403453       111013524075      
111014032238       111013985379       111014177070       111014259318      
111014307974       111015078341       111015190841       111015143265      
111015311947       111015395848       111015444562   111007910932    
111010248479       111011136173       111011204078       111012157111      
111012273446       111012389882       111013403475       111013524097      
111014032250       111013985380       111014177081       111014259341      
111014308021       111015078891       111015190874       111015143276      
111015312005       111015395871       111015444573   111007910976    
111010248637       111011136184       111011204102       111012157144      
111012273783       111012389938       111013403510       111013524154      
111014032283       111013985391       111014177092       111014259374      
111014308199       111015078925       111015190920       111015143333      
111015312016       111015395916       111015444584   111007911001    
111010248648       111011136229       111011204146       111012157212      
111012273839       111012389950       111013403521       111013524165      
111014032339       111013985458       111014177160       111014259385      
111014308256       111015078936       111015190942       111015143355      
111015312027       111015395927       111015444674   111007911012    
111010248659       111011136230       111011204179       111012157223      
111012273862       111012389972       111013403532       111013524176      
111014059956       111013985469       111014177171       111014259420      
111014308324       111015078947       111015190953       111015143366      
111015312050       111015395950       111015444764   111007911034    
111010248862       111011136241       111011204180       111012157234      
111012273963       111012389983       111013403543       111013524233      
111014059990       111013985481       111014177182       111014259442      
111014324849       111015078958       111015190964       111015143377      
111015312072       111015395961       111015444786   111007911067    
111010248918       111011136252       111011204225       111012157278      
111012273996       111012390008       111013403554       111013524288      
111014060026       111013985504       111014177205       111014259453      
111014324850       111014971229       111015190975       111015143388      
111015312117       111015395983       111015444809   111007911102    
111010248941       111011136386       111011204348       111012157289      
111012274032       111012402923       111013403633       111013524299      
111014060048       111013985560       111014177328       111014259475      
111014324861       111014971230       111015190986       111015143399      
111015312139       111015396052       111015444810   111007911191    
111010248996       111011136443       111011204416       111012157290      
111012274076       111012402967       111013403655       111013524312      
111014060105       111013985571       111014177339       111014260130      
111014324883       111014971241       111015191000       111015143412      
111015312140       111015396074       111015444821   111007911203    
111010249009       111011136454       111011204461       111012157302      
111012274087       111012402989       111013403677       111013524323      
111014060149       111013985605       111014177384       111014260163      
111014324928       111014971252       111015191022       111015143423      
111015312173       111015396153       111015444832   111007911269    
111010249043       111011136511       111011204472       111012157357      
111012274111       111012402990       111013403699       111013524389      
111014060183       111013985616       111014177395       111014260174      
111014324984       111014971274       111015191033       111015143478      
111015312195       111015396186       111015444843   111007911270    
111010267177       111011136601       111011204506       111012157368      
111012274122       111012403014       111013403756       111013524390      
111014060194       111013985638       111014177407       111014260208      
111014325008       111014971319       111015191044       111015143513      
111015312218       111015396197       111015444854   111007911292    
111010267234       111011136656       111011204539       111012157380      
111012292560       111012403047       111013403789       111013542277      
111014060217       111013985650       111014177418       111014260220      
111014325019       111014971331       111015210945       111015143524      
111015312229       111015396221       111015444876   111007911304    
111010267290       111011136702       111011222483       111012157414      
111012292582       111012403069       111013403790       111013442838      
111014060239       111013985706       111014177429       111014260264      
111014325031       111014971342       111015210967       111015143546      
111015312230       111015396232       111015444898   111007911348    
111010267313       111011136791       111011222573       111012157458      
111012292627       111012403070       111013403835       111013442849      
111014060251       111013985717       111014177430       111014260286      
111014325053       111014971375       111015210978       111015143568      
111015312274       111015396276       111015444933   111007911359    
111010267403       111011136814       111011222618       111012157504      
111012292650       111012403115       111013403846       111013442861      
111014060273       111013985728       111014177474       111014260297      
111014325075       111014971386       111015211003       111015143580      
111015312342       111015396298       111015445091   111007911360    
111010267425       111011136825       111011222821       111012157515      
111012292661       111012403126       111013403903       111013442872      
111014060284       111013985739       111014177553       111014260365      
111014325086       111014971410       111015211036       111015143591      
111015312364       111015396300       111015445114   111007911405    
111010267458       111011136915       111011222832       111012174132      
111012292672       111012403159       111013403914       111013442883      
111014060352       111013985751       111014177610       111014260376      
111014325110       111014971476       111015211047       111015143614      
111015312386       111015413119       111015462720   111007911494    
111010267481       111011136959       111011222876       111012174479      
111012292683       111012403171       111013403925       111013442906      
111014060363       111013985773       111014177621       111014260398      
111014325132       111014971500       111015211058       111015143625      
111015312409       111015413120       111015462753   111007911506    
111010267492       111011136960       111011222933       111012174480      
111012292694       111012403227       111013403947       111013442928      
111014060374       111013985818       111014177632       111014260466      
111014325143       111014971577       111015211069       111015143647      
111015312689       111015413243       111015462775   111007911517    
111010267571       111011137040       111011223013       111012174503      
111012292728       111012403249       111013403969       111013442939      
111014060385       111013985829       111014177665       111014260545      
111014325198       111014971599       111015211070       111015143658      
111015312690       111015413399       111015462797   111007911540    
111010267616       111011137107       111011223079       111012174547      
111012292751       111012403294       111013421655       111013443020      
111014060408       111013985874       111014177676       111014260578      
111014325222       111014971612       111015211115       111015143669      
111015312713       111015413412       111015462832   111007929820    
111010267650       111011137129       111011223136       111012174558      
111012292762       111012403328       111013421677       111013443053      
111014060419       111013985885       111014177698       111014260589      
111014325301       111014971634       111015211160       111015143670      
111015312724       111015413490       111015462854   111007929853    
111010267661       111011154599       111011223147       111012174604      
111012292795       111012403429       111013421688       111013443064      
111014060431       111013985896       111014177700       111014260613      
111014325323       111014971667       111015211171       111015143681      
111015312757       111015413579       111015462900   111007929910    
111010267672       111011154612       111011223158       111012174615      
111012292807       111012403430       111013421699       111013443132      
111014060453       111013985920       111014177733       111014276137      
111014325334       111014971678       111015211182       111015143726      
111015312791       111015413603       111015462933   111007929965    
111010267706       111011154623       111011223192       111012174727      
111012292830       111012403441       111013421712       111013443165      
111014060497       111013985931       111014177744       111014276148      
111014325345       111014971689       111015211373       111015162929      
111015312870       111015413670       111015463440   111007930024    
111010267717       111011154634       111011223260       111012174738      
111012292841       111012403452       111013421745       111013443200      
111014060554       111014005216       111014195968       111014276159      
111014326313       111014971690       111015211384       111015162974      
111015312971       111015414008       111015463451   111007930091    
111010267762       111011154656       111011223293       111012174862      
111012292852       111012403485       111013421778       111013443211      
111014060587       111014005227       111014195979       111014276160      
111014326357       111014971724       111015211418       111015163021      
111015313006       111015414019       111015463462   111007930125    
111010267784       111011154702       111011223327       111012174873      
111012292874       111012403508       111013421802       111013443222      
111014060611       111014005317       111014195991       111014276182      
111014326368       111014971735       111015211452       111015163638      
111015313028       111015431580       111015463574   111007930237    
111010267818       111011154746       111011223349       111012174907      
111012292964       111012332565       111013421813       111013443233      
111014060622       111014005328       111014196004       111014276193      
111014326380       111014971746       111015211463       111015163683      
111015313039       111015431591       111015463642   111007930248    
111010267931       111011154780       111011223518       111012174918      
111012292975       111012332778       111013421835       111013443277      
111013910658       111014005339       111014196048       111014276351      
111014326403       111014971757       111015211485       111015163717      
111015331242       111015431614       111015463664   111007930259    
111010268099       111011154791       111011223574       111012174930      
111012293011       111012332813       111013421925       111013443299      
111013910669       111014005340       111014196059       111014276441      
111014326414       111014971779       111015211496       111015163829      
111015331264       111015431625       111015463697   111007930316    
111010268112       111011154803       111011223596       111012175032      
111012293099       111012332846       111013421992       111013443334      
111013910670       111014005384       111014196060       111014276452      
111014326447       111014971780       111015211508       111015163874      
111015331275       111015431636       111015463754   111007930327    
111010268189       111011154847       111011223608       111012175054      
111012293134       111012332970       111013422016       111013443345      
111013910692       111014005407       111014196071       111014276463      
111014326470       111014971791       111015211531       111015163908      
111015331286       111015431658       111015463776   111007930417    
111010268370       111011154937       111011223631       111012175098      
111012293178       111012333016       111013422027       111013443356      
111013910726       111014005418       111014196082       111014276474      
111014326481       111014971814       111015211553       111015163953      
111015331297       111015431670       111015463798   111007930541    
111010268404       111011154971       111011223697       111012175111      
111012293224       111012333038       111013422038       111013443378      
111013910748       111014005441       111014196093       111014276485      
111014326504       111014971847       111015211575       111015163975      
111015331310       111015431692       111015463855   111007930563    
111010268415       111011155006       111011223743       111012175133      
111012293235       111012333061       111013422061       111013443402      
111013911086       111014005452       111014196138       111014276508      
111014326515       111014971881       111015211597       111015163986      
111015331343       111015431704       111015463866   111007930743    
111010268437       111011155028       111011096145       111012175155      
111012311506       111012333072       111013422128       111013443413      
111013911097       111014005485       111014196150       111014276520      
111014342298       111014971892       111015211610       111015163997      
111015331354       111015432008       111015481394   111007930776    
111010293053       111011155040       111011096213       111012175166      
111012311540       111012333094       111013422229       111013443446      
111013911334       111014005496       111014196172       111014276542      
111014342311       111014990860       111015211621       111015164066      
111015331444       111015432019       111015481439   111007930787    
111010293075       111011155051       111011096246       111012175188      
111012311551       111012333139       111013422230       111013443479      
111013911345       111014005508       111014196183       111014276575      
111014342322       111014990871       111015211632       111015164099      
111015331455       111015432020       111015481473   111007930811    
111010293097       111011155073       111011096257       111012175256      
111012311562       111012333162       111013422252       111013461468      
111013911356       111014005597       111014196239       111014276586      
111014342355       111014990893       111015211643       111015164134      
111015331488       111015432053       111015481484   111007930901    
111010293132       111011155107       111011096291       111012175278      
111012311607       111012333241       111013422410       111013461480      
111013911367       111014005610       111014196251       111014276597      
111014342401       111014990916       111015211665       111015164145      
111015331512       111015432075       111015481529   111007930945    
111010293200       111011155130       111011096392       111012175289      
111012311618       111012333263       111013422421       111013461503      
111013911390       111014007061       111014196262       111014276609      
111014342423       111014990938       111015211698       111015183898      
111015331545       111015432097       111015481563   111007930990    
111010293255       111011155141       111011096415       111012175290      
111012311641       111012333274       111013422454       111013461514      
111013911817       111014007139       111014196273       111014276610      
111014342445       111014990972       111015211711       111015183911      
111015331556       111015432110       111015481574   111007931003    
111010293266       111011155185       111011096426       111012042631      
111012311674       111012333296       111013422476       111013461536      
111013911839       111014007151       111014196284       111014276621      
111014342456       111014990994       111015211722       111015183922      
111015331590       111015432132       111015481596   111007931014    
111010293277       111011155231       111011096437       111012139380      
111012311696       111012333342       111013422498       111013461558      
111013911840       111014007184       111014196307       111014276632      
111014342478       111014991007       111015211733       111015183966      
111015331624       111015432176       111015481608   111007891109    
111010293301       111011155286       111011096493       111012139391      
111012311775       111012333353       111013422500       111013461569      
111013911873       111014007195       111014196330       111014276766      
111014342502       111014991041       111015227684       111015183988      
111015331646       111015432187       111015481642   111007891154    
111010293334       111011155321       111011096516       111012139436      
111012311786       111012333364       111013287543       111013461626      
111013911884       111014007230       111014196363       111014276799      
111014342513       111014991052       111015227695       111015184002      
111015331725       111015432211       111015481675   111007891200    
111010293356       111011155343       111011096549       111012139470      
111012311809       111012333386       111013287565       111013461648      
111013911895       111014007241       111014196374       111014276890      
111014342557       111014991063       111015227707       111015184013      
111015331758       111015432244       111015481721   111007891312    
111010293479       111011155398       111011096572       111012139504      
111012311876       111012333421       111013287587       111013461727      
111013911907       111014007263       111014196510       111014276902      
111014342579       111014991074       111015227729       111015184068      
111015331781       111015432255       111015481732   111007891334    
111010293604       111011155488       111011096617       111012139593      
111012311887       111012333476       111013287600       111013461749      
111013911918       111014007274       111014196521       111014276980      
111014342580       111014991085       111015227741       111015184079      
111015331792       111015432288       111015482261   111007891378    
111010293615       111011172342       111011096774       111012139605      
111012311900       111012333487       111013287611       111013461750      
111013911929       111014007296       111014197263       111014277015      
111014342625       111014991108       111015227774       111015184103      
111015331815       111015432301       111015482294   111007891480    
111010293648       111011172375       111011096796       111012139627      
111012311911       111012333498       111013287622       111013461761      
111013911952       111014007320       111014197319       111014277048      
111014342715       111014991119       111015227785       111015184114      
111015331826       111015432312       111015482317   111007891604    
111010293705       111011172409       111011096808       111012139683      
111012311933       111012333522       111013287644       111013461772      
111013911963       111014007331       111014197320       111014277093      
111014342748       111014991142       111015227796       111015184125      
111015331848       111015432334       111015482328   111007891659    
111010293783       111011172454       111011096842       111012139694      
111012312002       111012350385       111013287666       111013461794      
111013911996       111014007342       111014197353       111014277655      
111014342760       111014991153       111015228225       111015184158      
111015331882       111015432378       111015482351   111007891693    
111010293828       111011172465       111011096853       111012139706      
111012312013       111012350408       111013287699       111013461873      
111013912009       111014007353       111014197386       111014277666      
111014342771       111014991164       111015228247       111015184181      
111015331905       111015432389       111015482362   111007891705    
111010293840       111011172498       111011096921       111012139740      
111012312035       111012350420       111013287701       111013461884      
111013912021       111014007364       111014197476       111014293934      
111014342805       111014991265       111015228292       111015184204      
111015331916       111015432390       111015482373   111007891783    
111010293895       111011172533       111011096932       111012139818      
111012312259       111012350453       111013287712       111013462065      
111013912032       111014023597       111014212788       111014293945      
111014342849       111014991311       111015228337       111015184215      
111015331938       111015432402       111015482384   111007891952    
111010293918       111011172544       111011096976       111012139830      
111012312260       111012350475       111013287767       111013462087      
111013912302       111014023621       111014212799       111014293990      
111014342906       111014991344       111015228348       111015184248      
111015349791       111015432424       111015482407   111007891996    
111010293929       111011172599       111011097113       111012139841      
111012312316       111012350486       111013287790       111013462122      
111013912324       111014023632       111014212812       111014294014      
111014343064       111014991423       111015228360       111015184259      
111015349803       111015432435       111015482430   111007892065    
111010293963       111011172656       111011097179       111012139852      
111012312327       111012350521       111013287802       111013462133      
111013912335       111014023643       111014212890       111014294025      
111014343255       111014991456       111015228382       111015184260      
111015349814       111015432457       111015482441   111007892111    
111010294087       111011172678       111011097180       111012139896      
111012312349       111012350600       111013287846       111013462155      
111013912447       111014023665       111014212902       111014294058      
111014343378       111014991490       111015228416       111015184271      
111015349825       111015432479       111015482474   111007892122    
111010294100       111011172702       111011097191       111012139908      
111012312350       111012350622       111013287903       111013463099      
111013932977       111014023676       111014212924       111014294104      
111014343389       111014991513       111015228449       111015184293      
111015349836       111015432480       111015482553   111007892256    
111010294144       111011172836       111011097236       111012139931      
111012175335       111012350644       111013287914       111013463101      
111013932999       111014023687       111014212957       111014294137      
111014343402       111015007927       111015228450       111015184327      
111015349847       111015432491       111015482575  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007892469    
111010294166       111011172869       111011132517       111012140012      
111012175379       111012350666       111013287947       111013463123      
111013933002       111014023722       111014212991       111014294182      
111014343413       111015007961       111015228483       111015184349      
111015349858       111015432525       111015482586   111007892492    
111010191083       111011172892       111011132551       111012140034      
111012175380       111012350677       111013287970       111013463156      
111013933024       111014023744       111014213004       111014294216      
111014343424       111015007983       111015228517       111015184361      
111015349869       111015450569       111015498752   111007892504    
111010228309       111011172915       111011132595       111012140078      
111012175436       111012350688       111013287981       111013463167      
111013933046       111014023755       111014213082       111014294227      
111014343446       111015008007       111015228573       111015184372      
111015349870       111015450581       111015498808   111007911573    
111010228365       111011172948       111011132630       111012140146      
111012175447       111012350701       111013287992       111013481583      
111013933259       111014023777       111014213138       111014294294      
111014343480       111015008041       111015228595       111015184439      
111015349881       111015450604       111015498819   111007911584    
111010228376       111011173006       111011132775       111012140168      
111012175458       111012350734       111013288005       111013481651      
111013933776       111014023801       111014213149       111014294306      
111014343514       111015008298       111015228607       111015184833      
111015349892       111015450615       111015498831   111007911607    
111010228400       111011173028       111011132797       111012140191      
111012175481       111012350778       111013288016       111013481763      
111013933811       111014023812       111014213161       111014294340      
111014220147       111015008300       111015228618       111015184844      
111015349926       111015450659       111015498932   111007911641    
111010228411       111011173152       111011133057       111012140225      
111012175504       111012350789       111013288050       111013481796      
111013933899       111014023834       111014213217       111014294351      
111014220248       111015008322       111015228630       111015184877      
111015350007       111015450660       111015498943   111007911652    
111010228567       111011173185       111011133091       111012140270      
111012175515       111012350824       111013288061       111013481820      
111013933912       111014023867       111014213239       111014294362      
111014220282       111015008355       111015228696       111015184899      
111015350029       111015450671       111015499304   111007911720    
111010228613       111011173264       111011133136       111012140281      
111012175795       111012350857       111013288106       111013481853      
111013933934       111014023889       111014213251       111014294395      
111014220293       111015008388       111015228720       111015184901      
111015350030       111015450682       111015499315   111007911753    
111010228635       111011173286       111011133147       111012140360      
111012175807       111012350868       111013288140       111013481886      
111013934092       111014023890       111014213262       111014294407      
111014220361       111015008399       111015228731       111015202722      
111015350041       111015450727       111015499359   111007911821    
111010228781       111011173332       111011133282       111012140371      
111012175829       111012350880       111013288173       111013481998      
111013934104       111014023924       111014213318       111014294429      
111014220383       111015008401       111015093281       111015202733      
111015350052       111015450738       111015499360   111007911854    
111010228837       111011173376       111011133305       111012140382      
111012175830       111012350891       111013288184       111013482012      
111013934115       111014023979       111014213341       111014294430      
111014220394       111015008412       111015093292       111015202744      
111015350096       111015450749       111015499382   111007911900    
111010228859       111011173444       111011133316       111012140427      
111012175841       111012350936       111013288195       111013482090      
111013934160       111014023980       111014213352       111014294452      
111014220406       111015008423       111015093315       111015202766      
111015350108       111015450750       111015499416   111007911944    
111010228949       111011189935       111011133350       111012140438      
111012175874       111012350947       111013288207       111013482102      
111013934216       111014024004       111014213374       111014294463      
111014220417       111015008456       111015093326       111015202812      
111015350119       111015450761       111015499427   111007912002    
111010229041       111011190027       111011133394       111012140517      
111012175885       111012350981       111013288218       111013482113      
111013934227       111014024015       111014213408       111014294474      
111014220428       111015008467       111015093371       111015202823      
111015350120       111015450817       111015499438   111007912103    
111010229175       111011190061       111011133439       111012157548      
111012175920       111012351016       111013305791       111013482135      
111013934249       111014024037       111014213420       111014294485      
111014220710       111015008489       111015093393       111015202845      
111015350131       111015450851       111015499449   111007912114    
111010229186       111011190128       111011133451       111012157559      
111012175931       111012351038       111013305803       111013482348      
111013934261       111014024059       111014213431       111014294519      
111014220721       111015008502       111015093416       111015202867      
111015350153       111015450884       111015499450   111007912136    
111010229209       111011190140       111011133495       111012157560      
111012175964       111012351050       111013305814       111013502857      
111013934272       111014024082       111014213453       111014294531      
111014220732       111015008513       111015093450       111015202878      
111015350164       111015450963       111015499472   111007912192    
111010229221       111011190218       111011133530       111012157605      
111012176011       111012351061       111013305825       111013502891      
111013934283       111014024105       111014213464       111014295149      
111014220754       111015008524       111015093461       111015202889      
111015350186       111015450974       111015499494   111007912259    
111010229232       111011190229       111011133552       111012157650      
111012176022       111012369273       111013305847       111013502925      
111013934306       111014024138       111014213475       111014313432      
111014220765       111015008535       111015093494       111015202902      
111015350243       111015451447       111015499528   111007912260    
111010229311       111011190230       111011133574       111012157728      
111012176055       111012369464       111013305869       111013502992      
111013934328       111014024161       111014213497       111014313465      
111014220787       111015008568       111015093506       111015202913      
111015350287       111015451469       111015499539   111007912271    
111010229467       111011190375       111011133619       111012157739      
111012176066       111012369565       111013305881       111013503016      
111013934339       111014024183       111014081816       111014313487      
111014220798       111015008591       111015093517       111015202924      
111015350298       111015451470       111015499551   111007912282    
111010229489       111011190443       111011133686       111012157773      
111012176099       111012369587       111013305904       111013503038      
111013934340       111014024240       111014081850       111014313498      
111014220811       111015008603       111015093528       111015202957      
111015350322       111015451481       111015499573   111007912316    
111010229490       111011190577       111011133866       111012157807      
111012176101       111012369633       111013305915       111013503061      
111013934395       111014045074       111014081861       111014313500      
111014220844       111015008625       111015093539       111015202968      
111015351031       111015451492       111015499584   111007912664    
111010249100       111011190724       111011151158       111012157841      
111012176123       111012369644       111013305993       111013503072      
111013934407       111014045119       111014081906       111014313511      
111014220866       111015009626       111015093540       111015203093      
111015351053       111015451515       111015499618   111007912798    
111010249111       111011190779       111011151192       111012157863      
111012176134       111012369677       111013306006       111013503094      
111013934452       111014045120       111014081939       111014313533      
111014220877       111015009794       111015093562       111015203105      
111015351064       111015451548       111015499629   111007912833    
111010249122       111011190870       111011151248       111012157920      
111012176145       111012369701       111013306062       111013503117      
111013953497       111014045153       111014082132       111014313566      
111014220888       111015009806       111015093607       111015203138      
111015351075       111015451571       111015499708   111007931249    
111010249177       111011190915       111011151259       111012158011      
111012176156       111012369880       111013306107       111013503128      
111013953532       111014045254       111014082143       111014313577      
111014220923       111015009839       111015093629       111015203149      
111015351097       111015451582       111015499720   111007931294    
111010249188       111011190993       111011151271       111012158055      
111012176189       111012369925       111013306129       111013503140      
111013953543       111014045265       111014082154       111014313612      
111014220978       111015009862       111015093630       111015203161      
111015351110       111015451593       111015499731   111007931328    
111010249212       111011191017       111011151305       111012158088      
111012176190       111012369969       111013306444       111013503151      
111013953565       111014045298       111014082176       111014313634      
111014220989       111015009907       111015093708       111015203172      
111015351121       111015468401       111015499742   111007931340    
111010249267       111011191039       111011151417       111012158123      
111012176213       111012369992       111013306455       111013503218      
111013953655       111014045300       111014082200       111014313645      
111014220990       111015028009       111015093720       111015203183      
111015351154       111015468412       111015499753   111007931362    
111010249289       111011191095       111011151428       111012158145      
111012176235       111012370017       111013306466       111013503836      
111013953666       111014045333       111014082211       111014313667      
111014221036       111015028010       111015093809       111015203194      
111015366802       111015468423       111015499764   111007931452    
111010249290       111011191107       111011151440       111012158167      
111012176268       111012370051       111013306488       111013503847      
111013953677       111014045355       111014082244       111014313689      
111014221058       111015028021       111015093898       111015203217      
111015366813       111015468434       111015499786   111007931542    
111010249302       111011191118       111011151484       111012158213      
111012195393       111012390266       111013306501       111013503858      
111013954353       111014045366       111014082299       111014313713      
111014221126       111015028043       111015094417       111015203239      
111015366857       111015468456       111015390809   111007931575    
111010249335       111011207688       111011151507       111012158224      
111012195449       111012390288       111013306534       111013503870      
111013954364       111014045388       111014082402       111014313724      
111014221137       111015028054       111015094439       111015203295      
111015366879       111015468524       111015390843   111007931610    
111010249346       111011207712       111011151552       111012158303      
111012195450       111012390299       111013306556       111013504433      
111013955095       111014045399       111014082413       111014313746      
111014221148       111015028065       111015094518       111015203318      
111015366891       111015468557       111015390865   111007931632    
111010249357       111011207723       111011151574       111012158336      
111012195797       111012390378       111013306578       111013504578      
111013955107       111014045434       111014082457       111014313779      
111014238090       111015028087       111015094529       111015203329      
111015366903       111015468579       111015390898   111007931755    
111010249414       111011207790       111011151608       111012158369      
111012195810       111012390659       111013306624       111013504624      
111013955129       111014045456       111014082468       111014313780      
111014238124       111015028111       111015094530       111015203408      
111015366947       111015468625       111015390933   111007931777    
111010249481       111011207846       111011151631       111012158381      
111012195821       111012390693       111013306646       111013504657      
111013955174       111014045906       111014082828       111014313803      
111014238146       111015028122       111015094541       111015203442      
111015366981       111015469132       111015390944   111007931799    
111010249537       111011207891       111011151710       111012158404      
111012195854       111012390705       111013306657       111013504668      
111013955208       111014045917       111014082839       111014313825      
111014238157       111015028166       111015094552       111015203453      
111015367296       111015469154       111015390955   111007931834    
111010249548       111011207914       111011151776       111012158415      
111012195865       111012390716       111013306679       111013504691      
111013955220       111014045928       111014082862       111014313904      
111014238191       111015028188       111015094563       111015203475      
111015367308       111015469165       111015390966   111007931889    
111010249582       111011207947       111011151787       111012158448      
111012195898       111012390738       111013306680       111013504703      
111013955275       111014046682       111014082907       111014313915      
111014238247       111015028201       111015094574       111015222465      
111015367319       111015469187       111015390977   111007931924    
111010249627       111011207958       111011151822       111012158493      
111012195911       111012390761       111013306703       111013504714      
111013955286       111014046749       111014082952       111014313937      
111014238258       111015028212       111015113060       111015222533      
111015367320       111015469222       111015391013   111007931968    
111010249717       111011207981       111011151855       111012158505      
111012195933       111012390783       111013306714       111013524479      
111013955297       111014046750       111014082963       111014313948      
111014238270       111015028256       111015113071       111015222588      
111015367331       111015469255       111015391035   111007932004    
111010249739       111011208027       111011151899       111012158516      
111012195944       111012390907       111013306747       111013524514      
111013955309       111014046761       111014099680       111014313982      
111014238304       111015028278       111015113082       111015222623      
111015367397       111015470044       111015391541   111007932026    
111010249751       111011208061       111011151923       111012024530      
111012195977       111012390930       111013306769       111013524671      
111013955321       111014046794       111014099691       111014314017      
111014238988       111015028289       111015113105       111015222690      
111015367410       111015470099       111015391552   111007932149    
111010249784       111011208106       111011151967       111012141372      
111012196057       111012390952       111013306781       111013524682      
111013955354       111014046851       111014100694       111014314040      
111014238999       111015028313       111015113127       111015222768      
111015367432       111015470134       111015391574   111007932150    
111010249829       111011208117       111011151978       111012141495      
111012196653       111012390963       111013306804       111013524693      
111013955387       111014046873       111014100706       111014314051      
111014239002       111015028357       111015113149       111015222779      
111015367454       111015470145       111015391710   111007932206    
111010249830       111011208128       111011152025       111012141574      
111012196697       111012390985       111013326367       111013524705      
111013955400       111014046895       111014100739       111014314062      
111014239035       111015028368       111015113161       111015222780      
111015367465       111015470167       111015391721   111007932217    
111010249841       111011208195       111011152047       111012141585      
111012196710       111012403935       111013326378       111013524738      
111013955411       111014046918       111014100740       111014314118      
111014239046       111015028379       111015113172       111015222814      
111015367476       111015470257       111015391732   111007932251    
111010249885       111011208207       111011152069       111012158640      
111012196721       111012403979       111013326390       111013524750      
111013955433       111013904437       111014100762       111014314141      
111014239057       111015028391       111015113194       111015222836      
111015367487       111015470268       111015391743   111007932284    
111010249975       111011208218       111011152081       111012158662      
111012196765       111012404060       111013326446       111013524761      
111013955477       111013904448       111014100784       111014331342      
111014239068       111015028403       111015113217       111015222847      
111015367555       111015486760       111015391754   111007932396    
111010249997       111011208229       111011152115       111012158673      
111012196776       111012404105       111013326457       111013524783      
111013955488       111013904460       111014100795       111014331443      
111014239091       111015028436       111015113307       111015222869      
111015367566       111015486928       111015391776   111007932408    
111010250078       111011208296       111011152137       111012158729      
111012196798       111012404149       111013326536       111013524828      
111013955499       111013904493       111014100818       111014331465      
111014239103       111015028458       111015113318       111015222870      
111015367601       111015486940       111015391798   111007932431    
111010250090       111011208331       111011152182       111012158819      
111012197317       111012404161       111013326569       111013524839      
111013955501       111013904527       111014100841       111014331476      
111014239114       111015028469       111015113341       111015222881      
111015368488       111015486951       111015391800   111007932442    
111010250146       111011208342       111011168965       111012158853      
111012197384       111012404217       111013326592       111013524840      
111013955534       111013904538       111014100885       111014331511      
111014239125       111015028515       111015113385       111015222915      
111015368499       111015486984       111015391811   111007932453    
111010250281       111011208465       111011169001       111012158864      
111012197418       111012404239       111013326604       111013524851      
111013973916       111013904550       111014100908       111014331533      
111014239406       111015028548       111015113419       111015222926      
111015368624       111015487008       111015391822   111007932486    
111010268549       111011208476       111011169056       111012158910      
111012213798       111012404240       111013326615       111013524862      
111013973961       111013904561       111014100931       111014331544      
111014239428       111015028560       111015113431       111015222993      
111015368635       111015487479       111015391844   111007932497    
111010268695       111011208555       111011169090       111012159034      
111012214744       111012404284       111013327054       111013524873      
111013973983       111013904673       111014100942       111014331555      
111014239439       111015028582       111015113442       111015223006      
111015368680       111015487480       111015391866   111007892593    
111010268707       111011208566       111011169102       111012159067      
111012214902       111012404330       111013327122       111013524895      
111013974007       111013904695       111014100953       111014331566      
111014239451       111015045716       111015113464       111015223028      
111015382541       111015487491       111015391877   111007892650    
111010268718       111011208588       111011169135       111012159078      
111012214913       111012404352       111013327133       111013524941      
111013974052       111013904718       111014100964       111014331577      
111014239507       111015045738       111015113509       111015223039      
111015382574       111015487503       111015391888   111007892661    
111010268741       111011208599       111011169180       111012159168      
111012214924       111012404431       111013327177       111013524963      
111013974085       111013904741       111014100975       111014331623      
111014239529       111015045749       111015113981       111015223062      
111015382585       111015487514       111015391899   111007892683    
111010268842       111011208601       111011169258       111012159236      
111012214935       111012404464       111013327188       111013524985      
111013974131       111013904752       111014100997       111014331634      
111014239552       111015045750       111015113992       111015223073      
111015382596       111015487558       111015409822   111007892694    
111010268910       111011208623       111011169292       111012159247      
111012214946       111012404486       111013327234       111013525009      
111013974164       111013904774       111014101000       111014331645      
111014239563       111015045761       111015114005       111015223107      
111015382631       111015487569       111015409833   111007892717    
111010269797       111011208713       111011169337       111012159258      
111012214968       111012404497       111013327245       111013525032      
111013974175       111013904785       111014101022       111014331667      
111014239596       111015045806       111015114027       111015223679      
111015382642       111015487581       111015409844   111007892728    
111010269809       111011208735       111011169427       111012159270      
111012214991       111012404509       111013327256       111013525177      
111013974197       111013904796       111014101077       111014331678      
111014239608       111015045828       111015114049       111015223680      
111015382675       111015487592       111015409855   111007892795    
111010269854       111011208746       111011169528       111012159281      
111012215015       111012404565       111013327302       111013525188      
111013974210       111013904819       111014101088       111014331803      
111014239619       111015045840       111015114050       111015223691      
111015382709       111015487615       111015409866   111007892829    
111010286178       111011208779       111011169562       111012159304      
111012215082       111012404600       111013327313       111013525199      
111013974221       111013904831       111014101101       111014331814      
111014254076       111015045851       111015114061       111015223703      
111015382721       111015487626       111015409877   111007892920    
111010286224       111011234059       111011169630       111012159348      
111012215093       111012404622       111013327335       111013525368      
111013974243       111013904864       111014101145       111014331870      
111014254100       111015045873       111015114094       111015223714      
111015382732       111015487637       111015409888   111007892953    
111010286235       111011234138       111011169663       111012159359      
111012215127       111012404655       111013327346       111013525379      
111013974254       111013904875       111014101189       111014331926      
111014254133       111015045895       111015114106       111015223725      
111015382754       111015487693       111015409901   111007892964    
111010286268       111011234183       111011169685       111012159360      
111012215150       111012404666       111013327357       111013525380      
111013974265       111013904886       111014101190       111014331948      
111014254144       111015045907       111015114139       111015223758      
111015382765       111015487738       111015409934   111007892986    
111010286279       111011234194       111011169708       111012159382      
111012215194       111012404677       111013327380       111013525470      
111013974311       111013905157       111014101224       111014331960      
111014254166       111015045929       111015114173       111015223770      
111015382776       111015487783       111015409945   111007892997    
111010286336       111011234217       111011169764       111012159416      
111012215576       111012404699       111013327391       111013525481      
111013974322       111013905179       111014101246       111014331993      
111014254234       111015045941       111015114184       111015086698      
111015382800       111015487840       111015409989   111007893077    
111010286370       111011234239       111011169775       111012159450      
111012215622       111012404701       111013345661       111013443503      
111013974333       111013905191       111014101268       111014332006      
111014254256       111015045952       111015114218       111015086711      
111015382811       111015487918       111015409990   111007893112    
111010286404       111011234408       111011169922       111012159483      
111012215633       111012333566       111013345728       111013443514      
111013974366       111013905214       111014120539       111014226671      
111014254313       111015046010       111015131363       111015086733      
111015382822       111015487929       111015410004   111007893145    
111010286594       111011234442       111011169933       111012159573      
111012215666       111012333588       111013345739       111013443525      
111013974399       111013905258       111014120540       111014226705      
111014255516       111015046021       111015131385       111015086744      
111015382833       111015487930       111015410071   111007893202    
111010286774       111011234464       111011169944       111012159618      
111012215688       111012333599       111013345795       111013443547      
111013974412       111013905270       111014120551       111014226716      
111014255549       111015046032       111015131419       111015086755      
111015382855       111015487941       111015410082   111007893235    
111010286796       111011234475       111011169966       111012159663      
111012215699       111012334028       111013345818       111013443558      
111013974423       111013905304       111014120607       111014226727      
111014255550       111015046111       111015131420       111015086777      
111015382866       111015505010       111015410116   111007893268    
111010286842       111011234486       111011169999       111012159742      
111012215712       111012334084       111013345829       111013443569      
111013974489       111013905348       111014120618       111014226750      
111014255572       111015046133       111015131475       111015086823      
111015382888       111015505054       111015410138   111007893325    
111010286853       111011234532       111011170003       111012159753      
111012215723       111012334107       111013346088       111013443592      
111013974502       111013905359       111014120641       111014226761      
111014255651       111015046166       111015131486       111015086834      
111015382912       111015505087       111015410149  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007893336    
111010286897       111011234712       111011170014       111012082534      
111012215778       111012334118       111013346145       111013443604      
111013974524       111013905382       111014120663       111014226772      
111014255662       111015046177       111015131509       111015086845      
111015382923       111015505144       111015410150   111007893358    
111010286987       111011234767       111011336951       111012141642      
111012215790       111012335119       111013346516       111013443659      
111013974535       111013905393       111014120742       111014226806      
111014255684       111015046201       111015131510       111015086856      
111015382967       111015505223       111015410183   111007893437    
111010287023       111011234970       111011337019       111012141653      
111012234500       111012335120       111013346550       111013443705      
111013992670       111013905405       111014120809       111014226817      
111014255718       111015046223       111015131521       111015086867      
111015382990       111015505234       111015410206   111007893460    
111010287045       111011234992       111011337086       111012141686      
111012234533       111012335164       111013346572       111013444010      
111013992681       111013905427       111014120821       111014226895      
111014255730       111015046267       111015131644       111015086878      
111015383003       111015505245       111015410228   111007893505    
111010287135       111011235050       111011337154       111012141743      
111012234544       111012335175       111013346617       111013444054      
111013992704       111013905449       111014120876       111014226907      
111014255752       111015046289       111015131666       111015086890      
111015383014       111015505278       111015410239   111007912956    
111010287168       111011100668       111011337244       111012141798      
111012234577       111012335186       111013346640       111013444076      
111013992726       111013905461       111014120887       111014226918      
111014255763       111015046290       111015131677       111015086902      
111015383025       111015505289       111015410273   111007912978    
111010287179       111011100691       111011337266       111012141822      
111012234599       111012335197       111013346718       111013444087      
111013992782       111013905472       111014120898       111014226985      
111014255774       111015046302       111015131688       111015086957      
111015383036       111015505290       111015410307   111007913070    
111010287180       111011100893       111011337277       111012141888      
111012234858       111012335209       111013346729       111013444100      
111013992816       111013926802       111014120900       111014227043      
111014255808       111015046313       111015131789       111015086991      
111015383047       111015505324       111015410341   111007913081    
111010287258       111011100916       111011337356       111012141901      
111012234870       111012335210       111013364651       111013444111      
111013992850       111013926813       111014120911       111014227054      
111014255932       111015046324       111015131891       111015087004      
111015383058       111015505335       111015410374   111007913115    
111010287292       111011101052       111011337390       111012141956      
111012235040       111012335254       111013364673       111013444122      
111013992861       111013926824       111014120933       111014227065      
111014255965       111015046335       111015132139       111015087037      
111015383070       111015505346       111015410442   111007913205    
111010287517       111011101074       111011337402       111012141967      
111012235062       111012335276       111013364763       111013444133      
111013992872       111013926857       111014120955       111014227100      
111014255987       111015046346       111015132252       111015087048      
111015383104       111015505357       111015410475   111007913216    
111010287539       111011101153       111011337479       111012142003      
111012235073       111012335311       111013364774       111013444166      
111013992883       111013926879       111014120988       111014227122      
111014255998       111015046368       111015132274       111015087060      
111015383115       111015505368       111015410509   111007913294    
111010287562       111011101197       111011337491       111012142036      
111012235107       111012335333       111013364820       111013444201      
111013992917       111013926958       111014121013       111014227144      
111014271907       111015046379       111015132319       111015087071      
111015383867       111015505379       111015410521   111007913328    
111010229524       111011101254       111011337525       111012142058      
111012235118       111012335344       111013364831       111013444234      
111013992928       111013926992       111014121035       111014227166      
111014271941       111015046403       111015132331       111015087093      
111015383878       111015505380       111015410543   111007913430    
111010229614       111011101298       111011337536       111012142070      
111012235129       111012335355       111013365225       111013444256      
111013992939       111013927005       111014121057       111014227234      
111014271963       111015046436       111015132386       111015087330      
111015383890       111015505447       111015410554   111007913441    
111010229669       111011101333       111011337547       111012142104      
111012235152       111012335377       111013365315       111013444289      
111013992940       111013927106       111014121079       111014227256      
111014271985       111015063277       111015132409       111015087374      
111015383902       111015505458       111015410565   111007913508    
111010229782       111011101401       111011337558       111012142148      
111012235174       111012335412       111013365326       111013444302      
111013992962       111013927128       111014121080       111014227278      
111014272043       111015063288       111015132421       111015087385      
111015254718       111015505469       111015427035   111007913531    
111010229850       111011101434       111011337581       111012142159      
111012235208       111012335456       111013365359       111013444324      
111013992973       111013927139       111014121125       111014243759      
111014272054       111015063312       111015132432       111015087408      
111015254752       111015505481       111015427136   111007913609    
111010230043       111011101478       111011337604       111012142182      
111012235219       111012335489       111013365393       111013444335      
111013992984       111013927218       111014121147       111014243771      
111014272087       111015063334       111015132443       111015087419      
111015254774       111015505526       111015427147   111007913632    
111010230234       111011101579       111011337626       111012142216      
111012235253       111012335490       111013365416       111013444368      
111013992995       111013927252       111014121170       111014243793      
111014272098       111015063356       111015132476       111015087431      
111015254819       111015505559       111015427169   111007913643    
111010230267       111011101670       111011337671       111012142249      
111012235275       111012335524       111013365427       111013444379      
111013993008       111013927263       111014121181       111014243906      
111014272100       111015063378       111015132487       111015087464      
111015254820       111015505560       111015427204   111007913676    
111010230302       111011101704       111011337716       111012142306      
111012235297       111012335535       111013365438       111013444391      
111013993031       111013927320       111014121259       111014243928      
111014272111       111015063389       111015132522       111015087475      
111015254853       111015505616       111015427215   111007913687    
111010230357       111011101715       111011337772       111012142362      
111012235332       111012335568       111013365450       111013444403      
111013993042       111013927364       111014121260       111014243951      
111014272122       111015063424       111015132533       111015087554      
111015255236       111015505650       111015427226   111007913711    
111010230391       111011101771       111011337851       111012142395      
111012235343       111012335579       111013365472       111013444414      
111013993053       111013927409       111014140519       111014243962      
111014272133       111015063446       111015132588       111015087565      
111015255247       111015505672       111015427282   111007913733    
111010230436       111011101849       111011337996       111012142621      
111012235354       111012335580       111013365562       111013444458      
111013993064       111013927443       111014140575       111014243973      
111014272201       111015063491       111015132599       111015105498      
111015255269       111015505683       111015427338   111007913766    
111010230537       111011101917       111011338065       111012142643      
111012235387       111012335591       111013365584       111013444469      
111013993097       111013927454       111014140586       111014243984      
111014272223       111015063514       111015152669       111015105500      
111015255281       111015505694       111015427350   111007913777    
111010230605       111011101928       111011338087       111012142665      
111012235398       111012335603       111013365607       111013444470      
111013993109       111013927500       111014140609       111014243995      
111014272256       111015063536       111015152692       111015105511      
111015255292       111015505706       111015427372   111007913788    
111010230627       111011101939       111011338144       111012142687      
111012235400       111012351094       111013365630       111013463213      
111013993110       111013927533       111014140610       111014244008      
111014272267       111015063547       111015152715       111015105522      
111015255304       111015396322       111015427383   111007913812    
111010230661       111011101995       111011338199       111012142902      
111012235411       111012351410       111013365641       111013463561      
111013993121       111013927544       111014140632       111014244019      
111014272278       111015063569       111015152748       111015105544      
111015255348       111015396333       111015427406   111007913867    
111010230773       111011102008       111011338212       111012159797      
111012235422       111012351443       111013365652       111013463572      
111013993143       111013947580       111014140643       111014244031      
111014272289       111015063570       111015152760       111015105555      
111015255359       111015396344       111015427440   111007913991    
111010230829       111011102031       111011338256       111012159843      
111012235444       111012351487       111013365708       111013463594      
111013993705       111013947625       111014140665       111014244042      
111014272290       111015063581       111015152771       111015105577      
111015255360       111015396366       111015427462   111007914048    
111010230919       111011119062       111011243509       111012159865      
111012235477       111012351498       111013384754       111013463617      
111013993806       111013947669       111014140676       111014244053      
111014272313       111015063592       111015152805       111015105601      
111015255382       111015396423       111015427484   111007932521    
111010230975       111011119095       111011243565       111012159887      
111012235501       111012351500       111013384776       111013463640      
111013993839       111013947692       111014140687       111014244075      
111014272324       111015063637       111015152816       111015105690      
111015255393       111015396445       111015427507   111007932543    
111010231022       111011119118       111011243587       111012159898      
111012235512       111012351601       111013384787       111013463651      
111013993884       111013947704       111014140698       111014244097      
111014272335       111015063716       111015152917       111015105702      
111015255416       111015396478       111015427518   111007932587    
111010231033       111011119264       111011243734       111012159922      
111012235523       111012351612       111013384811       111013463673      
111013994403       111013947726       111014140711       111014244187      
111014272357       111015063738       111015152939       111015106118      
111015255427       111015396490       111015427530   111007932611    
111010250371       111011119275       111011243745       111012159933      
111012235567       111012351623       111013384866       111013463684      
111013994728       111013947737       111014140722       111014244211      
111014272403       111015063750       111015152962       111015106129      
111015255438       111015396502       111015427552   111007932622    
111010250517       111011119332       111011243880       111012159944      
111012235578       111012351678       111013384877       111013463695      
111014012854       111013947782       111014140733       111014244255      
111014272414       111015063783       111015152973       111015106163      
111015255449       111015396524       111015427619   111007932767    
111010250528       111011119343       111011243925       111012160092      
111012254445       111012351689       111013384899       111013463707      
111014012887       111013947827       111014140755       111014244288      
111014272425       111015063941       111015153031       111015106174      
111015255450       111015396535       111015427631   111007932790    
111010250629       111011119398       111011243947       111012160126      
111012254467       111012352545       111013384901       111013463785      
111014012955       111013947883       111014140777       111014244299      
111014272436       111015063974       111015153053       111015106208      
111015255461       111015396546       111015427642   111007932802    
111010250641       111011119444       111011244072       111012160182      
111012254478       111012352567       111013384956       111013463831      
111014012966       111013947894       111014140788       111014244402      
111014272458       111015063985       111015153064       111015106253      
111015255494       111015396579       111015427664   111007932846    
111010250663       111011119523       111011244162       111012160216      
111012254502       111012352589       111013384967       111013463842      
111014012977       111013947906       111014140799       111014244413      
111014272469       111015064010       111015153154       111015106264      
111015255540       111015396580       111015427675   111007933106    
111010250708       111011119534       111011244285       111012160306      
111012254513       111012352590       111013385003       111013464258      
111014012999       111013947962       111014140801       111014244424      
111014272481       111015064021       111015153211       111015106297      
111015255551       111015396669       111015427697   111007933128    
111010250720       111011119578       111011244308       111012160340      
111012254535       111012352635       111013385014       111013464269      
111014013068       111013947995       111014140812       111014244468      
111014290313       111015064043       111015153222       111015106321      
111015255573       111015396704       111015445125   111007933140    
111010250753       111011119602       111011244410       111012160373      
111012254546       111012352668       111013385036       111013464281      
111014013079       111013948019       111014140823       111014244479      
111014290324       111015064054       111015153873       111015106332      
111015255843       111015396715       111015445136   111007933173    
111010250775       111011119613       111011244421       111012160384      
111012254557       111012352703       111013385047       111013464292      
111014013080       111013948064       111014140856       111014244480      
111014290335       111015064065       111015153907       111015106343      
111015255854       111015396726       111015445181   111007933184    
111010250854       111011119624       111011244476       111012160508      
111012254579       111012352781       111013385069       111013464326      
111014013114       111013948086       111014140889       111014244491      
111014290346       111015064076       111015153918       111015106433      
111015255876       111015396951       111015446070   111007933207    
111010250898       111011119668       111011244588       111012160777      
111012254636       111012352815       111013385081       111013464348      
111014013675       111013948109       111014140913       111014244503      
111014290368       111015064087       111015153929       111015106455      
111015255900       111015396962       111015446104   111007933375    
111010250911       111011119725       111011244645       111012160801      
111012254647       111012352826       111013385104       111013464416      
111014013811       111013948132       111014140935       111014244514      
111014290403       111015064098       111015153930       111015106477      
111015255911       111015396973       111015446115   111007933454    
111010251068       111011119758       111011244937       111012160823      
111012254681       111012352837       111013385148       111013464449      
111014013822       111013948187       111014140946       111014260657      
111014290414       111015064100       111015172368       111015106499      
111015255922       111015397042       111015446205   111007933465    
111010251080       111011119792       111011261723       111012160889      
111012254715       111012352871       111013385250       111013464450      
111014013833       111013948255       111014141071       111014260680      
111014290436       111014972961       111015172414       111015106512      
111015255933       111015397075       111015446216   111007933500    
111010251169       111011119871       111011261767       111012160890      
111012254748       111012370309       111013385351       111013464461      
111014013923       111013948266       111014141082       111014260725      
111014290469       111014972983       111015172425       111015106523      
111015255944       111015397086       111015446227   111007933522    
111010251237       111011120031       111011261835       111012160924      
111012254771       111012370354       111013385384       111013464506      
111014013945       111013966907       111014141127       111014260747      
111014290492       111014973041       111015172447       111015125894      
111015255966       111015397110       111015446249   111007933588    
111010251316       111011120121       111011261914       111012160968      
111012255110       111012370387       111013385395       111013482450      
111014013956       111013966918       111014141161       111014260769      
111014290515       111014973074       111015172458       111015125906      
111015274800       111015397121       111015447150   111007933599    
111010251394       111011120132       111011262005       111012161015      
111012255121       111012370400       111013385407       111013482472      
111014013967       111013966930       111014141172       111014260983      
111014290548       111014973085       111015172469       111015125917      
111015274822       111015397143       111015447172   111007933601    
111010251406       111011137174       111011262139       111012161026      
111012255525       111012370455       111013385452       111013482540      
111014014003       111013966974       111014159654       111014261007      
111014290559       111014973108       111015172481       111015125995      
111015274844       111015397154       111015447183   111007933656    
111010251484       111011137185       111011262173       111012161116      
111012255547       111012370477       111013385485       111013482573      
111014014014       111013966985       111014159733       111014261063      
111014290560       111014973131       111015172559       111015126008      
111015274866       111015397187       111015447206   111007893729    
111010251507       111011137253       111011262241       111012161149      
111012255604       111012370567       111013403970       111013482652      
111014014025       111013966996       111014159755       111014261119      
111014290649       111014973142       111015172560       111015126020      
111015274877       111015397198       111015447217   111007893763    
111010251541       111011137376       111011262342       111012046512      
111012255615       111012370590       111013403992       111013482708      
111014014430       111013967010       111014159766       111014261120      
111014290672       111014973197       111015172593       111015126031      
111015274888       111015397211       111015447239   111007893796    
111010269865       111011137411       111011262386       111012122281      
111012255682       111012370602       111013404027       111013483013      
111014014452       111013967032       111014159777       111014261131      
111014290683       111014973210       111015172605       111015126064      
111015274934       111015397233       111015447251   111007893853    
111010269876       111011137433       111011262397       111012142935      
111012255693       111012370613       111013404072       111013483080      
111014014519       111013967043       111014159799       111014261142      
111014290829       111014973287       111015172616       111015126121      
111015274967       111015414020       111015447273   111007893864    
111010269911       111011137466       111011262443       111012142946      
111012255738       111012391087       111013404083       111013483945      
111014014531       111013967076       111014159801       111014261164      
111014290841       111014973298       111015172638       111015126176      
111015275014       111015414031       111015447284   111007893954    
111010270160       111011137523       111011262498       111012142979      
111012274133       111012391122       111013404106       111013484025      
111014014553       111013967098       111014159812       111014261175      
111014290874       111014973311       111015172650       111015126200      
111015275025       111015414042       111015447295   111007894001    
111010270171       111011137534       111011262522       111012143048      
111012274212       111012391144       111013404117       111013484036      
111014014586       111013967100       111014159845       111014261209      
111014290908       111014973333       111015172672       111015126233      
111015275047       111015414075       111015447307   111007894247    
111010270193       111011137624       111011262533       111012143105      
111012274245       111012391155       111013404151       111013484047      
111014014609       111013967111       111014159856       111014261210      
111014290919       111014973399       111015172706       111015126301      
111015275070       111015414086       111015447318   111007894281    
111010270216       111011137679       111011262555       111012143127      
111012274289       111012391166       111013404162       111013484070      
111014014632       111013967122       111014159878       111014261221      
111014290942       111014973423       111015172717       111015126323      
111015275104       111015414110       111015447329   111007894326    
111010270328       111011137747       111011262577       111012143149      
111012274290       111012391188       111013404173       111013484115      
111014014643       111013967133       111014159924       111014261232      
111014290986       111014973434       111015172739       111015126345      
111015275126       111015414132       111015447330   111007894427    
111010270362       111011137769       111011262612       111012143161      
111012274335       111012392549       111013404218       111013484126      
111014032340       111013967144       111014159935       111014261265      
111014291011       111014973445       111015172740       111015126390      
111015275137       111015414154       111015447341   111007894438    
111010270407       111011137815       111011262623       111012143172      
111012274346       111012392561       111013405040       111013484137      
111014032351       111013967177       111014159968       111014261300      
111014291022       111014973456       111015173909       111015126424      
111015275395       111015414165       111015447352   111007894450    
111010270418       111011137859       111011262678       111012143194      
111012274391       111012392640       111013405062       111013484148      
111014032373       111013967199       111014159979       111014261311      
111014291033       111014973478       111015173910       111015126457      
111015275441       111015414198       111015447374   111007894506    
111010270564       111011137871       111011262690       111012143374      
111012274492       111012392673       111013405073       111013484159      
111014032395       111013967201       111014159991       111014261322      
111014291055       111014973489       111015174595       111015126491      
111015275485       111015414233       111015447385   111007894528    
111010270610       111011137882       111011280151       111012143611      
111012274515       111012392695       111013405376       111013484160      
111014032429       111013968459       111014160005       111014261399      
111014291066       111014973502       111015174607       111015126536      
111015275508       111015414244       111015447442   111007894562    
111010270801       111011137949       111011280162       111012143622      
111012274559       111012392729       111013405398       111013484171      
111014032463       111013968471       111014160016       111014261401      
111014291101       111014973513       111015174630       111015126570      
111015275519       111015414255       111015447464   111007894584    
111010270856       111011137994       111011280229       111012143677      
111012274638       111012392741       111013405411       111013504815      
111014032474       111013968493       111014160027       111014277712      
111014308379       111014973524       111015174641       111015126592      
111015275553       111015414277       111015447475   111007894641    
111010270867       111011138131       111011280252       111012143699      
111012274672       111012392808       111013405444       111013504848      
111014032485       111013968516       111014160038       111014277723      
111014308391       111014973546       111015174652       111015143737      
111015275564       111015414288       111015447509   111007894696    
111010270890       111011138153       111011280296       111012143789      
111012274717       111012392819       111013405477       111013504871      
111014032496       111013968527       111014160061       111014277745      
111014308403       111014991580       111015174663       111015143782      
111015275586       111015414312       111015464036   111007894708    
111010270957       111011138276       111011280331       111012143914      
111012274807       111012392820       111013405501       111013504882      
111014032519       111013968549       111014160072       111014277767      
111014308414       111014991603       111015174708       111015143816      
111015275597       111015414323       111015464047   111007894786    
111010270968       111011155534       111011280454       111012143947      
111012293268       111012392886       111013405523       111013504893      
111014032520       111013968561       111014160094       111014277778      
111014308436       111014991704       111015174719       111015143838      
111015275610       111015414345       111015464069   111007894797    
111010271004       111011155567       111011280612       111012143958      
111012293291       111012392909       111013405624       111013504905      
111014032542       111013968594       111014160117       111014277789      
111014308458       111014991726       111015174775       111015143917      
111015275632       111015414367       111015464081   111007894843    
111010287629       111011155589       111011280645       111012143969      
111012293336       111012392910       111013405635       111013504916      
111014032575       111013968617       111014160195       111014277802      
111014308469       111014991737       111015174797       111015144187      
111015275687       111015414378       111015464092   111007914060    
111010287708       111011155624       111011280757       111012143981      
111012293347       111012392987       111013405657       111013504927      
111014032586       111013968628       111014160207       111014277813      
111014308470       111014991759       111015191066       111015144198      
111015275700       111015414413       111015464137  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number   111007914082    
111010287742       111011155668       111011280791       111012143992      
111012293369       111012393001       111013405679       111013504949      
111014032609       111013968639       111014160252       111014277868      
111014308492       111014991782       111015191077       111015144255      
111015294510       111015414446       111015464160   111007914093    
111010287764       111011155703       111011280892       111012144083      
111012293370       111012393045       111013405680       111013504961      
111014032610       111013968640       111014160319       111014277880      
111014308548       111014991793       111015191415       111015144963      
111015294521       111015414457       111015464171   111007914116    
111010287786       111011155747       111011280926       111012161206      
111012293426       111012393056       111013405725       111013504983      
111014032632       111013968651       111014160320       111014277914      
111014308582       111014992121       111015191426       111015144974      
111015294598       111015414468       111015464182   111007914149    
111010287887       111011155792       111011281040       111012161295      
111012294900       111012404723       111013405747       111013505029      
111014032654       111013968684       111014177755       111014277925      
111014308616       111014992132       111015191774       111015144996      
111015294633       111015414503       111015464250   111007914172    
111010287900       111011155848       111011281264       111012161318      
111012294911       111012404756       111013405758       111013505063      
111014032665       111013968718       111014177788       111014277936      
111014308661       111014992154       111015191796       111015145009      
111015294644       111015414525       111015464328   111007914239    
111010287911       111011155859       111011281286       111012161363      
111012294944       111012404802       111013422555       111013505074      
111014032676       111013985986       111014177812       111014277958      
111014308683       111014992187       111015191808       111015145010      
111015294677       111015414682       111015464339   111007914262    
111010287933       111011155871       111011338313       111012161431      
111012294955       111012404835       111013422577       111013505085      
111014032687       111013986000       111014177845       111014278331      
111014308728       111014992198       111015191819       111015145032      
111015294701       111015414738       111015464373   111007914284    
111010287977       111011155893       111011338379       111012161453      
111012294977       111012404857       111013422601       111013505108      
111014032698       111013986022       111014177878       111014278342      
111014308740       111014992200       111015191853       111015145054      
111015294723       111015414749       111015464384   111007914352    
111010287999       111011156018       111011338414       111012161486      
111012294999       111012406376       111013422623       111013505119      
111014032700       111013986044       111014177913       111014278353      
111014308751       111014992211       111015191864       111015145065      
111015294767       111015414750       111015464395   111007914385    
111010288002       111011156029       111011338458       111012161509      
111012295002       111012406411       111013422634       111013505142      
111014032777       111013986099       111014177924       111014278364      
111014308762       111014992558       111015191886       111015145076      
111015294778       111015414794       111015464407   111007914408    
111010288181       111011156041       111011338616       111012161510      
111012295024       111012406444       111013422656       111013505287      
111014032788       111013986123       111014177935       111014278375      
111014308773       111014992570       111015191910       111015145111      
111015294802       111015414839       111015464722   111007914442    
111010288192       111011156108       111011338706       111012161521      
111012295057       111012406488       111013422689       111013505298      
111014032799       111013986145       111014177946       111014278386      
111014308784       111014992581       111015191921       111015145122      
111015294813       111015414884       111015464755   111007914475    
111010288260       111011156232       111011338740       111012161600      
111012295079       111012406578       111013422690       111013505355      
111014032801       111013986178       111014177968       111014278421      
111014308830       111014992615       111015191932       111015146404      
111015294824       111015414895       111015547005   111007914486    
111010288350       111011156265       111011338751       111012161611      
111012295080       111012406589       111013423523       111013505399      
111014032834       111013986189       111014178004       111014278443      
111014308896       111014992659       111015191954       111015146415      
111015294857       111015414907       111015877023   111007914576    
111010288361       111011156298       111011338784       111012161655      
111012295091       111012406668       111013423567       111013505434      
111014032867       111013986235       111014178093       111014278454      
111014308920       111014992660       111015191987       111015146448      
111015294868       111015432558     111007914688     111010288439      
111011156300       111011338830       111012161699       111012295114      
111012406679       111013423578       111013505478       111014032878      
111013987731       111014178127       111014278500       111014309011      
111014992682       111015191998       111015146471       111015294880      
111015432592     111007914790     111010288484       111011156311      
111011338841       111012161723       111012295125       111012409953      
111013423589       111013525504       111014032980       111013987775      
111014178341       111014278544       111014309022       111014992738      
111015192001       111015146516       111015294903       111015432637    
111007914813     111010288495       111011156377       111011338885      
111012161734       111012295147       111012409964       111013423770      
111013525515       111014032991       111013987810       111014178352      
111014278566       111014309044       111014992749       111015192023      
111015146527       111015294936       111015432659     111007914879    
111010288507       111011156388       111011338896       111012161745      
111012295158       111012410034       111013423792       111013525526      
111014033026       111013988147       111014178374       111014278588      
111014326526       111014992750       111015192067       111015146538      
111015294969       111015432660     111007914891     111010288530      
111011156412       111011338942       111012161813       111012295169      
111012410056       111013423804       111013525560       111014033037      
111013988158       111014178396       111014278599       111014326537      
111014992828       111015192089       111015146549       111015294970      
111015432671     111007914903     111010288541       111011156434      
111011338986       111012161992       111012295170       111012450869      
111013423848       111013525571       111014033093       111013988169      
111014178419       111014278601       111014326560       111014992895      
111015192146       111015146550       111015294992       111015432749    
111007914914     111010288563       111011156490       111011338997      
111012162005       111012295226       111012335636       111013423905      
111013525627       111014033116       111013988170       111014178420      
111014278623       111014326582       111015009941       111015192168      
111015146561       111015295072       111015432761     111007914958    
111010288608       111011173466       111011339123       111012162049      
111012295259       111012335658       111013424142       111013525638      
111014033284       111013988181       111014178442       111014278634      
111014326616       111015009952       111015192911       111015146583      
111015295117       111015432794     111007914992     111010288743      
111011173501       111011339235       111012162207       111012295260      
111012335670       111013424153       111013525650       111014033295      
111013988192       111014178453       111014278645       111014326638      
111015009963       111015192944       111015146606       111015295128      
111015432806     111007915072     111010288776       111011173534      
111011339280       111012162252       111012295271       111012335692      
111013424164       111013525672       111014059226       111013988204      
111014178464       111014278656       111014326672       111015010044      
111015192955       111015146628       111015295139       111015432828    
111007915207     111010288934       111011173556       111011339392      
111012162263       111012295327       111012335704       111013424210      
111013526101       111014059237       111013988237       111014178475      
111014278702       111014326717       111015010088       111015192966      
111015146639       111015295151       111015432839     111007915218    
111010231101       111011173602       111011339460       111012162308      
111012312439       111012335726       111013424221       111013526886      
111014059248       111013988260       111014178486       111014278735      
111014326739       111015010099       111015192999       111015164213      
111015295184       111015433368     111007915285     111010231156      
111011173668       111011339471       111012162319       111012312462      
111012335748       111013424490       111013526897       111014059259      
111013988271       111014178509       111014295194       111014326740      
111015010134       111015193013       111015164235       111015295195      
111015433380    

 

SCH-A-31



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by GM
Financial or (ii) by a Dealer and purchased by GM Financial from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with GM
Financial and was validly assigned by such Dealer to GM Financial pursuant to a
Dealer Assignment, (B) was originated by GM Financial or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of GM Financial’s or
the Dealer’s business, in each case (i) was originated in accordance with GM
Financial’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) GM Financial and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where GM Financial or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by the Seller, the

 

SCH-B-1-2



--------------------------------------------------------------------------------

Purchaser shall have good and indefeasible title to and will be the sole owner
of such Receivables, free of any Lien. The Seller has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables. No
Dealer has a participation in, or other right to receive, proceeds of any
Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by GM Financial or
a Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

19. Fixed Payments, Simple Interest. Each Receivable provides for fixed level
monthly payments (provided that the first and last payments may be minimally
different from the level payment amount) that fully amortize the Amount Financed
over the original terms, and amortizes using the Simple Interest Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

21. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
20 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1